


EXHIBIT 10.2
CREDIT AND GUARANTY AGREEMENT

--------------------------------------------------------------------------------

Among
DELTA AIR LINES, INC.,
as Borrower,
and
THE SUBSIDIARIES OF THE BORROWER NAMED HEREIN,
as Guarantors
and
THE LENDERS PARTY HERETO,
and
BARCLAYS BANK PLC,
as Administrative Agent
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Trustee
DEUTSCHE BANK SECURITIES INC.
and
UBS SECURITIES LLC
as Co-Syndication Agents
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
CITIGROUP GLOBAL MARKETS INC.
as Co-Documentation Agents


and
BARCLAYS BANK PLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.,
DEUTSCHE BANK SECURITIES INC.,
and
UBS SECURITIES LLC
as Joint Lead Arrangers



--------------------------------------------------------------------------------




and
BARCLAYS BANK PLC,
BNP PARIBAS SECURITIES CORP.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA,
J.P. MORGAN SECURITIES LLC,
MORGAN STANLEY SENIOR FUNDING, INC.
and
UBS SECURITIES LLC
as Joint Bookrunners



--------------------------------------------------------------------------------

Dated as of October 18, 2012





--------------------------------------------------------------------------------




Table of Contents
Page
SECTION 1.
DEFINITIONS
2
SECTION 1.01.
Defining Terms
2
SECTION 1.02.
Terms Generally
33
SECTION 1.03.
Accounting Terms; GAAP
33
SECTION 2.
AMOUNT AND TERMS OF CREDIT
33
SECTION 2.01.
Commitments of the Lenders; Term Loans
33
SECTION 2.02.
Letters of Credit
35
SECTION 2.03.
Requests for Borrowings
39
SECTION 2.04.
Funding of Borrowings
41
SECTION 2.05.
Interest Elections
41
SECTION 2.06.
Limitation on Eurodollar Tranches
42
SECTION 2.07.
Interest on Loans
42
SECTION 2.08.
Default Interest
43
SECTION 2.09.
Alternate Rate of Interest
43
SECTION 2.10.
Amortization of Term Loans; Repayment of Loans; Evidence of Debt
43
SECTION 2.11.
Optional Termination or Reduction of Revolving Commitments
44
SECTION 2.12.
Mandatory Prepayment of Loans and Mandatory Commitment Reductions; Commitment
Termination
44
SECTION 2.13.
Optional Prepayment of Loans
45
SECTION 2.14.
Increased Costs
46
SECTION 2.15.
Break Funding Payments
48
SECTION 2.16.
Taxes
48
SECTION 2.17.
Payments Generally; Pro Rata Treatment
51
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
52
SECTION 2.19.
Certain Fees
53
SECTION 2.20.
Commitment Fee and Upfront Term Loan Fee
53
SECTION 2.21.
Letter of Credit Fees
53
SECTION 2.22.
Nature of Fees
53
SECTION 2.23.
Right of Set-Off
54
SECTION 2.24.
Security Interest in Letter of Credit Account
54
SECTION 2.25.
Payment of Obligations
54
SECTION 2.26.
Defaulting Lenders
54
SECTION 2.27.
Increase in Commitment
57
SECTION 2.28.
Extension of Term Loans; Extension of Revolving Credit Loans
59
SECTION 3.
REPRESENTATIONS AND WARRANTIES
63
SECTION 3.01.
Organization and Authority
63
SECTION 3.02.
Air Carrier Status
63
SECTION 3.03.
Due Execution
63
SECTION 3.04.
Statements Made
64
SECTION 3.05.
Financial Statements; Material Adverse Change
64
SECTION 3.06.
Ownership
64
SECTION 3.07.
Liens
65
SECTION 3.08.
Use of Proceeds
65


i

--------------------------------------------------------------------------------




SECTION 3.09.
Litigation and Compliance with Laws
65
SECTION 3.10.
Pacific Route FAA Slot Utilization
65
SECTION 3.11.
Pacific Route Foreign Slot Utilization
66
SECTION 3.12.
Pacific Routes
66
SECTION 3.13.
Margin Regulations; Investment Company Act
66
SECTION 3.14.
ERISA
66
SECTION 3.15.
Properties; Priority Lien Obligations
67
SECTION 3.16.
Perfected Security Interests
67
SECTION 3.17.
Payment of Taxes and Withholding Tax
67
SECTION 3.18.
Solvency
68
SECTION 3.19.
Anti-Money Laundering and Economic Sanctions Laws
68
SECTION 3.20.
Anti-Corruption Laws
68
SECTION 4.
CONDITIONS OF LENDING
68
SECTION 4.01.
Conditions Precedent to Initial Loans and Initial Letters of Credit
69
SECTION 4.02.
Conditions Precedent to Each Loan and Each Letter of Credit
72
SECTION 5.
AFFIRMATIVE COVENANTS
72
SECTION 5.01.
Financial Statements, Reports, etc.
73
SECTION 5.02.
Existence
76
SECTION 5.03.
Insurance
76
SECTION 5.04.
Maintenance of Properties
76
SECTION 5.05.
Obligations and Taxes
76
SECTION 5.06.
Notice of Event of Default, etc.
77
SECTION 5.07.
Access to Books and Records
77
SECTION 5.08.
Compliance with Laws
77
SECTION 5.09.
Appraisal Reports
78
SECTION 5.10.
FAA and DOT Matters; Citizenship
78
SECTION 5.11.
Pacific Route FAA Slot Utilization
78
SECTION 5.12.
Pacific Route Foreign Slot Utilization
78
SECTION 5.13.
Pacific Route Utilization
79
SECTION 5.14.
Additional Guarantors and Grantors
80
SECTION 5.15.
Other Pacific Route Information
81
SECTION 5.16.
Additional Collateral
81
SECTION 5.17.
Further Assurances
82
SECTION 6.
NEGATIVE COVENANTS
82
SECTION 6.01.
Liens
82
SECTION 6.02.
Merger, etc.
82
SECTION 6.03.
Indebtedness
83
SECTION 6.04.
Fixed Charge Coverage
86
SECTION 6.05.
Liquidity
86
SECTION 6.06.
Coverage Ratio
86
SECTION 6.07.
Restricted Payments and Investments
87
SECTION 6.08.
Transactions with Affiliates
90
SECTION 6.09.
[Reserved]
90
SECTION 6.10.
Disposition of Assets
90
SECTION 6.11.
Nature of Business
91
SECTION 6.12.
Fiscal Year
91


ii

--------------------------------------------------------------------------------




SECTION 7.
EVENTS OF DEFAULT
91
SECTION 7.01.
Events of Default
91
SECTION 8.
THE AGENTS
94
SECTION 8.01.
Administration by Agents
94
SECTION 8.02.
Rights of Administrative Agent and Collateral Trustee
95
SECTION 8.03.
Liability of Agents
95
SECTION 8.04.
Reimbursement and Indemnification
96
SECTION 8.05.
Successor Agents
96
SECTION 8.06.
Independent Lenders
96
SECTION 8.07.
Advances and Payments
97
SECTION 8.08.
Sharing and Setoffs
97
SECTION 8.09.
Other Agents
97
SECTION 8.10.
Withholding Taxes
98
SECTION 9.
GUARANTY
98
SECTION 9.01.
Guaranty
98
SECTION 9.02.
No Impairment of Guaranty
99
SECTION 9.03.
Continuation and Reinstatement, etc.
99
SECTION 9.04.
Subrogation
99
SECTION 9.05.
Discharge of Guaranty
100
SECTION 10.
MISCELLANEOUS
100
SECTION 10.01.
Notices
100
SECTION 10.02.
Successors and Assigns
101
SECTION 10.03.
Confidentiality
106
SECTION 10.04.
Expenses; Indemnity; Damage Waiver
106
SECTION 10.05.
Governing Law; Jurisdiction; Consent to Service of Process
107
SECTION 10.06.
No Waiver
108
SECTION 10.07.
Extension of Maturity
108
SECTION 10.08.
Amendments, etc.
108
SECTION 10.09.
Severability
110
SECTION 10.10.
Headings
111
SECTION 10.11.
Survival
111
SECTION 10.12.
Execution in Counterparts; Integration; Effectiveness
111
SECTION 10.13.
USA PATRIOT Act
111
SECTION 10.14.
WAIVER OF JURY TRIAL
111
SECTION 10.15.
No Fiduciary Duty
112




iii

--------------------------------------------------------------------------------




INDEX OF APPENDICES
Annexes
Annex A        -    Commitments and Notice Addresses for Lenders
Exhibits
Exhibit A        -    Form of Security Agreement
Exhibit B        -    Form of Collateral Trust Agreement
Exhibit C        -    Form of Routes and Slots Utilization Certificate
Exhibit D        -    Form of Instrument of Assumption and Joinder
Exhibit E         -    Form of Assignment and Acceptance
Exhibit F        -    Form of Prepayment Notice
Schedules
Schedule 1.01(a)    -    Immaterial Subsidiaries
Schedule 1.01(b)    -    Pacific Routes
Schedule 3.06        -    Ownership
Schedule 3.10        -    Pacific Route FAA Slots
Schedule 3.14        -    ERISA
Schedule 6.03        -    Indebtedness
Schedule 6.08        -    Transactions with Affiliates





iv

--------------------------------------------------------------------------------




CREDIT AND GUARANTY AGREEMENT
Dated as of October 18, 2012


CREDIT AND GUARANTY AGREEMENT, dated as of October 18, 2012, among DELTA AIR
LINES, INC., a Delaware corporation (the “Borrower”), the direct and indirect
Domestic Subsidiaries of the Borrower from time to time party hereto (each, a
“Guarantor,” and, collectively, the “Guarantors”), each of the Lenders from time
to time party hereto, BARCLAYS BANK PLC (“Barclays”), as administrative agent
for the Lenders (together with its permitted successors in such capacity, the
“Administrative Agent”), Wilmington Trust, National Association, as collateral
trustee for the Secured Parties (together with its permitted successors in such
capacity, the “Collateral Trustee”), BARCLAYS BANK PLC, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK
SECURITIES INC. and UBS SECURITIES LLC, as joint lead arrangers, BARCLAYS BANK
PLC, BNP PARIBAS SECURITIES CORP., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES
LLC, MORGAN STANLEY SENIOR FUNDING, INC. AND UBS SECURITIES LLC, as joint
bookrunners (in such capacities, the “Arrangers”), DEUTSCHE BANK SECURITIES INC.
and UBS SECURITIES LLC, as co-syndication agents (in such capacities, the
“Syndication Agents”), and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and CITIGROUP GLOBAL MARKETS INC., as co-documentation agents (in such
capacities, the “Documentation Agents”).
INTRODUCTORY STATEMENT
The Borrower has applied to the Lenders for a loan facility of up to
$1,950,000,000 comprised of (a) a revolving credit and revolving letter of
credit facility in an aggregate principal amount not to exceed $450,000,000 as
set forth herein, (b) a term loan B-1 facility in an aggregate principal amount
of $1,100,000,000 as set forth herein and (c) a term loan B-2 facility in an
aggregate principal amount of $400,000,000 as set forth herein, all of the
Borrower's obligations under each of which are to be guaranteed by the
Guarantors.
The proceeds of the Loans and cash on hand, will be used to repay amounts
outstanding under the Existing Credit Facilities and the Existing Secured Notes,
to pay related transaction costs, fees and expenses, and for working capital and
other general corporate purposes of the Borrower and its Subsidiaries.
To provide guarantees and security for the repayment of the Loans, the
reimbursement of any draft drawn under a Letter of Credit and the payment of the
other obligations of the Borrower and the Guarantors hereunder and under the
other Loan Documents, the Borrower and the Guarantors will, among other things,
provide to the Administrative Agent, the Collateral Trustee and the Lenders the
following (each as more fully described herein):
(a)    a guaranty from each of the Guarantors of the due and punctual payment
and performance of the Obligations of the Borrower pursuant to Section 9 hereof;
and
(b)    a security interest in the Collateral from the Borrower and each other
Grantor (if any) pursuant to the Collateral Documents.
Accordingly, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------




SECTION 1.


DEFINITIONS


SECTION 1.01        Defined Terms.


“ABR” shall mean, when used in reference to any Loan or Borrowing, a reference
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.
“Account Control Agreements” shall mean each three-party control agreement
entered into by any Grantor, the Collateral Trustee and a financial institution
which maintains one or more deposit accounts or securities accounts that have
been pledged to the Collateral Trustee as Collateral hereunder, in each case in
form and substance reasonably satisfactory to the Collateral Trustee and as the
same may be amended, restated, modified, supplemented, extended or amended and
restated from time to time.
“Additional Collateral” shall mean (a) cash and Permitted Investments pledged to
the Collateral Trustee (and subject to an Account Control Agreement), and (b)
Routes, Slots and/or gate leaseholds of the Borrower or any other Grantor
designated by the Borrower as “Additional Collateral” and pledged to the
Collateral Trustee pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the Collateral Trustee, and all of which assets shall
(i) (other than Additional Collateral of the type described in clause (a) above)
be valued by a new Appraisal Report at the time the Borrower designates such
assets as Additional Collateral and (ii) as of any date of determination, be
subject to a perfected first priority (subject to Permitted Collateral Liens)
Lien in favor of the Collateral Trustee and otherwise subject only to Liens
permitted under Section 6.01.
“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement.
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise; provided that the PBGC shall not be an
Affiliate of the Borrower or any Guarantor.
“Agents” shall mean the Administrative Agent, the Collateral Trustee, the
Syndication Agents, the Documentation Agents and the Arrangers.
“Agreement” shall mean this Credit and Guaranty Agreement, as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender's Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then unpaid principal amount of such Lender's Term Loans then
outstanding and (ii) the amount of such Lender's Revolving Commitment then in
effect or, if the Revolving Commitments have been terminated, the amount of such
Lender's Revolving Extensions of Credit then outstanding.

2

--------------------------------------------------------------------------------




“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender's Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the sum of the Federal
Funds Effective Rate in effect on such day plus ½ of 1% and (c) the sum of the
one-month LIBO Rate in effect on such day plus 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the one-month LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
one-month LIBO Rate, respectively.
“Anti-Money Laundering Laws” shall mean any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates related to
terrorism financing or money laundering, including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) (the “Patriot Act”) and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1829b and 1951-1959).
“Applicable Appraisal Discount Rate” shall mean, on the date of any valuation
done in connection with an Appraisal Report, 11.5%.
“Applicable Margin” shall mean the rate per annum set forth under the relevant
column heading below:
 
ABR Loans
Eurodollar Loans
Revolving Loans
3.0%
4.0%
Term B-1 Loans
3.0%
4.0%
Term B-2 Loans
2.0%
3.0%



“Appraisal Report” shall mean (i) the Initial Appraisal Report and (ii) any
other appraisal prepared by the Appraiser in form and substance reasonably
satisfactory to the Administrative Agent, which certifies, at the time of
determination, the Appraised Value of the applicable Collateral described
therein.
“Appraised Value” shall mean, as of any date of determination, the sum of (i)
the current fair market value of all Collateral (other than cash and Permitted
Investments pledged as Additional Collateral) as reflected in the most recent
Appraisal Report obtained in respect of such Collateral in accordance with this
Agreement, utilizing (in the case of any Routes) the Applicable Appraisal
Discount Rate, and (ii) 160% of the amount of cash and Permitted Investments
pledged on such date as Additional Collateral.
“Appraiser” shall mean, from time to time, Morton, Beyer & Agnew or such other
independent appraisal firm reasonably satisfactory to the Administrative Agent
and the Borrower at the time of delivery of any Appraisal Report.

3

--------------------------------------------------------------------------------




“Approved Fund” shall have the meaning set forth in Section 10.02(b).
“ARB Indebtedness” shall mean, with respect to the Borrower or any of its
Subsidiaries, without duplication, all Indebtedness or obligations of the
Borrower or such Subsidiary created or arising with respect to any limited
recourse revenue bonds issued for the purpose of financing or refinancing
improvements to, or the construction or acquisition of, airport and other
related facilities and equipment, the use or construction of which qualifies and
renders interest on such bonds exempt from certain federal or state taxes.
“Arrangers” shall have the meaning set forth in the first paragraph of this
Agreement.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit E.
“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
“Barclays” shall have the meaning set forth in the first paragraph of this
Agreement.
“Benefits Plans” shall have the meaning set forth in Section 6.07(gg).
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
“Borrowing” shall mean the incurrence, conversion or continuation of Loans of a
single Type made from all the Revolving Lenders, the Term B-1 Lenders or the
Term B-2 Lenders, as the case may be, on a single date and having, in the case
of Eurodollar Loans, a single Interest Period.
“Borrowing Request” shall mean a request by the Borrower, executed by a
Responsible Officer of the Borrower, for a Borrowing in accordance with Section
2.03.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized to remain
closed (and, for a Letter of Credit, other than a day on which the Issuing
Lender issuing such Letter of Credit is closed); provided, however, that when
used in connection with a Eurodollar Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits on
the London interbank market.
“Business Plan” shall mean a business plan of the Borrower and its Subsidiaries,
including annual projections through December 31, 2015, dated October 1, 2012.
“Cahill” shall have the meaning set forth in Section 10.04(a).
“Capital Asset Sale” shall have the meaning set forth in the definition of
“EBITDAR.”
“Capitalized Lease” shall mean, as applied to any Person, any lease of property
by such Person as lessee which would be capitalized on a balance sheet of such
Person prepared in accordance with GAAP. The amount of obligations of such
Person under a Capitalized Lease shall be the capitalized

4

--------------------------------------------------------------------------------




amount thereof determined in accordance with GAAP. For the avoidance of doubt,
the classification of future lease arrangements will be made based on GAAP as in
effect as of the Closing Date and not GAAP in effect at any future date
subsequent to the Closing Date.
“Cash Collateralization” shall have the meaning set forth in Section 2.02(j).
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as heretofore and hereafter amended.
“Change in Law” shall mean, after the date hereof, (a) the adoption of any law,
rule or regulation after the date of this Agreement, (b) any change in any law
(including pursuant to any treaty or, for purposes of Section 5.09, any other
agreement governing the right to fly international routes), rule or regulation
or in the interpretation or application thereof by any Governmental Authority,
Airport Authority, or Foreign Aviation Authority after the date of this
Agreement applicable to the Borrower or any of the Guarantors or (c) compliance
by any Lender or Issuing Lender (or, for purposes of Section 2.14(b), by any
lending office of such Lender or by such Lender's or Issuing Lender's holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted or issued.
“Change of Control” shall mean (a) the acquisition after the Closing Date of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the SEC thereunder as in effect on the date hereof), of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower; (b) during any
period of 12 consecutive months (or, in the first 12 months after the date of
this Agreement, during the period beginning on the date of this Agreement and
ending on such date of determination), a majority of the board of directors
(excluding vacant seats) of the Borrower shall cease to consist of Continuing
Directors; or (c) any “change of control” or similar event under any Pari Passu
Senior Secured Debt Documents or Junior Secured Debt Documents shall occur.
“Class,” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing are Revolving Loans, Term B-1
Loans, Term B-2 Loans or Incremental Term Loans that are not Term B-1 or Term
B-2 Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment, Term B-1 Loan Commitment or Term B-2 Loan
Commitment.
“Closing Date” shall mean the date on which this Agreement has been executed and
the conditions precedent to the making of the initial Loans or the issuance of
the initial Letters of Credit (whichever may occur first) set forth in Section
4.01 have been satisfied or waived.
“Closing Date Transactions” shall mean the Transactions other than (x) the
borrowing of Loans after the Closing Date and the use of the proceeds thereof,
and (y) the request for and issuance of Letters of Credit hereunder after the
Closing Date.

5

--------------------------------------------------------------------------------




“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.
“Collateral” shall mean, collectively, (i) all assets and properties of the
Borrower and the Guarantors now owned or hereafter acquired upon which Liens
have been granted to the Collateral Trustee to secure the Obligations, the Pari
Passu Senior Secured Debt or the Junior Secured Debt, including without
limitation all of the “Collateral” as defined in the Security Agreement, which
as of the Closing Date shall include, without limitation, the Pacific Routes,
the Pacific Route Slots and the Pacific Route Gate Leaseholds of the Borrower
and the Guarantors, and (ii) the Letter of Credit Account, all amounts on
deposit therein and all proceeds thereof.
“Collateral-Acquiring Subsidiary” shall have the meaning set forth in Section
5.14.
“Collateral Coverage Ratio” shall have the meaning set forth in Section 6.06.
“Collateral Documents” shall mean, collectively, the Security Agreement, the
Account Control Agreements, the Collateral Trust Agreement, and other
agreements, instruments or documents that create or purport to create a Lien in
favor of the Collateral Trustee or the Administrative Agent for the benefit of
the Secured Parties.
“Collateral Trust Agreement” shall mean that certain Collateral Trust Agreement
dated as of the Closing Date in substantially the form of Exhibit B, as the same
may be amended, restated, modified, supplemented, extended or amended and
restated from time to time in accordance with the terms thereof.
“Collateral Trustee” shall have the meaning set forth in the first paragraph of
this Agreement.
“Commitment” shall mean, as to any Lender, the sum of the Revolving Commitment,
the Term B-1 Loan Commitment and the Term B-2 Loan Commitment of such Lender or
any combination thereof (as the context requires), it being understood that the
“Term B-1 Loan Commitment” and the “Term B-2 Loan Commitment” of a Lender shall
remain in effect until the Term Loans have been funded in full in accordance
with this Agreement.
“Commitment Fee” shall have the meaning set forth in Section 2.20(a).
“Commitment Fee Rate” shall mean ¾ of 1% per annum.
“Connection Carrier” shall mean any regional carrier that operates flights using
the “DL” or “NW” designation code pursuant to contractual arrangements with the
Borrower.
“Connection Taxes” shall mean, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, engaged in any other transaction
pursuant to, received or perfected a security interest under or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (or net loss) of such Person and its
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP and without any reduction in respect of pre-

6

--------------------------------------------------------------------------------




ferred stock dividends; provided that (a) all extraordinary gains (but not
losses) and all gains (but not losses) realized in connection with any Capital
Asset Sale or the disposition of securities or the early extinguishment of
Indebtedness, together with any related provision for taxes on any such gain,
will be excluded therefrom; (b) the net income (but not net loss) of any Person
that is not a Subsidiary or that is accounted for by the equity method of
accounting will be included therein only to the extent of the amount of
dividends or similar distributions paid in cash to the specified Person or
Subsidiary of the Person; (c) the net income (but not net loss) of any
Subsidiary will be excluded therefrom to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that net
income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary or its stockholders; (d) the cumulative effect of a change in
accounting principles will be excluded therefrom; and (d) the effect of non-cash
gains and losses attributable to movement in the mark-to-market valuation of
Hedging Obligations pursuant to Financial Accounting Standards Board Statement
No. 133 will be excluded therefrom.
“Continuing Directors” shall mean, as of any date or for any period of
determination, any member of the board of directors of the Borrower who (1) was
a member of such board of directors on the first day of such period; or (2) was
nominated for election or elected to such board of directors with the approval
of a majority of the Continuing Directors who were members of such board of
directors at the time of such nomination or election.
“Controlled Person” shall have the meaning set forth in the definition of
“Affiliate.”
“Controlling Person” shall have the meaning set forth in the definition of
“Affiliate.”
“Defaulting Lender” shall mean, at any time, any Revolving Lender that (a) has
failed to fund any portion of the Revolving Loans or participations in any
Letter of Credit required to be funded hereunder within two (2) Business Days of
the date required to be funded by it hereunder, unless the subject of a good
faith dispute or subsequently cured, (b) has otherwise failed to pay over to the
Administrative Agent or any Lender (or its banking Affiliates) any other amount
required to be paid by it hereunder within three (3) Business Days of the date
when due, unless the subject of a good faith dispute or subsequently cured, or
(c) has been, or has had its Parent Company, deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding; provided that any such
insolvency shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any Equity Interest in any Lender or its Parent
Company by a Governmental Authority or an instrumentality thereof. Any
determination by the Administrative Agent that a Revolving Lender is a
Defaulting Lender under any of clauses (a) through (c) above will be conclusive
and binding absent manifest error, and such Revolving Lender will be deemed to
be a Defaulting Lender upon notification of such determination by the
Administrative Agent to the Borrower, the Issuing Lender and the Revolving
Lenders.
“Delta Connection program” means carriers that provide lift capacity for the
Borrower pursuant to capacity purchase agreements or similar agreements.
“Designated Banking Product Agreement” shall mean any agreement evidencing
Designated Banking Product Obligations entered into by the Borrower and any
Person that, at the time such Person entered into such agreement, was a Lender
or a banking Affiliate of a Lender, in each case designated by the relevant
Lender and the Borrower, by written notice to the Administrative Agent, as a
“Designated Banking Product Agreement”; provided that so long as any Revolving
Lender is a Defaulting Lender, such Revolving Lender shall not have any rights
hereunder with respect to any Designated Banking Product Agreement entered into
while such Revolving Lender was a Defaulting Lender.

7

--------------------------------------------------------------------------------




“Designated Banking Product Obligations” shall mean, as applied to any Person,
any direct or indirect liability, contingent or otherwise, of such Person in
respect of any treasury, depository and cash management services and automated
clearing house transfers of funds services provided by a Lender or any of its
banking Affiliates, including obligations for the payment of fees, interest,
charges, expenses, attorneys' fees and disbursements in connection therewith, in
each case as designated by the Borrower and such Lender (or such banking
Affiliate) from time to time by written notice to the Administrative Agent as
constituting “Designated Banking Product Obligations,” which notice shall
include (i) a copy of an agreement providing an agreed-upon maximum amount of
Designated Banking Product Obligations that can be included as Obligations, and
(ii) the acknowledgment of such Lender (or such banking Affiliate) that its
security interest in the Collateral securing such Designated Banking Product
Obligations shall be subject to the Collateral Trust Agreement and the other
Loan Documents; provided that, after giving effect to such designation, the
aggregate agreed-upon maximum amount of all “Designated Banking Product
Obligations” included as Obligations, together with the aggregate agreed-upon
maximum amount of all “Designated Hedging Obligations” included as Obligations,
shall not exceed $250,000,000 in the aggregate.
“Designated Hedging Agreement” shall mean any Hedging Agreement entered into by
the Borrower and any Person that, at the time such Person entered into such
Hedging Agreement, was (i) a Lender or an Affiliate of a Lender or (ii) a lender
or an affiliate of a lender under the Existing Credit Facilities (so long as
such Person was a Lender or an Affiliate of a Lender on the Closing Date) and,
in each case as designated by the relevant Lender (or Affiliate of a Lender) and
the Borrower, by written notice to the Administrative Agent, as a “Designated
Hedging Agreement,” which notice shall include a copy of an agreement providing
for (i) a methodology agreed to by the Borrower, such Lender or Affiliate of a
Lender, and the Administrative Agent for reporting the outstanding amount of
Designated Hedging Obligations under such Designated Hedging Agreement from time
to time, (ii) an agreed-upon maximum amount of Designated Hedging Obligations
under such Designated Hedging Agreement that can be included as Obligations, and
(iii) the acknowledgment of such Lender or Affiliate of a Lender that its
security interest in the Collateral securing such Designated Hedging Obligations
shall be subject to the Collateral Trust Agreement and the other Loan Documents;
provided that, after giving effect to such designation, the aggregate
agreed-upon maximum amount of all “Designated Hedging Obligations” included as
Obligations, together with the aggregate agreed-upon maximum amount of all
“Designated Banking Product Obligations” included as Obligations, shall not
exceed $250,000,000 in the aggregate; provided, further, that so long as any
Revolving Lender is a Defaulting Lender, such Revolving Lender shall not have
any rights hereunder with respect to any Designated Hedging Agreement entered
into while such Revolving Lender was a Defaulting Lender.
“Designated Hedging Obligations” shall mean, as applied to any Person, all
Hedging Obligations of such Person under Designated Hedging Agreements; it being
understood and agreed that, on any date of determination, the amount of such
Hedging Obligations under any Designated Hedging Agreement shall be determined
based upon the “settlement amount” (or similar term) as defined under such
Designated Hedging Agreement or, with respect to a Designated Hedging Agreement
that has been terminated in accordance with its terms, the amount then due and
payable (exclusive of expenses and similar payments but including any
termination payments then due and payable) under such Designated Hedging
Agreement.
“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.
“Documentation Agent” shall have the meaning set forth in the first paragraph of
this Agreement.

8

--------------------------------------------------------------------------------




“Dollars” and “$” shall mean lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary of the Borrower (a) that was
formed under the laws of the United States or any state of the United States or
the District of Columbia, other than any Subsidiary (i) that is a Subsidiary of
a “controlled foreign corporation” as defined in Section 957 of the Code or (ii)
substantially all of the assets of which are equity interests in a “controlled
foreign corporation” as defined in Section 957 of the Code, or (b) that
guarantees, pledges any property or assets to secure, or otherwise becomes
obligated under any Pari Passu Senior Secured Debt or Junior Secured Debt.
“DOT” shall mean the United States Department of Transportation and any
successor thereto.
“Dutch Auction” shall mean an auction of Term Loans conducted pursuant to
Section 10.02(g) to allow the Borrower to prepay Term Loans at a discount to par
value and on a non-pro rata basis, in each case in accordance with the
applicable Dutch Auction Procedures.
“Dutch Auction Procedures” shall mean, with respect to a purchase of Term Loans
by the Borrower pursuant to Section 10.02(g), Dutch auction procedures as
reasonably agreed upon by the Borrower and the Administrative Agent.
“EBITDAR” shall mean, for any period, all as determined in accordance with GAAP,
without duplication, an amount equal to (a) the consolidated net income (or net
loss) of the Borrower and its Subsidiaries for such period, plus (b) the sum of
(i) any provision for income taxes, (ii) Interest Expense for such period, (iii)
extraordinary, non-recurring or unusual losses for such period, (iv)
depreciation and amortization for such period, (v) amortized debt discount for
such period, (vi) the amount of any deduction to consolidated net income as the
result of any grant to any employee of the Borrower or its Subsidiaries of any
Equity Interests, (vii) depreciation, amortization and aircraft rent expense for
such period, (viii) any aggregate net loss during such period arising from a
Capital Asset Sale (as defined below), (ix) all other non-cash charges for such
period, (x) any losses arising under fuel hedging arrangements during such
period, and (xi) costs and expenses, including fees, incurred directly in
connection with the consummation of the transactions contemplated under the Loan
Documents, in the case of each of subclauses (i) through (xi) of this clause
(b), to the extent included in the calculation of consolidated net income of the
Borrower and its Subsidiaries for such period in accordance with GAAP, minus (c)
the sum of (i) income tax credits, (ii) interest income, (iii) extraordinary,
non-recurring or unusual gains for such period, (iv) any aggregate net gain
during such period arising from the sale, exchange or other disposition of
capital assets by the Borrower or its Subsidiaries (including any fixed assets,
whether tangible or intangible, all inventory sold in conjunction with the
disposition of fixed assets and all securities) (a “Capital Asset Sale”), (v)
any gains arising under fuel hedging arrangements during such period, and (vi)
any other non-cash gains that have been added in determining consolidated net
income, in the case of each of subclauses (i) through (vi) of this clause (c),
to the extent included in the calculation of consolidated net income of the
Borrower and its Subsidiaries for such period in accordance with GAAP. For
purposes of this definition, the following items shall be excluded in
determining consolidated net income of the Borrower and its Subsidiaries: (1)
the income (or deficit) of any other Person accrued prior to the date it became
a Subsidiary of, or was merged or consolidated into, the Borrower or any of its
Subsidiaries; (2) the income (or deficit) of any other Person (other than a
Subsidiary) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent any such income has actually been received by the
Borrower or such Subsidiary, as applicable, in the form of cash dividends or
distributions; (3) any restoration to income of any contingency reserve, except
to the extent that provision for such reserve was made out of income accrued
during such period; (4) any write-up of any asset; (5) any net gain from the
collection of the proceeds of life insurance policies; (6) any net gain arising
from the acquisition of any securi-

9

--------------------------------------------------------------------------------




ties, or the extinguishment, under GAAP, of any Indebtedness, of the Borrower or
any of its Subsidiaries; (7) in the case of a successor to the Borrower by
consolidation or merger or as a transferee of its assets, any earnings of such
successor prior to such consolidation, merger or transfer of assets; and (8) any
deferred credit representing the excess of equity in any Subsidiary at the date
of acquisition of such Subsidiary over the cost to the Borrower or any of its
Subsidiaries of the investment in such Subsidiary.
“Economic Sanctions Laws” shall mean (i) the Trading with the Enemy Act (50
U.S.C. App. §§ 5(b) and 16, as amended), the International Emergency Economic
Powers Act (50 U.S.C. §§ 1701-1706, as amended) and Executive Order 13224
(effective September 24, 2001), as amended and (ii) any and all other laws,
orders, executive orders, decrees, rules, regulations, statutes, or treaties
applicable to a Loan Party, its Subsidiaries or Affiliates relating to economic
sanctions and terrorism financing.
“Eligible Assignee” shall mean (a) a commercial bank having total assets in
excess of $1,000,000,000, (b) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200,000,000 and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of the Code or Section 406 of ERISA, (c) any
Lender or any Affiliate of any Lender, (d) an Approved Fund, (e) any other
financial institution reasonably satisfactory to the Administrative Agent and
(f) solely with respect to assignments of Term Loans and solely to the extent
permitted pursuant to Section 10.02(g), the Borrower.
“Embargoed Person” shall mean (i) any country or territory that is the subject
of a sanctions program administered by the U.S. Treasury Department's Office of
Foreign Assets Control (“OFAC”) or (ii) any party that (w) is publicly
identified on the most current list of “Specially Designated Nationals and
Blocked Persons” published by OFAC, (x) is a “designated national” pursuant to
OFAC's Cuban Assets Control Regulations (31 C.F.R. 515.305), (y) resides, is
organized or chartered, or has a place of business in a country or territory
that is the subject of a sanctions program administered by OFAC or (z) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act or the Trading With the
Enemy Act.
“Environmental Laws” shall mean all laws (including common law), statutes,
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions
or legally binding requirements or agreements issued, promulgated or entered
into by or with any Governmental Authority, relating to the environment,
preservation or reclamation of natural resources, the handling, treatment,
storage, disposal, Release or threatened Release of, or the exposure of any
Person (including employees) to, any pollutants, contaminants or any toxic,
radioactive or otherwise hazardous materials.
“Environmental Liability” shall mean any liability, contingent or otherwise,
(including any liability for damages, natural resource damage, costs of
environmental investigation, remediation or monitoring, administrative
oversight, costs, fines or penalties) resulting from or based upon (a) violation
of any Environmental Law or requirement of any Airport Authority relating to
environmental matters, (b) the generation, use, handling, transportation,
storage, treatment, disposal or the arrangement for disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement, lease or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Environmental Permits” shall mean any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization issued
pursuant to or required under any Environmental Law or by any Airport Authority
with respect to environmental matters.

10

--------------------------------------------------------------------------------




“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person (whether direct or
indirect), and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as (i) a single employer under
Section 414(b) or (c) of the Code, or (ii) solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code, or that is under common control with the Borrower within the
meaning of Section 4001 of ERISA.
“Escrow Accounts” shall mean (1) accounts of the Borrower or any Subsidiary,
solely to the extent any such accounts hold funds set aside by the Borrower or
any Subsidiary to manage the collection and payment of amounts collected,
withheld or incurred by the Borrower or such Subsidiary for the benefit of third
parties relating to: (a) federal income tax withholding and backup withholding
tax, employment taxes, transportation excise taxes and security related charges,
(b) any and all state and local income tax withholding, employment taxes and
related charges and fees and similar taxes, charges and fees, including, but not
limited to, state and local payroll withholding taxes, unemployment and
supplemental unemployment taxes, disability taxes, workman's or workers'
compensation charges and related charges and fees, (c) state and local taxes
imposed on overall gross receipts, sales and use taxes, fuel excise taxes and
hotel occupancy taxes, (d) passenger facility fees and charges collected on
behalf of and owed to various administrators, institutions, authorities,
agencies and entities, (e) other similar federal, state or local taxes, charges
and fees (including without limitation any amount required to be withheld or
collected under applicable law) and (f) other funds held in trust for, or
otherwise segregated for the benefit of, an identified beneficiary; in each
case, held in escrow accounts, trust funds or other segregated accounts, plus
accrued interest; or (2) accounts, capitalized interest accounts, debt service
reserve accounts, escrow accounts and other similar accounts or funds
established in connection with the ARB Indebtedness.
“Eurodollar”, when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.
“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans
under a particular Facility the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).
“Event of Default” shall have the meaning set forth in Section 7.01.
“Excluded Subsidiary” shall mean each Restricted Captive Insurance Company
Subsidiary, Comair Holdings, LLC, Comair Services, Inc., Comair, Inc. and
Regional Elite Airline Services, LLC.
“Excluded Taxes” shall mean, with respect to any Recipient, (a) Taxes imposed on
or measured by net income, franchise Taxes imposed in lieu of net income Taxes,
and branch profits Taxes, in each case, that are Connection Taxes, (b) any
withholding tax that is imposed on amounts payable to such Recipient at the time
such Recipient becomes a party to this Agreement or designates a new lending
office, except to the extent that such Recipient (or its assignor, if any) was
entitled, at the time of designa-

11

--------------------------------------------------------------------------------




tion of a new lending office (or assignment), to receive additional amounts from
the Borrower with respect to such withholding tax pursuant to Section 2.16(a),
(c) Taxes attributable to such Recipient's failure to comply with Section
2.16(e), and (d) withholding Taxes imposed under FATCA.
“Existing Credit Facilities” shall mean the senior secured credit facilities
under the Credit and Guaranty Agreement, dated as of September 28, 2009, among
the Borrower, the guarantors party thereto, Citibank, N.A., as administrative
agent thereunder, and the lenders from time to time party thereto, as amended
from time to time through the date hereof.
“Existing Revolver Tranche” shall have the meaning set forth in Section 2.28(b).
“Existing Secured Notes” shall mean (a) the 9.5% Senior Secured Notes due 2014
of the Borrower issued on September 28, 2009 and (b) the 11.75% Senior Second
Lien Notes due 2015 of the Borrower issued on September 28, 2009.
“Existing Term Loan Tranche” shall have the meaning set forth in Section
2.28(a).
“Extended Revolving Credit Commitments” shall have the meaning set forth in
Section 2.28(b).
“Extended Term Loans” shall have the meaning set forth in Section 2.28(a).
“Extending Revolving Lender” shall have the meaning set forth in Section
2.28(c).
“Extending Term Lender” shall have the meaning set forth in Section 2.28(c).
“Extension Amendment” shall have the meaning set forth in Section 2.28(d).
“Extension Election” shall have the meaning set forth in Section 2.28(c).
“Extension Request” shall mean a Revolver Extension Request or Term Loan
Extension Request, as the case may be.
“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.
“FAA Slot” shall mean, at any time, all of the rights and operational authority
of the Borrower or any of the Guarantors, now held or hereafter acquired, to
conduct one Instrument Flight Rule (as defined under the FAA regulations)
landing or takeoff operation during a specific hour or half-hour period at any
slot-constrained or high density traffic airport in the United States (other
than JFK) pursuant to FAA regulations, including Title 14.
“Facility” shall mean each of (a) the Revolving Commitments and the Revolving
Loans made thereunder (the “Revolving Facility”), (b) the Term B-1 Loan
Commitments and the Term B-1 Loans made thereunder (the “Term B-1 Loan
Facility”) and (c) the Term B-2 Loan Commitments and the Term B-2 Loans made
thereunder (the “Term B-2 Loan Facility” and, together with the Term B-1 Loan
Facility, the “Term Loan Facilities”).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more on-

12

--------------------------------------------------------------------------------




erous to comply with), any current or future regulations or official
interpretations thereof, and any agreements entered into pursuant to Section
1471(b)(1) of the Code.
“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Fees” shall collectively mean the Commitment Fees, Letter of Credit Fees and
other fees referred to in Section 2.19.
“Fixed Charge Coverage Ratio” shall mean, at any date for which such ratio is to
be determined, the ratio of EBITDAR for the Rolling Twelve Month period ended on
such date to the sum of the following for such period: (a) Interest Expense,
plus (b) the aggregate cash aircraft rental expense of the Borrower and its
Subsidiaries on a consolidated basis for such period payable in cash in respect
of any aircraft leases (other than Capitalized Leases), all as determined in
accordance with GAAP.
“Foreign Aviation Authority” means shall mean any foreign governmental,
quasi-governmental, regulatory or other agency, public corporation or private
entity that exercises jurisdiction over the authorization (a) to serve any
foreign point on each of the Routes and/or to conduct operations related to the
Routes and/or (b) to hold and operate any Foreign Slots.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Slot” shall mean all of the rights and operational authority, now held
or hereafter acquired, of the Borrower and the Guarantors to conduct one landing
or takeoff operation during a specific hour or other period at each non-United
States airport.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time, in each case applied in
accordance with Section 1.03.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government. Governmental Authority shall not include any Person in its capacity
as an Airport Authority.
“Grantor” shall mean the Borrower and each other Subsidiary (if any) that shall
at any time become party to a Collateral Document.

13

--------------------------------------------------------------------------------




“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include (i) endorsements
for collection or deposits or (ii) customary contractual indemnities in
commercial agreements, in each case in the ordinary course of business and
consistent with past practice. The amount of any obligation relating to a
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made (or,
if less, the maximum reasonably anticipated liability for which such Person may
be liable pursuant to the terms of the instrument evidencing such Guarantee) or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform) as determined by
the guarantor in good faith.
“Guarantor” shall have the meaning set forth in the first paragraph of this
Agreement. For the avoidance of doubt, the term “Guarantor” excludes all
Immaterial Subsidiaries and Excluded Subsidiaries.
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that are regulated pursuant to,
or could reasonably be expected to give rise to liability under, any
Environmental Law.
“Hedging Agreement” shall mean any agreement evidencing Hedging Obligations.
“Hedging Obligations” shall mean, with respect to any Person, all obligations
and liabilities of such Person under (1) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements; (2) other agreements or arrangements
designed to manage interest rates or interest rate risk; and (3) other
agreements or arrangements designed to protect such Person against fluctuations
in currency exchange rates, fuel prices or other commodity prices.
“Immaterial Subsidiaries” shall mean one or more Domestic Subsidiaries
designated by the Borrower, for which (a) the assets of all such designated
Domestic Subsidiaries constitute, in the aggregate, no more than 10% of the
total assets of the Borrower and its Subsidiaries on a consolidated basis
(determined as of the last day of the most recent fiscal quarter of the Borrower
for which financial statements have been delivered pursuant to Section 5.01),
and (b) the revenues of all such designated Domestic Subsidiaries account for,
in the aggregate, no more than 10% of the total revenues of the Borrower and its
Subsidiaries on a consolidated basis for the twelve-month period ending on the
last day of the most recent fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 5.01; provided that a
Subsidiary will not be considered to be an Immaterial Subsidiary if it (1)
directly or indirectly guarantees, pledges any property or assets to secure, or
otherwise becomes obligated under any Pari Passu Senior Secured Debt or Junior
Secured Debt, or (2) owns (i) any Pacific Routes, Pacific Route Slots, or
Pacific Route Gate Leaseholds, or (ii) any other properties or assets that are
intended to

14

--------------------------------------------------------------------------------




constitute Collateral under the terms of the Loan Documents (including, without
limitation, applicable Additional Collateral). The Immaterial Subsidiaries as of
the Closing Date that are not Guarantors on the Closing Date shall be listed on
Schedule 1.01(a).
“Increase Effective Date” shall have the meaning set forth in Section 2.27(a).
“Increase Joinder” shall have the meaning set forth in Section 2.27(c).
“Incremental Term Loan Commitment” shall have the meaning set forth in Section
2.27(a).
“Incremental Term Loans” shall have the meaning set forth in Section 2.27(c)(i).
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money (including in connection with
deposits or advances), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accrued
expenses incurred and current accounts payable, in each case in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all obligations of such Person in
respect of Capitalized Leases, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers' acceptances, (j) all obligations of such person to pay a
specified purchase price for goods or services, whether or not delivered or
accepted, i.e., take-or-pay and similar obligations, and (k) all obligations in
respect of Hedging Agreements valued at the amount equal to what would be
payable by such Person to its counterparty to such Hedging Agreements if such
Hedging Agreements were terminated early on such date of determination. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
“Indemnitee” shall have the meaning set forth in Section 10.04(b).
“Initial Appraisal Report” shall mean the Delta Air Lines Pacific Routes
Appraisal, dated August 22, 2012, by Morton, Beyer & Agnew.
“Installment” shall have the meaning set forth in Section 2.10(b).
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Expense” shall mean, for any period, the gross cash interest expense
(including the interest component of Capitalized Leases), of the Borrower and
its Subsidiaries on a consolidated basis for such period, all as determined in
accordance with GAAP.

15

--------------------------------------------------------------------------------




“Interest Payment Date” shall mean (a) as to any Eurodollar Loan having an
Interest Period of one, two or three months (or any other Interest Period
shorter than three months), the last day of such Interest Period, (b) as to any
Eurodollar Loan having an Interest Period of more than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period and (c) with respect to
ABR Loans, the last Business Day of each March, June, September and December.
“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on the numerically corresponding day (or
if there is no corresponding day, the last day) in the calendar month that is
one, two, three or six months thereafter, as the Borrower may elect in the
related notice delivered pursuant to Sections 2.03 or 2.05; provided that (i) if
any Interest Period would end on a day which shall not be a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (ii) no Interest Period shall end later than the applicable Termination
Date.
“Investments” shall mean any stock, evidence of indebtedness or other security
of any Person, any loan, advance, contribution of capital, extension of credit
or commitment therefor (including, without limitation, the Guarantee of loans
made to others, but excluding current trade and customer accounts receivable
arising in the ordinary course of business and payable in accordance with
customary trading terms in the ordinary course of business), and any purchase or
acquisition of (a) any security of another Person or (b) a line of business, or
all or substantially all of the assets, of any Person.
“Issuing Lender” shall mean (i) Barclays (or any of its banking Affiliates), in
its capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.02(i), and (ii) any other Lender agreeing
to act in such capacity, which other Lender shall be reasonably satisfactory to
the Borrower and the Administrative Agent. Each Issuing Lender may, in its
reasonable discretion, in consultation with the Borrower, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Lender, in
which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.
“Jet Fuel Assets” shall mean (a) the existing jet fuel inventory of the
Borrower's or its Subsidiaries', or any Connection Carrier's or SkyTeam
Partner's, operations in or pipelines in transit to Atlanta, Cincinnati and New
York that is to be sold to the Jet Fuel Counterparty pursuant to the Jet Fuel
Inventory Supply Agreement, or other jet fuel subject to the Jet Fuel Inventory
Supply Agreement, (b) the Borrower's or its Subsidiaries' rights in certain
existing supply and third-party sale agreements to be assigned or assumed by the
Jet Fuel Counterparty pursuant to the Jet Fuel Inventory Supply Agreement, (c)
the Borrower's or its Subsidiaries' rights in certain existing infrastructure
agreements to be transferred to the Jet Fuel Counterparty pursuant to the Jet
Fuel Inventory Supply Agreement and (d) proceeds of the foregoing.
“Jet Fuel Counterparty” shall mean J. Aron & Company, a New York general
partnership, or any of its Affiliates, or any other Person that becomes a party
to the Jet Fuel Inventory Supply Agreement.
“Jet Fuel Inventory Supply Agreement” shall mean the Jet Fuel Inventory Supply
Agreement among the Borrower, the Jet Fuel Counterparty and Epsilon Trading, LLC
(f/k/a Epsilon Trading, Inc.), dated as of August 31, 2006, as amended, renewed
or replaced from time to time.

16

--------------------------------------------------------------------------------




“JFK” shall mean New York's John F. Kennedy (JFK) International Airport.
“Junior Secured Debt” shall mean (i) the Indebtedness permitted to be incurred
under Section 6.03(hh) and permitted to be secured by a Lien on Collateral under
Section 6.01(d) and (ii) any Refinancing Debt secured by a Lien on the
Collateral that is junior to the Liens securing the Obligations and the other
Pari Passu Senior Secured Debt pursuant to the Collateral Trust Agreement, so
long as (1) such Refinancing Debt is permitted to be incurred and so secured
under all applicable Secured Debt Documents (as defined in the Collateral Trust
Agreement) and (2) such Refinancing Debt constitutes “Junior Lien Debt” as
defined under, and in accordance with the terms of, the Collateral Trust
Agreement.
“Junior Secured Debt Documents” shall mean each indenture, credit agreement and
other instruments and notes evidencing the Junior Secured Debt, and each other
agreement executed in connection therewith, as each may be amended, restated,
supplemented or otherwise modified from time to time.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity date of any Term Loan.
“LC Commitment” shall mean $100,000,000.
“LC Disbursement” shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit issued by it.
“LC Exposure” shall mean, at any time, the sum of (a) the aggregate maximum
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Revolving Commitment Percentage of the total LC
Exposure at such time.
“Lenders” shall mean the Revolving Lenders and the Term Lenders.
“Letter of Credit” shall mean any irrevocable letter of credit issued pursuant
to Section 2.02, which letter of credit shall be (i) a standby letter of credit,
(ii) issued for general corporate purposes of the Borrower or any Subsidiary,
(iii) denominated in Dollars and (iv) otherwise in such form as may be
reasonably approved from time to time by the Administrative Agent and the
applicable Issuing Lender.
“Letter of Credit Account” shall mean the account established by the Borrower
under the sole and exclusive control of the Administrative Agent maintained at
the office of the Administrative Agent at Barclays Bank PLC, 745 Seventh Avenue,
New York, NY 10019, Attention: Bank Debt Management Group, designated as the
“Delta Air Lines LC Account” that shall be used solely for the purposes set
forth herein.
“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.21.
“LIBO Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the greater of (i) the rate per annum appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London

17

--------------------------------------------------------------------------------




time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest Period,
and (ii) solely in the case of the Term Loans, 1.25% per annum. In the event
that the rate identified in clause (i) of the foregoing sentence is not
available at such time for any reason, then such rate shall be the rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
“Lien” shall mean (a) any mortgage, deed of trust, pledge, deed to secure debt,
hypothecation, security interest, easement (including, without limitation,
reciprocal easement agreements and utility agreements), rights-of-ways,
reservations, encroachments, zoning and other land use restrictions, claim or
any other title defect, lease, encumbrance, restriction, lien or charge of any
kind whatsoever and (b) the interest of a vendor or a lessor under any
conditional sale, capital lease or other title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing).
“Liquidity” shall mean the sum of (i) all unrestricted cash and Permitted
Investments of the Borrower and its Subsidiaries and (ii) the aggregate
principal amount committed and available to be drawn by the Borrower and its
Subsidiaries (taking into account all borrowing base limitations or other
restrictions) under the Revolving Facility and all other credit facilities of
the Borrower and its Subsidiaries.
“Loans” shall mean, collectively, the Revolving Loans and the Term Loans.
“Loan Documents” shall mean this Agreement, the Letters of Credit (including
applications for Letters of Credit and related reimbursement agreements), the
Collateral Documents, and any other instrument or agreement (which is designated
as a Loan Document therein) executed and delivered by the Borrower or a
Guarantor to the Administrative Agent, the Collateral Trustee, any Issuing
Lender or any Lender, in each case, as the same may be amended, restated,
modified, supplemented, extended or amended and restated from time to time in
accordance with the terms hereof.
“Loan Parties” shall mean the Borrower and the Guarantors.
“Margin Stock” shall have the meaning set forth in Section 3.13(a).
“Material Adverse Change” shall mean any event, development or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of any of the
Loan Documents or the rights or remedies of the Agents, the Collateral Trustee
and the Lenders thereunder, or (c) the ability of the Borrower or any Guarantor
to pay its respective obligations under the Loan Documents.
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) of any one or more of the Borrower and the Guarantors in an
aggregate principal amount exceeding $75,000,000.
“MNPI” shall mean any material Nonpublic Information regarding the Borrower and
its Subsidiaries or the Loans or securities of any of them. For purposes of this
definition “material Nonpublic Information” shall mean Nonpublic Information
that would reasonably be expected to be material to a decision by any Lender to
participate in any Dutch Auction or assign or acquire any Term Loans or to

18

--------------------------------------------------------------------------------




enter into any of the transactions contemplated thereby or would otherwise be
material for purposes of United States Federal and state securities laws.
“Moody's” shall mean Moody's Investors Service, Inc.
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is maintained or contributed to by (or to which there
is an obligation to contribute of) the Borrower or a Subsidiary of the Borrower
or an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, or a Subsidiary of the Borrower
or an ERISA Affiliate maintained, contributed to or had an obligation to
contribute to such plan.
“Multiple Employer Plan” shall mean a Single Employer Plan, which (a) is
maintained for employees of the Borrower or an ERISA Affiliate and at least one
person (as defined in Section 3(9) of ERISA) other than the Borrower and its
ERISA Affiliates or (b) was so maintained, and in respect of which the Borrower
or an ERISA Affiliate could have liability, contingent or otherwise, under
ERISA.
“Net Cash Proceeds” shall mean the aggregate cash proceeds and Permitted
Investments received by the Borrower or any of its Subsidiaries in respect of
any Disposition of Collateral, Sale of Grantor or Recovery Event, net of the
direct costs relating to any such Disposition of Collateral, Sale of Grantor or
Recovery Event, including, without limitation, legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a
result of any such Disposition of Collateral, Sale of Grantor or Recovery Event,
taxes paid or payable as a result of the Disposition of Collateral, Sale of
Grantor or Recovery Event, in each case, after taking into account any available
tax credits or deductions and any tax sharing arrangements, and any reserve for
adjustment or indemnification obligations in respect of the sale price of such
asset or assets established in accordance with GAAP.
“No Undisclosed MNPI Representation” by a Person shall mean a representation
that such Person is not in possession of any MNPI (other than MNPI which the
Person in whose favor such representation is made has elected not to receive).
“Non-Defaulting Lender” shall mean, at any time, a Revolving Lender that is not
a Defaulting Lender.
“Nonpublic Information” shall mean information which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD.
“Obligations” shall mean the unpaid principal of and interest on (including
interest, reasonable fees and reasonable out-of-pocket costs accruing after the
maturity of the Loans and interest, reasonable fees and reasonable out-of-pocket
costs accruing after the filing of any petition of bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest,
fees or costs is allowed in such proceeding) the Loans and all other obligations
and liabilities of the Borrower to any Agent, any Issuing Lender or any Lender
(or (i) in the case of Designated Hedging Obligations, any Person who was a
Lender or an Affiliate of a Lender when the related Designated Hedging Agreement
was entered into, or (ii) in the case of Designated Banking Product Obligations,
any Person who was a Lender or a banking Affiliate of any Lender at the time the
related Designated Banking Product Agreement was entered into), whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which arise under, out of, or in connection with, this
Agreement, any other Loan Document, any Letters of Credit, any Designated
Hedging Agreement, any Designated Banking Product Agreement, or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, reasonable fees,
indemnities, reasonable out-of-pocket costs, reasona-

19

--------------------------------------------------------------------------------




ble and documented out-of-pocket expenses (including all reasonable fees,
charges and disbursements of counsel to any Agent, any Issuing Lender or any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided, however, that the aggregate amount of all Designated
Hedging Obligations and Designated Banking Product Obligations (in each case
valued in accordance with the definitions thereof) at any time outstanding that
shall be included as “Obligations” shall not exceed $250,000,000.
“OFAC” shall have the meaning set forth in the definition of “Embargoed Person.”
“Officer's Certificate” shall mean, as applied to the Borrower or any Guarantor,
a certificate executed by a Responsible Officer of such Person in his/her
capacity as such.
“OID” shall have the meaning set forth in Section 2.27(c)(v).
“Other Taxes” shall mean any and all present or future stamp, mortgage,
intangible, documentary, recording, filing or similar Taxes arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, except
that such term shall not include any such Taxes that are Connection Taxes
imposed with respect to an assignment.
“Outstanding Letters of Credit” shall have the meaning set forth in Section
2.02(j).
“Pacific Countries” shall mean (i) countries bordering the Pacific Ocean in
Asia, North America, Australia and New Zealand, (ii) islands surrounded by the
Pacific Ocean and (iii) Thailand, Myanmar (Burma), Laos and Cambodia.
“Pacific Route 828” shall mean Route 828 and all associated China all-cargo
frequencies.
“Pacific Route FAA Slot” shall mean, at any time, any FAA Slot of the Borrower
and the Guarantors, now held or hereafter acquired, to the extent that such FAA
Slot is used to operate direct non-stop flights to Pacific Countries using a
Pacific Route and all take-off and landing rights and operational authority of
the Borrower and the Guarantors at any airport in the United States which is a
central connection point through which the Borrower or any of the Guarantors
coordinate flights utilizing the Pacific Routes or which is an origination or
destination point for flights utilizing the Pacific Routes, in each case, at
such time. To the extent that the Borrower and the Guarantors cease to use any
Pacific Route FAA Slot in connection with the Pacific Routes, such Pacific Route
FAA Slot shall automatically cease to be a Pacific Route FAA Slot hereunder.
“Pacific Route Foreign Aviation Authorities” shall mean any foreign
governmental, quasi-governmental, regulatory or other agencies, public
corporations or private entities that exercise jurisdiction over the
authorization (a) to serve any foreign point on each of the Pacific Routes
and/or to conduct operations related to the Pacific Routes and Pacific Route
Supporting Route Facilities and/or (b) to hold and operate any Pacific Route
Foreign Slots.
“Pacific Route Foreign Slot” shall mean any Foreign Slot of the Borrower and the
Guarantors necessary to operate a Pacific Route, whether or not utilized by the
Borrower and the Guarantors.
“Pacific Route Gate Leaseholds” shall mean, at any time, all of the right,
title, privilege, interest, and authority now or hereafter acquired or held by
the Borrower and the Guarantors in connection with the right to use, operate or
occupy space in an airport terminal at which the Borrower or any of the
Guarantors conduct scheduled operations for direct non-stop flights (or flights
originating at airports

20

--------------------------------------------------------------------------------




that are central connection points through which the Borrower or any of the
Guarantors coordinate flights utilizing the Pacific Routes) using the Pacific
Routes to the extent such Pacific Route Gate Leasehold is utilized in connection
with the Pacific Routes at such time. To the extent that the Borrower and the
Guarantors cease to use any Pacific Route Gate Leasehold in connection with the
Pacific Routes, such Pacific Route Gate Leasehold shall automatically cease to
be a Pacific Gate Leasehold hereunder.
“Pacific Route Slot” shall mean a Pacific Route FAA Slot and a Pacific Route
Foreign Slot, or either of them.
“Pacific Route Supporting Route Facilities” shall mean the Borrower's and the
Guarantors' gates, ticket counters, office space and baggage claim areas at each
airport necessary to operate a Pacific Route.
“Pacific Routes” shall mean the Routes described on Schedule 1.01(b) and any
other Routes to or from the Pacific Countries (other than Routes between
countries in North America) that are acquired by or granted to the Borrower and
the Guarantors.
“Parent Company” means, with respect to a Revolving Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Revolving Lender, and/or any Person owning, beneficially or of record, directly
or indirectly, a majority of the shares of such Revolving Lender.
“Pari Passu Notes” shall mean Indebtedness of any Loan Party in the form of
senior secured notes; provided that (i) immediately after giving pro forma
effect thereto and the use of proceeds therefrom (A) no Default shall have
occurred and be continuing or would result therefrom and (B) the Borrower shall
be in pro forma compliance with the financial covenant set forth in Section
6.06; (ii) such Indebtedness does not mature prior to the date that is
ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred; (iii) such Indebtedness is secured by the Collateral
on a pari passu basis with the Term Loan Facilities and Revolving Facility
pursuant to the Collateral Trust Agreement; (iv) such Indebtedness is permitted
to be incurred and so secured under all applicable Secured Debt Documents (as
defined in the Collateral Trust Agreement); (v) such Indebtedness shall have
terms and conditions (other than pricing, rate floors, discounts, fees, premiums
and optional prepayment or redemption provisions) that are not materially less
favorable (when taken as a whole) to the Borrower than the terms and conditions
of the Loan Documents (when taken as a whole) (provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five (5)
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees); (vi) there shall be no additional direct or contingent
obligors with respect to such Indebtedness; and (vii) such Indebtedness
constitutes “Priority Lien Debt” as defined under, and in accordance with the
terms of, the Collateral Trust Agreement.
“Pari Passu Senior Secured Debt” shall mean (i) any Pari Passu Notes (and any
Guarantee thereof by any Loan Party), (ii) any refinancing, refunding, renewal
or extension of any such Indebtedness specified in clause (i) hereof; provided
that, in the case of Indebtedness under this clause (ii), (1) immediately after
giving pro forma effect thereto and the use of proceeds therefrom, the Borrower
shall be in pro forma compliance with the financial covenant set forth in
Section 6.06, (2) there shall be no additional direct or contingent obligors
with respect to such Indebtedness, (3) such Indebtedness shall have a

21

--------------------------------------------------------------------------------




Weighted Average Life to Maturity that is greater than or equal to that of the
Indebtedness being so refinanced, refunded, renewed or extended, and (4) such
Indebtedness constitutes “Priority Lien Debt” as defined under, and in
accordance with the terms of, the Collateral Trust Agreement; (iii) any
Refinancing Debt secured by the Collateral on a pari passu basis with the
Obligations pursuant to the Collateral Trust Agreement so long as (1) such
Refinancing Debt is permitted to be incurred and so secured under all applicable
Secured Debt Documents (as defined in the Collateral Trust Agreement) and (2)
such Refinancing Debt constitutes “Priority Lien Debt” as defined under, and in
accordance with the terms of, the Collateral Trust Agreement.
“Pari Passu Senior Secured Debt Documents” shall mean each indenture, credit
agreement and other instruments and notes evidencing the Pari Passu Senior
Secured Debt, and each other agreement executed in connection therewith, as each
may be amended, restated, supplemented or otherwise modified from time to time.
“Participant” shall have the meaning set forth in Section 10.02(c).
“Patriot Act” shall have the meaning set forth in the definition of “Anti-Money
Laundering Laws.”
“Payroll Accounts” shall mean depository accounts used only for payroll.
“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
agency or entity performing substantially the same functions.
“Permitted Acquisition” shall mean any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or any Guarantor of all or
substantially all the assets of, or all the Equity Interests (or, so long as the
acquired Person becomes a Guarantor pursuant to Section 5.14 hereof, Equity
Interests sufficient to cause the acquired Person to become a Subsidiary) in, a
Person or a division, line of business or other business unit of a Person but
only so long as:
(a)    (i) no Event of Default shall have occurred and be continuing immediately
prior or immediately after giving effect to such Permitted Acquisition and (ii)
all transactions related thereto shall have been consummated in all material
respects in accordance with applicable laws;
(b)    after giving effect to such Permitted Acquisition, the Borrower and the
Guarantors shall be in pro forma compliance with Sections 6.04, 6.05 and 6.06 to
the extent such acquisition, on a pro forma basis, increases the annual
consolidated revenues of the Borrower and its Subsidiaries by at least 25%;
(c)    with respect to any acquisition in excess of $75,000,000, the Borrower
shall have delivered to the Administrative Agent an Officer's Certificate to the
effect set forth in clause (a) above, together with the relevant financial
information for the Person or assets to be acquired, promptly after consummation
of such acquisition; and
(d)    with respect to any acquisition in excess of $75,000,000, the Borrower
shall have provided the Administrative Agent with written notice and with copies
of the material acquisition documents promptly after consummation of such
acquisition.
“Permitted Collateral Liens” shall mean (1) Liens for taxes, assessments or
governmental charges or claims that are not yet delinquent or that are being
contested in good faith by appropriate proceedings promptly instituted and
diligently concluded; provided that any reserve or other appropriate pro-

22

--------------------------------------------------------------------------------




vision as is required in conformity with GAAP has been made therefor; (2) Liens
imposed by law, such as carriers', warehousemen's, landlord's and mechanics'
Liens, in each case, incurred in the ordinary course of business; (3) leases,
subleases, use agreements and swap agreements constituting “Permitted
Dispositions” pursuant to clause (d) of such definition, (4) Liens incurred in
the ordinary course of business of the Borrower or any of the Guarantors with
respect to obligations that do not exceed $10.0 million at any one time
outstanding, and (5) Liens arising by operation of law in connection with
judgments, attachments or awards which do not constitute an Event of Default
hereunder.
“Permitted Disposition” shall mean any of the following:
(a)    the Disposition of cash or Permitted Investments constituting Collateral
in exchange for other cash or Permitted Investments constituting Collateral and
having reasonably equivalent value therefor; provided that this clause (a) shall
not permit any Disposition of the Letter of Credit Account or any amounts on
deposit therein;
(b)    Dispositions of Collateral among the Grantors (including any Person that
shall become a Grantor simultaneous with such Disposition in the manner
contemplated by Section 5.14); provided that (i) such Collateral remains at all
times subject to a first priority Lien with the same level of perfection as was
the case immediately prior to such Disposition (subject to Liens permitted under
Section 6.01) in favor of the Collateral Trustee for the benefit of the Secured
Parties following such Disposition, (ii) concurrently therewith, the Grantors
shall execute any documents and take any actions reasonably required to create,
grant, establish, preserve or perfect such Lien in accordance with the other
provisions of this Agreement or the Collateral Documents, (iii) concurrently
therewith, the Administrative Agent, for the benefit of the Lenders, and the
Collateral Trustee, for the benefit of the Secured Parties, shall receive an
Officer's Certificate, with respect to the matters described in clauses (i) and
(ii) hereof, in each case in form and substance reasonably satisfactory to the
Administrative Agent, and (iv) concurrently with any Disposition of Collateral
to any Person that shall become a Grantor simultaneous with such Disposition in
the manner contemplated by Section 5.14, the Administrative Agent, for the
benefit of the Lenders, and the Collateral Trustee, for the benefit of the
Secured Parties, shall receive a written opinion of counsel (which counsel shall
be reasonably satisfactory to the Administrative Agent) to the Borrower and the
Guarantors, as applicable, with respect to the matters described in clauses (i)
and (ii) hereof, in each case in form and substance reasonably satisfactory to
the Administrative Agent; provided further that this clause (b) shall not permit
any Disposition of the Letter of Credit Account or any amounts on deposit
therein;
(c)    abandonment of Slots, Gate Leaseholds, Routes or Supporting Route
Facilities, in each case which are reasonably determined by the Borrower to be
of de minimis value;
(d)    the lease or sublease of, or use agreements with respect to, assets and
properties that constitute Collateral in the ordinary course of business and
swap agreements with respect to Slots in the ordinary course of business and
which lease, sublease, use agreement or swap agreement (A) has a term of less
than one year or (B) has a term of one year or longer; provided that if the
aggregate Appraised Value of the Collateral leased or subleased pursuant to this
subclause (B) is equal to or greater than 10% of the Appraised Value of the
Collateral in the most recent Appraisal Report delivered by the Borrower
pursuant to Section 5.09, the Appraised Value of the Collateral, after giving
pro forma effect to all outstanding leases, subleases, use agreements and swap
agreements pursuant to this subclause (B), would be not materially less than the
Appraised Value of the Collateral in the most recent Appraisal Report delivered
by the Borrower pursuant to Section 5.09, all as determined in good faith by the
Borrower and reflected in an Officers' Certificate that is delivered to the
Administrative Agent prior to entering into any such lease or sub-

23

--------------------------------------------------------------------------------




lease, demonstrating, with reasonably detailed calculations, compliance with the
provisions of this subclause (B) and detailing the arrangements pursuant to
which the Collateral Trustee's Liens on the Collateral subject to such lease or
sublease are not materially adversely affected (which arrangements must be
reasonably satisfactory to the Administrative Agent);
(e)    the Disposition of 14 Pacific Route Foreign Slots at Narita Airport in
Tokyo, Japan to US Airways pursuant to that certain Mutual Asset Purchase and
Sale Agreement, dated as of August 11, 2009, among the Borrower, US Airways,
Inc. and US Airways Group, Inc.; and
(f)    abandonment of Pacific Route 828.
“Permitted Investments” shall mean:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    direct obligations of state and local government entities in each case
maturing within one year from the date of acquisition thereof, which have a
rating of at least A- (or the equivalent thereof) from S&P or A3 (or the
equivalent thereof) from Moody's;
(c)    obligations of domestic or foreign companies and their subsidiaries
(including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States of America), including, without
limitation, bills, notes, bonds, debentures, and mortgage-backed securities, in
each case maturing within one year from the date of acquisition thereof and
which have a rating of at least A- (or the equivalent thereof) from S&P or A-3
(or the equivalent thereof) from Moody's;
(d)    commercial paper maturing within 365 days from the date of acquisition
thereof and having, at such date of acquisition, a rating of at least A-2 (or
the equivalent thereof) from S&P or P-2 (or the equivalent thereof) from
Moody's;
(e)    certificates of deposit, banker's acceptances and time deposits maturing
within one year from the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any other commercial bank of recognized standing organized
under the laws of the United States of America or any State thereof that has a
combined capital and surplus and undivided profits of not less than $250,000,000
and which has a long term unsecured debt rating of at least A from S&P and A2
from Moody's (or is the principal banking Subsidiary of a bank holding company
that has such ratings);
(f)    fully collateralized repurchase agreements with a term of not more than
six (6) months for underlying securities that would otherwise be eligible for
investment;
(g)    Investments of money in an investment company organized under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered through mutual funds, investment advisors, banks and brokerage houses
which invest its assets in obligations of the type described in (a) through (f)
above. This could include, but not be limited to, money market funds or
short-term and intermediate bonds funds; and

24

--------------------------------------------------------------------------------




(h)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA (or the
equivalent thereof) by S&P and Aaa (or the equivalent thereof) by Moody's and
(iii) have portfolio assets of at least $5,000,000,000; and
(i)    investments, in accordance with investment policies approved by the board
of directors of the Borrower, in the ordinary course of business.
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization, Airport Authority or Governmental
Authority or any agency or political subdivision thereof.
“Plan” shall mean a Single Employer Plan or a Multiple Employer Plan that is a
pension plan subject to the provisions of Title IV of ERISA, Sections 412 or 430
of the Code or Section 302 of ERISA.
“Plan of Reorganization” shall mean the Joint Plan of Reorganization of the
Borrower and certain of its Subsidiaries pursuant to Chapter 11 of the United
States Bankruptcy Code together with all schedules and exhibits thereto, as
consummated on April 30, 2007.
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Barclays, as its prime rate in effect at its principal office in
New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by Barclays in connection with extensions of credit to
debtors); each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Priority Lien Debt” shall have the meaning set forth in the Collateral Trust
Agreement.
“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any Issuing
Lender, and (d) any other recipient of a payment under any Loan Document, as
applicable.
“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any Collateral.
“Redeemable Stock” shall mean any class or series of Equity Interests of any
Person that by its terms or otherwise (a) is required to be redeemed prior to
the Latest Maturity Date, (b) may be required to be redeemed at the option of
the holder of such class or series of Equity Interests at any time prior to the
Latest Maturity Date or (c) is convertible into or exchangeable for (i) Equity
Interests referred to in clause (a) or (b) above or (ii) Indebtedness.
“Refinanced Term Loans” shall have the meaning set forth in Section 10.08(e).
“Refinancing” shall have the meaning set forth in Section 6.03(r).
“Refinancing Amendment” shall have the meaning set forth in Section 10.08(f).
“Refinancing Debt” shall mean Indebtedness (or commitments in respect thereof)
incurred to refinance (whether concurrently or after any repayment or prepayment
of any such Indebtedness being refinanced) (x) the Term Loans or commitments
under the Revolving Facility or (y) Indebtedness (or commitments in respect
thereof) incurred pursuant to the preceding clause (x), in whole or part, in the
form of (i) one or more new term facilities (each, a “Refinancing Term
Facility”) or new revolving credit

25

--------------------------------------------------------------------------------




facilities (each, a “Refinancing Revolving Facility”; the Refinancing Term
Facilities and the Refinancing Revolving Facilities are collectively referred to
as “Refinancing Facilities”) made available under this Agreement with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld) and the lenders providing such financing (and no other
lenders) or (ii) one or more series of senior secured notes or term facilities
or, in the case of Indebtedness incurred to refinance the Revolving Facility (or
any Refinancing Revolving Facility), revolving credit facilities outside of this
Agreement; provided that (A) in the case of any refinancing of the Term Loans
(or any refinancing thereof incurred pursuant to the preceding clause (y)), any
Refinancing Debt shall not mature prior to the maturity date of, or have a
shorter Weighted Average Life to Maturity than, the Term Loans (or any
refinancing thereof incurred pursuant to the preceding clause (y)) being
refinanced, (B) in the case of any refinancing of the commitments under the
Revolving Facility (or any refinancing thereof incurred pursuant to the
preceding clause (y)), any Refinancing Debt shall not mature, and there shall be
no scheduled commitment reductions or scheduled amortization payments under any
such Refinancing Debt, prior to the maturity date of the revolving commitments
being refinanced, (C) the other terms and conditions of such Refinancing Debt
(excluding pricing, premium, maturity, scheduled amortization and optional
prepayment or redemption provisions) shall be customary market terms for
indebtedness of such type (provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees), (D)
after giving pro forma effect to the incurrence of Refinancing Debt (in the case
of any Refinancing Debt in the form of a revolving credit facility, to the
extent of any drawings to be made thereunder on the date of effectiveness of the
related commitments) and the application of the net proceeds therefrom, the
Borrower shall be in pro forma compliance with Section 6.04, Section 6.05 and
Section 6.06, (E) there shall be no additional direct or contingent obligors
with respect to such Refinancing Debt, and (F) no Lender shall be obligated to
provide any such Refinancing Debt.
“Register” shall have the meaning set forth in Section 10.02(a)(iv).
“Related Parties” shall mean, with respect to any specified Person, such
Person's Affiliates and the respective directors, officers, partners, members,
employees, agents and advisors of such Person and such Person's Affiliates.
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, dumping, or
disposing into the indoor or outdoor environment (including the abandonment or
discarding of barrels, containers and other closed receptacles containing any
hazardous substance or pollutant or contaminant).
“Replacement Pacific Route” shall mean a Pacific Route which has a value at
least equal to the Pacific Route which it is replacing and which shall have been
made subject to the pledge of the Security Agreement, subject to the
satisfactory review and approval of the Administrative Agent.
“Replacement Term Loans” shall have the meaning set forth in Section 10.08(e).
“Repricing Event” shall mean (a) any prepayment, repayment, refinancing,
substitution or replacement of all or a portion of the Term Loans with the
proceeds of, or any conversion of Term Loans into, any new or replacement
tranche of syndicated term loans (including Replacement Term Loans, Refinancing
Facilities or other term loans under this Agreement) having an “effective yield”
(tak-

26

--------------------------------------------------------------------------------




ing into account interest rate margin and benchmark floors, recurring fees and
all upfront or similar fees or original issue discount (amortized over the
shorter of (A) the weighted average life to maturity of such term loans and (B)
four years) paid to the lenders providing such Indebtedness, but excluding any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared ratably with all lenders or holders of such term
loans in their capacities as lenders or holders of such term loans) less than
the “effective yield” applicable to the Term Loans being prepaid, repaid,
refinanced, substituted, replaced or converted (determined on the same basis as
provided in the preceding parenthetical) and (b) any amendment (including
pursuant to a Replacement Term Loan or a Refinancing Debt under this Agreement)
to the Term Loans or any tranche thereof which reduces the “effective yield”
applicable to such Term Loans (as determined on the same basis as provided in
clause (a)).
“Required Class Lenders” shall mean (i) with respect to each Class of Term
Loans, Lenders having more than 50% of all Term Loans of such Class outstanding
and (ii) with respect to Revolving Loans, Required Revolving Lenders.
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of (a)
until the Closing Date, the Commitments then in effect and (b) thereafter, the
sum of (i) the aggregate principal amount of all Term Loans outstanding and (ii)
the Total Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Total Revolving Extensions of Credit then outstanding.
“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
50% of the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.
“Required Term Lenders” shall mean, at any time, Lenders holding more than 50%
of (a) until the Closing Date, the Term Loan Commitments then in effect and (b)
thereafter, the aggregate principal amount of all Term Loans outstanding.
“Responsible Officer” shall mean the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, vice president, controller,
chief accounting officer, secretary or assistant secretary of the Borrower or
any Guarantor, as applicable, but in any event, with respect to financial
matters, the chief financial officer, treasurer, assistant treasurer, controller
or chief accounting officer of the Borrower or any Guarantor, as applicable.
“Restricted Captive Insurance Company Subsidiary” shall mean a Subsidiary that
is a captive insurance company, and is prohibited from becoming a Guarantor
hereunder pursuant to applicable rules and regulations.
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Guarantor, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower.
“Revolver Extension Request” shall have the meaning set forth in Section
2.28(b).
“Revolver Extension Series” shall have the meaning set forth in Section 2.28(b).

27

--------------------------------------------------------------------------------




“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments.
“Revolving Commitment” shall mean the commitment of each Revolving Lender to
make Revolving Loans and participate in Letters of Credit hereunder in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite its name in Annex A hereto or in the
Assignment and Acceptance pursuant to which such Revolving Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original aggregate amount of the Total Revolving Commitments is
$450,000,000.
“Revolving Commitment Percentage” shall mean, at any time, with respect to each
Revolving Lender, the percentage obtained by dividing its Revolving Commitment
at such time by the Total Revolving Commitment or, if the Revolving Commitments
have been terminated, the Revolving Commitment Percentage of each Revolving
Lender that existed immediately prior to such termination.
“Revolving Extensions of Credit” shall mean, as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding and (b) such Lender's
Revolving Commitment Percentage of the LC Exposure then outstanding.
“Revolving Facility” shall have the meaning set forth in the definition of
“Facility.”
“Revolving Facility Maturity Date” shall mean, with respect to (a) Revolving
Commitments that have not been extended pursuant to Section 2.28, October 18,
2017, (b) with respect to Extended Revolving Commitments, the final maturity
date therefor as specified in the applicable Extension Offer accepted by the
respective Revolving Lender or Revolving Lenders (as the same may be further
extended pursuant to Section 2.28), and (c) with respect to any commitments
under a Refinancing Revolving Facility, the final maturity date therefor
specified in the applicable Refinancing Amendment (as the same may be further
extended pursuant to Section 2.28).
“Revolving Facility Termination Date” shall mean the earlier to occur of (a) the
Revolving Facility Maturity Date with respect to the applicable Revolving
Commitments and (b) the acceleration of the Loans (if any) and the termination
of the Commitments in accordance with the terms hereof.
“Revolving Lender” shall mean each Lender having a Revolving Commitment.
“Revolving Loan” shall have the meaning set forth in Section 2.01(a).
“Rolling Twelve Months” shall mean, with respect to any date of determination,
the month most recently ended and the eleven (11) immediately preceding months
for which, in each case, financial statements are available considered as a
single period.
“Routes” shall mean the routes for which the Borrower or, if applicable, a
Guarantor holds or hereafter acquires the requisite authority to operate foreign
air transportation pursuant to Title 49 including, without limitation,
applicable frequencies and exemption and certificate authorities, whether or not
utilized by the Borrower or such Guarantor.
“S&P” shall mean Standard & Poor's, a division of The McGraw‑Hill Companies,
Inc.
“Sanctions” shall have the meaning set forth in Section 3.19.

28

--------------------------------------------------------------------------------




“Sale of Grantor” shall mean an issuance, sale, lease, conveyance or other
disposition of Equity Interests of a Grantor (other than the Borrower) other
than (i) an issuance of Equity Interests by a Grantor to the Borrower or another
Guarantor, and (ii) an issuance of directors' qualifying shares.
“SEC” shall mean the United States Securities and Exchange Commission.
“Secured Parties” shall mean the Agents, the Arrangers, the Issuing Lenders, the
Lenders and all other holders of Obligations.
“Security Agreement” shall have meaning set forth in Section 4.01(c).
“Single Employer Plan” shall mean a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or an
ERISA Affiliate or (b) was so maintained and in respect of which the Borrower
could reasonably be expected to have liability under Title IV of ERISA in the
event such Plan has been or were to be terminated.
“SkyTeam Partner” shall mean any airline that is a member of the SkyTeam
international airline alliance.
“Slot” shall mean each FAA Slot and each Foreign Slot.
“Solvent” shall mean, with respect to any Person, that as of the date of
determination, (1) the sum of such Person's debt (including contingent
liabilities) does not exceed the fair value of such Person's present assets; (2)
such Person's capital is not unreasonably small in relation to its business as
contemplated on the Closing Date and reflected in the Business Plan; and (3)
such Person has not incurred and does not intend to incur, or believe (nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due (whether at maturity or otherwise). For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5 or any other analogous criteria in any
jurisdiction).
“Specified Jet Fuel Action” shall mean, if the transactions effected pursuant to
the Jet Fuel Inventory Supply Agreement are re-characterized as Indebtedness
owed by the Borrower, any action by the Jet Fuel Counterparty, as secured party,
to the extent such action seeks to foreclose (or obtain a lien) on the Jet Fuel
Assets.
“Specified Person” shall have the meaning set forth in Section 3.19.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

29

--------------------------------------------------------------------------------




“Subsidiary” shall mean, with respect to any Person (in this definition referred
to as the “parent”), any corporation, association or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the securities or other ownership or membership interests having ordinary voting
power for the election of directors (or equivalent governing body) is, at the
time as of which any determination is being made, owned or controlled by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.
“Syndication Agent” shall have the meaning set forth in the first paragraph of
this Agreement.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Term B-1 Lender” shall mean each Lender having a Term B-1 Loan Commitment or,
as the case may be, an outstanding Term B-1 Loan.
“Term B-1 Loan” shall have the meaning set forth in Section 2.01(b).
“Term B-1 Loan Commitment” shall mean the commitment of each Term B-1 Lender to
make Term B-1 Loans hereunder in an aggregate principal amount not to exceed the
amount set forth under the heading “Term B-1 Loan Commitment” opposite its name
in Annex A hereto or in the Assignment and Acceptance pursuant to which such
Term B-1 Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The aggregate amount of the Term B-1 Loan
Commitments as of the Closing Date is $1,100,000,000.
“Term B-1 Loan Facility” shall have the meaning set forth in the definition of
“Facility” in this Section 1.01.
“Term B-1 Loan Maturity Date” shall mean, with respect to (a) Term B-1 Loans
that have not been extended pursuant to Section 2.28, October 18, 2018, (b) with
respect to Extended Term Loans, the final maturity date therefor as specified in
the applicable Extension Offer accepted by the respective Term B-1 Lenders (as
the same may be further extended pursuant to Section 2.28), and (c) with respect
to any commitments under a Refinancing Term Facility, the final maturity date
therefor specified in the applicable Refinancing Amendment(as the same may be
further extended pursuant to Section 2.28).
“Term B-1 Loan Termination Date” shall mean the earlier to occur of (a) the Term
B-1 Loan Maturity Date and (b) the acceleration of the Term B-1 Loans in
accordance with the terms hereof.
“Term B-2 Lender” shall mean each Lender having a Term B-2 Loan Commitment or,
as the case may be, an outstanding Term B-2 Loan.
“Term B-2 Loan” shall have the meaning set forth in Section 2.01(c).
“Term B-2 Loan Commitment” shall mean the commitment of each Term B-2 Lender to
make Term B-2 Loans hereunder in an aggregate principal amount not to exceed the
amount set forth under the heading “Term B-2 Loan Commitment” opposite its name
in Annex A hereto or in the Assignment and Acceptance pursuant to which such
Term B-2 Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The aggregate amount of the Term B-2 Loan
Commitments as of the Closing Date is $400,000,000.

30

--------------------------------------------------------------------------------




“Term B-2 Loan Facility” shall have the meaning set forth in the definition of
“Facility” in this Section 1.01.
“Term B-2 Loan Maturity Date” shall mean, with respect to (a) Term B-2 Loans
that have not been extended pursuant to Section 2.28, April 18, 2016, (b) with
respect to Extended Term Loans, the final maturity date therefor as specified in
the applicable Extension Offer accepted by the respective Term B-2 Lenders (as
the same may be further extended pursuant to Section 2.28), and (c) with respect
to any commitments under a Refinancing Term Facility, the final maturity date
therefor specified in the applicable Refinancing Amendment (as the same may be
further extended pursuant to Section 2.28).
“Term B-2 Loan Termination Date” shall mean the earlier to occur of (a) the Term
B-2 Loan Maturity Date and (b) the acceleration of the Term B-2 Loans in
accordance with the terms hereof.
“Term Lender” shall mean a Term B-1 Lender and/or a Term B-2 Lender, as the
context may require.
“Term Loan” shall mean a Term B-1 Loan and/or a Term B-2 Loan, as the context
may require.
“Term Loan Commitment” shall mean a Term B-1 Loan Commitment and/or a Term B-2
Loan Commitment, as the context may require.
“Term Loan Extension Request” shall have the meaning set forth in Section
2.28(a).
“Term Loan Extension Series” shall have the meaning set forth in Section
2.28(a).
“Term Loan Facilities” shall have the meaning set forth in the definition of
“Facility.”
“Termination Date” shall mean (i) with respect to the Revolving Loans, the
Revolving Facility Termination Date, (ii) with respect to the Term B-1 Loans,
the Term B-1 Loan Termination Date and (iii) with respect to the Term B-2 Loans,
the Term B-2 Loan Termination Date.
“Termination Event” shall mean (a) any “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. 4043) as in
effect on the Closing Date (no matter how such notice requirement may be changed
in the future), (b) an event described in Section 4068 of ERISA, (c) the
withdrawal of the Borrower or any ERISA Affiliate from a Multiple Employer Plan
during a plan year in which it was a “substantial employer,” as such term is
defined in Section 4001(a)(2) of ERISA, (d) the incurrence of liability by the
Borrower or any ERISA Affiliate under Section 4064 of ERISA upon the termination
of a Multiple Employer Plan, (e) the imposition of Withdrawal Liability or
receipt of notice from a Multiemployer Plan that such liability may be imposed,
(f) a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, (g)
providing notice of intent to terminate a Plan pursuant to Section 4041(c) of
ERISA or the treatment of a Plan amendment as a termination under Section 4041
of ERISA, if such amendment requires the provision of security, (h) the
institution of proceedings to terminate a Plan by the PBGC under Section 4042 of
ERISA, (i) any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Sections 302 or 303 of
ERISA) applicable to such Plan, whether or not waived, (j) any failure by any
Plan to satisfy the special funding rules for plans maintained by commercial
airlines contained in Section 402 of the Pension Protection Act of 2006, (k) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA

31

--------------------------------------------------------------------------------




of an application for a waiver of the minimum funding standard with respect to
any Plan, or (l) any other event or condition which would reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or the imposition of any
liability under Title IV of ERISA (other than for the payment of premiums to the
PBGC in the ordinary course).
“Title 14” shall mean Title 14 of the United States Code of Federal Regulations,
including Part 93, Subparts K and S thereof, as amended from time to time or any
successor or recodified regulation.
“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto or any subsequent legislation
that amends, supplements or supersedes such provisions.
“Total Collateral Coverage Ratio” shall mean, at any time, the ratio of (i) the
Appraised Value of the Collateral to (ii) the sum of (a) the Total Revolving
Extensions of Credit then outstanding, plus (b) the aggregate principal amount
of all Term Loans outstanding, plus (c) the aggregate outstanding principal
amount of the Pari Passu Senior Secured Debt and all other Priority Lien Debt
(other than Obligations), plus (d) the aggregate amount of all Designated
Hedging Obligations that constitute “Obligations” then outstanding, plus (e) the
aggregate outstanding principal amount of Junior Secured Debt.
“Total Revolving Commitment” shall mean, at any time, the sum of the Revolving
Commitments at such time.
“Total Revolving Extensions of Credit” shall mean, at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
“Transactions” shall mean the execution, delivery and performance by the
Borrower and Guarantors of this Agreement and the other Loan Documents to which
they may be a party, the creation of the Liens in the Collateral in favor of the
Collateral Trustee and the Administrative Agent for the benefit of the Secured
Parties, the borrowing of Loans and the use of the proceeds thereof, and the
request for and issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate and when
used in reference to any Commitment, refers to whether such Commitment is a
Revolving Commitment, Term B-1 Loan Commitment or Term B-2 Loan Commitment.
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time.
“United States Citizen” shall have the meaning set forth in Section 3.02.
“unreallocated portion” shall have the meaning set forth in Section 2.26(d)(ii).
“Unused Total Revolving Commitment” shall mean, at any time, (a) the Total
Revolving Commitment less (b) the Total Revolving Extensions of Credit.
“Upfront Term Loan Fee” shall have the meaning set forth in Section 2.20(b).

32

--------------------------------------------------------------------------------




“Use or Lose Rule” shall mean with respect to FAA Slots or Foreign Slots, as the
case may be, the terms of 14 C.F.R. Section 93.227 or other applicable
utilization requirements issued by the FAA, other Governmental Authorities, any
Foreign Aviation Authorities or any Airport Authorities.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA and shall include liability that results from
either a complete or partial withdrawal.
SECTION 1.02        Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, extended, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person's permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) “knowledge” or “aware” or words of similar
import shall mean, when used in reference to the Borrower or the Guarantors, the
actual knowledge of any Responsible Officer.


SECTION 1.03        Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Upon any such
request for an amendment, the Borrower, the Required Lenders and the
Administrative Agent agree to consider in good faith any such amendment in order
to amend the provisions of this Agreement so as to reflect equitably such
accounting changes so that the criteria for evaluating the Borrower's financial
condition shall be the same after such accounting changes as if such accounting
changes had not occurred.


AMOUNT AND TERMS OF CREDIT


SECTION 2.01.        Commitments of the Lenders; Term Loans.



33

--------------------------------------------------------------------------------




(a)Revolving Commitments. (i) Each Revolving Lender severally, and not jointly
with the other Revolving Lenders, agrees, upon the terms and subject to the
conditions herein set forth, to make revolving credit loans denominated in
Dollars (each a “Revolving Loan” and collectively, the “Revolving Loans”) to the
Borrower at any time and from time to time during the Revolving Availability
Period in an aggregate principal amount not to exceed, when added to such
Revolving Lender's LC Exposure, the Revolving Commitment of such Lender, which
Revolving Loans may be repaid and reborrowed in accordance with the provisions
of this Agreement. At no time shall the sum of the then outstanding aggregate
principal amount of the Revolving Loans plus the LC Exposure exceed the Total
Revolving Commitment.


(ii)    Each Borrowing of a Revolving Loan shall be made from the Revolving
Lenders pro rata in accordance with their respective Revolving Commitments;
provided, however, that the failure of any Revolving Lender to make any
Revolving Loan shall not in itself relieve the other Revolving Lenders of their
obligations to lend.


(b)Term B-1 Loan Commitments. Each Term B-1 Lender severally, and not jointly
with the other Term B-1 Lenders, agrees, upon the terms and subject to the
conditions herein set forth, to make a term loan denominated in Dollars (each a
“Term B-1 Loan” and collectively the “Term B-1 Loans”) to the Borrower on the
Closing Date in an aggregate principal amount not to exceed the Term Loan
Commitment of such Term B-1 Lender, which Term B-1 Loans shall be repaid in
accordance with the provisions of this Agreement. Any amount borrowed under this
Section 2.01(b) and subsequently repaid or prepaid may not be reborrowed. Each
Term B-1 Lender's Term B-1 Loan Commitment shall terminate immediately and
without further action on the Closing Date after giving effect to the funding by
such Term B-1 Lender of the Term B-1 Loans to be made by it on such date.


(c)Term B-2 Loan Commitments. Each Term B-2 Lender severally, and not jointly
with the other Term B-2 Lenders, agrees, upon the terms and subject to the
conditions herein set forth, to make a term loan denominated in Dollars (each a
“Term B-2 Loan” and collectively the “Term B-2 Loans”) to the Borrower on the
Closing Date in an aggregate principal amount not to exceed the Term B-2 Loan
Commitment of such Term B-2 Lender, which Term B-2 Loans shall be repaid in
accordance with the provisions of this Agreement. Any amount borrowed under this
Section 2.01(c) and subsequently repaid or prepaid may not be reborrowed. Each
Term B-2 Lender's Term B-2 Loan Commitment shall terminate immediately and
without further action on the Closing Date after giving effect to the funding by
such Term B-2 Lender of the Term B-2 Loans to be made by it on such date.


(d)Type of Borrowing. Each Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith. Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.


(e)Amount of Borrowing. At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is in
an integral multiple of $1,000,000 and not less than $5,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
Unused Total Revolving Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.02(e).
Borrowings of more than one Type may be outstanding at the same time.



34

--------------------------------------------------------------------------------




(f)Limitation on Interest Period. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, (i) any Borrowing of a Revolving Loan if the Interest Period
requested with respect thereto would end after the Revolving Facility Maturity
Date, (ii) any Borrowing of a Term B-1 Loan if the Interest Period requested
with respect thereto would end after the Term B-1 Loan Maturity Date or (iii)
any Borrowing of a Term B-2 Loan if the Interest Period requested with respect
thereto would end after the Term B-2 Loan Maturity Date.


SECTION 2.02        Letters of Credit.


(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of (and, subject to the penultimate sentence
of clause (b) below, the applicable Issuing Lender shall issue) Letters of
Credit, at any time and from time to time during the Revolving Availability
Period, in each case, for the Borrower's own account or the account of the
Borrower or any Subsidiary, in a form reasonably acceptable to the
Administrative Agent, such Issuing Lender and the Borrower. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Notwithstanding that a Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, a Subsidiary, the Borrower shall be obligated to reimburse the Issuing
Lender hereunder for any and all drawings under such Letter of Credit.


(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall either provide
(i) telephonic notice promptly followed by written notice or (ii) hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Lender (which approval shall not
be unreasonably withheld, delayed or conditioned)) to the applicable Issuing
Lender and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying (1) the date of issuance, amendment, renewal
or extension (which shall be a Business Day), (2) the date on which such Letter
of Credit is to expire (which shall comply with paragraph (c) of this Section),
(3) the amount of such Letter of Credit, (4) the name and address of the
beneficiary thereof and (5) such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Lender, the Borrower also shall submit a letter of credit
application on such Issuing Lender's standard form in connection with any
request for a Letter of Credit; provided that to the extent such standard form
is inconsistent with the Loan Documents, the Loan Documents shall control. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (x) the LC Exposure shall not exceed
the LC Commitment and (y) the aggregate amount of the Unused Total Revolving
Commitment shall not be less than zero. No Issuing Lender (other than an
Affiliate of the Administrative Agent) shall permit any such issuance, renewal,
extension or amendment resulting in an increase in the amount of any Letter of
Credit to occur without first obtaining written confirmation from the
Administrative Agent that it is then permitted under this Agreement.


(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension)

35

--------------------------------------------------------------------------------




and (ii) the date that is five Business Days prior to the earliest Revolving
Facility Maturity Date with respect to the applicable Revolving Commitments,
unless such Letter of Credit has been replaced or Cash Collateralized in
accordance with Section 2.02(j) (provided that, to the extent that all of the
participations in such Letter of Credit held by the holders of such Revolving
Commitments have been re-allocated or Cash Collateralized pursuant to the terms
of any Extension Amendment or Refinancing Amendment or pursuant to clause (i) of
Section 2.02(l), such Revolving Commitments shall be disregarded for purposes of
this clause (ii)).


(d)    Participations. By the issuance of a Letter of Credit (or an amendment,
renewal or extension of a Letter of Credit, including any amendment increasing
the amount thereof), and without any further action on the part of the
applicable Issuing Lender or the Revolving Lenders, such Issuing Lender hereby
grants to each Revolving Lender, and each Revolving Lender hereby acquires from
such Issuing Lender, a participation in such Letter of Credit equal to such
Revolving Lender's Revolving Commitment Percentage of the amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of such Issuing Lender, such
Revolving Lender's Revolving Commitment Percentage of the amount of each LC
Disbursement made by such Issuing Lender and not reimbursed by the Borrower on
the date due as provided in Section 2.02(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence of an
Event of Default or reduction or termination of the Revolving Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.


(e)    Reimbursement. (A)  Upon receipt from the beneficiary of any Letter of
Credit of any notice of a drawing under such Letter of Credit, the applicable
Issuing Lender shall notify the Borrower and the Administrative Agent thereof.
On the date of any payment by the applicable Issuing Lender under a Letter of
Credit, if the Borrower shall have received notice of such payment prior to
11:00 a.m., New York City time on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
3:00 p.m., New York City time, on the Business Day immediately following receipt
of such notice, the Borrower shall reimburse the applicable Issuing Lender
through the Administrative Agent in an amount equal to the amount of such
drawing; provided that, in the case of any LC Disbursement, to the extent not
reimbursed and, subject to the satisfaction (or waiver) of the conditions to
borrowing set forth herein, including, without limitation, making a request in
accordance with Section 2.03(a) that such payment shall be financed with an ABR
Revolving Borrowing, as the case may be, in an equivalent amount and, to the
extent so financed, the Borrower's obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing.


(B)    If the Borrower fails to make any payment due under paragraph (d) above
with respect to a Letter of Credit when due (including by a Borrowing), the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Revolving Lender's Revolving Commitment Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Revolving Commitment Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.04 with respect to
Revolving Loans made by such Revolving Lender (and Section 2.04 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Lender the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this Section
2.02(e) with respect to any LC Disbursement, the Administrative Agent shall dis-

36

--------------------------------------------------------------------------------




tribute such payment to the applicable Issuing Lender or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Lender, then to such Revolving Lenders and such Issuing Lender as
their interests may appear. Any payment made by a Revolving Lender pursuant to
this paragraph to reimburse the applicable Issuing Lender for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Revolving Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.


(f)    Obligations Absolute. The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.02 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the applicable Issuing
Lender under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or (iv)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.02, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower's obligations hereunder. Neither the Administrative Agent, the
Revolving Lenders, nor the applicable Issuing Lender, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Lender; provided that the foregoing shall not be construed to
excuse an Issuing Lender from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Lender's failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of the applicable Issuing Lender (as finally determined
by a court of competent jurisdiction), the applicable Issuing Lender shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Lender may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.


(g)Disbursement Procedures. The applicable Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Lender shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the applicable
Issuing Lender has made or will make a LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the applicable Issuing Lender and the
Revolving Lenders with respect to any such LC Disbursement in accordance with
the terms herein.


(h)Interim Interest. If the applicable Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse (including by a
Borrowing) such LC Disburse-

37

--------------------------------------------------------------------------------




ment in full not later than the first Business Day following the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Revolving Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.08 shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Lender, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (d)(A) of this Section 2.02 to reimburse the applicable
Issuing Lender shall be for the account of such Lender to the extent of such
payment.


(i)Replacement of the Issuing Lender. Any Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Revolving Lenders of any such replacement of the Issuing
Lender. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to Section 2.21. From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the Issuing Lender under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.


(j)Replacement of Letters of Credit; Cash Collateralization. The Borrower shall
(i) upon or prior to the occurrence of the Revolving Facility Termination Date,
(x) cause all Letters of Credit which expire after the Revolving Facility
Termination Date (the “Outstanding Letters of Credit”) to be returned to the
applicable Issuing Lender undrawn and marked “cancelled” or (y) if the Borrower
does not do so in whole or in part either (A) provide one or more “back-to-back”
letters of credit to each applicable Issuing Lender with respect to any such
Outstanding Letters of Credit in a form reasonably satisfactory to each such
Issuing Lender and the Administrative Agent, issued by a bank reasonably
satisfactory to each such Issuing Lender and the Administrative Agent, and/or
(B) deposit cash in the Letter of Credit Account, as collateral security for the
Borrower's reimbursement obligations in connection with any such Outstanding
Letters of Credit (such deposit in the amounts set forth below “Cash
Collateralization”), such cash (or any applicable portion thereof) to be
promptly remitted to the Borrower (provided no Event of Default or event which
upon notice or lapse of time or both would constitute an Event of Default has
occurred or is continuing) upon the expiration, cancellation or other
termination or satisfaction of the Borrower's reimbursement obligations with
respect to such Outstanding Letters of Credit, in whole or in part; in an
aggregate principal amount for all such “back-to-back” letters of credit and any
such Cash Collateralization equal to 105% of the then outstanding amount of all
LC Exposure (less the amount, if any, on deposit in the Letter of Credit Account
prior to taking any action pursuant to clauses (A) or (B) above), and (ii) if
required pursuant to Section 2.02(l), 2.12(b), 2.12(c), 2.12(d), 2.12(e),
2.26(d)(ii), 2.26(e)(ii), 2.26(f) or 7.01 or pursuant to any Extension Amendment
or Refinancing Amendment, deposit in the Letter of Credit Account an amount
required pursuant to Section 2.02(l), 2.12(b), 2.12(c), 2.12(d), 2.12(e),
2.26(d)(ii), 2.26(e)(ii), 2.26(f) or 7.01 or pursuant to any Extension Amendment
or Refinancing Amendment, as applicable. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the Letter of Credit Account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent (in accordance with its usual and
customary practices for investments of this type) and at the Borrower's risk and
reasonable expense, such deposits shall not bear interest. Interest or profits,
if any, on such investments shall accumulate in such account. Moneys in such
account shall be ap-



38

--------------------------------------------------------------------------------




plied by the Administrative Agent to reimburse the applicable Issuing Lender for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time. If the Borrower is required to
provide Cash Collateralization hereunder pursuant to Section 2.02(l), 2.12(b),
2.12(c), 2.12(d), 2.12(e), 2.26(d)(ii), 2.26(e)(ii), 2.26(f) or pursuant to any
Extension Amendment or Refinancing Amendment, such Cash Collateralization (to
the extent not applied as contemplated by the applicable section) shall be
returned to the Borrower within three (3) Business Days after the applicable
section (or Extension Amendment or Refinancing Amendment, as applicable) no
longer requires the provision of such Cash Collateralization.


(k)Issuing Lender Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Lender shall report in writing to the Administrative Agent
(i) on the first Business Day of each week, the daily activity (set forth by
day) in respect of Letters of Credit during the immediately preceding week,
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Lender expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, the aggregate face amount of the Letters of Credit to be issued,
amended, renewed, or extended by it (and whether, subject to Section 2.02(a),
the face amount of any such Letter of Credit was changed thereby) and the
aggregate face amount of such Letters of Credit outstanding after giving effect
to such issuance, amendment, renewal or extension, (iii) on each Business Day on
which such Issuing Lender makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which a Borrower fails to reimburse an LC Disbursement required to be reimbursed
to such Issuing Lender on such day, the date of such failure, and the amount of
such LC Disbursement and (v) on any other Business Day, such other information
as the Administrative Agent shall reasonably request.


(l)Provisions Related to Extended Revolving Commitments and Commitments in
Respect of Refinancing Revolving Facilities. If the maturity date in respect of
any tranche of Revolving Commitments occurs prior to the expiration of any
Letter of Credit with respect to which Lenders holding such Revolving
Commitments hold participation interests, then (i) if one or more other tranches
of Revolving Commitments in respect of which the maturity date shall not have
occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Lenders to purchase participations therein and to make payments in
respect thereof pursuant to Section 2.02(d) or (e) and for any reallocations
required pursuant to Section 2.26(d)(i)) under (and ratably participated in by
Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated) and (ii) to the extent not reallocated pursuant to the
immediately preceding clause (i), the Borrower shall cash collateralize any such
Letter of Credit in accordance with Section 2.02(j). For the avoidance of doubt,
commencing with the maturity date of any tranche of Revolving Commitments, the
sublimit for Letters of Credit under any tranche of Revolving Commitments that
has not then matured shall be as agreed in the relevant Extension Amendment or
Refinancing Amendment, as applicable, with such Revolving Lenders (to the extent
such Extension Amendment or Refinancing Amendment so provides).


SECTION 2.03.        Requests for Borrowings.


(a)    Revolving Loans. Unless otherwise agreed to by the Administrative Agent
in connection with making the initial Revolving Loans, to request a Borrowing of
Revolving Loans, the Borrower shall notify the Administrative Agent of such
request in writing (i) in the case of a Eurodollar Borrowing, not later than
1:00 p.m., New York City time, three (3) Business Days before the date of the

39

--------------------------------------------------------------------------------




proposed Borrowing and (ii) in the case of an ABR Borrowing, not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.02(e) may be given not later than
12:00 noon, New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and shall be by hand delivery or telecopy
to the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such Borrowing Request
shall specify the following information in compliance with Section 2.01(a):


(i)the aggregate amount of the requested Borrowing (which shall comply with
Section 2.01(e));


(ii)the date of such Borrowing, which shall be a Business Day;


(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and


(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month's duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03(a), the
Administrative Agent shall advise each Revolving Lender of the details thereof
and of the amount of such Revolving Lender's Loan to be made as part of the
requested Borrowing.
(b)    Term Loans. To request the Term Loans on the Closing Date, the Borrower
shall notify the Administrative Agent of such request by telephone (i) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three (3) Business Days before the Closing Date and (ii) in the case of an ABR
Borrowing, not later than 1:00 p.m., New York City time one (1) Business Day
before the Closing Date. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.01(b) and (c):


(i)    the aggregate amount of the requested Borrowing (which shall comply with
Section 2.01(e));


(ii)    the date of such Borrowing, which shall be a Business Day;


(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and


(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month's duration. Promptly fol-

40

--------------------------------------------------------------------------------




lowing receipt of a Borrowing Request in accordance with this Section 2.03(b),
the Administrative Agent shall advise each Term Lender of the details thereof
and of the amount of such Term Lender's Term Loan to be made as part of the
requested Borrowing.
SECTION 2.04.        Funding of Borrowings.


(a)    Each Revolving Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, or such earlier time as may be
reasonably practicable, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. Upon satisfaction or
waiver of the conditions precedent specified herein, the Administrative Agent
will make such Loans available to the Borrower by promptly crediting the amounts
so received, in like funds, to an account of the Borrower designated by the
Borrower in the applicable Borrowing Request; provided that ABR Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.02(e)
shall be remitted by the Administrative Agent to the Issuing Lender.


(b)    Each Term Lender shall make each Term Loan to be made by it hereunder on
the Closing Date by wire transfer of immediately available funds by 12:00 p.m.,
New York City time, or such earlier time as may be reasonably practicable, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. Upon satisfaction or waiver of the conditions
precedent specified herein, the Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request.


(c)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraphs (a) and/or (b) of this Section 2.04
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith upon written demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate otherwise applicable to such Borrowing. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender's Loan included in such Borrowing.


SECTION 2.05.        Interest Elections.


(a)The Borrower may elect from time to time to (i) convert ABR Loans to
Eurodollar Loans, (ii) convert Eurodollar Loans to ABR Loans, provided that any
such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto or (iii) continue any Eurodollar Loan as
such upon the expiration of the then current Interest Period with respect
thereto


(b)To make an Interest Election Request pursuant to this Section 2.05, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03(a) or
Section 2.03(b) if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.

41

--------------------------------------------------------------------------------




Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.


(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:


(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and


(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Revolving Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month's duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.


(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing, and upon the request of the Required Lenders,
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.


SECTION 2.06.        Limitation on Eurodollar Tranches. Notwithstanding anything
to the contrary in this Agreement, all borrowings, conversions and continuations
of Eurodollar Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than fifteen Eurodollar Tranches
shall be outstanding at any one time.


SECTION 2.07.        Interest on Loans.


(a)Subject to the provisions of Section 2.08, each ABR Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
days or 366 days in a leap year) at a rate per annum equal to the Alternate Base
Rate plus the Applicable Margin.



42

--------------------------------------------------------------------------------




(b)Subject to the provisions of Section 2.08, each Eurodollar Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal, during each Interest Period applicable
thereto, to the LIBO Rate for such Interest Period in effect for such Borrowing
plus the Applicable Margin.


(c)Accrued interest on all Loans shall be payable in arrears on each Interest
Payment Date applicable thereto, on the Termination Date and after the
Termination Date on written demand and (with respect to Eurodollar Loans) upon
any repayment or prepayment thereof (on the amount repaid or prepaid); provided
that in the event of any conversion of any Eurodollar Loan to an ABR Loan,
accrued interest on such Loan shall be payable on the effective date of such
conversion.


SECTION 2.08.        Default Interest. If the Borrower or any Guarantor, as the
case may be, shall default in the payment of the principal of or interest on any
Loan or in the payment of any other amount becoming due hereunder (including,
without limitation, the reimbursement pursuant to Section 2.02(e) of any LC
Disbursements), whether at stated maturity, by acceleration or otherwise, the
Borrower or such Guarantor, as the case may be, shall on written demand of the
Administrative Agent from time to time pay interest, to the extent permitted by
law, on all overdue amounts up to (but not including) the date of actual payment
(after as well as before judgment) at a rate per annum (computed on the basis of
the actual number of days elapsed over a year of 360 days when the LIBO Rate is
applicable or a year of 365 days or 366 days in a leap year otherwise) equal to
(a) with respect to the principal amount of any Loan, the rate then applicable
for such Borrowings plus 2.0%, and (b) in the case of all other amounts, the
rate applicable for ABR Loans plus 2.0%.


SECTION 2.09.        Alternate Rate of Interest. In the event, and on each
occasion, that on the date that is two Business Days prior to the commencement
of any Interest Period for a Eurodollar Loan, the Administrative Agent shall
have reasonably determined (which determination shall be conclusive and binding
upon the Borrower absent manifest error) that reasonable means do not exist for
ascertaining the applicable LIBO Rate, the Administrative Agent shall, as soon
as practicable thereafter, give written, facsimile or telegraphic notice of such
determination to the Borrower and the Lenders and, until the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
Borrowing of Eurodollar Loans hereunder (including pursuant to a refinancing
with Eurodollar Loans and including any request to continue, or to convert to,
Eurodollar Loans) shall be deemed a request for a Borrowing of ABR Loans.


SECTION 2.10.        Amortization of Term Loans; Repayment of Loans; Evidence of
Debt.


(a)The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the ratable account of each Revolving Lender the then unpaid principal
amount of each Revolving Loan on the Revolving Facility Termination Date.


(b)(i)  The principal amounts of the Term B-1 Loans shall be repaid in
consecutive quarterly installments (each, an “Installment”) of 0.25% of the
original aggregate principal amount thereof, each on the last day of each
calendar quarter of each year commencing on March 31, 2013. Notwithstanding the
foregoing, (1) such Installments shall be reduced in connection with any
voluntary or mandatory prepayments of the Term Loans in accordance with Sections
2.12 and 2.13, as applicable; and (2) the Term B-1 Loans, together with all
other amounts owed hereunder with respect thereto, shall, in any event, be paid
in full no later than the Term B-1 Loan Termination Date.


(ii)The principal amounts of the Term B-2 Loans shall be repaid in consecutive
quarterly Installments of 0.25% of the original aggregate principal amount
thereof, each on the last day of

43

--------------------------------------------------------------------------------




each calendar quarter of each year commencing on March 31, 2013. Notwithstanding
the foregoing, (1) such Installments shall be reduced in connection with any
voluntary or mandatory prepayments of the Term Loans in accordance with Sections
2.12 and 2.13, as applicable, and (2) the Term B-2 Loans, together with all
other amounts owed hereunder with respect thereto, shall, in any event, be paid
in full no later than the Term B-2 Loan Termination Date.


(c)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.


(d)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender's share thereof. The Borrower shall
have the right, upon reasonable notice, to request information regarding the
accounts referred to in the preceding sentence.


(e)The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement; and provided further that in the
case of any inconsistency between the accounts maintained pursuant to paragraph
(c) or (d) of this Section and the Register, the Register shall be controlling.


(f)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall promptly execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns in a
form furnished by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
10.02) be represented by one or more promissory notes in such form payable to
the payee named therein and its registered assigns.


SECTION 2.11.        Optional Termination or Reduction of Revolving Commitments.
Upon at least one (1) Business Day prior written notice to the Administrative
Agent, the Borrower may at any time in whole permanently terminate, or from time
to time in part permanently reduce, the Unused Total Revolving Commitment;
provided that each such notice shall be revocable to the extent such termination
or reduction would have resulted from a refinancing of the Obligations, which
refinancing shall not be consummated or shall otherwise be delayed. Each such
reduction of the Unused Total Revolving Commitment shall be in the principal
amount not less than $5,000,000 and in an integral multiple of $1,000,000.
Simultaneously with each reduction or termination of the Revolving Commitment,
the Borrower shall pay to the Administrative Agent for the account of each
Revolving Lender the Commitment Fee accrued and unpaid on the amount of the
Revolving Commitment of such Revolving Lender so terminated or reduced through
the date thereof. Any reduction of the Total Revolving Commitment pursuant to
this Section 2.11 shall be applied to reduce the Revolving Commitment of each
Revolving Lender on a pro rata basis.


SECTION 2.12.        Mandatory Prepayment of Loans and Mandatory Commitment
Reductions; Commitment Termination.



44

--------------------------------------------------------------------------------




(a)The Borrower shall prepay the Loans in an amount necessary to comply with
Section 6.06 and Section 6.10, in each case in the manner set forth in Section
2.12(b).


(b)Amounts required to be applied to the prepayment of Loans pursuant to Section
2.12(a) shall be applied, to prepay first, the outstanding Term Loans in
accordance with Section 2.17(e) and, second, outstanding Revolving Loans (and to
provide Cash Collateralization for the outstanding LC Exposure following the
repayment of all outstanding Revolving Loans). All such prepayments of Revolving
Loans (and Cash Collateralization of the outstanding LC Exposure) shall be
accompanied by a corresponding permanent reduction in the Revolving Commitments.
To the extent that the amount required to be applied to the prepayment of
Revolving Loans (and to the Cash Collateralization of the outstanding LC
Exposure) exceeds the aggregate principal amount of all outstanding Revolving
Loans and all outstanding LC Exposure, the Revolving Commitments shall be
permanently reduced in the amount of such excess. Any Cash Collateralization of
outstanding LC Exposure shall be consummated in accordance with Section 2.02(j).
The application of any prepayment pursuant to Section 2.12(a) shall be made,
first, to ABR Loans and, second, to Eurodollar Loans. Term Loans prepaid
pursuant to Section 2.12(a) may not be reborrowed.


(c)Upon the Revolving Facility Termination Date, the Revolving Commitments shall
be terminated in full and the Borrower shall repay the Revolving Loans in full
and, except as the Administrative Agent may otherwise agree in writing, if any
Letter of Credit remains outstanding, comply with Section 2.02(i) in accordance
therewith.


(d)All prepayments under this Section 2.12 shall be accompanied by accrued but
unpaid interest on the principal amount being prepaid to (but not including) the
date of prepayment, plus any Fees and any losses, costs and expenses, as more
fully described in Section 2.15 and 2.19 hereof.


(e)If at any time the Total Revolving Extensions of Credit for any reason exceed
the Total Revolving Commitment at such time (taking into account any permanent
reductions of Revolving Commitments required pursuant to Section 2.12(b)), the
Borrower shall prepay Revolving Loans on a pro rata basis in an amount
sufficient to eliminate such excess. If, after giving effect to the prepayment
of all outstanding Revolving Loans, the Total Revolving Extensions of Credit
exceed the Total Revolving Commitment then in effect, the Borrower shall Cash
Collateralize outstanding Letters of Credit to the extent of such excess.


SECTION 2.13.        Optional Prepayment of Loans.


(a)The Borrower shall have the right, at any time and from time to time, to
prepay any Loans, in whole or in part, (i) with respect to Eurodollar Loans,
upon delivery of written or facsimile notice in the form of Exhibit F received
by 12:00 noon, New York City time, three Business Days prior to the proposed
date of prepayment and (ii) with respect to ABR Loans, upon delivery of written
or facsimile notice in the form of Exhibit F received by 12:00 noon, New York
City time, one Business Day prior to the proposed date of prepayment; provided,
however, that (A) each such partial prepayment shall be in an amount not less
than $5,000,000 and in integral multiples of $1,000,000, (B) no prepayment of
Eurodollar Loans shall be permitted pursuant to this Section 2.13(a) other than
on the last day of an Interest Period applicable thereto unless such prepayment
is accompanied by the payment of the amounts described in Section 2.15, and (C)
no partial prepayment of a Borrowing of Eurodollar Loans shall result in the
aggregate principal amount of the Eurodollar Loans remaining outstanding
pursuant to such Borrowing being less than $10,000,000.



45

--------------------------------------------------------------------------------




(b)Any prepayments under Section 2.13(a) shall be applied, at the Borrower's
option, to (i) repay the outstanding Revolving Loans of the Revolving Lenders
(without any reduction in the Total Revolving Commitment) and Cash Collateralize
the outstanding Letters of Credit in accordance with Section 2.02(j) until all
Revolving Loans shall have been paid in full (plus any accrued but unpaid
interest and fees thereon) and no Letters of Credit shall be outstanding, or, if
outstanding, then backed by such Cash Collateralization and/or (ii) prepay the
Term Loans of the Term Lenders. All such prepayments of Term Loans shall be
applied to the remaining scheduled Installments in the manner directed by the
Borrower. All prepayments under Section 2.13(a) shall be accompanied by accrued
but unpaid interest on the principal amount being prepaid to (but not including)
the date of prepayment, plus any Fees and any losses, costs and expenses, as
more fully described in Sections 2.15 and 2.19 hereof. Term Loans prepaid
pursuant to Section 2.13(a) may not be reborrowed.


(c)Each notice of prepayment shall specify the prepayment date, the principal
amount of the Loans to be prepaid and, in the case of Eurodollar Loans, the
Borrowing or Borrowings pursuant to which made, shall be irrevocable and shall
commit the Borrower to prepay such Loan by the amount and on the date stated
therein; provided that the Borrower may revoke any notice of prepayment under
this Section 2.13 if such prepayment would have resulted from a refinancing of
the Obligations hereunder, which refinancing shall not be consummated or shall
otherwise be delayed. The Administrative Agent shall, promptly after receiving
notice from the Borrower hereunder, notify each Lender of the principal amount
of the Loans held by such Lender which are to be prepaid, the prepayment date
and the manner of application of the prepayment.


(d)In the event that, prior to the first anniversary of the Closing Date, there
shall occur any Repricing Event, the Borrower shall pay to the Administrative
Agent, for the ratable account of each of the Term Lenders holding Term Loans
subject to such Repricing Event, (x) in the case of a Repricing Event of the
type described in clause (a) of the definition thereof, a prepayment premium of
1% of the aggregate principal amount of the Term Loans subject to such Repricing
Event and (y) in the case of a Repricing Event of the type described in clause
(b) of the definition thereof, an amount equal to 1% of the aggregate principal
amount of the Term Loans subject to such Repricing Event outstanding immediately
prior to the effectiveness thereof, in each case, unless such fee is waived by
the applicable Term Lender. Any Term Lender that is a non-consenting Lender in
respect of a Repricing Event may be replaced in accordance with Section 10.08(d)
to the extent permitted thereby; provided that any such Term Lender so replaced
shall be entitled to the prepayment premium set forth in clause (x) of the
preceding sentence with respect to its Term Loans so assigned unless such fee is
waived by such Term Lender.


SECTION 2.14.        Increased Costs.


(a)If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement subject to Section
2.14(c)) or Issuing Lender; or


(ii)impose on any Lender or Issuing Lender or the London interbank market any
other condition (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to re-

46

--------------------------------------------------------------------------------




duce the amount of any sum received or receivable by such Lender or Issuing
Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Lender,
as the case may be, for such additional costs incurred or reduction suffered.
(b)If any Lender or Issuing Lender reasonably determines in good faith that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender's or Issuing Lender's capital or on
the capital of such Lender's or Issuing Lender's holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or Issuing Lender or such
Lender's or Issuing Lender's holding company could have achieved but for such
Change in Law (taking into consideration such Lender's or Issuing Lender's
policies and the policies of such Lender's or Issuing Lender's holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or Issuing Lender, as the case may be, such additional amount or
amounts, in each case as documented by such Lender or Issuing Lender to the
Borrower as will compensate such Lender or Issuing Lender or such Lender's or
Issuing Lender's holding company for any such reduction suffered; it being
understood that to the extent duplicative of the provisions in Section 2.16,
this Section 2.14(b) shall not apply to Taxes.


(c)The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurodollar funds or deposits, additional interest on the unpaid
principal amount of each Eurodollar Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurodollar Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least fifteen (15) days'
prior notice (with a copy to the Administrative Agent, and which notice shall
specify the Statutory Reserve Rate, if any, applicable to such Lender) of such
additional interest or cost from such Lender. If a Lender fails to give notice
fifteen (15) days prior to the relevant Interest Payment Date, such additional
interest or cost shall be due and payable fifteen (15) days from receipt of such
notice.


(d)A certificate of a Lender or Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a), (b) or (c) of this
Section 2.14 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Lender, as the
case may be, the amount shown as due on any such certificate within fifteen (15)
days after receipt thereof.


(e)Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender's or Issuing Lender's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section 2.14 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Issuing Lender, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or Issuing Lender's intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period

47

--------------------------------------------------------------------------------




referred to above shall be extended to include the period of retroactive effect
thereof. The protection of this Section 2.14 shall be available to each Lender
regardless of any possible contention as to the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed.


SECTION 2.15.        Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of the occurrence and
continuance an Event of Default), (b) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto, or (c) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.18 or Section 10.08(c), then, in any such
event, at the request of such Lender, the Borrower shall compensate such Lender
for the loss, cost and expense attributable to such event; provided that in no
case shall this Section 2.15 apply in connection with any Installment paid
pursuant to Section 2.10(b). Such loss, cost or expense to any Lender shall be
deemed to include an amount reasonably determined in good faith by such Lender
or Issuing Lender to be the excess, if any, of (i) the amount of interest which
would have accrued on the principal amount of such Loan had such event not
occurred, at the applicable rate of interest for such Loan (excluding, however
the Applicable Margin included therein, if any), for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.15
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.


SECTION 2.16.        Taxes.


(a)Any and all payments by or on account of any Obligation of the Borrower or
any Guarantor hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes, except as required by applicable law.
If the Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments to or for the benefit of any Recipient, then (i) the sum
payable shall be increased as necessary so that after making all such required
deductions (including such deductions applicable to additional sums payable
under this Section 2.16), the Recipient receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.


(b)In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c)The Borrower shall indemnify each Recipient, within thirty (30) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by or on behalf of such Recipient on or with respect to any payment
by or on account of any obligation of the Borrower or any Guarantor hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16(c)) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. After a Recipient
learns of the imposition of Indemnified Taxes or Other Taxes, such Recipient
will act in good faith to notify the Borrower promptly of its obligations
hereunder. A certificate as to the amount

48

--------------------------------------------------------------------------------




of such payment or liability delivered to the Borrower by a Lender or Issuing
Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender or Issuing Lender, shall be conclusive absent manifest error.


(d)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment to the extent available, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(e)(i)  Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law and as reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law or
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(e)(ii), (iii) and (vi)) shall not be required if in
the Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)Without limiting the generality of the foregoing, each Foreign Lender shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter, or upon request of the Borrower or the Administrative Agent)
whichever of the following is applicable: (i) two (2) duly completed original
copies of Internal Revenue Service Form W-8BEN, claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party, (ii) two (2) duly completed original copies of Internal Revenue Service
Form W-8ECI, (iii) two (2) duly completed original copies of Internal Revenue
Service Form W-8IMY, together with applicable attachments (including, for any
person that is claiming the benefits of exemption for portfolio interest under
Section 881(c) of the Code, a Compliance Certificate), (iv) in the case of a
Foreign Lender claiming the benefits of exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “Compliance Certificate”) and
(y) two (2) duly completed original copies of the Internal Revenue Service Form
W-8BEN, or (v) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax and
reasonably requested by the Borrower or the Administrative Agent to permit the
Borrower to deter-mine the withholding or required deduction to be made.


(iii)Any Lender that is a “United States Person” (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Administrative Agent and
Borrower, on or prior to the date on which such Lender becomes a party to this
Agreement (and from time to time thereafter, or upon request of the Borrower or
the Administrative Agent), two (2) copies of Internal Revenue Service Form W-9
(or any successor form), properly completed and duly executed by such Lender,
certifying that such Lender is en-titled to an exemption from U.S. backup
withholding.



49

--------------------------------------------------------------------------------




(iv)If the Administrative Agent is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document, the
Administrative Agent shall deliver to the Borrower, at the time or times
prescribed by additional law and as reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate of withholding.


(v)The Administrative Agent and each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so. A Lender shall not be required to deliver any form or statement pursuant
to this Section 2.16(e) that such Lender is not legally able to deliver.


(vi)If a payment made to a Lender under any Loan Document would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment.


(f)If a Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 2.16, it shall pay over an amount equal to such
refund to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.16 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses of such
Recipient incurred in obtaining such refund (including Taxes imposed with
respect to such refund) and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
the Borrower, upon the request of such Recipient, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to such Recipient in the event such
Recipient is required to repay such refund to such Governmental Authority. This
Section shall not be construed to require any Recipient to make available its
Tax returns (or any other information relating to its Taxes which it deems
confidential) to the Borrower or any other Person.


(g)Each Lender shall indemnify the Administrative Agent for the full amount of
any Taxes imposed by any Governmental Authority that are attributable to such
Lender and that are payable or paid by the Administrative Agent, together with
all interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.


(h)Survival. Each party's obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.



50

--------------------------------------------------------------------------------




(i)Defined Terms. For purposes of this Section 2.16, the term “Lender” includes
any Issuing Lender and the term “applicable law” includes FATCA.


SECTION 2.17.        Payments Generally; Pro Rata Treatment.


(a)The Borrower shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14 or 2.15, or otherwise)
prior to 1:00 p.m., New York City time, on the date when due, in immediately
available funds, without set‑off or counterclaim. Any amounts received after
such time on any date may, in the reasonable discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at Barclays Bank PLC, 1301 Avenue of
Americas, 9th Floor, New York, New York 10019, Attention: Sookie Siew (Phone:
(212) 320-7205), pursuant to wire instructions to be provided by the
Administrative Agent, except payments to be made directly to an Issuing Lender
as expressly provided herein and except that payments pursuant to Sections 2.14,
2.15 and 10.04 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in the applicable currency.


(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, such funds
shall be applied (i) first, towards payment of Fees and expenses then due under
Sections 2.19 and 10.04 payable to the Administrative Agent and the Collateral
Trustee, in their respective capacities as such, (ii) second, towards payment of
Fees and expenses then due under Sections 2.20, 2.21 and 10.04 payable to the
Agents, the Lenders and the Issuing Lenders and towards payment of interest then
due on account of the Revolving Loans, the Term Loans and Letters of Credit,
ratably among the parties entitled thereto in accordance with the amounts of
such Fees and expenses and interest then due to such parties and (iii) third,
towards payment of (A) principal of the Revolving Loans and Term Loans and
unreimbursed LC Disbursements then due hereunder, (B) any Designated Banking
Product Obligations then due, to the extent such Designated Banking Product
Obligations constitute “Obligations” hereunder, and (C) any Designated Hedging
Obligations then due, to the extent such Designated Hedging Obligations
constitute “Obligations” hereunder (pro rata among the holders of all such
Indebtedness), ratably among the parties entitled thereto in accordance with the
amounts of principal, unreimbursed LC Disbursements, Designated Banking Product
Obligations and Designated Hedging Obligations then due to such parties.


(c)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Lender, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.



51

--------------------------------------------------------------------------------




(d)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(e), 2.04(a) or (b) or 10.04(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender's obligations under such Sections
until all such unsatisfied obligations are fully paid.


(e)Pro Rata Treatment. (i) Each payment by the Borrower of interest in respect
of the Loans shall be applied to the amounts of such obligations owing to the
Lenders pro rata according to the respective amounts then due and owing to the
Lenders.


(ii)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders (except that (i) an optional prepayment pursuant to Section 2.13
need only be made pro rata according to the respective outstanding principal
amounts of the Term Loans of the applicable tranche being prepaid then held by
the Term Lenders, (ii) any prepayment of Term Loans with the proceeds of
Refinancing Debt shall be applied solely to each applicable tranche of the
Indebtedness being refinanced) and (iii) for the avoidance of doubt, assignments
to the Borrower pursuant to Section 10.02(g) shall not be subject to this
Section. Amounts prepaid on account of the Term Loans may not be reborrowed.


(iii)    Each payment (including each prepayment) by the Borrower on account of
principal of the Revolving Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Loans then held by the
Revolving Lenders.


SECTION 2.18.        Mitigation Obligations; Replacement of Lenders.


(a)If the Borrower is required to pay any additional amount or indemnification
payment to any Lender under Section 2.14 or to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder, to assign its rights and obligations
hereunder to another of its offices, branches or affiliates or to file any
certificate or document reasonably requested by the Borrower, if, in the
judgment of such Lender, such designation, assignment or filing (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.


(b)If, after the date hereof, any Lender requests compensation under Section
2.14 or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.16, or if any Lender is a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.02), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts due, owing and payable to it hereunder at such time, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (ii) in the case of
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments. A Lender shall

52

--------------------------------------------------------------------------------




not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply.


SECTION 2.19.        Certain Fees. The Borrower shall pay (i) to the Arrangers
party thereto the fees set forth in that certain Fee Letter, dated as of
September 28, 2012, among such Arrangers and the Borrower at the times set forth
therein, (ii) to the Administrative Agent the fees set forth in that certain
Agency Fee Letter, dated as of September 28, 2012, between the Administrative
Agent and the Borrower and (iii) to the Collateral Trustee the fees set forth in
that certain Collateral Trustee Fee Letter, dated as of the Closing Date,
between the Collateral Trustee and the Borrower, in each case at the times set
forth therein, and as otherwise heretofore agreed.


SECTION 2.20.        Commitment Fee and Upfront Term Loan Fee.


(a)The Borrower shall pay to the Administrative Agent for the accounts of the
Revolving Lenders a commitment fee (the “Commitment Fee”) for the period
commencing on the Closing Date to the Revolving Facility Termination Date or the
earlier date of termination of the Revolving Commitment, computed (on the basis
of the actual number of days elapsed over a year of 360 days) at the Commitment
Fee Rate on the average daily Unused Total Revolving Commitment. Such Commitment
Fee, to the extent then accrued, shall be payable (a) on the last Business Day
of each March, June, September and December, (b) on the Revolving Facility
Termination Date, and (c) as provided in Section 2.11 hereof, upon any reduction
or termination in whole or in part of the Total Revolving Commitment.


(b)The Borrower shall pay on the Closing Date to each Term Lender as of such
date, as compensation for the funding of such Term Lender's Term Loans, an
upfront fee (the “Upfront Term Loan Fee”) in an amount equal to 1.00% of the
principal amount of Term Loans funded by such Term Lender, payable to such Term
Lender from the proceeds of its Term Loan as and when funded on the Closing
Date. The Upfront Term Loan Fees shall be in all respects fully earned, due and
payable on the Closing Date and non-refundable and non-creditable thereafter.


SECTION 2.21.        Letter of Credit Fees. The Borrower shall pay with respect
to each Letter of Credit (i) to the Administrative Agent on behalf of the
Revolving Lenders a fee calculated (on the basis of the actual number of days
elapsed over a year of 360 days) at the per annum rate equal to the Applicable
Margin then in effect with respect to Eurodollar Loans under the Revolving
Facility on the daily average LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements), to be shared ratably among the
Revolving Lenders and (ii) to each Issuing Lender (with respect to each Letter
of Credit issued by it), such Issuing Lender's customary fees for issuance,
amendments and processing referred to in Section 2.02. In addition, the Borrower
agrees to pay each Issuing Lender for its account a fronting fee of 0.125% per
annum in respect of each Letter of Credit issued by such Issuing Lender, for the
period from and including the date of issuance of such Letter of Credit to and
including the date of termination of such Letter of Credit. Accrued fees
described in this paragraph in respect of each Letter of Credit shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Revolving Facility Termination Date.


SECTION 2.22.        Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent or the Arrangers, as
applicable, as provided herein and in the fee letters and engagement letter
described in Section 2.19. Once paid, none of the Fees shall be refundable under
any circumstances.


        

53

--------------------------------------------------------------------------------




SECTION 2.23.        Right of Set-Off. Upon the occurrence and during the
continuance of any Event of Default pursuant to Section 7.01(b), the
Administrative Agent and each Lender (and their respective banking Affiliates)
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final but excluding deposits in the Escrow
Accounts, Payroll Accounts and other accounts, in each case, held in trust for
an identified beneficiary) at any time held and other indebtedness at any time
owing by the Administrative Agent and each such Lender (or any of such banking
Affiliates) to or for the credit or the account of the Borrower or any Guarantor
against any and all of any such overdue amounts owing under the Loan Documents,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand under any Loan Document; provided that in the event that
any Defaulting Lender exercises any such right of setoff, (x) all amounts so set
off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.26(f) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Lender and the Revolving Lenders and (y) the Defaulting Lender will
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender and the Administrative Agent agree
promptly to notify the Borrower and Guarantors after any such set-off and
application made by such Lender or the Administrative Agent (or any of such
banking Affiliates), as the case may be, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender and the Administrative Agent under this Section 2.23 are in
addition to other rights and remedies which such Lender and the Administrative
Agent may have upon the occurrence and during the continuance of any Event of
Default.


SECTION 2.24.        Security Interest in Letter of Credit Account. The Borrower
and the Guarantors hereby pledge to the Administrative Agent, for its benefit
and for the benefit of the other Secured Parties, and hereby grant to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties, a first priority security interest, senior to all other Liens, if any,
in all of the Borrower's and the Guarantors' right, title and interest in and to
the Letter of Credit Account, any direct investment of the funds contained
therein and any proceeds thereof. Cash held in the Letter of Credit Account
shall not be available for use by the Borrower, and shall be released to the
Borrower only as described in clause (i)(B) of Section 2.02(j).


SECTION 2.25.        Payment of Obligations. Subject to the provisions of
Section 7.01, upon the maturity (whether by acceleration or otherwise) of any of
the Obligations under this Agreement or any of the other Loan Documents of the
Borrower and the Guarantors, the Lenders shall be entitled to immediate payment
of such Obligations.


SECTOPM 2.26.    Defaulting Lenders.


(a)If at any time any Lender becomes a Defaulting Lender, then the Borrower may,
on ten (10) Business Days' prior written notice to the Administrative Agent and
such Lender, replace such Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to Section 10.02(a) (with the assignment
fee to be paid by the Borrower in such instance) all of its rights and
obligations under this Agreement to one or more assignees; provided that neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person.


(b)Any Lender being replaced pursuant to Section 2.26(a) shall (i) execute and
deliver an Assignment and Acceptance with respect to such Lender's outstanding
Commitments, Loans and participations in Letters of Credit, and (ii) deliver any
documentation evidencing such Loans to the Borrower or the Administrative Agent.
Pursuant to such Assignment and Acceptance, (A) the assignee

54

--------------------------------------------------------------------------------




Lender shall acquire all or a portion, as the case may be, of the assigning
Lender's outstanding Commitments, Loans and participations in Letters of Credit,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Commitments, Loans and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such Assignment
and Acceptance, and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate documentation
executed by the Borrower in connection with previous Borrowings, the assignee
Lender shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Commitments, Loans
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender; provided that an
assignment contemplated by this Section 2.26(b) shall become effective
notwithstanding the failure by the Lender being replaced to deliver the
Assignment and Acceptance contemplated by this Section 2.26(b), so long as the
other actions specified in this Section 2.26(b) shall have been taken.


(c)Anything herein to the contrary notwithstanding, if a Revolving Lender
becomes, and during the period it remains, a Defaulting Lender, during such
period, such Defaulting Lender shall not be entitled to any fees accruing during
such period pursuant to Section 2.20(a) and 2.21 (without prejudice to the
rights of the Non-Defaulting Lenders in respect of such fees), provided that (a)
to the extent that all or a portion of the LC Exposure of such Defaulting Lender
is reallocated to the Non-Defaulting Lenders pursuant to Section 2.26(d)(i),
such fees that would have accrued for the benefit of such Defaulting Lender
shall instead accrue for the benefit of and be payable to such Non-Defaulting
Lenders, pro rata in accordance with their respective Revolving Commitments, and
(b) to the extent that all or any portion of such LC Exposure that cannot be so
reallocated such fees shall instead accrue for the benefit of and be payable to
the Issuing Lenders as their interests appear (and the applicable pro rata
payment provisions under this Agreement shall automatically be deemed adjusted
to reflect the provisions of this Section).


(d)If any LC Exposure exists at the time a Revolving Lender becomes a Defaulting
Lender then:


(i)the LC Exposure of such Defaulting Lender will, upon notice by the
Administrative Agent, and subject in any event to the limitation in the first
proviso below, automatically be reallocated (effective on the day such Lender
becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Revolving Commitments; provided that (A) the
Revolving Extensions of Credit of each such Non-Defaulting Lender may not in any
event exceed the Revolving Commitment of such Non-Defaulting Lender as in effect
at the time of such reallocation, (B) such reallocation will not constitute a
waiver or release of any claim the Borrower, the Administrative Agent, the
Collateral Trustee, the Issuing Lenders or any other Lender may have against
such Defaulting Lender, and (C) neither such reallocation nor any payment by a
Non-Defaulting Lender as a result thereof will cause such Defaulting Lender to
be a Non-Defaulting Lender; and


(ii)to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender's LC Exposure cannot be so reallocated, whether by reason of
the first proviso in clause (i) above or otherwise, the Borrower will, not later
than 3 Business Days after demand by the Administrative Agent, (A) Cash
Collateralize the obligations of the Borrower to the Issuing Lenders in respect
of such LC Exposure in an amount at least equal to the aggregate amount of the
unreallocated portion of such LC Exposure or (B) make other arrangements
satisfactory to the Administrative Agent and the Issuing Lenders in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender.



55

--------------------------------------------------------------------------------




(e)In addition to the other conditions precedent set forth in this Agreement, if
any Revolving Lender becomes, and during the period it remains, a Defaulting
Lender, no Issuing Lender shall be required to issue any Letter of Credit or to
amend any outstanding Letter of Credit, unless:


(i)in the case of a Defaulting Lender, the LC Exposure of such Defaulting Lender
is reallocated, as to outstanding and future Letters of Credit, to the
Non-Defaulting Lenders as provided in Section 2.26(d)(i), and


(ii)to the extent full reallocation does not occur as provided in clause (i)
above, without limiting the provisions of Section 2.26(f), the Borrower Cash
Collateralizes the obligations of the Borrower in respect of such Letter of
Credit in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit, or makes other arrangements satisfactory to the Administrative Agent and
such Issuing Lenders in their sole discretion to protect them against the risk
of non-payment by such Defaulting Lender, or


(iii)to the extent that neither reallocation nor Cash Collateralization occurs
pursuant to clauses (i) or (ii), then in the case of a proposed issuance of a
Letter of Credit, by an instrument or instruments in form and substance
satisfactory to the Administrative Agent, and to such Issuing Lender, as the
case may be, (A) the Borrower agrees that the face amount of such requested
Letter of Credit will be reduced by an amount equal to the portion thereof as to
which such Defaulting Lender would otherwise be liable, and (B) the
Non-Defaulting Lenders confirm, in their discretion, that their obligations in
respect of such Letter of Credit shall be on a pro rata basis in accordance with
the Revolving Commitments of the Non-Defaulting Lenders, and that the applicable
pro rata payment provisions under this Agreement will be deemed adjusted to
reflect this provision (provided that nothing in this clause (iii) will be
deemed to increase the Revolving Commitments of any Lender, nor to constitute a
waiver or release of any claim the Borrower, the Administrative Agent, any
Issuing Lender or any other Lender may have against such Defaulting Lender, nor
to cause such Defaulting Lender to be a Non-Defaulting Lender).


(f)If any Lender becomes, and during the period it remains, a Defaulting Lender,
if any Letter of Credit is at the time outstanding, the applicable Issuing
Lender may (except, in the case of a Defaulting Lender, to the extent the
Revolving Commitments have been reallocated pursuant to Section 2.26(d)(i)), by
notice to the Borrower and such Defaulting Lender through the Administrative
Agent, require the Borrower to Cash Collateralize the obligations of the
Borrower to such Issuing Lender in respect of such Letter of Credit in amount at
least equal to the aggregate amount of the obligations (contingent or otherwise)
of such Defaulting Lender in respect thereof, or to make other arrangements
satisfactory to the Administrative Agent and such Issuing Lender in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender.


(g)Any amount paid by the Borrower or otherwise received by the Administrative
Agent for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity payments or other amounts) will
not be paid or distributed to such Defaulting Lender, but shall instead be
retained by the Administrative Agent in a segregated account until (subject to
Section 2.26(i)) the termination of the Revolving Commitments and payment in
full of all obligations of the Borrower hereunder and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: First to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent and the Collateral Trustee, second to the payment of any amounts owing by
such Defaulting Lender to the Issuing Lenders under this Agreement, third to the
payment of the default interest and then current interest due and payable to the
Revolving Lenders which are Non-Defaulting Lenders hereunder, ratably among

56

--------------------------------------------------------------------------------




them in accordance with the amounts of such interest then due and payable to
them, fourth to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them, fifth to pay principal and unreimbursed LC
Disbursements then due and payable to the Non-Defaulting Lenders hereunder
ratably in accordance with the amounts thereof then due and payable to them,
sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Revolving
Commitments and payment in full of all obligations of the Borrower hereunder, to
pay amounts owing under this Agreement to such Defaulting Lender or as a court
of competent jurisdiction may otherwise direct.


(h)The Borrower may terminate the unused amount of the Commitment of any Lender
that is a Defaulting Lender upon not less than 10 Business Days' prior notice to
the Administrative Agent (which shall promptly notify the Revolving Lenders
thereof), and in such event the provisions of Section 2.26(g) will apply to all
amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts), provided that (i) no Event of Default shall have
occurred and be continuing and (ii) such termination shall not be deemed to be a
waiver or release of any claim the Borrower, the Administrative Agent, the
Collateral Trustee, any Issuing Lender, or any Lender may have against such
Defaulting Lender.


(i)If the Borrower, the Administrative Agent and the Issuing Lenders agree in
writing that a Revolving Lender that is a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
Revolving Lenders, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any amounts then held in the segregated account referred to in
Section 2.26(g), such Revolving Lender shall purchase at par such portions of
outstanding Revolving Loans of the other Revolving Lenders, and/or make such
other adjustments, as the Administrative Agent may determine to be necessary to
cause the Revolving Lenders to hold Revolving Loans on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Revolving
Lender shall cease to be a Defaulting Lender and will be a Non-Defaulting Lender
(and the LC Exposure of each Revolving Lender shall automatically be adjusted on
a prospective basis to reflect the foregoing); provided that no adjustments
shall be made retroactively with respect to fees accrued while such Revolving
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender shall constitute a waiver or release
of any claim of any party hereunder arising from such Revolving Lender's having
been a Defaulting Lender.


(j)The Administrative Agent may not be replaced hereunder except in accordance
with the terms of Section 8.05.


SECTION 2.27.        Increase in Commitment


(a)    Borrower Request. The Borrower may by written notice to the
Administrative Agent elect to request (x) prior to the Revolving Facility
Maturity Date, an increase to the existing Revolving Commitments and/or (y) the
establishment of one or more new Term Loan Commitments (each, an “Incremental
Term Loan Commitment”) by an amount not less than $50,000,000 individually. Each
such notice shall specify (i) the date (each, an “Increase Effective Date”) on
which the Borrower proposes that the increased or new Commitments shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent and (ii) the
identity of each Eligible Assignee to whom the Borrower proposes any portion of
such increased or new Commitments be allocated and the amounts of such
allocations; provided that any existing Lender

57

--------------------------------------------------------------------------------




approached to provide all or a portion of the increased or new Commitments may
elect or decline, in its sole discretion, to provide such increased or new
Commitment.


(b)    Conditions. The increased or new Commitments shall become effective, as
of such Increase Effective Date; provided that:


(i)each of the conditions set forth in Section 4.02 shall be satisfied;


(ii)no Default shall have occurred and be continuing or would result from the
Borrowings to be made on the Increase Effective Date;


(iii)after giving pro forma effect to the Borrowings to be made on the Increase
Effective Date, the Borrower shall be in pro forma compliance with the financial
covenant set forth in Section 6.06;


(iv)the Borrower shall make any payments required pursuant to Section 2.15 in
connection with any adjustment of Revolving Loans pursuant to Section 2.27(d);
and


(v)the Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction.


(c)Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to the new Commitments shall be as follows:


(i)terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (“Incremental Term Loans”) shall be, except as otherwise set forth
in the Increase Joinder, identical to the Term B-1 Loans (it being understood
that the Incremental Term Loans may be part of the Term B-1 Loans);


(ii)the terms and provisions of Revolving Loans made pursuant to new Commitments
shall be identical to the Revolving Loans;


(iii)the Weighted Average Life to Maturity of any Loans made pursuant to
Incremental Term Loan Commitments (“Incremental Term Loans”) shall be no shorter
than the Weighted Average Life to Maturity of the existing Term B-1 Loans;


(iv)the maturity date of Incremental Term Loans shall not be earlier than the
Term B-1 Loan Maturity Date;


(v)the interest rate margins for the new Incremental Term Loans shall be
determined by the Borrower and the applicable new Lenders; provided, however,
that, the interest rate margins for such new Incremental Term Loans shall not be
greater than the highest interest rate margins that may, under any
circumstances, be payable with respect to any Term B-1 Loans plus 50 basis
points (and the interest rate margins applicable to the Term B-1 Loans shall be
increased to the extent necessary to achieve the foregoing); provided, further,
that in determining the interest rate margins applicable to the existing Term
B-1 Loans and the Incremental Term Loans, as applicable, (x) original issue
discount or upfront or similar fees (collectively, “OID”) payable by the
Borrower to the Lenders of the existing Term B-1 Loans or the Incremental Term B
Loans in the primary syndication thereof shall be included (with OID being
equated to interest based on an assumed four-year life to maturity), (y)
customary arrangement or commitment fees payable to ar-

58

--------------------------------------------------------------------------------




rangers (or their respective Affiliates) shall be excluded and (z) if the
Incremental Term Loans include an interest rate floor greater than the interest
rate floor applicable to the Term B-1 Loans, such increased amount shall be
equated to interest rate margins for purposes of determining whether an increase
in the interest rate margins for the Term B-1 Loans shall be required, to the
extent an increase in the interest rate floor in the Term B-1 Loans would cause
an increase in the interest rate margins, and in such case the interest rate
floor (but not the Applicable Margin) applicable to the Term B-1 Loans shall be
increased by such increased amount; and


(vi)to the extent that the terms and provisions of Incremental Term Loans are
not identical to the Term B-1 Loans (except to the extent permitted by clause
(iv) or (v) above) they shall be reasonably satisfactory to the Administrative
Agent.


The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.27. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Loans or Term Loans shall be deemed, unless the context
otherwise requires, to include references to Revolving Loans made pursuant to
new Commitments and Incremental Term Loans that are Term Loans, respectively,
made pursuant to this Agreement.
(d)Adjustment of Revolving Loans. To the extent the Commitments being in-creased
on the relevant Increase Effective Date are Revolving Commitments, then each
Revolving Lender that is acquiring a new or additional Revolving Commitment on
the Increase Effective Date shall make a Revolving Loan, the proceeds of which
will be used to prepay the Revolving Loans of the other Revolving Lenders
immediately prior to such Increase Effective Date so that, after giving effect
thereto, the Revolving Loans outstanding are held by the Revolving Lenders pro
rata based on their Revolving Commitments after giving effect to such Increase
Effective Date. If there is a new Borrowing of Revolving Loans on such Increase
Effective Date, the Revolving Lenders after giving effect to such Increase
Effective Date shall make such Revolving Loans in accordance with Section
2.01(a).


(e)Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to the Borrower in an amount equal to its new Commitment.


(f)Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents and shall, without limiting the foregoing, benefit equally and ratably
from the Guarantees and security interests created by the Collateral Documents.
The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Collateral Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such Class of
Term Loans or any such new Commitments.


SECTION 2.28.        Extension of Term Loans; Extension of Revolving Credit
Loans
 
(a)Extension of Term Loans.  The Borrower may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any

59

--------------------------------------------------------------------------------




principal amount of such Term Loans (any such Term Loans which have been so
amended, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.28.  In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders under the applicable Existing Term Loan
Tranche) (each, a “Term Loan Extension Request”) setting forth the proposed
terms of the Extended Term Loans to be established, which shall (x) be identical
as offered to each Lender under such Existing Term Loan Tranche (including as to
the proposed interest rates and fees payable) and offered pro rata to each
Lender under such Existing Term Loan Tranche and (y) be identical to the Term
Loans under the Existing Term Loan Tranche from which such Extended Term Loans
are to be amended, except that: (i) all or any of the scheduled amortization
payments of principal of the Extended Term Loans may be delayed to later dates
than the scheduled amortization payments of principal of the Term Loans of such
Existing Term Loan Tranche, to the extent provided in the applicable Extension
Amendment; provided, however, that at no time shall there be Classes of Term
Loans hereunder (including Refinancing Debt in respect of Term Loans and
Extended Term Loans) which have more than five (5) different Maturity Dates;
(ii) the effective yield with respect to the Extended Term Loans (whether in the
form of interest rate margin, upfront fees, original issue discount or
otherwise) may be different than the effective yield for the Term Loans of such
Existing Term Loan Tranche, in each case, to the extent provided in the
applicable Extension Amendment; (iii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); and (iv)
Extended Term Loans may have call protection as may be agreed by the Borrower
and the Lenders thereof; provided that no Extended Term Loans may be optionally
prepaid prior to the date on which all Term Loans with an earlier final stated
maturity (including Term Loans under the Existing Term Loan Tranche from which
they were amended) are repaid in full, unless such optional prepayment is
accompanied by a pro rata optional prepayment of such other Term Loans;
provided, however, that (A) no Default shall have occurred and be continuing at
the time a Term Loan Extension Request is delivered to Lenders, (B) in no event
shall the final maturity date of any Extended Term Loans of a given Term Loan
Extension Series at the time of establishment thereof be earlier than the then
Maturity Date of the Existing Term Loan from which such Extended Term Loans are
to be extended, (C) the Weighted Average Life to Maturity of any Extended Term
Loans of a given Term Loan Extension Series at the time of establishment thereof
shall be no shorter (other than by virtue of amortization or prepayment of such
Indebtedness prior to the time of incurrence of such Extended Term Loans) than
the remaining Weighted Average Life to Maturity of any Existing Term Loan
Tranche, (D) all documentation in respect of such Extension Amendment shall be
consistent with the foregoing and (E) any Extended Term Loans may participate on
a pro rata basis or less than a pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder, in
each case as specified in the respective Term Loan Extension Request. Any
Extended Term Loans amended pursuant to any Term Loan Extension Request shall be
designated a series (each, a “Term Loan Extension Series”) of Extended Term
Loans for all purposes of this Agreement; provided that any Extended Term Loans
amended from an Existing Term Loan Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Term Loan Extension Series with respect to such Existing Term Loan
Tranche.  Each Term Loan Extension Series of Extended Term Loans incurred under
this Section 2.28 shall be in an aggregate principal amount that is not less
than $50,000,000.


(b)Extension of Revolving Commitments. The Borrower may, on behalf of the
Borrowers, at any time and from time to time request that all or a portion of
the Revolving Commitments of a given Class (each, an “Existing Revolver
Tranche”) be amended to extend the Maturity Date with respect to all or a
portion of any principal amount of such Revolving Commitments (any such
Revolving Commitments which have been so amended, “Extended Revolving Credit
Commitments”) and to provide for other terms consistent with this Section 2.28.
In order to establish any Extended Revolv-

60

--------------------------------------------------------------------------------




ing Credit Commitments, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Revolver Tranche) (each, a “Revolver
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established, which shall (x) be identical as offered to
each Lender under such Existing Revolver Tranche (including as to the proposed
interest rates and fees payable) and offered pro rata to each Lender under such
Existing Revolver Tranche and (y) be identical to the Revolving Commitments
under the Existing Revolver Tranche from which such Extended Revolving Credit
Commitments are to be amended, except that: (i) the Maturity Date of the
Extended Revolving Credit Commitments may be delayed to a later date than the
Maturity Date of the Revolving Commitments of such Existing Revolver Tranche, to
the extent provided in the applicable Extension Amendment; provided, however,
that at no time shall there be Classes of Revolving Commitments hereunder
(including Extended Revolving Credit Commitments) which have more than five (5)
different Maturity Dates; (ii) the effective yield with respect to extensions of
credit under the Extended Revolving Credit Commitments (whether in the form of
interest rate margin, upfront fees, original issue discount or otherwise) may be
different than the effective yield for extensions of credit under the Revolving
Commitments of such Existing Revolver Tranche, in each case, to the extent
provided in the applicable Extension Amendment; (iii) the Extension Amendment
may provide for other covenants and terms that apply solely to any period after
the Latest Maturity Date that is in effect on the effective date of the
Extension Amendment (immediately prior to the establishment of such Extended
Revolving Credit Commitments); and (iv) all borrowings under the applicable
Revolving Commitments (i.e., the Existing Revolver Tranche and the Extended
Revolving Credit Commitments of the applicable Revolver Extension Series) and
repayments thereunder shall be made on a pro rata basis (except for (I) payments
of interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (II) repayments required upon the Maturity Date
of the non-extending Revolving Commitments); provided, further, that (A) no
Default shall have occurred and be continuing at the time a Revolver Extension
Request is delivered to Lenders, (B) in no event shall the final maturity date
of any Extended Revolving Credit Commitments of a given Revolver Extension
Series at the time of establishment thereof be earlier than the then Latest
Maturity Date of any other Revolving Commitments hereunder and (C) all
documentation in respect of such Extension Amendment shall be consistent with
the foregoing. Any Extended Revolving Credit Commitments amended pursuant to any
Revolver Extension Request shall be designated a series (each, a “Revolver
Extension Series”) of Extended Revolving Credit Commitments for all purposes of
this Agreement; provided that any Extended Revolving Credit Commitments amended
from an Existing Revolver Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Revolver Extension Series with respect to such Existing Revolver Tranche. Each
Revolver Extension Series of Extended Revolving Credit Commitments incurred
under this Section 2.28 shall be in an aggregate principal amount that is not
less than $10,000,000.


(c)Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.28. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Commitments
amended into Extended Revolving Credit Commitments, as applicable, pursuant to
any Extension Request. Any Lender holding a Loan under an Existing Term Loan
Tranche (each, an “Extending Term Lender”) wishing to have all or a portion of
its Term Loans under the Existing Term Loan Tranche subject to such Extension
Request amended into Extended Term Loans and any Revolving Lender (each, an
“Extending Revolving Lender”) wishing to have all or a portion of its Revolving
Commitments under the Existing Revolver Tranche subject to such Extension
Request amended into Extended Revolving Credit Commitments, as applicable, shall
notify the

61

--------------------------------------------------------------------------------




Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
Existing Term Loan Tranche or Revolving Commitments under the Existing Revolver
Tranche, as applicable, which it has elected to request be amended into Extended
Term Loans or Extended Revolving Credit Commitments, as applicable (subject to
any minimum denomination requirements imposed by the Administrative Agent). In
the event that the aggregate principal amount of Term Loans under the Existing
Term Loan Tranche or Revolving Commitments under the Existing Revolver Tranche,
as applicable, in respect of which applicable Term Lenders or Revolving Lenders,
as the case may be, shall have accepted the relevant Extension Request exceeds
the amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested to be extended pursuant to the Extension Request, Term
Loans or Revolving Commitments, as applicable, subject to Extension Elections
shall be amended to Extended Term Loans or Revolving Commitments, as applicable,
on a pro rata basis (subject to rounding by the Administrative Agent, which
shall be conclusive) based on the aggregate principal amount of Term Loans or
Revolving Commitments, as applicable, included in each such Extension Election.


(d)Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Borrowers, the Administrative Agent and
each Extending Term Lender or Extending Revolving Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Credit Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Sections 2.28(a) or (b) above, respectively (but which shall not require the
consent of any other Lender).  The effectiveness of any Extension Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Section 4.02 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of (i) legal
opinions, board resolutions and officers' certificates consistent with those
delivered on the Closing Date other than changes to such legal opinion resulting
from a change in law, change in fact or change to counsel's form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that the
Extended Term Loans or Extended Revolving Credit Commitments, as applicable, are
provided with the benefit of the applicable Loan Documents. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension Amendment.  Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans or Extended Revolving Credit Commitments, as applicable, incurred
pursuant thereto, (ii) modify the scheduled repayments set forth in Section 2.10
with respect to any Existing Term Loan Tranche subject to an Extension Election
to reflect a reduction in the principal amount of the Term Loans thereunder in
an amount equal to the aggregate principal amount of the Extended Term Loans
amended pursuant to the applicable Extension Amendment (with such amount to be
applied ratably to reduce scheduled repayments of such Term Loans required
pursuant to Section 2.10), (iii) modify the prepayments set forth in
Section 2.12 to reflect the existence of the Extended Term Loans and the
application of prepayments with respect thereto and (iv) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.28, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Extension Amendment.


(e)No conversion of Loans pursuant to any Extension Amendment in accordance with
this Section 2.28 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.



62

--------------------------------------------------------------------------------




SECTION 3.


REPRESENTATIONS AND WARRANTIES


In order to induce the Lenders to make Loans and issue and/or participate in
Letters of Credit hereunder, the Borrower and each of the Guarantors jointly and
severally represent and warrant as follows:
SECTION 3.01.        Organization and Authority. Each of the Borrower and the
Guarantors (a) is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) under the laws
of the jurisdiction of its organization and is duly qualified and in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect, (b) has the requisite corporate or limited liability
company power and authority to effect the Transactions, and (c) has all
requisite power and authority and the legal right to own or lease and operate
its properties, pledge the Collateral, and conduct its business as now or
currently proposed to be conducted.


SECTION 3.02.        Air Carrier Status. The Borrower is an “air carrier” within
the meaning of Section 40102 of Title 49 and holds a certificate under Section
41102 of Title 49. The Borrower holds an air carrier operating certificate
issued pursuant to Chapter 447 of Title 49. The Borrower is a “citizen of the
United States” as defined in Section 40102(a)(15) of Title 49 and as that
statutory provision has been interpreted by the DOT pursuant to its policies (a
“United States Citizen”). The Borrower possesses all necessary certificates,
franchises, licenses, permits, rights, designations, authorizations, exemptions,
concessions, frequencies and consents which relate to the operation of the
routes flown by it and the conduct of its business and operations as currently
conducted except where failure to so possess would not, in the aggregate, have a
Material Adverse Effect.


SECTION 3.03.        Due Execution. The execution, delivery and performance by
each of the Borrower and the Guarantors of each of the Loan Documents to which
it is a party (a) are within the respective corporate or limited liability
company powers of each of the Borrower and the Guarantors, have been duly
authorized by all necessary corporate or limited liability company action,
including the consent of shareholders or members where required, and do not (i)
contravene the charter, by-laws or limited liability company agreement (or
equivalent documentation) of any of the Borrower or the Guarantors, (ii) violate
any applicable law (including, without limitation, the Securities Exchange Act
of 1934) or regulation (including, without limitation, Regulations T, U or X of
the Board), or any order or decree of any court or Governmental Authority, other
than violations by the Borrower or the Guarantors which would not reasonably be
expected to have a Material Adverse Effect, (iii) conflict with or result in a
breach of, constitute a default under, or create an adverse liability or rights
under, any material indenture, mortgage or deed of trust or any material lease,
agreement or other instrument binding on the Borrower or the Guarantors or any
of their properties, which, in the aggregate, would reasonably be expected to
have a Material Adverse Effect, or (iv) result in or require the creation or
imposition of any Lien upon any of the property of any of the Borrower or the
Guarantors other than the Liens granted pursuant to this Agreement or the other
Loan Documents; and (b) do not require the consent, authorization by or approval
of or notice to or filing or registration with any Governmental Authority or any
other Person, other than (i) the filing of financing statements under the
Uniform Commercial Code, (ii) the filings and consents contemplated by the
Collateral Documents, (iii) approvals, consents and exemptions that have been
obtained on or prior to the Closing Date, and (iv) consents, approvals and
exemptions that the failure to obtain in the aggregate would not be reasonably
expected to result in a Material Adverse Effect. Each Loan Document has been
duly executed and delivered by each of the Borrower and the Guarantors party
thereto. This Agreement is, and each of the other Loan Documents to which the
Borrower and each of the Guarantors is or will be a party, when delivered
hereunder or thereunder, will be, a legal, valid and binding obligation

63

--------------------------------------------------------------------------------




of the Borrower and each Guarantor party thereto, enforceable against the
Borrower and the Guarantors, as the case may be, in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


SECTION 3.04.        Statements Made. No representation or warranty or
certification of the Borrower or any Guarantor contained in writing in this
Agreement, any other Loan Document or in any other document, report, public or
private confidential information memorandum, financial statement, certificate or
other written information furnished by or on behalf of the Borrower or any
Guarantor to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
(as modified or supplemented by other information so furnished, other than to
the extent that any such statements constitute projections, budgets, estimates
or other forward looking statements), taken as a whole and in light of the
circumstances in which made, contains, when furnished, any untrue statement of a
material fact or omits to state a material fact necessary to make such
statements not materially misleading; and, to the extent that any such
information constitutes projections, budgets, estimates or other forward looking
statements (including, without limitation, the Business Plan), such projections,
budgets, estimates or other forward looking statements were prepared in good
faith on the basis of assumptions believed by the Borrower or such Guarantor to
be reasonable at the time such projections, budgets, estimates or other forward
looking statements were furnished (it being understood that projections,
budgets, estimates or other forward looking statements by their nature are
inherently uncertain, that no assurances can be given that projections, budgets,
estimates or other forward looking statements will be realized, and that actual
results in fact may differ materially from any projections, budgets, estimates
or other forward looking statements provided to the Administrative Agent or the
Lenders).


SECTION 3.05.        Financial Statements; Material Adverse Change.


(a)The Borrower has furnished the Administrative Agent on behalf of the Lenders
with copies of the audited consolidated financial statements of the Borrower and
its Subsidiaries for the fiscal year ended December 31, 2011, reported on by
Ernst & Young LLP and certified by the Borrower's chief financial officer. Such
financial statements present fairly, in all material respects, in accordance
with GAAP, the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries on a consolidated basis as of such date and for
such period; such balance sheets and the notes thereto disclose all liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof required to be disclosed by GAAP and such financial statements were
prepared in a manner consistent with GAAP in all material respects. The Borrower
has furnished the Administrative Agent on behalf of the Lenders with copies of
the unaudited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal quarters ended March 31, 2012 and June 30, 2012,
certified by the Borrower's chief financial officer. Such financial statements
present fairly, in all material respects, in accordance with GAAP, the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries on a consolidated basis as of such date and for such period
(subject to normal year-end audit adjustments and the absence of footnotes);
such financial statements and the notes thereto disclose all liabilities, direct
or contingent, of the Borrower and its Subsidiaries as of the dates thereof
required to be disclosed by GAAP and such financial statements were prepared in
a manner consistent with GAAP in all material respects.


(b)Since June 30, 2012, there has been no Material Adverse Change.


SECTION 3.06.        Ownership. As of the Closing Date, other than as set forth
on Schedule 3.06, (a) each of the Persons listed on Schedule 3.06 is a
wholly-owned, direct or indirect Subsidiary of the Borrower, and (b) the
Borrower owns no other Subsidiaries, whether directly or indirectly.



64

--------------------------------------------------------------------------------




SECTION 3.07.        Liens. There are no Liens of any nature whatsoever on (i)
any Pacific Routes, Pacific Route Slots, or Pacific Route Gate Leaseholds, or
(ii) any other properties or assets that constitute Collateral under the terms
of the Loan Documents (including, without limitation, applicable Additional
Collateral) other than Liens permitted pursuant to Section 6.01.


SECTION 3.08.        Use of Proceeds. The proceeds of the Loans and Letters of
Credit shall be used to repay amounts outstanding under the Existing Credit
Facilities and the Existing Secured Notes (including fees, expenses and premiums
in connection therewith), and for working capital and other general corporate
purposes of the Borrower and its Subsidiaries (including the repayment of
Indebtedness and the payment of fees and transaction costs as contemplated
hereby and as referred to in Section 2.19 and 2.20).
        
SECTION 3.09.        Litigation and Compliance with Laws.


(a)There are no actions, suits, proceedings or investigations pending or, to the
knowledge of the Borrower or the Guarantors, threatened against or affecting the
Borrower or the Guarantors or any of their respective properties (including (i)
any Pacific Routes, Pacific Route Slots, or Pacific Route Gate Leaseholds, or
(ii) any other properties or assets that constitute Collateral under the terms
of the Loan Documents (including, without limitation, applicable Additional
Collateral)), before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, (i) that are likely to
have a Material Adverse Effect or (ii) that purport to, or could reasonably be
expected to, affect the legality, validity, binding effect or enforceability of
the Loan Documents or, in any material respect, the rights and remedies of the
Administrative Agent, the Collateral Trustee or the Lenders thereunder or in
connection with the Transactions.


(b)Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, (i) the
Borrower and each Guarantor is currently in compliance with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all Governmental Authorities and Airport Authorities (with respect to
environmental matters), in respect of the conduct of its business and ownership
of its property (including compliance with all applicable Environmental Laws
governing its business and the requirements of any Environmental Permits with
respect to the operations of the Borrower or any of the Guarantors), and (ii)
none of the Borrower or the Guarantors has (x) become subject to any
Environmental Liability, or (y) received written or, to the knowledge of the
Borrower or the Guarantors, verbal notice of any pending or, to the knowledge of
the Borrower or the Guarantors, threatened claim with respect to any
Environmental Liability, and there is no reasonable basis for any Environmental
Liability.


SECTION 3.10.        Pacific Route FAA Slot Utilization.


(a)As of the Closing Date, Schedule 3.10 identifies all of the Pacific Route FAA
Slots that are FAA Slots held by the Borrower and the Guarantors constituting
Collateral, and the Appraised Value of all such Pacific Route FAA Slots (if any)
is reflected in the Initial Appraisal Report delivered to the Administrative
Agent and the Lenders prior to the Closing Date.


(b)The Borrower and the Guarantors, as applicable, are utilizing, or causing to
be utilized, their respective Pacific Route FAA Slots in a manner consistent in
all material respects with applicable rules, regulations, laws and contracts in
order to preserve both their respective right to hold and operate the Pacific
Route FAA Slots, taking into account any waivers or other relief granted to the
Borrower and any Guarantor by the FAA, other applicable U.S. Governmental
Authorities or U.S. Airport Authorities. Neither the Borrower nor any Guarantor
has received any written notice from the FAA, other applicable U.S. Governmental
Authorities or U.S. Airport Authorities, or is otherwise

65

--------------------------------------------------------------------------------




aware of any other event or circumstance, that would be reasonably likely to
impair in any material respect its respective right to hold and operate any
Pacific Route FAA Slot, except for any such impairment that, either individually
or in the aggregate, could not be reasonably likely to materially and adversely
affect the Appraised Value of the Collateral, taken as a whole.


SECTION 3.11.        Pacific Route Foreign Slot Utilization. The Borrower and
the Guarantors, as applicable, are utilizing, or causing to be utilized, their
respective Pacific Route Foreign Slots in a manner consistent in all material
respects with applicable rules, regulations, foreign laws and contracts in order
to preserve both their respective right to hold and operate the Pacific Route
Foreign Slots, taking into account any waivers or other relief granted to the
Grantors by Pacific Route Foreign Aviation Authorities. Neither the Borrower nor
any Guarantor, as applicable, has received any written notice from any
applicable Pacific Route Foreign Aviation Authorities, or is otherwise aware of
any other event or circumstance, that would be reasonably likely to impair in
any material respect its respective right to hold and operate any Pacific Route
FAA Slot, except for any such impairment that, either individually or in the
aggregate, could not be reasonably likely to materially and adversely affect the
Appraised Value of the Collateral, taken as a whole.


SECTION 3.12.        Pacific Routes. The Borrower and the Guarantors, as
applicable, holds the requisite authority to operate each of its respective
Pacific Routes pursuant to Title 49, applicable foreign law, and the applicable
rules and regulations of the FAA, DOT and any applicable Pacific Route Foreign
Aviation Authorities, and have, at all times after being awarded each such
Pacific Route, complied in all material respects with all of the terms,
conditions and limitations of each such certificate or order issued by the DOT
and the applicable Pacific Route Foreign Aviation Authorities regarding such
Pacific Route and with all applicable provisions of Title 49, applicable foreign
law, and the applicable rules and regulations of the FAA, DOT and any Pacific
Route Foreign Aviation Authorities regarding such Pacific Route. There exists no
failure of the Borrower or any applicable Guarantor to comply with such terms,
conditions or limitations that gives the FAA, DOT or any applicable Pacific
Route Foreign Aviation Authorities the right to terminate, cancel, suspend,
withdraw or modify in any materially adverse respect the rights of the Borrower
and the Guarantors, as applicable, in any such Pacific Route.


SECTION 3.13.        Margin Regulations; Investment Company Act.


(a)Neither the Borrower nor any Guarantor is engaged, nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the
Board, “Margin Stock”), or extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Loans or proceeds from any Letter
of Credit will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock in
violation of Regulation U.


(b)Neither the Borrower nor any Guarantor is, or after the making of the Loans
will be, or is required to be, registered as an “investment company” under the
Investment Company Act of 1940, as amended. Neither the making of any Loan, nor
the issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
such Act or any rule, regulation or order of the SEC thereunder.


SECTION 3.14.        ERISA. Except as set forth on Schedule 3.14, no Termination
Event has occurred since the Borrower emerged from Chapter 11 bankruptcy
proceedings or is reasonably expected to occur that could reasonably be expected
to have a Material Adverse Effect. Except to the extent the same could not
reasonably be expected to have a Material Adverse Effect and except as otherwise
disclosed in the Borrower's most recent Form 10-K (including the notes to the
financial statements con-

66

--------------------------------------------------------------------------------




tained therein), the present value of all accumulated benefit obligations under
each Plan (based on the assumptions used for purposes of Accounting Standards
Codification No. 715: Compensation-Retirement Benefits) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Accounting Standards Codification No. 715:
Compensation-Retirement Benefits) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Plans. As of the most recent valuation date
for each Multiemployer Plan, the potential liability of the Borrower and its
ERISA Affiliates for a complete withdrawal from such Multiemployer Plan (within
the meaning of Section 4203 of ERISA), when aggregated with such potential
liability for a complete withdrawal from all Multiemployer Plans, does not
result in an amount which could reasonably be expected to have a Material
Adverse Effect.


SECTION 3.15.        Properties; Priority Lien Obligations.


(a)The Borrower and the Guarantors have good title to each of the properties and
assets reflected on the financial statements referred to in Section 3.05 hereof,
including, without limitation, (i) all Pacific Routes, Pacific Route Slots, and
Pacific Route Gate Leaseholds, and (ii) all other properties and assets that are
intended to constitute Collateral under the terms of the Loan Documents
(including, without limitation, applicable Additional Collateral) (other than
such properties or assets disposed of in the ordinary course of business since
the date of such financial statements or as permitted hereunder).


(b)The Loans made and Letters of Credit issued under this Agreement, and all
other Obligations hereunder and under the other Loan Documents, are permitted to
be incurred and secured by all applicable Secured Debt Documents (as defined in
the Collateral Trust Agreement) and constitute “Priority Lien Obligations” (as
defined in the Collateral Trust Agreement).


SECTION 3.16.        Perfected Security Interests. The Collateral Documents,
taken as a whole, are effective to create in favor of the Collateral Trustee or
the Administrative Agent, as the case may be, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all of the
Collateral, subject as to enforceability to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. At such time as (a) financing
statements in appropriate form are filed in the appropriate offices (and the
appropriate fees are paid), and (b) the execution of the Account Control
Agreements, the Collateral Trustee, for the benefit of the Secured Parties,
shall have a first priority perfected security interest in all of the Collateral
to the extent that the Liens on such Collateral may be perfected upon the
filings or upon the taking of the actions described in clauses (a) through (b)
above, subject in each case only to Liens permitted by Section 6.01, and such
security interest (i) is continuing, valid and enforceable and (ii) is entitled
to the benefits, rights and protections afforded under the Collateral Documents.


SECTION 3.17.        Payment of Taxes and Withholding Tax. Each of the Borrower
and its Subsidiaries has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid when due
all Taxes required to have been paid by it, except and solely to the extent
that, in each case (a) such Taxes are being contested in good faith by
appropriate proceedings and the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves therefor in accordance with GAAP or
(b)  the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.


        

67

--------------------------------------------------------------------------------




SECTION 3.18.        Solvency. On the Closing Date, after giving effect to the
consummation of the transactions contemplated by the Loan Documents (including
the use of proceeds on the Closing Date of the borrowings under the Loan
Documents), (i) the Borrower is Solvent, and (ii) the Borrower and the
Guarantors, taken as a whole, are Solvent.


SECTION 3.19.        Anti-Money Laundering and Economic Sanctions Laws.


(a)Except as could not reasonably be expected to have a Material Adverse Effect,
no Loan Party nor any of its Subsidiaries or its Affiliates and, to the
knowledge of the Borrower, none of the respective officers or directors of such
Loan Party, Subsidiary or Affiliate has violated or is in violation of any
applicable Anti-Money Laundering Laws.


(b)No Loan Party nor any of its Subsidiaries nor, to the knowledge of the
Borrower, any director, officer, employee or Affiliate of such Loan Party or
Subsidiary (each, a “Specified Person”) is an individual or entity currently the
subject of any sanctions administered or enforced by OFAC, the United Nations
Security Council, the European Union, Her Majesty's Treasury or other relevant
sanctions authority (collectively, “Sanctions”), nor is any Loan Party or any of
its Subsidiaries or its Affiliates located, organized or resident in a country
or territory that is the subject of Sanctions.


(c)No Specified Person will use any proceeds of the Loans or lend, contribute or
otherwise make available such proceeds to any Person for the purpose of
financing the activities of or with any Person or in any country or territory
that, at the time of such financing, is an Embargoed Person.


(d)Except to the extent conducted in accordance with applicable law and except
as could not reasonably be expected to have a Material Adverse Effect, no Loan
Party, nor any of its Subsidiaries and Affiliates and none of the respective
officers or directors of such Loan Party, such Subsidiary or such Affiliate (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Embargoed Person, (ii)
deals in, or otherwise engages in any transaction related to, any property or
interests in property blocked pursuant to any Sanctions or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the applicable
prohibitions set forth in any Economic Sanctions Laws.


SECTION 3.20.        Anti-Corruption Laws. Except as could not reasonably be
expected to have a Material Adverse Effect, none of the Borrower and its
Subsidiaries nor, to the knowledge of the Borrower, any director, officer,
agent, employee or Affiliate of such Loan Party or Subsidiary is aware of or has
taken any action, directly or indirectly, that would result in a violation by
such persons of the FCPA or any other applicable anti-corruption laws,
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization or approval of the payment of any
money, or other property, gift, promise to give or authorization of the giving
of anything of value, directly or indirectly, to any “foreign official” (as such
term is defined in the FCPA) or any foreign political party or official thereof
or any candidate for foreign political office in contravention of the FCPA or
any other applicable anti-corruption laws. Except as could not reasonably be
expected to have a Material Adverse Effect, the Borrower and its Subsidiaries
and their respective Affiliates have conducted their businesses in compliance
with applicable anti-corruption laws and the FCPA. The Borrower and its
Subsidiaries and their respective Affiliates will maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein.


CONDITIONS OF LENDING


        

68

--------------------------------------------------------------------------------




SECTION 4.01.        Conditions Precedent to Initial Loans and Initial Letters
of Credit. The obligation of the Lenders to make the initial Loans and of the
Issuing Lenders to issue the initial Letters of Credit, whichever may occur
first, is subject to the satisfaction (or waiver by the Lenders in accordance
with Section 10.08 and by the Administrative Agent) of the following conditions
precedent:


(a)Supporting Documents. The Administrative Agent shall have received with
respect to each of the Borrower and the Guarantors:


(i)a copy of such entity's certificate of incorporation or formation, as
amended, certified as of a recent date by the Secretary of State of the state of
its incorporation or formation;


(ii)a certificate of the Secretary of State of the state of such entity's
incorporation or formation, dated as of a recent date, as to the good standing
of that entity (to the extent available in the applicable jurisdiction) and as
to the charter documents on file in the office of such Secretary of State;


(iii)a certificate of the Secretary or an Assistant Secretary of such entity
dated the date of the initial Loans or the initial Letters of Credit hereunder,
whichever first occurs, and certifying (A) that attached thereto is a true and
complete copy of the by-laws or limited liability company or other operating
agreement (as the case may be) of that entity as in effect on the date of such
certification, (B) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors, board of managers or members of
that entity authorizing the Borrowings and Letter of Credit issuances hereunder
(to the extent applicable), the execution, delivery and performance in
accordance with their respective terms of this Agreement, the other Loan
Documents and any other documents required or contemplated hereunder or
thereunder, and the granting of the security interest in the Letter of Credit
Account and other Liens contemplated hereby or the other Loan Documents, (C)
that the certificate of incorporation or formation of that entity has not been
amended since the date of the last amendment thereto indicated on the
certificate of the Secretary of State furnished pursuant to clause (i) above,
and (D) as to the incumbency and specimen signature of each officer of that
entity executing this Agreement and the Loan Documents or any other document
delivered by it in connection herewith or therewith (such certificate to contain
a certification by another officer of that entity as to the incumbency and
signature of the officer signing the certificate referred to in this clause
(iii)); and


(iv)an Officer's Certificate from the Borrower certifying (A) as to the truth in
all material respects of the representations and warranties contained in the
Loan Documents as though made on and as of the date of the initial Loans or
initial Letters of Credit, whichever first occurs, both before and after giving
effect to such Loans or Letters of Credit and to the application of proceeds
therefrom, except to the extent that any such representation or warranty relates
to a specified date, in which case such representation or warranty shall be or
was true and correct in all material respects as of such date (provided that any
representation or warranty that is qualified by materiality, “Material Adverse
Change” or “Material Adverse Effect” shall be true and correct in all respects
as of the applicable date, before and after giving effect to such Loans or
Letters of Credit and to the application of proceeds therefrom), (B) as to the
absence of any event occurring and continuing, or resulting from the initial
extensions of credit on the Closing Date, that constitutes an Event of Default
or event which, with giving of notice or passage of time or both, would be an
Event of Default, and (C) as to other matters agreed between the Administrative
Agent and the Borrower.


(b)Credit Agreement. Each party hereto shall have duly executed and delivered to
the Administrative Agent this Agreement.



69

--------------------------------------------------------------------------------




(c)Security Agreement. The Borrower and each of the Guarantors that owns
Collateral as of the Closing Date shall have duly executed and delivered to the
Collateral Trustee a security agreement in substantially the form of Exhibit A
(as the same may be amended, restated, modified, supplemented, extended or
amended and restated from time to time, the “Security Agreement”), together
with, in respect of each of the Pacific Route FAA Slots that are FAA Slots,
undated slot transfer documents, executed in blank to be held in escrow by the
Collateral Trustee, and financing statements in form and substance reasonably
acceptable to the Collateral Trustee, as may be required to grant, continue and
maintain an enforceable security interest in the Collateral (subject to the
terms hereof and of the other Loan Documents) in accordance with the Uniform
Commercial Code as enacted in all relevant jurisdictions.


(d)Appraisals. The Administrative Agent shall have received the Initial
Appraisal Report, and such Appraisal Report shall demonstrate that, at the time
the Lenders make the initial Loans or the Issuing Lender issues the initial
Letters of Credit, whichever may occur first, and after giving effect thereto,
the Borrower and the Guarantors shall be in compliance on a pro forma basis with
Section 6.06.


(e)Opinions of Counsel. The Administrative Agent, the Lenders and the Collateral
Trustee shall have received:


(i)a written opinion of Thaddeus J. Marciniak, Director and Assistant General
Counsel for the Borrower, in a form reasonably satisfactory to the
Administrative Agent and the Lenders;


(ii)a written opinion of Davis Polk & Wardwell LLP, special New York counsel to
the Borrower and the Guarantors, dated the date of the initial Loans or the
issuance of the initial Letters of Credit, whichever first occurs, in a form
reasonably satisfactory to the Administrative Agent and the Lenders and;


(iii)a written opinion of Dorsey & Whitney LLP, special counsel to the Borrower
and the Guarantors, dated the date of the initial Loans or the issuance of the
initial Letters of Credit, whichever first occurs, in a form reasonably
satisfactory to the Administrative Agent and the Lenders.


(f)Payment of Fees and Expenses. The Borrower shall have paid to the
Administrative Agent, the Lenders and the Collateral Trustee the then unpaid
balance of all accrued and unpaid Fees due, owing and payable under and pursuant
to this Agreement, as referred to in Section 2.19 and as heretofore agreed upon
by the Borrower, the Administrative Agent, the Lenders and the Collateral
Trustee, and all reasonable and documented out-of-pocket expenses of the
Administrative Agent, the Arrangers and the Collateral Trustee (including
reasonable attorneys' fees of Cahill Gordon & Reindel llp and special counsel)
for which invoices have been presented at least one Business Day prior to the
Closing Date.


(g)Lien Searches. The Administrative Agent shall have received UCC searches
conducted in the jurisdictions in which the Borrower and the Guarantors are
incorporated or such other jurisdictions as the Administrative Agent may
reasonably require, all as may be reasonably satisfactory to the Administrative
Agent (dated as of a date reasonably satisfactory to the Administrative Agent),
reflecting the absence of Liens on Pacific Routes, Pacific Route Slots, and
Pacific Route Gate Leaseholds of the Borrower and the Guarantors, other than
Liens permitted under Section 6.01 and as may be reasonably satisfactory to the
Administrative Agent.



70

--------------------------------------------------------------------------------




(h)Repayment of Existing Indebtedness and Termination of Existing Liens. Upon
the making of the initial Loans or the issuance of the initial Letters of Credit
(and after giving effect to the application of the proceeds thereof), all
obligations under the Existing Credit Facilities shall have been paid in full
(other than obligations that by the terms of the Existing Credit Facilities are
expressly stated to survive termination thereof) and all commitments to extend
credit thereunder shall have been terminated, and the liens securing the loans
and other obligations thereunder shall have been terminated and released, in
each case in a manner reasonably satisfactory to the Administrative Agent. The
Liens securing the obligations under the Existing Secured Notes shall have been
terminated and released in a manner reasonably satisfactory to the
Administrative Agent. All other Liens (if any) on Pacific Routes, Pacific Route
Slots, and Pacific Route Gate Leaseholds of the Borrower and the Guarantors
(other than Liens permitted under Section 6.01), including, without limitation,
Liens securing (x) obligations under existing credit facilities of the Borrower
and its Subsidiaries, (y) any other indebtedness for borrowed money of the
Borrower and its Subsidiaries, or (z) any hedging, cash management, letter of
credit and credit card processing/program obligations of the Borrower and its
Subsidiaries (except for any obligation that becomes a Designated Hedging
Obligation or Designated Banking Product Obligation under this Agreement), shall
have been terminated and released, in each case in a manner reasonably
satisfactory to the Administrative Agent.


(i)Consents. All material governmental and third party consents and approvals
necessary in connection with the financing contemplated hereby shall have been
obtained, in form and substance reasonably satisfactory to the Administrative
Agent, and be in full force and effect.


(j)Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Borrower and its Subsidiaries for the
three most recent fiscal years ended prior to the Closing Date, (ii) unaudited
interim consolidated financial statements of the Borrower and its Subsidiaries
for each quarterly period ended subsequent to the date of the latest financial
statements delivered pursuant to clause (i) of this Section 4.01(j) and 60 days
or more prior to the Closing Date, and (iii) the Business Plan. Documents
required to be delivered pursuant to clauses (i) and (ii) hereof which are made
available via EDGAR, or any successor system of the SEC, in the Borrower's
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, shall be deemed
delivered to the Lenders on the date such documents are made so available;
provided that, upon request, the Borrower shall deliver paper copies of such
documents to the Administrative Agent.


(k)Representations and Warranties. All representations and warranties of the
Borrower and the Guarantors contained in this Agreement and the other Loan
Documents executed and delivered on the Closing Date shall be true and correct
in all material respects on and as of the Closing Date, before and after giving
effect to the Closing Date Transactions, as though made on and as of such date
(except to the extent any such representation or warranty by its terms is made
as of a different specified date, in which event such representation or warranty
shall be true and correct in all material respects as of such specified date);
provided that any representation or warranty that is qualified by materiality,
“Material Adverse Change” or “Material Adverse Effect” shall be true and correct
in all respects, as though made on and as of the applicable date, before and
after giving effect to the Closing Date Transactions.


(l)No Event of Default. Before and after giving effect to the Closing Date
Transactions, no Event of Default or event which, with the giving of notice or
passage of time or both, would be an Event of Default shall have occurred and be
continuing on the Closing Date.


(m)Collateral Trust Agreement. The Borrower, the Guarantors, the Administrative
Agent and the Collateral Trustee shall have executed the Collateral Trust
Agreement.



71

--------------------------------------------------------------------------------




(n)No Material Adverse Effect. Since June 30, 2012, no Material Adverse Effect
shall have occurred.


(o)Patriot Act. The Lenders shall have received at least three Business Days
prior to the Closing Date, all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, that such Lenders
shall have requested at least 10 days prior to the Closing Date.


The execution by each Lender of this Agreement shall be deemed to be
confirmation by such Lender that any condition relating to such Lender's
satisfaction or reasonable satisfaction with any documentation set forth in this
Section 4.01 has been satisfied as to such Lender.
SECTION 4.02.        Conditions Precedent to Each Loan and Each Letter of
Credit. The obligation of the Lenders to make each Loan and of the Issuing
Lenders to issue each Letter of Credit, including the initial Loan and the
initial Letter of Credit, is subject to the satisfaction (or waiver in
accordance with Section 10.08) of the following conditions precedent:


(a)    Notice. The Administrative Agent shall have received a Borrowing Request
pursuant to Section 2.03 with respect to such borrowing or issuance, as the case
may be.
(b)    Representations and Warranties. All representations and warranties
contained in this Agreement and the other Loan Documents (other than, with
respect to Loans made or Letters of Credit issued after the Closing Date, the
representations and warranties set forth in Sections 3.05(b) and 3.09(a)) shall
be true and correct in all material respects on and as of the date of each
Borrowing or the issuance of each Letter of Credit hereunder (both before and
after giving effect thereto and, in the case of each Borrowing, the application
of proceeds therefrom) with the same effect as if made on and as of such date
except to the extent such representations and warranties expressly relate to an
earlier date and in such case, such representations and warranties shall be true
and correct in all material respects as of such date; provided that any
representation or warranty that is qualified by materiality, “Material Adverse
Change” or “Material Adverse Effect” shall be true and correct in all respects,
as though made on and as of the applicable date, before and after giving effect
to such Borrowing or the issuance of such Letter of Credit hereunder.
(c)    No Default. On the date of each Borrowing or the issuance of each Letter
of Credit hereunder, no Event of Default or event which, with the giving of
notice or lapse of time or both, would constitute an Event of Default (including
under Section 6.06) shall have occurred and be continuing nor shall any such
event occur by reason of the making of the requested Borrowing or the issuance
of the requested Letter of Credit and, in the case of each Borrowing, the
application of proceeds thereof.
The request by the Borrower for, and the acceptance by the Borrower of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in this Section 4.02 have
been satisfied at that time.
SECTION 5.


AFFIRMATIVE COVENANTS


From the date hereof and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant

72

--------------------------------------------------------------------------------




to Section 2.02(j)), or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder (other than contingent indemnification
obligations not due and payable), the Borrower and each of the Guarantors agree
to:
SECTION 5.01.        Financial Statements, Reports, etc.. Deliver to the
Administrative Agent on behalf of the Lenders:


(a)    Within 90 days after the end of each fiscal year, the Borrower's
consolidated balance sheet and related statement of income and cash flows,
showing the financial condition of the Borrower and its Subsidiaries on a
consolidated basis as of the close of such fiscal year and the results of their
respective operations during such year, the consolidated statement of the
Borrower to be audited for the Borrower by Ernst & Young LLP or other
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) and to be certified by a Responsible Officer of the
Borrower to the effect that such consolidated financial statements fairly
present in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP. Documents required to be delivered pursuant to this clause
(a) which are made available via EDGAR, or any successor system of the SEC, in
the Borrower's Annual Report on Form 10-K, shall be deemed delivered to the
Lenders on the date such documents are made so available; provided that, upon
request, the Borrower shall deliver paper copies of such documents to the
Administrative Agent;
(b)    Within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, the Borrower's consolidated balance sheets and related
statements of income and cash flows, showing the financial condition of the
Borrower and its Subsidiaries on a consolidated basis as of the close of such
fiscal quarter and the results of their operations during such fiscal quarter
and the then elapsed portion of the fiscal year, each certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes. Documents required to
be delivered pursuant to this clause (b) which are made available via EDGAR, or
any successor system of the SEC, in the Borrower's Quarterly Report on Form
10-Q, shall be deemed delivered to the Lenders on the date such documents are
made so available; provided that, upon request, the Borrower shall deliver paper
copies of such documents to the Administrative Agent;
(c)    (i) concurrently with any delivery of financial statements under (a) and
(b) above, a certificate of a Responsible Officer of the Borrower (A) certifying
that no Event of Default or event which upon notice or lapse of time or both
would constitute an Event of Default has occurred, or, if such an Event of
Default or event has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, (B)
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the provisions of Sections
6.04, 6.05 and 6.06 and (C) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.05 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; and (ii) concurrently with any delivery of financial
statements under (a) above, a certificate (which certificate may be limited to
accounting matters and disclaim responsibility for legal interpretations) of the
accountants auditing the consolidated financial statements delivered under (a)
above certifying that, in the course of the regular audit of the business of the
Borrower and its Subsidiaries, such accountants have obtained no knowledge that
an Event of Default pursuant to Section 7.01(c) due to any fail-

73

--------------------------------------------------------------------------------




ure to comply with Sections 6.04 or 6.05 has occurred and is continuing or if,
in the opinion of such accountants, such an Event of Default has occurred and is
continuing, specifying the nature thereof and all relevant facts with respect
thereto;
(d)    promptly after the same become publicly available, copies of all
registration statements and all periodic and other reports, proxy statements and
other materials filed by it with the SEC, or any governmental authority
succeeding to any of or all the functions of said commission, or with any
national securities exchange, as the case may be. Documents required to be
delivered pursuant to this clause (d) which are made available via EDGAR, or any
successor system of the SEC, shall be deemed delivered when made so available;
provided that, upon request, the Borrower shall deliver paper copies of such
documents to the Administrative Agent;
(e)    within ninety (90) days from the last Business Day of the immediately
preceding fiscal year, a detailed consolidated budget for the following 12-month
period (including projected statements of operations and cash flow for such
period);
(f)    as soon as available and in any event within fifteen (15) Business Days
after the Borrower or any of its ERISA Affiliates knows or has reason to know
that any Termination Event has occurred, a statement of a Responsible Officer of
the Borrower describing the full details of such Termination Event and the
action, if any, which the Borrower or such ERISA Affiliate is required or
proposes to take with respect thereto, together with any notices required or
proposed to be given to or filed with or by the Borrower, the ERISA Affiliate,
the PBGC, a Plan participant or the Plan administrator with respect thereto; in
each case if the result of such Termination Event could reasonably be expected
to be material to the Borrower and its ERISA Affiliates;
(g)    promptly and in any event within fifteen (15) Business Days after receipt
thereof by the Borrower or any of its ERISA Affiliates from the PBGC copies of
each notice received by the Borrower or any such ERISA Affiliate of the PBGC's
intention to terminate any Single Employer Plan of the Borrower or such ERISA
Affiliate or to have a trustee appointed to administer any such Plan, in each
case if the result of such termination could reasonably be expected to be
material to the Borrower and its ERISA Affiliates;
(h)    if requested by the Administrative Agent or any Lender through the
Administrative Agent, copies of each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) with respect to each Plan of the Borrower or
any of its ERISA Affiliates, within thirty (30) days after the later of the date
of such request or the date of the filing of such Schedule with the Internal
Revenue Service;
(i)    within fifteen (15) Business Days after notice is given or required to be
given to the PBGC under Section 303(k)(4)(A) of ERISA of the failure of the
Borrower or any of its ERISA Affiliates to make timely payments to a Plan, a
copy of any such notice filed and a statement of a Responsible Officer of the
Borrower setting forth (i) sufficient information necessary to determine the
amount of the lien under Section 303(k)(3) of ERISA, (ii) the reason for the
failure to make the required payments and (iii) the action, if any, which the
Borrower or any of its ERISA Affiliates proposed to take with respect thereto,
in each case if the amount of such lien could reasonably be expected to be
material to the Borrower and its ERISA Affiliates;
(j)    promptly and in any event within fifteen (15) Business Days after receipt
thereof by the Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor, a copy of each notice received by the Borrower or any ERISA Affiliate
concerning (i) the imposition of Withdrawal Liability by a Multiemployer Plan,
(ii) the determination that a Multiemployer Plan is, or is ex-

74

--------------------------------------------------------------------------------




pected to be, in reorganization within the meaning of Title IV of ERISA, (iii)
the termination of a Multiemployer Plan within the meaning of Title IV of ERISA,
or (iv) the amount of liability incurred, or which may be incurred, by the
Borrower or any ERISA Affiliate in connection with any event described in clause
(i), (ii) or (iii) above, in each case if the amount of liability incurred or
which may be incurred in connection with such event could reasonably be expected
to be material to the Borrower and its ERISA Affiliates;
(k)    promptly after a Responsible Officer obtains knowledge of (i) the filing
or commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Subsidiary that
could reasonably be expected to result in a Material Adverse Effect; or (ii) the
receipt of any environmental audits and reports, whether prepared by personnel
of the Borrower or any Guarantor or by independent consultants, which relate to
an Environmental Liability which could be expected to have a Material Adverse
Effect, notification thereof (together with, in the case of clause (ii) above,
copies of such audits and reports), each such notice to be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto;
(l)    promptly, from time to time, such other information regarding Pacific
Routes, Pacific Route Slots, and Pacific Route Gate Leaseholds of the Borrower
and the Guarantors, other properties and assets of the Borrower and the
Guarantors that are intended to constitute Collateral under the terms of the
Loan Documents (including, without limitation, applicable Additional
Collateral), and the operations, business affairs and financial condition of the
Borrower or any Guarantor in each case as the Administrative Agent, at the
request of any Lender, may reasonably request; and
(m)    within twenty (20) Business Days following the end of each calendar
quarter, a certificate of a Responsible Officer of the Borrower or, if
applicable, a Guarantor (or the Borrower on behalf of such Guarantor), stating
that at all times since the last certificate delivered under this Section
5.01(m) (or, in the case of the first certificate to be delivered after the
Closing Date, at all times since the Closing Date) the Borrower or such
Guarantor has utilized the Pacific Routes, Pacific Route FAA Slots and Pacific
Route Foreign Slots in a manner consistent in all material respects with
applicable regulations, rules, law, foreign law and contracts in order to
preserve their respective rights in and to use each of the Pacific Routes,
Pacific Route FAA Slots and Pacific Route Foreign Slots, which certificate shall
be substantially in the form of Exhibit C.
Subject to the next succeeding sentence, information delivered pursuant to this
Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the
Intralinks website on the Internet at http://www.intralinks.com. Information
delivered pursuant to this Section 5.01 may also be delivered by electronic
communication pursuant to procedures approved by the Administrative Agent
pursuant to Section 10.01 hereto. Information required to be delivered pursuant
to this Section 5.01 (to the extent not made available as set forth above) shall
be deemed to have been delivered to the Administrative Agent on the date on
which the Borrower provides written notice to the Administrative Agent that such
information has been posted on the Borrower's website on the Internet at
http://www.delta.com (to the extent such information has been posted or is
available as described in such notice). Information required to be delivered
pursuant to this Section 5.01 shall be in a format which is suitable for
transmission.
Any notice or other communication delivered pursuant to this Section 5.01, or
otherwise pursuant to this Agreement, shall be deemed to contain material
Nonpublic Information unless (i) expressly marked by the Borrower as “PUBLIC”,
(ii) such notice or communication consists of copies of

75

--------------------------------------------------------------------------------




the Borrower's public filings with the SEC or (iii) such notice or communication
has been posted on the Borrower's website on the Internet at
http://www.delta.com.
SECTION 5.02.        Existence. Preserve and maintain in full force and effect
all governmental rights, privileges, qualifications, permits, licenses and
franchises necessary in the normal conduct of its business except (a)(i) if in
the reasonable business judgment of the Borrower it is no longer necessary for
the Borrower and the Guarantors to preserve and maintain such rights,
privileges, qualifications, permits, licenses and franchises, and (ii) if such
failure to preserve the same could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect, and (b) as otherwise permitted in connection
with (i) sales of assets permitted by Section 6.10 or (ii) mergers, liquidations
and dissolutions permitted by Section 6.02.


SECTION 5.03.        Insurance.


(a)In addition to the requirements of Section 5.03(b), (i) keep its properties
insured at all times, against such risks, including fire and other risks insured
against by extended coverage, and on such term and conditions, as is prudent and
customary with U.S. based companies of the same or similar size in the same or
similar businesses; (ii) maintain in full force and effect public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by the Borrower or any Guarantor, as the case may be, in
such amounts and with such deductibles as are customary with companies of the
same or similar size in the same or similar businesses and in the same
geographic area; and (iii) maintain such other insurance or self insurance as
may be required by law.


(b)Maintain business interruption insurance in amounts that are reasonably
satisfactory to the Administrative Agent and as is customary in the United
States domestic airline industry for major United States air carriers having
both substantial domestic and international operations.


(c)Promptly deliver to the Administrative Agent copies of any notices received
from its insurers with respect to insurance programs required by the Terrorism
Risk Insurance Act of 2002 (as extended by the Terrorism Risk Insurance
Extension Act of 2005) and, if so requested by the Administrative Agent, procure
and maintain in force the insurance that is offered in such programs to the same
extent maintained by companies of the same or similar size in the same or
similar businesses.


SECTION 5.04.        Maintenance of Properties. Except to the extent otherwise
permitted hereunder, in its reasonable business judgment, keep and maintain, and
cause each of its Subsidiaries to keep and maintain, all property material to
the conduct of its business in good working order and condition (ordinary wear
and tear and damage by casualty and condemnation excepted), except where the
failure to keep such property in good working order and condition would not have
a Material Adverse Effect.


SECTION 5.05.        Obligations and Taxes. Pay all its material obligations
promptly and in accordance with their terms, and pay and discharge promptly all
taxes, assessments, governmental charges, levies or claims imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become more than ninety (90) days delinquent, except in each case where the
failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; provided, however, that the Borrower
and each Guarantor shall not be required to pay and discharge or to cause to be
paid and discharged any such obligation, tax, assessment, charge, levy or claim
so long as (i) the validity or amount thereof shall be contested in good faith
by appropriate proceedings and (ii) the Borrower and the Guarantors shall have
set aside on their books adequate reserves therefor in accordance with GAAP.


        

76

--------------------------------------------------------------------------------




SECTION 5.06.        Notice of Event of Default, etc. Promptly upon the
Borrower's knowledge thereof give to the Administrative Agent notice in writing
of any Event of Default or the occurrence of any event or circumstance which
with the passage of time or giving of notice or both would constitute an Event
of Default.


SECTION 5.07.        Access to Books and Records. Maintain or cause to be
maintained at all times true and complete books and records in all material
respects in a manner consistent with GAAP in all material respects of the
financial operations of the Borrower and the Guarantors and provide the
Administrative Agent, the Collateral Trustee and their respective
representatives and advisors reasonable access to all such books and records
(subject to requirements under any confidentiality agreements, if applicable),
as well as any appraisals of the Collateral, during regular business hours, in
order that the Administrative Agent and the Collateral Trustee may upon
reasonable prior notice and with reasonable frequency, but in any event, so long
as no Event of Default has occurred and is continuing, no more than one time per
year, examine and make abstracts from such books, accounts, records, appraisals
and other papers, and permit the Administrative Agent, the Collateral Trustee
and their respective representatives and advisors to confer with the officers of
the Borrower and the Guarantors and representatives (provided that the Borrower
shall be given the right to participate in such discussions with such
representatives) of the Borrower and the Guarantors, all for the purpose of
verifying the accuracy of the various reports delivered by the Borrower or the
Guarantors to the Administrative Agent or the Lenders pursuant to this Agreement
or for otherwise ascertaining compliance with this Agreement; and at any
reasonable time and from time to time during regular business hours, upon
reasonable notice to the Borrower, permit the Administrative Agent, the
Collateral Trustee, and any agents or representatives (including, without
limitation, appraisers) thereof to visit the properties of the Borrower and the
Guarantors and to conduct examinations of and to monitor the Collateral held by
the Collateral Trustee, in each case at the expense of the Borrower (provided
that the Borrower shall not be required to pay the expenses of more than one
such visit a year unless an Event of Default has occurred and is continuing).


SECTION 5.08.        Compliance with Laws.


(a)Comply, and cause each of its Subsidiaries to comply, with all applicable
laws, rules, regulations and orders of any Airport Authority (with respect to
environmental matters) or Governmental Authority applicable to it or its
property (including Environmental Laws), except where such noncompliance,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.


(b)To the extent the following are required by Environmental Laws, any
Governmental Authority or any requirements of an Airport Authority relating to
environmental matters, conduct, and cause each of its Subsidiaries to conduct,
any and all investigations, studies, sampling and testing and take, and cause
each of its Subsidiaries to take, any and all necessary remedial action in
connection with the presence, storage, use, disposal, transportation or Release
of any Hazardous Materials for which the Borrower or the Guarantors or their
respective Subsidiaries is, or could be, liable. The foregoing shall not apply
if, and only to the extent that (i) the Borrower's or the Guarantors' or their
respective Subsidiaries' liability for or any requirement of an Airport
Authority with respect to such presence, storage, use, disposal, transportation
or Release of any Hazardous Materials is being contested in good faith and by
appropriate proceedings diligently conducted by such Persons, (ii) such remedial
action is taken by other Persons responsible for such remedial action through an
indemnification of the Borrower or the Guarantors or any Subsidiary thereof or
(iii) such non‑compliance would not in any case or in the aggregate reasonably
be expected to have a Material Adverse Effect. In the event that the Borrower or
the Guarantors or any of their respective Subsidiaries undertakes any such
investigation, study, sampling, testing or remedial action with respect to any
Hazardous Materials, the Borrower or such Guarantors will, and will cause any
such Subsidiary to, conduct and complete such action

77

--------------------------------------------------------------------------------




in compliance in all material respects with all applicable Environmental Laws
and all applicable requirements of Airport Authorities relating to environmental
matters.


SECTION 5.09.        Appraisal Reports. Furnish or cause to be furnished to the
Administrative Agent and Collateral Trustee one or more Appraisal Reports
establishing the Appraised Value of the Collateral, in each case at the expense
of the Borrower, (a) no later than thirty (30) days prior to each six-month
anniversary of the Closing Date, (b) on the date upon which any additional
property or asset (including, without limitation, applicable Additional
Collateral) is pledged as Collateral to the Collateral Trustee to secure the
Obligations, the Pari Passu Senior Secured Debt or the Junior Secured Debt, but
only with respect to such additional property or asset, (c) on the date of any
voluntary Disposition (other than a Permitted Disposition) of Collateral having
a fair market value (as determined in good faith by the Borrower on the basis of
the most recently delivered Appraisal Report) of at least $10,000,000, (d) no
later than forty-five (45) days following any involuntary Disposition of
Collateral (including any casualty event relating thereto or condemnation
thereof) having a fair market value (as determined in good faith by the Borrower
on the basis of the most recently delivered Appraisal Report) of at least
$10,000,000, (e) on the date that any Appraisal Report shall otherwise be
delivered to the Collateral Trustee or any holders of the Obligations, Pari
Passu Senior Secured Debt or Junior Secured Debt (including any agent or trustee
on behalf thereof), (f) promptly at the request of the Administrative Agent upon
the occurrence and during the continuation of an Event of Default, and (g) no
later than forty-five (45) days following any Change in Law with respect to any
Collateral, which change could reasonably be expected to result in the
Borrower's and Guarantors' failure to maintain the Collateral Coverage Ratio
pursuant to Section 6.06. The Borrower may from time to time cause to be
delivered subsequent Appraisal Reports if it believes that any affected item of
Collateral has a higher Appraised Value than that reflected in the most recent
Appraisal Report delivered.


SECTION 5.10.        FAA and DOT Matters; Citizenship. In the case of the
Borrower (a) maintain at all times its status as an “air carrier” within the
meaning of Section 40102(a)(2) of Title 49, and hold a certificate under Section
41102(a)(1) of Title 49; (b) at all times hereunder be a United States Citizen;
and (c) maintain at all times its status at the FAA as an air carrier and hold
an air carrier operating certificate and other operating authorizations issued
by the FAA pursuant to 14 C.F.R. Parts 119 and 121 as currently in effect or as
may be amended or recodified from time to time. In the case of the Borrower and
any applicable Guarantor, except as specifically permitted herein or in the
Security Agreement, possess and maintain all necessary certificates, exemptions,
franchises, licenses, permits, designations, rights, concessions, Pacific Route
Gate Leaseholds, authorizations, frequencies and consents which are material to
the operation of the Pacific Route FAA Slots, the Pacific Routes and the Pacific
Route Foreign Slots utilized by it and the conduct of its business and
operations as currently conducted except where the failure to do so, either
individually or in the aggregate, could not be reasonably likely to materially
and adversely affect the Appraised Value of the Collateral, taken as a
whole.Pacific Route FAA Slot Utilization.Subject to Dispositions permitted by
this Agreement and the Security Agreement, utilize (or arrange for utilization
by exchanging Pacific Route FAA Slots with other air carriers) the Pacific Route
FAA Slots (except Pacific Route FAA Slots which are reasonably determined by the
Appraisers to be of de minimis value), in a manner consistent in all material
respects with applicable regulations, rules, laws and contracts in order to
preserve its right to hold and operate the Pacific Route FAA Slots, taking into
account any waivers or other relief granted to the Borrower by the FAA, any
applicable Pacific Route Foreign Aviation Authority, any other applicable
Governmental Authority or any Airport Authority.Subject to Dispositions
permitted by this Agreement and the Security Agreement, cause to be done all
things reasonably necessary to preserve and keep in full force and effect its
rights in and use of its Pacific Route FAA Slots, including, without limitation,
satisfying the Use or Lose Rule.


SECTION 5.12.        Pacific Route Foreign Slot Utilization.



78

--------------------------------------------------------------------------------




(a)Subject to Dispositions permitted by this Agreement and the Security
Agreement, utilize (or arrange for utilization by exchanging Pacific Route
Foreign Slots with other air carriers) the Pacific Route Foreign Slots (except
Pacific Route Foreign Slots which are reasonably determined by the Appraisers to
be of de minimis value) in a manner consistent in all material respects with
applicable regulations, rules, foreign law and contracts in order to preserve
its right to hold and operate the Pacific Route Foreign Slots, taking into
account any waivers or other relief granted to the Borrower by any applicable
Pacific Route Foreign Aviation Authorities.


(b)Subject to Dispositions permitted by this Agreement and the Security
Agreement, cause to be done all things reasonably necessary to preserve and keep
in full force and effect its rights in and use of its Pacific Route Foreign
Slots.


SECTION 5.13.        Pacific Route Utilization.


(a)Utilize the Pacific Routes in a manner consistent in all material respects
with Title 49, rules and regulations promulgated thereunder, and applicable
foreign law, and the applicable rules and regulations of the FAA, DOT and any
applicable Pacific Route Foreign Aviation Authorities, including, without
limitation, any operating authorizations, certificates, bilateral authorizations
and bilateral agreements with any applicable Foreign Aviation Authorities and
contracts with respect to such Pacific Routes.


(b)Maintain access to the Pacific Route Supporting Route Facilities sufficient
to ensure its ability to retain its rights in and to the Pacific Routes (other
than Pacific Route 828), taking into account any waivers or other relief granted
to the Borrower or any other applicable Guarantor by the FAA, any other
applicable Governmental Authority, any Pacific Route Airport Authority or any
applicable Pacific Route Foreign Aviation Authorities.


(c)Cause to be done all things reasonably necessary to preserve and keep in full
force and effect its material rights in and to use its Pacific Routes (other
than Pacific Route 828). Without in any way limiting the foregoing, the Borrower
and the other applicable Guarantors shall promptly take (i) all such steps as
may be reasonably necessary to obtain renewal of each such Pacific Route
authority (other than Pacific Route 828) from the DOT and any applicable Pacific
Route Foreign Aviation Authorities, within a reasonable time prior to the
expiration of such authority (as prescribed by law or regulation, if any), and
notify the Administrative Agent of the status of such renewal and (ii) all such
other steps as may be reasonably necessary to maintain, renew and obtain Pacific
Route Supporting Route Facilities as needed for the continued and future
operations of the Borrower and the other applicable Guarantors over the Pacific
Routes which are now allocated or possessed (other than Pacific Route 828), or
as may hereafter be allocated or acquired. The Borrower and the other Guarantors
shall further take all actions reasonably necessary or, in the reasonable
judgment of Administrative Agent, advisable in order to maintain its material
rights to use its Pacific Routes (other than Pacific Route 828) (including,
without limitation, protecting such Pacific Routes from dormancy or withdrawal
by the DOT) and Pacific Route Supporting Route Facilities for the Pacific Routes
(other than Pacific Route 828). The Borrower and the other applicable Guarantors
shall pay any applicable filing fees and other expenses related to the
submission of applications, renewal requests, and other filings as may be
reasonably necessary to maintain or obtain such entity's rights in the Pacific
Routes (other than Pacific Route 828) and Pacific Route Supporting Route
Facilities for the Pacific Routes (other than Pacific Route 828). It is
understood and agreed that the Borrower and the other applicable Guarantors may
cease using their rights in and/or use of any Pacific Route Supporting Route
Facilities in the event that the preservation of such rights in and/or use of
such Pacific Route Supporting Route Facilities is no longer advantageous to the
Borrower and the other applicable Guarantors in connection with the conduct of
their respective operations utilizing the Pacific Routes.



79

--------------------------------------------------------------------------------




(d)Subject to any governmental requirement of confidentiality, promptly upon
request of the Administrative Agent or any Lender, deliver to the Administrative
Agent or such Lender copies of (i) each certificate or order issued by the DOT
and the applicable Pacific Route Foreign Aviation Authorities with respect to
Pacific Routes, (ii) all material filings made by the Borrower or any other
applicable Guarantor with any Governmental Authority or any Pacific Route
Foreign Aviation Authorities related to preserving and maintaining the Pacific
Routes and (iii) any notices received from any Person notifying the Borrower or
any applicable Guarantor of an event which would have a material adverse effect
upon the Pacific Routes, or the failure to preserve such Pacific Routes as
required pursuant to this Section 5.13.


SECTION 5.14.        Additional Guarantors and Grantors.


(a)    If (i) any additional Domestic Subsidiary is formed or acquired after the
Closing Date (other than an Immaterial Subsidiary or an Excluded Subsidiary),
(ii) any Immaterial Subsidiary (other than an Excluded Subsidiary) ceases to be
an Immaterial Subsidiary but continues to be a Domestic Subsidiary, (iii) any
Excluded Subsidiary (other than an Immaterial Subsidiary) that is a Domestic
Subsidiary ceases to be an Excluded Subsidiary but continues to be a Domestic
Subsidiary, (iv) any Subsidiary that is not a Guarantor directly or indirectly
guarantees, pledges any property or assets to secure, or otherwise becomes
obligated under any Pari Passu Senior Secured Debt or Junior Secured Debt, or
(v) any Subsidiary that is not at the time a Grantor acquires (x) any Pacific
Routes, Pacific Route Slots, or Pacific Route Gate Leaseholds, or (y) any other
properties or assets that are intended to constitute Collateral under the terms
of the Loan Documents (including, without limitation, applicable Additional
Collateral) or any assets that would constitute “Collateral” under the Security
Agreement if held by a Grantor (any such assets, “Applicable Assets”; and any
such Subsidiary, a “Collateral-Acquiring Subsidiary”), the Borrower will
promptly, and in any event within twenty (20) Business Days after such
Subsidiary is formed or acquired, ceases to be an Immaterial Subsidiary or an
Excluded Subsidiary, becomes obligated under any Pari Passu Senior Secured Debt
or Junior Secured Debt, or acquires such Collateral or other assets or
properties, as the case may be, in each case at the Borrower's own expense, (A)
cause such Subsidiary to become a party to the Guarantee contained in Section 9
hereof (to the extent such Subsidiary is not already a party thereto) and, in
the case of a Collateral-Acquiring Subsidiary, each applicable Collateral
Document and all other agreements, instruments or documents that create or
purport to create and perfect a Lien on such Subsidiary's Applicable Assets in
favor of the Collateral Trustee for the benefit of the Secured Parties, by
executing an Instrument of Assumption and Joinder substantially in the form
attached hereto as Exhibit D as well as joinders to all applicable Collateral
Documents in form and substance reasonably satisfactory to the Administrative
Agent, (B) in the case of a Collateral-Acquiring Subsidiary, subject to
preexisting Liens on such Subsidiary's assets and the terms thereof (to the
extent the same are permitted under this Agreement), promptly execute and
deliver to the Administrative Agent and the Collateral Trustee such documents
and take such actions to create, grant, establish, preserve and perfect
first-priority Liens (including to obtain any release or termination of Liens
not permitted under Section 6.01 and the filing of Uniform Commercial Code
financing statements) in favor of the Collateral Trustee for the benefit of the
Secured Parties on such Subsidiary's Applicable Assets to secure the Obligations
to the extent required under the applicable Collateral Documents or reasonably
requested by the Administrative Agent, and to ensure that such Collateral shall
be subject to no other Liens other than Liens permitted under Section 6.01 and,
(C) in the case of a Collateral-Acquiring Subsidiary, deliver to the
Administrative Agent, for the benefit of the Lenders, and the Collateral
Trustee, for the benefit of the Secured Parties, a written opinion of counsel
(which counsel shall be reasonably satisfactory to the Administrative Agent) to
such Subsidiary with respect to the matters described in clauses (A) and (B)
hereof, in each case in form and substance reasonably satisfactory to the
Administrative Agent.
(b)If the Borrower or any Subsidiary desires or is required pursuant to the
terms of this Agreement (including pursuant to Section 6.06) to add Additional
Collateral after the Closing Date,

80

--------------------------------------------------------------------------------




the Borrower or such Subsidiary shall, in each case at the Borrower's own
expense, (A) cause any such Subsidiary to become a party to the Guarantee
contained in Section 9 hereof (to the extent such Subsidiary is not already a
party thereto) and each applicable Collateral Document and all other agreements,
instruments or documents that create or purport to create and perfect a Lien in
favor of the Collateral Trustee for the benefit of the Secured Parties
applicable to such Additional Collateral, by executing and delivering to the
Administrative Agent and the Collateral Trustee, as applicable, an Instrument of
Assumption and Joinder substantially in the form attached hereto as Exhibit D
and/or joinders to all applicable Collateral Documents or pursuant to new
Collateral Documents, as the case may be, in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Trustee, (B)
promptly execute and deliver to the Administrative Agent and the Collateral
Trustee such documents and take such actions to create, grant, establish,
preserve and perfect first-priority (subject to Permitted Collateral Liens)
Liens (including to obtain any release or termination of Liens not permitted
under Section 6.01 and the filing of Uniform Commercial Code financing
statements) in favor of the Collateral Trustee for the benefit of the Secured
Parties on such assets of the Borrower or such Subsidiary, as applicable, to
secure the Obligations to the extent required under the applicable Collateral
Documents or requested by the Administrative Agent, and to ensure that such
Collateral shall be subject to no other Liens other than Liens permitted under
Section 6.01 and (C) if requested by the Administrative Agent, deliver to the
Administrative Agent, for the benefit of the Lenders, and the Collateral
Trustee, for the benefit of the Secured Parties, a written opinion of counsel
(which counsel may be in-house counsel and which shall be reasonably
satisfactory to the Administrative Agent) to the Borrower or such Subsidiary, as
applicable, with respect to the matters described in clauses (A) and (B) hereof,
in form and substance reasonably satisfactory to the Administrative Agent.


SECTION 5.15.        Other Pacific Route Information. Furnish to the
Administrative Agent, within 45 days after the close of each calendar quarter,
notice of (i) any acquisition of any Pacific Route, Pacific Route FAA Slot, or
Pacific Route Foreign Slot and (ii) any sale or transfer of any Pacific Route,
Pacific Route FAA Slot or Pacific Route Foreign Slot, in each case during such
calendar quarter and confirming the Pacific Routes, Pacific Route FAA Slots and
Pacific Route Foreign Slots then in existence.


SECTION 5.16.        Additional Collateral.


(a)If (i) any Pacific Routes, Pacific Route Slots or Pacific Route Gate
Leaseholds or (ii) any other properties or assets that are intended to
constitute Collateral under the terms of the Loan Documents (including, without
limitation, applicable Additional Collateral), in each case are acquired by the
Borrower or any Subsidiary after the Closing Date, the Borrower will promptly
notify the Administrative Agent thereof and, in each case at its own expense,
(1) cause such property or assets to be subjected to a first-priority Lien
securing the Obligations, subject to Liens permitted under Section 6.01, to the
extent required under the applicable Collateral Documents, (2) take, and cause
its Subsidiaries to take, such actions as shall be reasonably required to
create, grant, establish, preserve and perfect such Liens (including to obtain
any release or termination of Liens not permitted under Section 6.01) in favor
of the Collateral Trustee for the benefit of the Secured Parties in accordance
with the other provisions of this Agreement or the Collateral Documents, (3) to
the extent that the fair market value (as determined in good faith by the
Borrower) of such Collateral or other assets or properties equals or exceeds
$10,000,000, deliver to the Administrative Agent, for the benefit of the
Lenders, and the Collateral Trustee, for the benefit of the Secured Parties, an
Officer's Certificate with respect to the matters described in subclauses (1)
and (2) hereof, in each case in form and substance reasonably satisfactory to
the Administrative Agent, and (4) to the extent that the fair market value (as
determined in good faith by the Borrower) of such Collateral or other assets or
properties equals or exceeds $100,000,000 and the Borrower or the applicable
Guarantor shall have entered into a Collateral Document or a joinder thereto in
satisfaction of its obligations under subclauses (1) and (2) hereof, deliver to
the Administra-

81

--------------------------------------------------------------------------------




tive Agent, for the benefit of the Lenders, and the Collateral Trustee, for the
benefit of the Secured Parties, a written opinion of counsel (which counsel
shall be reasonably satisfactory to the Administrative Agent) to the Borrower
and the Guarantors, as applicable, with respect to the matters described in
subclauses (1) and (2) hereof, in each case in form and substance reasonably
satisfactory to the Administrative Agent.


(b)[reserved]


SECTION 5.17.        Further Assurances. Execute any and all further documents
and instruments, and take all further actions, that may be required or advisable
under applicable law or by the FAA, or that the Administrative Agent or the
Collateral Trustee may reasonably request, in order to create, grant, establish,
preserve, protect and perfect the validity, perfection and priority of the Liens
and security interests created or intended to be created by the Collateral
Documents, to the extent required under this Agreement or the Collateral
Documents.


SECTION 6.


NEGATIVE COVENANTS


From the date hereof and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to Section
2.02(i)) or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder (other than contingent indemnification
obligations not due and payable), the Borrower and each of the Guarantors will
not:
SECTION 6.01.        Liens. Incur, create, assume or suffer to exist any Lien on
(i) any Pacific Routes, Pacific Route Slots, or Pacific Route Gate Leaseholds,
or (ii) any other properties or assets that constitute Collateral under the
terms of the Loan Documents (including, without limitation, applicable
Additional Collateral), in each case now owned or hereafter acquired by the
Borrower or any of the Guarantors, other than:


(a)    Permitted Collateral Liens;
(b)    (i) Liens on the Collateral in favor of the Collateral Trustee securing
the Obligations and (ii) Liens on the Letter of Credit Account in favor of the
Administrative Agent in accordance with the terms hereof;
(c)    Liens on the Collateral in favor of the Collateral Trustee securing, on a
pari passu basis in accordance with the Collateral Trust Agreement, Pari Passu
Senior Secured Debt; and
(d)    Liens on the Collateral in favor of the Collateral Trustee securing, on a
junior basis in accordance with the Collateral Trust Agreement, Junior Secured
Debt.
SECTION 6.02.        Merger, etc. Merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except (a) that any Subsidiary
(so long as such Subsidiary is not the Borrower) may merge into the Borrower or
any other Guarantor in a transaction in which the Borrower or any Guarantor is
the surviving corporation, provided that (i) immediately after giving effect
thereto no Event of Default

82

--------------------------------------------------------------------------------




or event with which upon notice or the passage of time or both would constitute
an Event of Default shall have occurred and be continuing and (ii) any such
merger involving a Person whose Equity Interests are not 100% owned by the
Borrower directly or indirectly immediately prior to such merger shall not be
permitted unless also permitted by Section 6.10; (b) that any Subsidiary (so
long as such Subsidiary is not a Grantor) may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders, provided that an Event of Default does not result from such liquidation
or dissolution; (c) any Person (other than the Borrower) may merge into the
Borrower or any Guarantor pursuant to a Permitted Acquisition in which the
Borrower or such Guarantor is the surviving corporation; and (d) asset sales
permitted hereunder.


SECTION 6.03.        Indebtedness. Contract, create, incur, assume or suffer to
exist any Indebtedness, except for:


(a)    Indebtedness under the Loan Documents;
(b)    [reserved];
(c)    Indebtedness incurred prior to the Closing Date or with respect to which
an option exists (including existing Capitalized Leases) as set forth on
Schedule 6.03;
(d)    intercompany Indebtedness between the Borrower and the Guarantors;
(e)    Indebtedness of the Borrower or any Guarantor owed to one or more Persons
in connection with the financing of certain insurance premiums;
(f)    Indebtedness owed to any Lender (or any of its banking Affiliates) or any
other Person in respect of fuel hedges and other derivatives contracts, in each
case to the extent that such agreement or contract is entered into for bona fide
hedging purposes and, in the case of such other derivatives contracts, in the
ordinary course of business;
(g)    Indebtedness owed to any Lender or any of its banking Affiliates or any
other Person in respect of (i) foreign exchange contracts, currency swap
agreements, currency future or option contracts and other similar agreements
designed to hedge against fluctuations in foreign exchange rates and currency
values and (ii) interest rate swap, cap or collar agreements, interest rate
future or option contracts and other similar agreements designed to hedge
against fluctuations in interest rates, in each case to the extent that such
agreement or contract is entered into in the ordinary course of business for
bona fide hedging purposes;
(h)    Indebtedness owed to any Lender or any of its banking Affiliates or any
other Person in respect of any overdrafts and related liabilities arising from
treasury, depository and cash management services or in connection with any
automated clearing house transfers of funds;
(i)    Indebtedness of any of the Borrower and the Guarantors consisting of
take-or-pay obligations contained in supply agreements entered into in the
ordinary course of business and consistent with past practices of the Borrower
and the Guarantors;
(j)    Indebtedness of any of the Borrower and the Guarantors arising in the
ordinary course of business of the relevant party and owing to Barclays Bank
PLC, its banking Affiliates and other financial institutions providing netting
services permitted to be incurred and outstand-

83

--------------------------------------------------------------------------------




ing pursuant to this Agreement so long as such Indebtedness does not remain
outstanding for more than three (3) Business Days from the date of its
incurrence;
(k)    Indebtedness of any of the Borrower and the Guarantors to credit card
processors in connection with credit card processing services incurred in the
ordinary course of business of the Borrower and the Guarantors;
(l)    (i) Indebtedness incurred to finance the acquisition of aircraft,
engines, spare parts or other assets; provided that no such Indebtedness may be
incurred more than twelve (12) months after such acquisition if, after giving
effect to such Indebtedness, an Event of Default shall have occurred and be
continuing under Section 6.06; and (ii) other Indebtedness secured by aircraft,
engines, spare parts or other assets (other than (x) any Pacific Routes, Pacific
Route Slots, or Pacific Route Gate Leaseholds, or (y) any other properties or
assets that constitute Collateral under the terms of the Loan Documents
(including, without limitation, applicable Additional Collateral));
(m)    Indebtedness of the Borrower and the Guarantor in an aggregate amount not
to exceed $1,000,000,000; provided that such Indebtedness shall have a final
maturity six months after the Latest Maturity Date and shall be on terms
reasonably satisfactory to the Administrative Agent;
(n)    Indebtedness consisting of promissory notes issued to current or former
directors, consultants, managers, officers and employees or their spouses or
estates to purchase or redeem capital stock of the Borrower issued to such
director, consultant, manager, officer or employee in an aggregate amount not to
exceed $5,000,000 annually;
(o)    Indebtedness to the extent permitted by an Investment permitted by
Section 6.07(s);
(p)    Indebtedness of a Person or acquired assets that is the subject of a
Permitted Acquisition which Indebtedness was in existence at the time of such
Permitted Acquisition and not incurred in contemplation thereof;
(q)    intercompany Indebtedness owed by the Borrower and any Guarantor to
another Subsidiary, which is not a Guarantor, in an amount not to exceed
$75,000,000 in the aggregate at any one time outstanding;
(r)    any Indebtedness extending, renewing, replacing or refinancing
(collectively, “Refinancing”) all or any portion of any Indebtedness permitted
under paragraph (c), (l), (m), (p), (y) or (ff), provided that (1) any such
Refinancing of Indebtedness permitted under clause (m) which is subordinated to
the Obligations shall remain subordinated on substantially the same basis, and
(2) the Weighted Average Life to Maturity of such Indebtedness, in the case of
clause (m), shall not be shortened, provided further that any such Refinancing
of Indebtedness permitted under clause (c) or (l)(i) may exceed the amount being
Refinanced so long as the Lien securing such Refinancing does not extend to any
property or asset of the Borrower or any Guarantor which was not subject to the
Lien securing the Indebtedness being Refinanced;
(s)    other unsecured Indebtedness incurred subsequent to the Closing Date;
(t)    Indebtedness in respect of Redeemable Stock;

84

--------------------------------------------------------------------------------




(u)    Indebtedness in respect of deferred rent;
(v)    Indebtedness in respect of deferred taxes;
(w)    [reserved];
(x)    [reserved];
(y)    Indebtedness secured by purchase money security interests and Capitalized
Leases (including in the form of sale-leaseback, synthetic lease or similar
transactions) to the extent such Indebtedness was incurred in connection with
ARB Indebtedness; provided that the amount of such Indebtedness does not exceed
100% of the purchase price or construction cost (including any capitalized
interest and issuance fees and expenses) of the subject asset;
(z)    [reserved];
(aa)    [reserved];
(bb)    in the event that the transactions underlying the Jet Fuel Inventory
Supply Agreement are re-characterized as Indebtedness owed by the Borrower, such
Indebtedness;
(cc)    reimbursement obligations in respect of standby or documentary letters
of credit or bankers acceptances that are secured by Liens not prohibited by
Section 6.01;
(dd)    surety and appeal bonds secured by Liens not prohibited by Section 6.01;
(ee)    Indebtedness not to exceed $50,000,000 at any one time outstanding for
Indebtedness of the Borrower or any Guarantor incurred subsequent to the Closing
Date that will be secured;
(ff)    [reserved];
(gg)    Pari Passu Senior Secured Debt; and
(hh)    (i) Indebtedness of the Borrower and the Guarantors secured by a Lien on
the Collateral that is junior to the Liens securing the Obligations and the
other Pari Passu Senior Secured Debt pursuant to the Collateral Trust Agreement,
in each case so long as such Indebtedness is permitted to be incurred and so
secured under all applicable Secured Debt Documents (as defined in the
Collateral Trust Agreement), provided that (1) such Indebtedness constitutes
“Junior Lien Debt” as defined under, and in accordance with the terms of, the
Collateral Trust Agreement, and (2) after giving pro forma effect to the
incurrence of such Indebtedness and the application of the net proceeds
therefrom, the Total Collateral Coverage Ratio shall be no less than 1.00 to
1.00 and (ii) any refinancing, refunding, renewal or extension of any such
Indebtedness specified in clause (i) hereof, provided that (1) the principal
amount of any such Indebtedness shall not be increased above the principal
amount thereof outstanding immediately prior to such refinancing, refunding,
renewal or extension, (2) the direct and contingent obligors with respect to
such Indebtedness are not changed, (3) such Indebtedness shall have a Weighted
Average Life to Maturity that is greater than or equal to that of the
Indebtedness being so refinanced, refunded, renewed or extended, (4) the terms
and conditions of such Indebtedness shall not be materially less favorable to
the obligors thereon or to Lenders than the Indebtedness being so refinanced,
refunded, renewed or extended (provided that, notwithstanding the foregoing in
this subclause (4), (x)

85

--------------------------------------------------------------------------------




the interest rate or other pricing terms of such Indebtedness may be increased,
(y) if such Indebtedness is incurred pursuant to a bank credit facility or
similar agreement, such Indebtedness may contain any covenant or event of
default that is no more restrictive on (or less favorable to) the Borrower and
the Guarantors than the comparable covenant or event of default included in this
Agreement and (z) if such Indebtedness is incurred in the bond market, such
Indebtedness may contain terms and conditions that are customary (in the good
faith judgment of the Borrower) for financings of such type at the time of
incurrence) and (5) such Indebtedness constitutes “Junior Lien Debt” as defined
under, and in accordance with the terms of, the Collateral Trust Agreement.
SECTION 6.04.        Fixed Charge Coverage. Permit the Fixed Charge Coverage
Ratio as of the last day of each fiscal quarter ending in the months below to be
less than the corresponding ratio opposite such month:


Fiscal quarter ending
Ratio
December 31, 2012 and thereafter for each fiscal quarter ending through the
Latest Maturity Date
1.20:1.00



SECTION 6.05.        Liquidity. Permit the aggregate amount of Liquidity to be
less than $2,000,000,000 at any time following the Closing Date.


SECTION 6.06.        Coverage Ratio.


(a)Permit at any time the ratio (the “Collateral Coverage Ratio”) of (i) the
Appraised Value of the Collateral to (ii) the sum of (a) the Total Revolving
Extensions of Credit then outstanding, plus (b) the aggregate principal amount
of all Term Loans outstanding, plus (c) the aggregate outstanding principal
amount of the Pari Passu Senior Secured Debt and all other Priority Lien Debt
(other than Obligations), plus (d) the aggregate amount of all Designated
Hedging Obligations that constitute “Obligations” then outstanding to be less
than 1.60 to 1.00; provided that if, upon delivery of an Appraisal Report
pursuant to Section 5.09 or otherwise pursuant to this Agreement, it is
determined that the Borrower shall not be in compliance with this Section 6.06,
the Borrower shall, within forty-five (45) days of the date of such Appraisal
Report, (I) designate Additional Collateral as additional Collateral and comply
with Sections 5.14(b) and 5.16(a) in accordance therewith, or (II) prepay the
Loans in accordance with Section 2.12(a), in each case in an amount sufficient
to enable the Borrower to comply with this Section 6.06; provided further that
the preceding proviso shall be disregarded for purposes of Section 4.02(c).


(b)At the Borrower's request, the Lien on any asset securing the Obligations
will be promptly released, provided, in each case, that the following conditions
are satisfied or waived: (A) no Event of Default or event which upon notice or
lapse of time or both would constitute an Event of Default shall have occurred
and be continuing, (B) either (x) after giving effect to such release, the
remaining Collateral shall continue to satisfy this Section 6.06, (y) the
Borrower shall prepay the Loans in an amount required to comply with this
Section 6.06, or (z) the Borrower shall pledge to the Collateral Trustee
Additional Collateral in an amount required to comply with this Section 6.06 and
(C) the Borrower shall deliver to the Administrative Agent and the Collateral
Trustee an Officer's Certificate demonstrating compliance with this Section 6.06
following such release. The Administrative Agent and the Collateral Trustee
agree to promptly provide any documents, releases and/or or instructions
reasonably requested by the Borrower to evidence or effectuate such release.


        

86

--------------------------------------------------------------------------------




SECTION 6.07.        Restricted Payments and Investments. (i) Declare or pay,
directly or indirectly, or otherwise make any Restricted Payment or set apart
any sum for the aforesaid purposes or (ii) purchase or make any Investments,
except:


(a)    Permitted Acquisitions;
(b)    any Investment to the extent made in exchange for the issuance of Equity
Interests (other than Redeemable Stock) of the Borrower;
(c)    any Investment made (x) in any “air carrier” (as defined in Section 40102
of Title 49) that is a member of the SkyTeam Alliance or with which the Borrower
or any Subsidiary which is an “air carrier” (as defined in Section 40102 of
Title 49) has a code-sharing arrangement or (y) in JFK IAT LLC;
(d)    dividends or other distributions or transfers to the Borrower or another
Guarantor;
(e)    dividends by any Guarantor to any other holder of its equity on a pro
rata basis;
(f)    dividends in the form of capital stock or increases in the aggregate
liquidation value of any preferred stock;
(g)    repurchases of Equity Interests deemed to occur upon (i) the exercise of
stock options if the Equity Interests represent a portion of the exercise price
thereof or (ii) the withholding of a portion of Equity Interests issued to (A)
employees under the Plan of Reorganization and (B) employees and other
participants under an equity compensation program of the Borrower or its
Subsidiaries, in each case to cover withholding tax obligations of such persons
in respect of such issuance;
(h)    dividends on or repurchases of Equity Interests or Investments made with
the proceeds from the issuance of additional Equity Interests or subordinated
Indebtedness permitted hereunder, provided that no Event of Default shall have
occurred and be continuing at the time of payment of such dividend;
(i)    Restricted Payments made pursuant to stock option plans, other benefit
plans or other arrangements for management or employees of the Borrower and its
Subsidiaries in a maximum aggregate amount not to exceed $10,000,000 in any
twelve-month period;
(j)    Restricted Payments to allow the cash payment in lieu of the issuance of
fractional shares upon (i) the exercise of options or warrants or (ii) the
conversion or exchange of Equity Interests of any such Person;
(k)    ownership by the Borrower and the Guarantors of the capital stock of each
of the Subsidiaries subject in each case to Section 6.02;
(l)    Permitted Investments;
(m)    advances and loans among the Borrower and the Guarantors;
(n)    Investments in the Escrow Accounts or made with the funds in such Escrow
Accounts pursuant to arrangements governing such Escrow Accounts;

87

--------------------------------------------------------------------------------




(o)    Investments in connection with (i) foreign exchange contracts, currency
swap agreements, currency future or option contracts and other similar
agreements designed to hedge against fluctuations in foreign interest rates and
currency values, (ii) interest rate swap, cap or collar agreements and interest
rate future or option contracts and other similar agreements designed to hedge
against fluctuations in interest rates, and (iii) fuel hedges and other
derivatives contracts, in each case to the extent that such agreement or
contract is entered into for bona fide hedging purposes and (other than in the
case of fuel hedges) in the ordinary course of business;
(p)    Investments received (x) in settlement of amounts due to any of the
Borrower and the Guarantors effected in the ordinary course of business
(including as a result of dispositions permitted by this Agreement) or (y) in
connection with the bankruptcy or the reorganization of any customers or
suppliers;
(q)    Investments in an amount not to exceed $150,000,000 in the aggregate at
any one time outstanding in connection with Investments in travel or airline
related businesses made in connection with marketing and promotion agreements,
alliance agreements, distribution agreements, agreements with respect to fuel
consortiums, agreements relating to flight training, agreements relating to
insurance arrangements, agreements relating to parts management systems and
other similar agreements;
(r)    advances to officers, directors and employees of the Borrower and the
Guarantors in an aggregate not to exceed $10,000,000 in the aggregate at any
time outstanding for all such advances
(s)    Investments held or invested in by any of the Borrower and the Guarantors
in the form of foreign cash equivalents in the ordinary course of business;
(t)    advances to officers, directors and employees of the Borrower and the
Guarantors in connection with relocation expenses or signing bonuses for newly
hired officers, directors or employees of the Borrower and the Guarantors;
(u)    Investments in the form of lease, utility and other similar deposits or
any other deposits permitted hereunder in the ordinary course of business;
(v)    pledges and deposits by the Borrower and the Guarantors not otherwise
prohibited under Sections 6.01 or 6.03;
(w)    (i) Investments and guarantees by the Borrower and the Guarantors not
otherwise prohibited under Sections 6.01 or 6.03, (ii) Guarantees in the
ordinary course of business of obligations that do not constitute Indebtedness
of (A) the Borrower or any of its Subsidiaries or (B) any regional air carrier
that is a member of the Delta Connection program owed to airport operators in
connection with its activities under the Delta Connection program and (iii)
advances to airport operators of landing fees and other customary airport
charges on behalf of carriers for which the Borrower or any of its Subsidiaries
provides ground handling services;
(x)    loans or Investments by the Borrower or any Guarantor that could
otherwise be made as a distribution permitted under this Section 6.07; provided
that for purposes of this Section 6.07 such loan or Investment shall be treated
as a distribution thereunder;
(y)    Investments held by the Borrower or any Guarantor to the extent such
Investments reflect an increase in the value of Investments;

88

--------------------------------------------------------------------------------




(z)    Investments in Subsidiaries which are not Guarantors in an aggregate
amount not to exceed $75,000,000 in the aggregate at any one time outstanding,
so long as such Investments shall not include the transfer of (i) any Pacific
Routes, Pacific Route Slots, or Pacific Route Gate Leaseholds, or (ii) any other
properties or assets that are intended to constitute Collateral under the terms
of the Loan Documents (including, without limitation, applicable Additional
Collateral) to such Subsidiaries;
(aa)    Investments in Restricted Captive Insurance Company Subsidiaries, to the
extent reasonably necessary to support the working capital insurance obligations
of the Borrower and the Guarantors;
(bb)    any Investments acquired in connection with Permitted Acquisitions;
(cc)    capitalization or forgiveness of any Indebtedness owed to the Borrower
by any Guarantor or owed to any Guarantor by the Borrower or any other
Guarantor;
(dd)    cancellation, forgiveness, set-off, or acceptance of prepayments by the
Borrower or any Guarantor with respect to debt, other obligations and/or equity
securities in the ordinary course of business and to the extent not otherwise
prohibited by the terms of this Agreement;
(ee)    the Borrower and the Guarantors may hold Investments comprised of notes
payable, or stock or other securities issued by Account Debtors to the Borrower
or such Guarantor, as the case may be, pursuant to negotiated agreements with
respect to settlement of such Account Debtor's Accounts in the ordinary course
of business, consistent with past practices;
(ff)    the Borrower may make any Investment in any Guarantor, any Guarantor may
make any Investment in the Borrower and any Guarantor may make any Investment in
any other Guarantor (including Investments made in any Domestic Subsidiary if,
promptly after such Investment, such Person becomes a Guarantor);
(gg)    the Borrower may make Investments in the form of advances under a
revolving loan facility in an aggregate principal amount not to exceed
$50,000,000 outstanding at any time, to the Borrower's Plans or any similar
benefit plans of the Borrower (together, the “Benefits Plans”) for the payment
of ordinary operating expenses of the Benefits Plans (including the payment of
benefits in accordance with the terms of the Benefits Plans and periodic
premiums under insurance or annuity contracts) or for the purposes incidental to
the ordinary operation of the Benefits Plans;
(hh)    Investments resulting from any sale or other Disposition of assets
otherwise permitted by Section 6.10;
(ii)    so long as (I) no Default or Event of Default has occurred and is
continuing and (II) the Borrower would, at the time of such Restricted Payment
or Investment and after giving pro forma effect thereto as if such Restricted
Payment or Investment had been made at the beginning of the applicable
four-quarter period, have been in compliance with Section 6.04, Restricted
Payments and Investments made pursuant to this clause (ii) in an aggregate
amount not to exceed 50% of the Consolidated Net Income (less 100% of such
Consolidated Net Income which is a deficit) of the Borrower for the period
(taken as one accounting period) from the beginning of the fiscal quarter ending
September 30, 2011 (i.e. from July 1, 2011) to the end of the Borrower's most
recently ended fiscal quarter for which financial statements are available at
the time of such Restricted Payment or Investment; provided that the amount of
Restricted Payments and Invest-

89

--------------------------------------------------------------------------------




ments made pursuant to Section 6.07(jj) shall reduce the maximum amount of
Restricted Payments and Investments permitted pursuant to this clause (ii);
(jj)    so long as no Default or Event of Default has occurred and is
continuing, Restricted Payments and Investments in an aggregate amount not to
exceed $200,000,000; and
(kk)    other Investments in any Person that do not involve any Pacific Routes,
Pacific Route Slots, or Pacific Route Gate Leaseholds, any other properties or
assets that are intended to constitute Collateral under the terms of the Loan
Documents (including, without limitation, applicable Additional Collateral) or
Capital Stock of the Borrower or any Grantor, having an aggregate fair market
value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this clause (kk) that are at the time outstanding,
not to exceed 3.0% of the total consolidated tangible assets of the Borrower and
its Subsidiaries at the time of such Investment.
For purposes of this Section 6.07, the amount of any investment or loan shall be
the initial amount of such investment less all returns of principal, capital,
dividends and other cash returns thereof (including from the sale thereof) and
less all liabilities expressly assumed by another person in connection with the
sale of such investment.
SECTION 6.08.        Transactions with Affiliates. Sell or transfer any property
or assets to, or otherwise engage in any other material transactions with, any
of its Affiliates (other than the Borrower and its Subsidiaries), other than (a)
on overall terms and conditions not less favorable to the Borrower or such
Guarantor than could be obtained on an arm's-length basis from unrelated third
parties; (b) transactions contemplated by the Plan of Reorganization; (c) fees
and compensation paid to, and indemnities provided on behalf of, officers,
directors or employees of the Borrower or any Guarantor as reasonably determined
by the board of directors or senior management, as the case may be, of the
Borrower or any Guarantor; (d) any dividends, other distributions or payments
permitted by Section 6.07; (e) the existence of, and the performance by a
Guarantor or the Borrower of its obligations under the terms of, any limited
liability company, limited partnership or other organization document or
securityholders agreement (including any registration rights agreement or
purchase agreement related thereto) to which it is a party on the Closing Date
and set forth on Schedule 6.08, and similar agreements that it may enter into
thereafter; (f) the provision of any legal, accounting or administrative
services to the Borrower or any of its Subsidiaries in the ordinary course of
business in accordance with past practices; and (g) transactions with Affiliates
set forth on Schedule 6.08.


SECTION 6.09.        [Reserved].


SECTION 6.10.        Disposition of Assets. Except (i) to the extent the Net
Cash Proceeds thereof do not exceed $15,000,000 and (ii) for Permitted
Dispositions, consummate any Sale of Grantor or Disposition of any Pacific
Routes, Pacific Route Slots, Pacific Route Gate Leaseholds, or any other
properties or assets that constitute Collateral under the terms of the Loan
Documents (including, without limitation, applicable Additional Collateral)
(whether voluntarily or involuntarily (it being understood that loss of property
due to theft, destruction, confiscation, prohibition on use or similar event
shall constitute a Disposition for purposes of this covenant)), take any action
that could materially diminish the fair market value of Pacific Routes, Pacific
Route Slots, Pacific Route Gate Leaseholds, or any other properties or assets
that constitute Collateral under the terms of the Loan Documents (including,
without limitation, applicable Additional Collateral), taken as a whole, or
agree to do any of the foregoing at any future time (or take or consummate any
series of such related actions), except that:

90

--------------------------------------------------------------------------------




(a)    any involuntary Disposition of any Pacific Routes, Pacific Route Slots,
Pacific Route Gate Leaseholds, or any other properties or assets that constitute
Collateral under the terms of the Loan Documents (including, without limitation,
applicable Additional Collateral) shall be permitted if the Borrower shall,
within 45 days thereafter, either (A) pledge Additional Collateral in accordance
with Section 5.14(b) to the extent necessary to enable the Borrower to comply
with Section 6.06 , or (B) prepay the Loans in accordance with Section 2.12(a)
in an amount sufficient to enable the Borrower to comply with Section 6.06; and
(b)    any voluntary Disposition of Pacific Routes, Pacific Route Slots, Pacific
Route Gate Leaseholds, or other properties or assets that constitute Collateral
under the terms of the Loan Documents (including, without limitation, applicable
Additional Collateral), or voluntary Sale of Grantor, shall be permitted
provided that (i) the Borrower shall, within 45 days thereafter, either (A)
pledge Additional Collateral in accordance with Section 5.14(b) to the extent
necessary to enable the Borrower to comply with Section 6.06 , or (B) prepay the
Loans in accordance with Section 2.12(a) in an amount sufficient to enable the
Borrower to comply with Section 6.06; (ii) no Event of Default shall have
occurred and be continuing, both before and after giving effect to such
Disposition or Sale of Grantor; provided that nothing contained in this Section
6.10 is intended to excuse performance by the Borrower or any Guarantor of any
requirement of any Collateral Document that would be applicable to a Disposition
or Sale of Grantor permitted hereunder; provided further that no such
Disposition or Sale of Grantor may be made to a Subsidiary of the Borrower that
is not a Guarantor and a Grantor unless such Subsidiary becomes a Guarantor and
a Grantor concurrently with the consummation of such Disposition or Sale of
Grantor in the manner contemplated by Section 5.14 and 5.16.
SECTION 6.11.        Nature of Business. Enter into any business that is
materially different from those conducted by the Borrower and the Guarantors on
the Closing Date, except for any business ancillary to the businesses conducted
by the Borrower and the Guarantors on the Closing Date.


SECTION 6.12.        Fiscal Year. Change the last day of its fiscal year from
December 31.


SECTION 7.


EVENTS OF DEFAULT


SECTION 7.01.        Events of Default. In the case of the happening of any of
the following events and the continuance thereof beyond the applicable grace
period if any (each, an “Event of Default”):


(a)    any representation or warranty made by the Borrower or any Guarantor in
this Agreement, in any other Loan Document, or in any written document required
to be delivered in connection herewith or therewith shall prove to have been
false or misleading in any material respect when made or delivered; or
(b)    default shall be made in the payment of any (i) Fees or interest on the
Loans and such default shall continue unremedied for more than five (5) Business
Days, (ii) other amounts payable hereunder when due (other than amounts set
forth in clauses (i) and (iii) hereof), and such default shall continue
unremedied for more than ten (10) Business Days, or (iii) principal of the Loans
or reimbursement obligations or cash collateralization in respect of Letters of
Credit, when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise; or

91

--------------------------------------------------------------------------------




(c)    default shall be made by the Borrower or any Guarantor in the due
observance or performance of any covenant, condition or agreement contained in
Section 6 hereof (subject to the Borrower's right to cure non-compliance with
the covenant contained in Section 6.06 as described therein); or
(d)    default shall be made by the Borrower or any Guarantor in the due
observance or performance of any other covenant, condition or agreement to be
observed or performed pursuant to the terms of this Agreement or any of the
other Loan Documents and such default shall continue unremedied for more than
thirty (30) days (or ten (10) days in the case of any such default under Section
5.09(g) hereof) from the earlier of (i) a Responsible Officer having knowledge
of such default and (ii) written notice to the Borrower from the Administrative
Agent of such default; or
(e)    other than with respect to any Specified Jet Fuel Action, any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (after giving effect to any
applicable grace periods) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity, provided that the foregoing
shall not apply to Indebtedness that becomes due as a result of (i) the sale,
transfer or other Disposition (including as a result of a casualty or
condemnation event) of any property or assets pursuant to the terms of such
Indebtedness to the extent that (A) such sale, transfer or other Disposition
does not give rise to a default thereunder and (B) the payment of such
Indebtedness is made in accordance with the terms of such Indebtedness with the
proceeds of such sale, transfer or other Disposition, (ii) in the case of any
ARB Indebtedness, a change in law causing a determination of taxability-related
call in respect of such ARB Indebtedness, (iii) in the case of obligations in
respect of a Hedging Agreement, any event or condition other than (x) the
termination of such Hedging Agreement by the counterparty or (y) the termination
of such Hedging Agreement by its terms arising out of or relating to a breach or
failure to comply by the Borrower or the applicable Guarantor or (iv) a
requirement to make any payment or payments in respect of any such Material
Indebtedness, solely to the extent necessary to remain in compliance with a
borrowing base or other asset-based coverage ratio, in the case of each of
clauses (ii) through (iv) above, unless any such Indebtedness or any related
interest, fees or premium shall not be paid when due (after giving effect to any
applicable grace periods or waivers or amendments); or
(f)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Guarantor (other than any Immaterial Subsidiary)
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Guarantor
(other than any Immaterial Subsidiary) for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered; or
(g)    the Borrower or any Guarantor (other than any Immaterial Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or

92

--------------------------------------------------------------------------------




similar official for the Borrower or any Guarantor (other than any Immaterial
Subsidiary) or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing; or
(h)    the Borrower or any Guarantor (other than any Immaterial Subsidiary)
admits in writing its inability to pay its debts; or
(i)    a Change of Control shall occur; or
(j)    any material provision of any Loan Document shall, for any reason, cease
to be valid and binding on the Borrower or any of the Guarantors, or the
Borrower or any of the Guarantors shall so assert in any pleading filed in any
court, or any material portion of any Lien on the Collateral intended to be
created by the Loan Documents shall cease to be or shall not be a valid and
perfected Lien having the priorities contemplated hereby or thereby; or
(k)    any final judgment in excess of $75,000,000 (exclusive of any Specified
Jet Fuel Action and any judgment or order the amounts of which are fully covered
by insurance less any applicable deductible and as to which the insurer has been
notified of such judgment and has not denied coverage) shall be rendered against
the Borrower or any of the Guarantors and the enforcement thereof shall not have
been stayed, vacated, satisfied, discharged or bonded pending appeal within
sixty (60) consecutive days; or
(l)    any Termination Event that could reasonably be expected to result in a
Material Adverse Effect shall have occurred; or
(m)    [Reserved]
(n)    [Reserved]
(o)    all or substantially all of the Borrower's flights and operations are
suspended for more than five (5) consecutive days (other than as a result of an
FAA suspension due to force majeure or any other extraordinary event similarly
affecting major United States air carriers having both substantial domestic and
international operations);
(p)    then, and in every such event and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders, the Administrative Agent shall, by written notice to the
Borrower, take one or more of the following actions, at the same or different
times: (i) terminate forthwith the Commitments; (ii) declare the Loans or any
portion thereof then outstanding to be forthwith due and payable, whereupon the
principal of the Loans together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower and the Guarantors, anything contained
herein or in any other Loan Document to the contrary notwithstanding; (iii)
require the Borrower and the Guarantors promptly upon written demand to deposit
in the Letter of Credit Account Cash Collateralization for the LC Exposure (and
to the extent the Borrower and the Guarantors shall fail to furnish such funds
as demanded by the Administrative Agent, the Administrative Agent shall be
authorized to debit the accounts of the Borrower and the Guarantors maintained
with the Administrative Agent in such amounts); (iv) set-off amounts in the
Letter of Credit Account or any other accounts (other than Escrow Accounts,
Payroll Accounts or other ac-

93

--------------------------------------------------------------------------------




counts held in trust for an identified beneficiary) maintained with the
Administrative Agent or the Collateral Trustee (or any of their respective
affiliates) and apply such amounts to the obligations of the Borrower and the
Guarantors hereunder and in the other Loan Documents; and (v) exercise any and
all remedies under the Loan Documents and under applicable law available to the
Administrative Agent, the Collateral Trustee and the Lenders. In case of any
event with respect to the Borrower described in clause (f) or (g) of this
Section 7.01, the actions and events described in (i), (ii) and (iii) above
shall be required or taken automatically, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower. Any
payment received as a result of the exercise of remedies hereunder shall be
applied in accordance with Section 2.17(b).
SECTION 8.


THE AGENTS


SECTION 8.01.        Administration by Agents.


(a)Each of the Lenders and each Issuing Lender hereby irrevocably appoints the
Administrative Agent and the Collateral Trustee as its agents and authorizes the
Administrative Agent and the Collateral Trustee to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
and the Collateral Trustee by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.


(b)Each of the Lenders and each Issuing Lender hereby authorizes the
Administrative Agent and the Collateral Trustee, as applicable, and in their
sole discretion:


(i)in connection with (x) the sale or other disposition of any asset that is
part of the Collateral of the Borrower or any Guarantor, as the case may be, or
(y) any release of lien provided for in Section 6.06(b), in each case to the
extent permitted by the terms of this Agreement and the Collateral Trust
Agreement, to release a Lien granted to the Collateral Trustee, for the benefit
of the Secured Parties, on such asset (including any Net Cash Proceeds deposited
in an account subject to an Account Control Agreement);


(ii)with respect to the Administrative Agent only, to determine that the cost to
the Borrower or any Guarantor, as the case may be, is disproportionate to the
benefit to be realized by the Secured Parties by perfecting a Lien in a given
asset or group of assets included in the Collateral and that the Borrower or
such Guarantor, as the case may be, should not be required to perfect such Lien
in favor of the Collateral Trustee, for the benefit of the Secured Parties;


(iii)to enter into the other Loan Documents (including the Collateral Trust
Agreement) on terms acceptable to the Administrative Agent and to perform its
respective obligations thereunder; and


(iv)to execute any documents or instruments necessary to release any Guarantor
from the guarantees provided herein pursuant to Section 9.05.


(c)Each Lender irrevocably authorizes the Collateral Trustee to execute and
deliver the Collateral Trust Agreement, and to take such action and to exercise
the powers, rights and remedies granted to the Collateral Trustee thereunder and
with respect thereto. In addition, each Lender hereby agrees to be bound by, and
consents to, the terms and provisions of the Collateral Trust Agreement.


        

94

--------------------------------------------------------------------------------




SECTION 8.02.        Rights of Administrative Agent and Collateral Trustee. Any
institution serving as the Administrative Agent and the Collateral Trustee
hereunder shall have the same rights and powers in their respective capacities
as Lenders as any other Lender and may exercise the same as though it were not
an Administrative Agent or Collateral Trustee, and such bank and its respective
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Administrative Agent or Collateral Trustee hereunder.


SECTION 8.03.        Liability of Agents.


(a)The Administrative Agent and the Collateral Trustee shall not have any duties
or obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, (i) the Administrative Agent and the Collateral
Trustee shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing,
(ii) the Administrative Agent and the Collateral Trustee shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that each such
agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.08), (iii) except as expressly set forth
herein, the Administrative Agent and the Collateral Trustee shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the institution serving as an Administrative
Agent or Collateral Trustee or any of its Affiliates in any capacity and (iv)
the Administrative Agent and the Collateral Trustee will not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent, or the Collateral Trustee, as applicable, to liability or
that is contrary to any Loan Document or applicable law, including for the
avoidance of doubt, any action that may be in violation of the automatic stay
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect. Neither the Administrative Agent nor the
Collateral Trustee shall be liable for any action taken or not taken by it with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08) or in the absence of its own gross negligence, bad
faith or willful misconduct. The Administrative Agent and the Collateral Trustee
shall be deemed not to have knowledge of any Event of Default unless and until
written notice thereof is given to the Administrative Agent and the Collateral
Trustee by the Borrower or a Lender, and the Administrative Agent and the
Collateral Trustee shall not be responsible for, or have any duty to ascertain
or inquire into, (A) any statement, warranty or representation made in or in
connection with this Agreement, (B) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (C) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (D) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(E) the satisfaction of any condition set forth in Section 4 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent and the Collateral Trustee.


(b)The Administrative Agent and the Collateral Trustee shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent and the Collateral Trustee also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent and the Collateral Trustee may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and

95

--------------------------------------------------------------------------------




other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.


(c)Each of the Administrative Agent and the Collateral Trustee may perform any
and all of its respective duties and exercise its respective rights and powers
by or through any one or more sub-agents appointed by such agent. The
Administrative Agent and the Collateral Trustee and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through its
Related Parties. The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and the Collateral Trustee and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent and
Collateral Trustee.


SECTION 8.04.        Reimbursement and Indemnification. Each Lender agrees (a)
to reimburse on demand the Administrative Agent (and the Collateral Trustee) for
such Lender's Aggregate Exposure Percentage of any expenses and fees incurred
for the benefit of the Lenders under this Agreement and any of the Loan
Documents, including, without limitation, counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, and
any other expense incurred in connection with the operations or enforcement
thereof, not reimbursed by the Borrower or the Guarantors and (b) to indemnify
and hold harmless the Administrative Agent and the Collateral Trustee and any of
their Related Parties, on demand, in the amount equal to such Lender's Aggregate
Exposure Percentage, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against it or any of them in any way relating to or arising out
of this Agreement or any of the Loan Documents or any action taken or omitted by
it or any of them under this Agreement or any of the Loan Documents to the
extent not reimbursed by the Borrower or the Guarantors (except such as shall
result from their respective gross negligence or willful misconduct).


SECTION 8.05.        Successor Agents. Subject to the appointment and acceptance
of a successor agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Lenders and the
Borrower. Upon any such resignation by the Administrative Agent, the Required
Lenders shall have the right, with the consent (provided no Event of Default or
event which upon notice or lapse of time or both would constitute an Event of
Default has occurred or is continuing) of the Borrower (such consent not to be
unreasonably withheld or delayed), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, in consultation
with the Borrower, on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent which shall be a bank institution with an office
in New York, New York, or an Affiliate of any such bank. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent's resignation
hereunder, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as an Administrative Agent. The
Collateral Trustee may resign, and in any such event shall be replaced, in
accordance with the terms of the Collateral Trust Agreement.


SECTION 8.06.        Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or the
Collateral Trustee or any other

96

--------------------------------------------------------------------------------




Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.


SECTION 8.07.        Advances and Payments.


(a)On the date of each Loan, the Administrative Agent shall be authorized (but
not obligated) to advance, for the account of each of the Lenders, the amount of
the Loan to be made by it in accordance with its Revolving Commitment hereunder.
Should the Administrative Agent do so, each of the Lenders agrees forthwith to
reimburse the Administrative Agent in immediately available funds for the amount
so advanced on its behalf by the Administrative Agent, together with interest at
the Federal Funds Effective Rate if not so reimbursed on the date due from and
including such date but not including the date of reimbursement.


(b)Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.18, 8.04 and 10.04), the application of which is not
otherwise provided for in this Agreement, shall be applied in accordance with
Section 2.17(b). All amounts to be paid to a Lender by the Administrative Agent
shall be credited to that Lender, after collection by the Administrative Agent,
in immediately available funds either by wire transfer or deposit in that
Lender's correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.


SECTION 8.08.        Sharing of Setoffs. Each Lender agrees that, if it shall,
through the exercise either by it or any of its banking Affiliates of a right of
banker's lien, setoff or counterclaim against the Borrower or a Guarantor,
including, but not limited to, a secured claim under Section 506 of the
Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim and received by such Lender (or any of its banking Affiliates)
under any applicable bankruptcy, insolvency or other similar law, or otherwise
(but excluding any transactions expressly permitted under the terms of this
Agreement), obtain payment in respect of its Loans or LC Exposure as a result of
which the unpaid portion of its Loans or LC Exposure is proportionately less
than the unpaid portion of the Loans or LC Exposure of any other Lender (a) it
shall promptly purchase at par (and shall be deemed to have thereupon purchased)
from such other Lender a participation in the Loans or LC Exposure of such other
Lender, so that the aggregate unpaid principal amount of each Lender's Loans and
LC Exposure and its participation in Loans and LC Exposure of the other Lenders
shall be in the same proportion to the aggregate unpaid principal amount of all
Loans then outstanding and LC Exposure as the principal amount of its Loans and
LC Exposure prior to the obtaining of such payment was to the principal amount
of all Loans outstanding and LC Exposure prior to the obtaining of such payment
and (b) such other adjustments shall be made from time to time as shall be
equitable to ensure that the Lenders share such payment pro-rata; provided that
if any such non-pro-rata payment is thereafter recovered or otherwise set aside,
such purchase of participations shall be rescinded (without interest). The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding (or deemed to be holding) a participation in a Loan or LC
Exposure acquired pursuant to this Section or any of its banking Affiliates may
exercise any and all rights of banker's lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender as fully as
if such Lender was the original obligee thereon, in the amount of such
participation.


SECTION 8.09.    Other Agents. No Agent (other than the Administrative Agent and
the Collateral Trustee) shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, no such

97

--------------------------------------------------------------------------------




Agent shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any such Agent in deciding to enter into this Agreement or in taking or not
taking action hereunder. Each such Agent shall be entitled to the benefit of the
exculpation and indemnification provided in this Section 8 to the same extent as
the Administrative Agent and the Collateral Trustee.


SECTION 8.10.        Withholding Taxes. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any withholding tax applicable to such payment. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender for any reason, or the Administrative Agent has
paid over to the Internal Revenue Service applicable withholding tax relating to
a payment to a Lender but no deduction has been made from such payment, without
duplication of any indemnification obligations set forth in Section 8.04, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with any expenses incurred.


SECTION 9.


GUARANTY


SECTION 9.01.     Guaranty.


(a)Each of the Guarantors unconditionally and irrevocably guarantees the due and
punctual payment by the Borrower of the Obligations (including interest accruing
on and after the filing of any petition in bankruptcy or of reorganization of
the obligor whether or not post filing interest is allowed in such proceeding).
Each of the Guarantors further agrees that, to the extent permitted by
applicable law, the Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and it will remain bound upon this
guaranty notwithstanding any extension or renewal of any of the Obligations. The
Obligations of the Guarantors shall be joint and several. Each of the Guarantors
further agrees that its guaranty hereunder is a primary obligation of such
Guarantor and not merely a contract of surety.


(b)To the extent permitted by applicable law, each of the Guarantors waives
presentation to, demand for payment from and protest to the Borrower or any
other Guarantor, and also waives notice of protest for nonpayment. The
obligations of the Guarantors hereunder shall not, to the extent permitted by
applicable law, be affected by (i) the failure of the Administrative Agent or a
Lender or any other Secured Party to assert any claim or demand or to enforce
any right or remedy against the Borrower or any other Guarantor under the
provisions of this Agreement or any other Loan Document, Designated Bank Product
Agreement, Designated Hedging Agreement or otherwise; (ii) any extension or
renewal of any provision hereof or thereof; (iii) any rescission, waiver,
compromise, acceleration, amendment or modification of any of the terms or
provisions of any of the Loan Documents, , Designated Bank Product Agreements or
Designated Hedging Agreements; (iv) the release, exchange, waiver or foreclosure
of any security held by the Collateral Trustee for the Obligations or any of
them; (v) the failure of the Collateral Trustee or a Lender or any other Secured
Party to exercise any right or remedy against any other Guarantor; or (vi) the
release or substitution of any Collateral or any other Guarantor.


(c)To the extent permitted by applicable law, each of the Guarantors further
agrees that this guaranty constitutes a guaranty of payment when due and not
just of collection, and waives any right to require that any resort be had by
the Administrative Agent, the Collateral Trustee or

98

--------------------------------------------------------------------------------




a Lender or any other Secured Party to any security held for payment of the
Obligations or to any balance of any deposit, account or credit on the books of
the Administrative Agent, the Collateral Trustee or a Lender or any other
Secured Party in favor of the Borrower or any other Guarantor, or to any other
Person.


(d)To the extent permitted by applicable law, each of the Guarantors hereby
waives any defense that it might have based on a failure to remain informed of
the financial condition of the Borrower and of any other Guarantor and any
circumstances affecting the ability of the Borrower to perform under this
Agreement.


(e)To the extent permitted by applicable law, each Guarantor's guaranty shall
not be affected by the genuineness, validity, regularity or enforceability of
the Obligations or any other instrument evidencing any Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefor or by any other circumstance relating to the Obligations which might
otherwise constitute a defense to this guaranty (other than payment in full in
cash of the Obligations in accordance with the terms of this Agreement (other
than those that constitute unasserted contingent indemnification obligations)).
None of the Administrative Agent, the Collateral Trustee, nor any of the Lenders
or any other Secured Party makes any representation or warranty in respect to
any such circumstances or shall have any duty or responsibility whatsoever to
any Guarantor in respect of the management and maintenance of the Obligations.


Upon the occurrence of the Obligations becoming due and payable (by acceleration
or otherwise), the Lenders and the other Secured Parties shall be entitled to
immediate payment of such Obligations by the Guarantors upon written demand by
the Administrative Agent.
SECTION 9.02.        No Impairment of Guaranty. To the extent permitted by
applicable law, the obligations of the Guarantors hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including, without limitation, any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations. To the extent permitted by
applicable law, without limiting the generality of the foregoing, the
obligations of the Guarantors hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent, the Collateral
Trustee or a Lender or any other Secured Party to assert any claim or demand or
to enforce any remedy under this Agreement or any other agreement, by any waiver
or modification of any provision hereof or thereof, by any default, failure or
delay, willful or otherwise, in the performance of the Obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of the Guarantors or would
otherwise operate as a discharge of the Guarantors as a matter of law.


SECTION 9.03.        Continuation and Reinstatement, etc.Each Guarantor further
agrees that its guaranty hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation is rescinded or must otherwise be restored by the Administrative
Agent, the Issuing Lenders, any Lender or any other Secured Party upon the
bankruptcy or reorganization of the Borrower or a Guarantor, or otherwise.


SECTION 9.04.        Subrogation. Upon payment by any Guarantor of any sums to
the Administrative Agent, the Collateral Trustee or a Lender or any other
Secured Party pursuant to this Article 9, all rights of such Guarantor against
the Borrower arising as a result thereof by way of right of subrogation or
otherwise, shall in all respects be subordinate and junior in right of payment
to the prior payment in full of all the Obligations (including interest accruing
on and after the filing of any petition in bankruptcy or of reorganization of an
obligor whether or not post filing interest is allowed in such pro-

99

--------------------------------------------------------------------------------




ceeding). If any amount shall be paid to such Guarantor for the account of the
Borrower relating to the Obligations, such amount shall be held in trust for the
benefit of the Administrative Agent and the Lenders and the other Secured
Parties and shall forthwith be paid to the Administrative Agent and the Lenders
and the other Secured Parties to be credited and applied to the Obligations,
whether matured or unmatured.


SECTION 9.05.        Discharge of Guaranty. If all of the Equity Interests of
any Guarantor hereunder shall be sold or otherwise Disposed of (including by
merger or consolidation) to a Person that is not the Borrower or a Subsidiary
thereof in accordance with the terms and conditions hereof and the other Loan
Documents, the guarantee of such Guarantor provided herein shall automatically
be discharged and released without any further action by any Person effective as
of the time of such sale or Disposition. The Administrative Agent shall use
commercially reasonable efforts to execute and deliver, at the Borrower's
expense, such documents as the Borrower or any such Guarantor may reasonably
request to evidence the release of the guarantee of such Guarantor provided
herein.


SECTION 10.


MISCELLANEOUS


SECTION 10.01.    Notices.


(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein or under any other Loan Document shall
be in writing (including by facsimile or electronic mail (other than to the
Borrower, unless agreed) pursuant to procedures approved by the Administrative
Agent), and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:


(i)if to the Borrower or any Guarantor, to it at Delta Air Lines, Inc., 1030
Delta Boulevard, Atlanta, GA 30354, Fax: (404) 714-6439, Attention: Treasurer,
Dept. 856


With a copy to:
Delta Air Lines, Inc., 1030 Delta Boulevard, Atlanta, GA 30354, Fax: (404)
715-2233, Attention: General Counsel, Dept. 971;
(ii)if to Barclays as Administrative Agent, to it at:


(A)for Borrowing Requests, Barclays Bank PLC, 1301 Avenue of Americas, 9th
Floor, New York, New York 10019, Attention: Sookie Siew, Telephone: (212)
320-7205, Facsimile: 12145455230@tls.ldsprod@barclays.com;


(B) for all other notices and communications, Barclays Bank PLC, 745 Seventh
Avenue, New York, NY 10019, Attention: Bank Debt Management Group, Telephone:
(212) 526-4979, Facsimile: (212) 526-5115;


(iii)if to an Issuing Lender, to it at the address most recently specified by it
in notice delivered by it to the Administrative Agent and the Borrower, with a
copy to the Administrative Agent as provided in clause (ii) above;



100

--------------------------------------------------------------------------------




(iv)if to any other Lender, to it at its address (or telecopy number) set forth
in Annex A hereto, on its signature page hereto or, if subsequently delivered,
an administrative questionnaire in a form as the Administrative Agent may
require; and


(v)if to the Collateral Trustee, to it at Wilmington Trust, National
Association, 50 South Sixth Street, Suite 1290, Minneapolis, MN 56402, Fax:
(612) 217-5651, Attention Joshua G. James


With a copy to:
Salans LLP, Rockefeller Center, 620 Fifth Avenue, New York, NY 10020, Fax: (212)
307-3340, Attention: Sahra Dalfen, Esq.
(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
reasonable discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.


(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


SECTION 10.02.    Successors and Assigns.


(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.02. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Lender that issues any Letter of Credit), Participants (to the extent
provided in paragraph (d) of this Section 10.02) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent, the
Issuing Lenders and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:


(A)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment if the assignee is a Lender, an
Affiliate of a Lender or an Approved Fund, and no consent of the Administrative
Agent shall be required for an assignment of Term Loans to the Borrower in
accordance with Section 10.02(g);



101

--------------------------------------------------------------------------------




(B)the Borrower; provided that no consent of the Borrower shall be required for
an assignment (I) if an Event of Default has occurred and is continuing, (II) if
the assignee is a Lender, an Affiliate of a Lender or an Approved Fund, or (III)
by either of the Arrangers or any of their Affiliates as part of the primary
syndication of the Term Loans (as determined by the Arrangers in their sole
discretion) and in consultation with the Borrower; provided, further, that the
Borrower will be deemed to have consented to any assignment of Term Loans unless
it shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received written notice thereof; and


(C)each Issuing Lender; provided that no consent of any Issuing Lender shall be
required for an assignment (x) of all or any portion of a Term Loan or (y) all
or portion of a Revolving Commitment and/or Revolving Loan to a Revolving
Lender.


(ii)Assignments shall be subject to the following additional conditions:


(A)any assignment of any portion of the Total Revolving Commitment, Revolving
Loans, LC Exposure and Term Loans shall be made to an Eligible Assignee;


(B)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender's Revolving Commitment or Loans, the amount of such Commitment
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 (with
respect to Term Loans) or $5,000,000 (with respect to Revolving Commitments or
Revolving Loans), and after giving effect to such assignment, the portion of the
Loan or Commitment held by the assigning Lender of the same tranche as the
assigned portion of the Loan or Commitment shall not be less than $1,000,000
(with respect to Term Loans) or $5,000,000 (with respect to Revolving
Commitments or Revolving Loans), in each case unless the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing; provided further that any such assignment shall be in increments of
$500,000 in excess of the minimum amount described above;


(C)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender's rights and obligations in
respect of one Type of Commitments or Loans;


(D)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for the account of the Administrative Agent;


(E)the assignee, if it was not a Lender immediately prior to such assignment,
shall deliver to the Administrative Agent an administrative questionnaire in a
form as the Administrative Agent may require; and


(F)notwithstanding anything to the contrary herein, any assignment of any Term
Loans to the Borrower shall be subject to the requirements of Section 10.02(g).


For the purposes of this Section 10.02(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans

102

--------------------------------------------------------------------------------




and similar extensions of credit in the ordinary course of its business and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.
(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 10.02, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Revolving Lender and/or a Term Lender, as the
case may be, under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the assigning Lender's rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.14, 2.16 and
10.04). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.02 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.


(iv)The Administrative Agent shall maintain at its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitments of, and
principal amount (and stated interest) of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Guarantors, the Administrative Agent, the Issuing Lenders and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Issuing Lenders and any Lender (but only, in the case of a Lender,
with respect to any entry relating to such Lender's Commitments, Loans, LC
Disbursements and other Obligations) at any reasonable time and from time to
time upon reasonable prior notice.


(v)Notwithstanding anything to the contrary contained herein, no assignment may
be made hereunder to any Defaulting Lender or any of its subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (v).


(vi)In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Borrower, Administrative Agent, the Issuing Lender and
each other Revolving Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Aggregate Exposure
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder becomes effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such

103

--------------------------------------------------------------------------------




interest will be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


(c)Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee, the assignee's completed administrative
questionnaire in a form as the Administrative Agent may require (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.02(c) or (d), 2.04(a) or 10.04(c), the Administrative
Agent shall have no obligation to accept such Assignment and Acceptance and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.


(d)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Lender, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender's rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans); provided that (A) such Lender's obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Lenders and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.08(a) that
affects such Participant. Subject to paragraph (ii) of this subsection, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.08 as though it were a Lender, provided such Participant
agrees to be subject to the requirements of Section 8.08 as though it were a
Lender.


(ii)A Participant shall not be entitled to receive any greater payment under
Section 2.16 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower's prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.16 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Sections 2.16(d) and 2.16(e) as
though it were a Lender.


(iii)Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Obligation (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in regis-

104

--------------------------------------------------------------------------------




tered form under Section 5f.103-1(c) of the U.S. Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat such Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(e)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 10.02 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


(f)Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.02, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower or any of the Guarantors furnished to such Lender by or
on behalf of the Borrower or any of the Guarantors; provided that prior to any
such disclosure, each such assignee or participant or proposed assignee or
participant are advised of and agree to be bound by either the provisions of
Section 10.03 or other provisions at least as restrictive as Section 10.03.


(g)Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign all or a portion of its Term Loans to the Borrower in
accordance with Section 10.02(b); provided that:


(i)the assigning Lender and the Borrower purchasing such Lender's Term Loans, as
applicable, shall execute and deliver to the Administrative Agent an Assignment
and Acceptance;


(ii)any Loans assigned to the Borrower shall be automatically and permanently
cancelled upon the effectiveness of such assignment and will thereafter no
longer be outstanding for any purpose hereunder;


(iii)no such assignment may be funded with the proceeds of any Revolving Loans;


(iv)no Event of Default has occurred or is continuing;


(v)any non-cash gain in respect of “cancellation of indebtedness” resulting from
the cancellation of any Term Loans purchased by the Borrower shall not increase
EBITDAR;


(vi)at the time of any such assignment effected pursuant to a Dutch Auction, the
Borrower shall affirm to the assigning Lenders the No Undisclosed MNPI
Representation with respect to its directors and officers (and shall affirm that
such No Undisclosed MNPI Representation had been true and correct at the
commencement of such Dutch Auction); and


(vii)the assignment to the Borrower and cancellation of Term Loans shall not
constitute a mandatory or voluntary payment for purposes of Section 2.12 or 2.13
and shall not be subject to Section 8.08, but the aggregate outstanding
principal amount of the Term Loans shall be deemed reduced by the full par value
of the aggregate principal amount of the Term Loans purchased pursuant to this
Section 10.02(g) and each principal repayment installment with respect to

105

--------------------------------------------------------------------------------




the Term Loans shall be reduced pro rata by the aggregate principal amount of
Term Loans purchased.


SECTION 10.03.    Confidentiality. Each Lender agrees to keep any information
delivered or made available by the Borrower or any of the Guarantors to it
confidential, in accordance with its customary procedures, from anyone other
than persons employed or retained by such Lender who are or are expected to
become engaged in evaluating, approving, structuring or administering the Loans,
and who are advised by such Lender of the confidential nature of such
information; provided that nothing herein shall prevent any Lender from
disclosing such information (a) to any of its Affiliates and their respective
agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential) or to any
other Lender, (b) upon the order of any court or administrative agency, (c) upon
the request or demand of any regulatory agency or authority, (d) which has been
publicly disclosed other than as a result of a disclosure by the Administrative
Agent or any Lender which is not permitted by this Agreement, (e) in connection
with any litigation to which the Administrative Agent, any Lender, or their
respective Affiliates may be a party to the extent reasonably required, (f) to
the extent reasonably required in connection with the exercise of any remedy
hereunder, (g) to such Lender's legal counsel and independent auditors, and (h)
to any actual or proposed participant or assignee of all or part of its rights
hereunder or to any direct or indirect contractual counterparty (or the
professional advisors thereto) to any swap or derivative transaction relating to
the Borrower and its obligations, in each case, subject to the proviso in
Section 10.02(e). If any Lender is in any manner requested or required to
disclose any of the information delivered or made available to it by the
Borrower or any of the Guarantors under clauses (b) or (e) of this Section, such
Lender will, to the extent permitted by law, provide the Borrower with prompt
notice, to the extent reasonable, so that the Borrower may seek, at its sole
expense, a protective order or other appropriate remedy or may waive compliance
with this Section.


SECTION 10.04.    Expenses; Indemnity; Damage Waiver.


(a)(i) The Borrower shall pay or reimburse: (A) all reasonable fees and
reasonable out-of-pocket expenses of the Administrative Agent and the Arrangers
(including the reasonable fees, disbursements and other charges of Cahill Gordon
& Reindel llp (“Cahill”), special counsel to the Administrative Agent, and any
other regulatory or local counsel retained by Cahill or the Administrative
Agent) associated with the syndication of the credit facilities provided for
herein, and the preparation, execution, delivery and administration of the Loan
Documents and (in the case of the Administrative Agent) any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated); and (B) all
fees and out-of-pocket expenses of the Administrative Agent (including the
reasonable fees, disbursements and other charges of Cahill, special counsel to
the Administrative Agent, and any other counsel retained by Cahill or the
Administrative Agent) and the Lenders in connection with the enforcement of the
Loan Documents.


(ii)The Borrower shall pay or reimburse (A) all reasonable fees and reasonable
expenses of the Administrative Agent and its internal and third-party auditors,
the Appraisers, and consultants incurred in connection with the Administrative
Agent's (a) periodic field examinations and appraisals and (b) other monitoring
of assets as allowed hereunder and (B) all reasonable fees and reasonable
expenses of the Issuing Lenders in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand or any payment
thereunder.


(iii)All payments or reimbursements pursuant to the foregoing clauses (a)(i) and
(ii) shall be paid within thirty (30) days of written demand together with
back-up documentation supporting such reimbursement request.



106

--------------------------------------------------------------------------------




(b)The Borrower shall indemnify each Agent, the Issuing Lenders and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way or asserted against the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to an Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee. This Section 10.04(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.


(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or an Issuing Lender under paragraph (a) or
(b) of this Section 10.04, each Lender severally agrees to pay to the
Administrative Agent or the applicable Issuing Lender, as the case may be, such
portion of the unpaid amount equal to such Lender's Aggregate Exposure
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the
applicable Issuing Lender in its capacity as such.


(d)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.


SECTION 10.05.    Governing Law; Jurisdiction; Consent to Service of Process.


(a)This Agreement shall be construed in accordance with and governed by the law
of the State of New York.


(b)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall, to the extent permitted by law, be conclusive and may be
enforced in other jurisdictions by suit on the judgment

107

--------------------------------------------------------------------------------




or in any other manner provided by law. Nothing in this Agreement shall affect
any right that the Administrative Agent, any Issuing Lender or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.


(c)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section 10.05. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


SECTION 10.06.    No Waiver. No failure on the part of the Administrative Agent
or the Collateral Trustee or any of the Lenders to exercise, and no delay in
exercising, any right, power or remedy hereunder or any of the other Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. All
remedies hereunder are cumulative and are not exclusive of any other remedies
provided by law.


SECTION 10.07.    Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.


SECTION 10.08.    Amendments, etc.


(a)No modification, amendment or waiver of any provision of this Agreement or
any Collateral Document (other than the Account Control Agreements and the
Collateral Trust Agreement), and no consent to any departure by the Borrower or
any Guarantor therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given; provided, however, that no such modification or amendment shall
without the prior written consent of:


(i)each Lender directly affected thereby (A) increase the Commitment of any
Lender or extend the termination date of the Commitment of any Lender (it being
understood that a waiver of an Event of Default shall not constitute an increase
in or extension of the termination date of the Commitment of a Lender), or (B)
reduce the principal amount of any Loan, any reimbursement obligation in respect
of any Letter of Credit, or the rate of interest payable thereon (provided that
only the consent of the Required Lenders shall be necessary for a waiver of
default interest referred to in Section 2.08), or extend any date for the
payment of principal, interest or Fees hereunder or reduce any Fees payable
hereunder or extend the final maturity of the Borrower's obligations hereunder
or (C) amend, modify or waive any provision of Section 2.17(b);


(ii)all of the Lenders (A) amend or modify any provision of this Agreement which
provides for the unanimous consent or approval of the Lenders, (B) amend this
Section 10.08 or modify the percentage of the Lenders required in the definition
of Required Lenders or (C) release all or substantially all of the Liens granted
to the Administrative Agent or the Collateral

108

--------------------------------------------------------------------------------




Trustee hereunder or under any other Loan Document, or release all or
substantially all of the Guarantors;


(iii)the Required Revolving Lenders in addition to the Required Lenders to
change the definition of the term Required Revolving Lenders or the percentage
of Lenders which shall be required for Revolving Lenders to take any action
hereunder;


(iv)the Required Class Lenders of each Class that is being allocated a lesser
repayment or prepayment as a result thereof (relating to the amount of repayment
or prepayment being allocated to another Class), change the application of
prepayments as among or between Classes under Section 2.12 (it being understood
that if additional classes of Term Loans or additional Loans under this
Agreement consented to by the Required Lenders or additional Loans pursuant to
Section 2.27 are made, such new Loans may be included on a pro rata basis in the
various prepayments required pursuant to Section 2.12); and


(v)all lenders under such Class, reduce the percentage specified in the
definition of “Required Class Lenders” with respect to any Class.


(b)No such amendment or modification shall adversely affect the rights and
obligations of the Administrative Agent or any Issuing Lender or the Collateral
Trustee hereunder without its prior written consent.


(c)No notice to or demand on the Borrower or any Guarantor shall entitle the
Borrower or any Guarantor to any other or further notice or demand in the same,
similar or other circumstances. Each assignee under Section 10.02(a) shall be
bound by any amendment, modification, waiver, or consent authorized as provided
herein, and any consent by a Lender shall bind any Person subsequently acquiring
an interest on the Loans held by such Lender. No amendment to this Agreement
shall be effective against the Borrower or any Guarantor unless signed by the
Borrower or such Guarantor, as the case may be.


(d)Notwithstanding anything to the contrary contained in Section 10.08(a),
(i) in the event that the Borrower requests that this Agreement be modified or
amended in a manner which would require the unanimous consent of all of the
Lenders and such modification or amendment is agreed to by the Required Lenders,
then the Borrower may replace any such non-consenting Lender in accordance with
Section 10.02; provided that such amendment or modification can be effected as a
result of the assignment contemplated by such Section (together with all other
such assignments required by the Borrower to be made pursuant to this clause
(i)); (ii) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that (x) the Commitment of
such Lender may not be increased or extended without the consent of such Lender
and (y) the principal and accrued and unpaid interest of such Defaulting
Lender's Loans shall not be reduced or forgiven without the consent of such
Defaulting Lender (it being understood that the Commitment and the outstanding
Loans or other extensions of credit held or deemed held by any Defaulting Lender
shall be excluded for a vote of the Lenders hereunder requiring any consent of
the Lenders), (iii) notwithstanding anything to the contrary herein, any
Extension Amendment effected in accordance with Section 2.28 may be made without
the consent of the Required Lenders and (iv) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any provision of the Loan Documents, then
the Administrative Agent and the Borrower shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders within five (5) Business Days after
written notice thereof to the Lenders.



109

--------------------------------------------------------------------------------




(e)In addition, notwithstanding anything to the contrary contained in Section
10.08(a), this Agreement and, as appropriate, the other Loan Documents may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower (x) to permit the refinancing, replacement or
modification of all outstanding Term Loans of any tranche (“Refinanced Term
Loans”) with a replacement term loan tranche (“Replacement Term Loans”)
hereunder and (y) to include appropriately the Lenders holding such credit
facilities in any determination of Required Lenders or Required Term Lenders, as
applicable; provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (b) the Applicable Margins for such Replacement Term Loans shall not
be higher than the Applicable Margins for such Refinanced Term Loans, (c) the
Weighted Average Life to Maturity of such Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinanced Term Loans
at the time of such refinancing (except to the extent of nominal amortization
for periods where amortization has been eliminated as a result of prepayment of
the applicable Term Loans) and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to or less favorable to
the Lenders providing such Replacement Term Loans than those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the Latest Maturity Date in
effect immediately prior to such refinancing.


(f)In addition, notwithstanding anything to the contrary contained in Section
10.08(a), with the written consent of the Administrative Agent (not to be
unreasonably withheld), the Borrower and the lenders providing the relevant
Refinancing Debt, this Agreement and, as appropriate, the other Loan Documents
may be amended as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, (x) to permit the creation hereunder
of a facility governing any such Refinancing Debt and the incurrence of the
related Refinancing Debt (any such amendment, a “Refinancing Amendment”) and (y)
to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders, Required Revolving Lenders and/or
Required Term Lenders, as applicable. The effectiveness of (and, in the case of
any Refinancing Debt in respect of Term Loans, the borrowing under) any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 4.02 (it being understood that
all references to the making or borrowing of Loans or the issuance of Letters of
Credit or similar language in such Section 4.02 shall be deemed to refer to the
effective date of such Refinancing Amendment) and such other conditions as the
parties thereto shall agree.


(g)In addition, notwithstanding anything to the contrary contained in Section
10.08(a), this Agreement and, as appropriate, the other Loan Documents may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (x) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and the Revolving Loans and the
accrued interest and fees in respect thereof and (y) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders, Required Revolving Lenders and/or Required Term Lenders, as applicable.


SECTION 10.09.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


        

110

--------------------------------------------------------------------------------




SECTION 10.10.    Headings. Section headings used herein are for convenience
only and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.


SECTION 10.11.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Lender or any Lender may have had notice or
knowledge of any Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 10.04 and
Section 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments, or the termination of this Agreement or any provision hereof.


SECTION 10.12.    Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic.pdf copy shall be effective as delivery of a manually
executed counterpart of this Agreement.


SECTION 10.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrower and each Guarantor
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and each Guarantor and other information
that will allow such Lender to identify the Borrower and each Guarantor in
accordance with the Patriot Act.


SECTION 10.14.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


        

111

--------------------------------------------------------------------------------




SECTION 10.15.    No Fiduciary Duty. Each Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower, its
stockholders and/or its affiliates. The Borrower agrees that nothing in the Loan
Documents or otherwise related to the Transactions will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, its stockholders or its
affiliates, on the other hand. The parties hereto acknowledge and agree that (i)
the transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm's-length commercial
transactions between the Lenders, on the one hand, and the Borrower and its
Subsidiaries, on the other hand, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise the
Borrower, its stockholders or its affiliates on other matters) or any other
obligation to the Borrower except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of the Borrower, its management, stockholders, affiliates,
creditors or any other Person. The Borrower acknowledges and agrees that the
Borrower has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, in connection with such transaction or the process leading thereto.









112

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.
BORROWER:
DELTA AIR LINES, INC., a Delaware corporation
By: /s/ Kenneth W. Morge        
Name: Kenneth W. Morge    
Title: Vice President & Treasurer    
GUARANTORS:
DAL GLOBAL SERVICES, LLC, a Delaware limited liability company
By: /s/ Kenneth W. Morge            
Name: Kenneth W. Morge        
Title: Assistant Treasurer    
EPSILON TRADING, LLC, a Delaware limited liability company
By: /s/ Courtney K. Boyd            
Name: Courtney K. Boyd        
Title: Assistant Treasurer    
NORTHWEST AIRLINES, LLC, a Delaware limited liability company
By: /s/ Kenneth W. Morge            
Name: Kenneth W. Morge    
Title: Vice President & Treasurer        
MLT INC., a Minnesota corporation
By: /s/ Kenneth W. Morge            
Name: Kenneth W. Morge    
Title: Vice President & Treasurer    

[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------




MIPC, LLC, a Delaware limited liability company
By: /s/ Jeffrey K. Warmann            
Name: Jeffrey K. Warmann    
Title: President
MONROE ENERGY, LLC, a Delaware limited liability company
By: /s/ Jeffrey K. Warmann            
Name: Jeffrey K. Warmann    
Title: Chief Executive Officer & President



[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------




SEGRAVE AVIATION, INC., a Minnesota corporation
By: /s/ Kenneth W. Morge            
Name: Kenneth W. Morge    
Title: Vice President & Treasurer    


    

[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------




WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Trustee
By: /s/ Joshua G. James            
Name: Joshua G. James    
Title: Assistant Vice President    



[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as Administrative Agent and as a Lender
By: /s/ Diane Rolfe            
Name: Diane Rolfe        
Title: Director        


    



[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------




MORGAN STANLEY SENIOR FUNDING, INC., as a Lender
By: /s/ Henrik Z. Sandstrom            
Name: Henrik Z. Sandstrom        
Title: Authorized Signatory    



[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender
By: /s/ Matthew H. Massie            
Name: Matthew H. Massie        
Title: Managing Director

[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------




CITIBANK, N.A., as a Lender
By: /s/ Thomas Hollahan            
Name: Thomas Hollahan        
Title: Managing Director and Vice President

[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as a Lender
By: /s/ Robert Ehudin            
Name: Robert Ehudin        
Title: Authorized Signatory

[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender
By: /s/ William Pegler            
Name: William Pegler        
Title: Managing Director

[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------




DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
By: /s/ Valerie Shapiro            
Name: Valerie Shapiro        
Title: Director
By: /s/ Carin Keegan            
Name: Carin Keegan        
Title: Director



[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By: /s/ Karl Studer            
Name: Karl Studer        
Title: Director
By: /s/ Stephan Brechtbuehl            
Name: Stephan Brechtbuehl        
Title: Assistant Vice President

[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------




BNP PARIBAS, as a Lender
By: /s/ Robert Papas            
Name: Robert Papas            
Title: Director, Transportation Group-Aviation Finance
By: /s/ Olivier Trauchessec            
Name: Olivier Trauchessec        
Title: Managing Director, Head of Aviation Finance- Americas

[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------




UBS LOAN FINANCE LLC, as a Lender
By: /s/ Irja R. Otsa            
Name: Irja R. Otsa        
Title: Associate Director
By: /s/ David Urban            
Name: David Urban        
Title: Associate Director











[Credit and Guaranty Agreement]

--------------------------------------------------------------------------------





EXHIBIT A
EXECUTION VERSION




















PRIORITY LIEN SECURITY AGREEMENT
Among
DELTA AIR LINES, INC.
and
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Trustee
__________________________________
Dated as of October 18, 2012
__________________________________





--------------------------------------------------------------------------------





Table of Contents
Page


Section 1.
Pledge
4
Section 2.
Obligations
4
Section 3.
No Release
4
Section 4.
Representations, Warranties and Covenants
5
Section 5.
Supplements, Further Assurances
7
Section 6.
Provisions Concerning Pledged Collateral
8
Section 7.
Collateral Trustee Appointed Attorney-in-Fact
9
Section 8.
Collateral Trustee May Perform
9
Section 9.
The Collateral Trustee
10
Section 10.
Events of Default, Remedies
10
Section 11.
Application of Proceeds
12
Section 12.
No Waiver; Discontinuance of Proceeding
13
Section 13.
Indemnification
13
Section 14.
Amendment, etc.
14
Section 15.
Termination; Release
15


i

--------------------------------------------------------------------------------



Section 16.
Definitions
15
Section 17.
Notices
18
Section 18.
Continuing Security Interest; Successors and Assigns; Transfer of Indebtedness
19
Section 19.
Governing Law
20
Section 20.
Consent to Jurisdiction and Service of Process
20
Section 21.
Security Interest Absolute
20
Section 22.
Severability of Provisions
20
Section 23.
Headings
21
Section 24.
Execution in Counterparts
21
Section 25.
Representations, Etc.
21
Section 26.
Limited Obligations
21
Section 27.
Construction of Schedule I
21
EXHIBIT A -
Sample Pacific Route Slot Transfer Form
 
Schedule I -
Pacific Routes
 






ii

--------------------------------------------------------------------------------



PRIORITY LIEN SECURITY AGREEMENT
PRIORITY LIEN SECURITY AGREEMENT, dated as of October 18, 2012 (as amended,
modified or supplemented from time to time, the “Agreement”), between DELTA AIR
LINES, INC., a Delaware corporation (“Delta”), each other entity that becomes a
“Grantor” under the Collateral Trust Agreement referred to below (such other
entities, together with Delta and each of their respective permitted successors,
each a “Pledgor” and, collectively, the “Pledgors”) and WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Collateral Trustee (the “Collateral Trustee”), for the
benefit of the Priority Lien Secured Parties.
W I T N E S S E T H:
WHEREAS, the Pledgors and the Collateral Trustee are parties to (i) that certain
Credit and Guaranty Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Agents (as defined therein), the Collateral
Trustee, the Lenders (as defined therein), Delta and the other Guarantors party
thereto and (ii) that certain Collateral Trust Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Trust Agreement”), by and among Delta, Barclays Bank PLC,
as administrative agent under the Credit Agreement and the Collateral Trustee;
WHEREAS, in order to induce Agents and Lenders to enter into the Credit
Agreement and the other Loan Documents (as defined in the Credit Agreement) and
to induce Lenders to make the Loans (as defined in the Credit Agreement) and to
issue (or participate in) Letters of Credit (as defined in the Credit Agreement)
as provided for in the Credit Agreement, Pledgors have agreed to grant a
continuing lien on the Collateral (as defined below) to secure the Priority Lien
Obligations;
WHEREAS, the Pledgors may, from time to time, incur additional Priority Lien
Obligations in accordance with the terms of the Collateral Trust Agreement and,
in order to induce the applicable Priority Lien Representatives and holders of
Priority Lien Obligations to enter into the applicable Priority Lien Documents
and to make the applicable Priority Lien Debt available to the Pledgors as
provided therein, the Pledgors agree to grant to the Collateral Trustee, for the
benefit of the Priority Lien Secured Parties, a continuing lien on the
Collateral to secure such additional Priority Lien Obligations; and


WHEREAS, the Pledgors desire to execute this Agreement to satisfy the condition
described in the preceding paragraphs;
NOW, THEREFORE, in consideration of the benefits accruing to the Pledgors, the
receipt and sufficiency of which are hereby acknowledged; each Pledgor hereby
makes the following representations and warranties to the Collateral Trustee and
hereby covenants and agrees with the Collateral Trustee as follows:



--------------------------------------------------------------------------------



Section 1.Pledge. Each Pledgor hereby pledges to the Collateral Trustee and
grants to the Collateral Trustee for the benefit of the Priority Lien Secured
Parties a security interest in all of the following (the “Collateral”), to
secure all of the Priority Lien Obligations:


(i)all of the right, title and interest of such Pledgor in, to and under each
and every Pacific Route, Pacific Route Slot, and Pacific Route Gate Leasehold,
in each case whether now existing or hereafter arising (including any renewals
of any existing Pacific Routes listed on Schedule I) from time to time; and


(ii)all Proceeds of any and all of the foregoing (including, without,
limitation, all Proceeds (of any kind) received or to be received by such
Pledgor upon the transfer or other such disposition of such Collateral
notwithstanding whether the pledge and grant of the security interest in such
Collateral is legally effective under applicable law);


provided, however, that notwithstanding any other provision of this Agreement,
the Credit Agreement or any other Senior Debt Document, this Agreement shall not
constitute a grant of a security interest in any Pacific Route Gate Leaseholds
or Specified Pacific Route FAA Slots (and no such property shall be “Collateral”
for purposes of this Agreement) to the extent that such grant of a security
interest is prohibited by any applicable law or a Governmental Authority or
Airport Authority, requires a consent not obtained of any Governmental Authority
or Airport Authority, or is prohibited by, or constitutes a breach or default
under or results in the termination of or requires any consent not obtained
under, any contract, license, agreement, instrument or other document evidencing
or giving rise to the Pledgor's interest in such Pacific Route Gate Leaseholds
or Specified Pacific Route FAA Slots, except to the extent that such applicable
law, requirement or prohibition by any Governmental Authority or Airport
Authority, or the term in such contract, license, agreement, instrument or other
document or shareholder or similar agreement providing for such prohibition,
breach, default or termination or requiring such consent is ineffective under
applicable law, including without limitation, the UCC.


Section 2.Obligations. This Agreement secures, and the Collateral is collateral
security for, the Priority Lien Obligations.


Section 3.No Release. Nothing set forth in this Agreement shall relieve any
Pledgor from the performance of any term, covenant, condition or agreement on
such Pledgor's part to be performed or observed under or in respect of any of
the Collateral or from any liability to any Person under or in respect of any of
the Collateral or impose any obligation on the Collateral Trustee or any
Priority Lien Secured Party to perform or observe any such term, covenant,
condition or agreement on such Pledgor's part to be so performed or observed or
impose any liability on the Collateral Trustee or any Priority Lien Secured
Party for any act or omission on the part of such Pledgor relating thereto or
for any breach of any representation or warranty on the part of such Pledgor
contained in this Agreement, or in respect of the Collateral or made in
connection herewith or therewith. This Section 3 shall survive the termination
of this Agreement and the discharge of the Pledgors' other obligations hereunder
and under the Loan Documents.



4

--------------------------------------------------------------------------------



Section 4.Representations, Warranties and Covenants. Each Pledgor represents,
warrants and covenants as follows:


(i)All filings, registrations and recordings necessary or reasonably requested
by the Collateral Trustee to create, preserve, protect and perfect the security
interests granted by such Pledgor to the Collateral Trustee for the benefit of
the Priority Lien Secured Parties hereby in respect of the Collateral have been
accomplished by such Pledgor to the extent that such security interests can be
perfected under the UCC and Title 49. The security interests granted to the
Collateral Trustee for the benefit of the Priority Lien Secured Parties pursuant
to this instrument in and to the Collateral constitute and hereafter will
constitute a perfected security interest therein superior and prior to the
rights of all other Persons therein (to the extent such perfection and priority
can be obtained under the UCC or by filing a record of such security interest
with the FAA) (but subject to (i) the authority of the DOT and any Foreign
Aviation Authority or Airport Authority to amend or withdraw Pacific Routes
and/or the authority of the FAA to withdraw Pacific Route FAA Slots pursuant to
Title 49 and Title 14, the rights of other applicable Governmental Authorities,
Airport Authorities or Foreign Aviation Authorities with respect to Pacific
Routes and Pacific Route Foreign Slots, and the rights of the lessor, sub-lessor
or other Person providing any Pledgor (or to which the Pledgor provides) the
authority to occupy and/or use the Pacific Route Gate Leaseholds and (ii) other
Permitted Liens) and the Collateral Trustee is entitled to all the rights,
priorities and benefits afforded by the UCC as enacted in any relevant
jurisdiction and Title 49 to perfected security interests. Nothing herein shall
be construed to require the Pledgors to record any memoranda of lease or similar
instruments with respect to Pacific Route Gate Leaseholds.


(ii)Such Pledgor is, and as to Collateral acquired by it from time to time after
the date hereof such Pledgor will be, the holder of all Collateral free from any
Lien except for (1) the Lien and security interest created by this Agreement and
(2) Permitted Liens. Such Pledgor shall defend the Collateral against any and
all claims and demands of all Persons at any time claiming any interest therein
adverse to the Collateral Trustee or any Priority Lien Secured Party.


(iii)There is no financing statement (or, to any Pledgor's knowledge, similar
statement or instrument of registration under the law of any jurisdiction) on
the date hereof that creates or perfects, or purports to create or perfect, a
Lien on or security interest in any of the Collateral, and so long as all of the
Priority Lien Documents have not been terminated or any of the Priority Lien
Obligations remain outstanding, such Pledgor shall not execute or authorize to
be filed in any public office any financing statement (or similar statement or
instrument of registration under the law of any jurisdiction), or statements
relating to the Collateral, except financing statements filed or to be filed in
respect of and covering the security interests granted hereby by such Pledgor
and except with respect to Liens permitted by each applicable Priority Lien
Document.



5

--------------------------------------------------------------------------------



(iv)The chief executive offices of Delta as of the date of this Agreement are
located at 1030 Delta Blvd., Atlanta, GA 30354. Such Pledgor shall not, until it
shall have given to the Collateral Trustee not less than 45 days' prior written
notice of its intention to do so, (a) move its chief executive office from the
location referred to in the previous sentence or change its jurisdiction of
incorporation, or (b) change its name, identity or corporate or other
organizational structure to such an extent that any financing statement filed by
the Collateral Trustee in connection with this Agreement would become
misleading; and such Pledgor shall, in each case, provide such other information
in connection therewith as the Collateral Trustee may reasonably request and
shall have taken all action reasonably satisfactory to the Collateral Trustee to
maintain the perfection and priority of the security interest of the Collateral
Trustee on behalf of the Secured Parties in the Collateral intended to be
granted hereby.


(v)Set forth on Schedule I is a true, correct and complete list of the Pacific
Routes as of the date hereof, including a reference to each certificate or order
issued by the DOT and the applicable Pacific Route Foreign Aviation Authority
representing such Pacific Routes. Except for matters that could not reasonably
be expected to result in a Material Adverse Effect, each Pledgor represents and
warrants that it holds the requisite authority to operate over each of the
Pacific Routes pursuant to Title 14 or Title 49 and all rules and regulations
promulgated thereunder, subject only to the regulations of the DOT, the FAA and
the applicable Pacific Route Foreign Aviation Authority, and that it has, at all
times after obtaining each such Pacific Route, complied in all material respects
with all of the terms, conditions and limitations of each such certificate or
order issued by the DOT and the applicable Pacific Route Foreign Aviation
Authority and with all applicable provisions of Title 49 and applicable rules
and regulations promulgated thereunder and that there exists no material
violation of such terms, conditions or limitations that gives the FAA, DOT or
the applicable Pacific Route Foreign Aviation Authority the right to terminate,
cancel, withdraw or modify the rights of such Pledgor in any such Pacific
Routes. Such Pledgor further represents and warrants that, as of the date
hereof, none of the airports located in the United States of America at which
such Pledgor conducts scheduled operations for direct non-stop flights to Asia
using the Pacific Routes, other than JFK, is a slot-constrained airport. If any
of the airports located in the United States of America at which such Pledgor
conducts scheduled operations for direct non-stop flights to Asia using the
Pacific Routes, other than JFK, is or becomes a slot-constrained airport after
the Closing Date, such Pledgor shall promptly notify the Collateral Trustee
thereof.


(vi)Such Pledgor is an “air carrier” within the meaning of Section 40102 of
Title 49 and holds a certificate under Section 41102 of Title 49. Such Pledgor
holds an air carrier operating certificate issued pursuant to Chapter 447 of
Title 49. Delta is a “citizen of the United States” as defined in Section
40102(a)(15) of Title 49 and as that statutory provision has been interpreted by
the DOT pursuant to its policies (a “United States Citizen”). Such Pledgor
possesses all necessary certificates, franchises, licenses, permits, rights,
designations, authorizations, exemptions, concessions, frequencies and

6

--------------------------------------------------------------------------------



consents which relate to the operation of the routes flown by it and the conduct
of its business and operations as currently conducted except where failure to so
possess would not, in the aggregate, have a Material Adverse Effect. Except for
matters that could not reasonably be expected to have a Material Adverse Effect,
there are no past due license fees owed on any Pledgor's DOT or FAA licenses,
certificates or authorizations. Such Pledgor is in compliance with all material
requirements of the certificates and authorizations issued to it by the DOT or
the FAA.


(vii)Such Pledgor has full corporate power and authority and legal right to
pledge all of the Collateral pursuant to this Agreement.


(viii)No consent of any other party (including, without limitation, stockholders
or creditors of such Pledgor), and no consent, authorization, approval, or other
action by, and (except in connection with the perfection of the Lien created
hereby) no notice to or filing with, any Governmental Authority or other Person
is required either (x) for the pledge by such Pledgor of the Collateral pursuant
to this Agreement or for the execution, delivery or performance of this
Agreement or (y) for the exercise by the Collateral Trustee of the rights
provided for in this Agreement or the remedies in respect of the Collateral
pursuant to this Agreement; provided, however, that the (A) transfer of (other
than the grant or pledge of a security interest in) Pacific Routes is subject to
the consent of the DOT pursuant to Section 41307 of Title 49 and may be subject
to Presidential review pursuant to Section 41307 of Title 49 and the approval of
the applicable Pacific Route Foreign Aviation Authority as set forth in Section
10A below, (B) any transfer of (other than the grant or pledge of a security
interest in) Pacific Route FAA Slots is subject to confirmation by the FAA, (C)
the transfer of (other than the grant or pledge of a security interest in)
Pacific Route Gate Leaseholds and Specified Pacific Route FAA Slots may be
subject to approval by Governmental Authorities or Airport Authorities, aviation
authorities, air carriers or other lessors and (D) the transfer of, grant or
pledge of a security interest in and exercise of remedies with respect to
Pacific Route Foreign Slots may be subject to (x) the requirements and
limitations of applicable foreign law and (y) approval by the applicable Pacific
Route Foreign Aviation Authority or Airport Authorities.


(ix)All information set forth herein relating to the Collateral of such Pledgor
is accurate in all material respects as of the date hereof.


(x)This Agreement is made with full recourse to such Pledgor and pursuant to and
upon all the warranties, representations, covenants and agreements on the part
of such Pledgor contained herein, in the other Priority Lien Documents, and
otherwise in writing in connection herewith or therewith.


Section 5.Supplements, Further Assurances. (i) Each Pledgor agrees that at any
time and from time to time, at the expense of such Pledgor, such Pledgor will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be required or that the Collateral Trustee reasonably
deems necessary in order to perfect, preserve

7

--------------------------------------------------------------------------------



and protect any security interest granted or purported to be granted hereby or
to enable the Collateral Trustee to exercise and enforce its rights and remedies
hereunder or under the Priority Lien Documents to which it is a party with
respect to any Collateral, including, without limitation, any actions reasonably
requested by the Collateral Trustee to register, record and identify the
Collateral Trustee as a “Holder” of a Pacific Route FAA Slot (other than
Specified Pacific Route FAA Slots) with the FAA and to cause evidence of its
title to be duly recorded, filed or filed for recording, to the extent permitted
or required under any applicable law, by such Pledgor as owner, and any actions
reasonably requested by the Collateral Trustee required to perfect, preserve and
protect any such security interest under other applicable laws; provided, that
notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing, no Pledgor shall be required to take any action with respect to
any Pacific Route Gate Leasehold that would result in the termination of such
Pledgor's interest in such Pacific Route Gate Leasehold or give rise to any
indemnification obligation owing to, or any right to terminate or commence the
exercise of remedies by, any Governmental Authority or Airport Authority with
respect thereto.


(ii)    Subject to the terms of the applicable Priority Lien Documents, upon any
Guarantor acquiring any right, title or interest in or to any Collateral
(including any Proceeds of such Collateral), Delta shall cause such Guarantor to
become a Pledgor under this Agreement pursuant to a joinder agreement, including
a supplement to Schedule I hereto, in form and substance reasonably satisfactory
to the Collateral Trustee the result of which shall be that such Guarantor shall
have pledged to the Collateral Trustee, and granted the Collateral Trustee, a
duly perfected first priority security interest in and to such Collateral (and
such Collateral shall otherwise be subject only to Permitted Liens, to the same
extent and subject to the same terms and conditions as the Pledgors are subject
hereunder.


Section 6.    Provisions Concerning Pledged Collateral.


(i)Financing Statements. Each Pledgor hereby authorizes the Collateral Trustee,
at any time and from time to time, to file or record such financing statements
and amendments thereto, in form and substance acceptable to the Collateral
Trustee, as may from time to time be required or necessary to grant, continue
and maintain a valid, enforceable, first priority security interest in the
Collateral as provided herein (to the extent such perfection and priority can be
obtained by filing a UCC financing statement or by filing a record of such
security interest with the FAA), and the other rights, as against third parties,
provided hereby, all in accordance with the UCC as enacted in any and all
relevant jurisdictions or any other relevant law. Each Pledgor shall pay any
applicable filing fees and other expenses related to the filing of such
financing statements and amendments thereto.


(ii)Compliance with Laws and Regulations. Each Pledgor shall promptly comply in
all material respects with all laws, ordinances, orders, rules, regulations, and
requirements of all federal, state, municipal or other governmental or
quasi-governmental authorities or bodies including, without limitation, Pacific
Route Foreign Aviation Authorities, then having jurisdiction over the Collateral
(or any part thereof) and/or the

8

--------------------------------------------------------------------------------



use thereof by such Pledgor, of every nature and kind (the “Requirements”)
including any of the same which relate to or require changes or requirements
incident to or as the result of any use thereof or otherwise, and each Pledgor
shall so comply, whether or not such Requirements shall now exist or shall
hereafter be enacted or promulgated and whether or not the same may be said to
be within the present contemplation of the parties hereto. Notwithstanding the
foregoing, if the Pledgor in good faith contests a Requirement, it shall not be
obligated to comply with such Requirement to the extent such non-compliance or
deferral is consistent with law and does not have a materially adverse effect on
the Collateral or the security interest therein.


(iii)Notice of Laws. Each Pledgor agrees to give the Collateral Trustee notice
of any violations of any Requirement enacted, passed, promulgated, made, issued
or adopted by any of the governmental departments or agencies or authorities
hereinbefore mentioned affecting the Collateral or such Pledgor's use thereof, a
copy of which is served upon or received by such Pledgor, or otherwise brought
to the attention of such Pledgor, by mailing within thirty (30) business days
after such service, receipt, or after the same otherwise comes to the attention
of such Pledgor, a copy of each and every one thereof to the Collateral Trustee.
At the same time, each Pledgor will inform the Collateral Trustee as to the work
or steps such Pledgor proposes to do or take in order to correct the violation.
Notwithstanding the foregoing, however, if such work or step would require any
alterations which would, in the Collateral Trustee's reasonable opinion, reduce
the value of the Collateral or change the general character or use of the
Collateral, such Pledgor may, with the consent of the Collateral Trustee, defer
compliance therewith, as long as such deferral is consistent with applicable law
in order that such Pledgor may, with the consent of the Collateral Trustee, at
such Pledgor's expense, contest or seek modification of or other relief with
respect to such Requirements, but nothing herein shall relieve such Pledgor of
the duty and obligation, at such Pledgor's expense, to comply with such
Requirements, or such Requirements as modified, whenever the Collateral Trustee
shall so direct.


Section 7.    Collateral Trustee Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Collateral Trustee as such Pledgor's attorney-in-fact, with full
authority in the place and stead of such Pledgor and in the name of such Pledgor
or otherwise; from time to time in the Collateral Trustee's discretion to take
any action and to execute any instrument which the Collateral Trustee may
reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, which appointment as attorney-in-fact is coupled with an interest.


Section 8.    Collateral Trustee May Perform. If any Pledgor fails to perform
any agreement contained herein after receipt of a written request to do so from
the Collateral Trustee, the Collateral Trustee may itself perform, or cause
performance of, such agreement, and the reasonable expenses of the Collateral
Trustee, including, without limitation, the fees and expenses of its counsel,
incurred in connection therewith, shall be payable by such Pledgor and shall be
considered Obligations.



9

--------------------------------------------------------------------------------



Section 9.    The Collateral Trustee.


(i)    It is expressly understood and agreed by the parties hereto and each
Priority Lien Secured Party, by accepting the benefits of this Agreement,
acknowledges and agrees that the obligations of the Collateral Trustee as holder
of the Collateral and interests therein and with respect to the disposition
thereof, and otherwise under this Agreement, are only those expressly set forth
in this Agreement. The Collateral Trustee shall act hereunder on the terms and
conditions set forth in the Collateral Trust Agreement.
(ii)    The powers conferred on the Collateral Trustee hereunder are solely to
protect their interest and the interests of the Priority Lien Secured Parties in
the Collateral and shall not impose any duty upon them to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by the Collateral Trustee hereunder or
as otherwise provided for under the Collateral Trust Agreement or the UCC, the
Collateral Trustee shall have no duty as to any Collateral or as to the taking
of any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral, whether or not the Collateral Trustee has
or has been or are deemed to have knowledge of such matters.
Section 10.    Events of Default, Remedies:


A.    Remedies: Obtaining the Collateral Upon Event of Default. If any Event of
Default shall have occurred and be continuing, then and in every such case, the
Collateral Trustee may, at any time or from time to time during such Event of
Default:


(i)    Declare the entire right, title and interest of the Pledgors in and to
the Collateral vested, subject to any binding and enforceable requirements
imposed by Title 14, Title 49, other applicable law and the DOT (and, in the
case of Pacific Route Gate Leaseholds, the requirements imposed by the
applicable Governmental Authorities and/or Airport Authorities), in which event
such rights, title and interest shall immediately vest in the Collateral
Trustee, in which case each Pledgor agrees to execute and deliver such deeds of
conveyance, assignments and other documents or instruments (including any
notices or applications to the DOT, FAA, applicable Pacific Route Foreign
Aviation Authorities, Governmental Authorities or Airport Authorities having
jurisdiction over any such Pacific Route or the use thereof) as shall be
requested by the Collateral Trustee in order to effectuate the transfer of such
Collateral, together with copies of the certificates or orders issued by the DOT
and the Pacific Route Foreign Aviation Authorities representing same and any
other rights of the Pledgors with respect thereto, to any designee or designees
selected by the Collateral Trustee and approved by the DOT and, to the extent
necessary, by any Pacific Route Foreign Aviation Authorities; it being
understood that each Pledgor's obligation to deliver such Collateral and such
documents and instruments with respect thereto is of the essence of this
Agreement and that, accordingly, upon application to a court of equity having
jurisdiction, the Collateral Trustee shall be entitled to a decree requiring
specific performance by each Pledgor of said obligations; and


    

10

--------------------------------------------------------------------------------



(ii)    Sell or otherwise liquidate, or direct any Pledgor to sell or otherwise
liquidate, any or all of the Collateral or any part thereof, subject to any
binding and enforceable requirements imposed by applicable law and Airport
Authorities with respect to Pacific Route Gate Leaseholds, and take possession
of the proceeds of any such sale or liquidation.


B.    Remedies; Disposition of the Collateral.


(i)    If any Event of Default shall have occurred and be continuing, the
Collateral Trustee may from time to time exercise in respect of the Collateral,
in addition to other rights and remedies provided for herein or otherwise
available to it, and to the extent not in violation of applicable law, including
Title 14 and Title 49, and subject to the approval of the DOT or its successor
or nominee, all the rights and remedies of a secured party on default under the
UCC in effect in all relevant jurisdictions at the time of such Event of
Default, and the Collateral Trustee may also in its sole discretion, without
notice except as specified below, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any exchange, broker's board or at
any of the Collateral Trustee's offices or elsewhere, for cash, on credit or for
future delivery, and at such price or prices and upon such other terms as the
Collateral Trustee may deem commercially reasonable. To the extent not
inconsistent with Title 49 and the DOT or FAA requirements and any additional
requirements of the applicable Governmental Authorities and/or Airport
Authorities, the Collateral Trustee or any other Priority Lien Secured Party may
be the purchasers of any or all of the Collateral at any such sale and shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at such sale, to
use and apply any of the Priority Lien Obligations owed to such Person as a
credit on account of the purchase price of any Collateral payable by such Person
at such sale. Each purchaser at any such sale shall acquire the property sold
absolutely free from any claim or right on the part of the Pledgors, and each
Pledgor hereby waives, to the fullest extent permitted by law, all rights of
redemption, stay or appraisal which it now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted. Each
Pledgor agrees that, to the extent notice of sale shall be required by law, at
least ten days' notice to such Pledgor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. The Collateral Trustee shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The
Collateral Trustee may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Pledgor hereby waives, to the full extent permitted by law, any claims against
the Collateral Trustee arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale.


(ii)    Except as otherwise provided herein, each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with

11

--------------------------------------------------------------------------------



the Collateral Trustee's taking possession or the Collateral Trustee's
disposition of any of the Collateral, including, without limitation, any and all
prior notice and hearing for any prejudgment remedy or remedies and any such
right which such Pledgor would otherwise have under law; and the Pledgor hereby
further waives to the fullest extent permitted by applicable law: (a) all
damages occasioned by such taking of possession; (b) all other requirements as
to the time, place and terms of sale or other requirements with respect to the
enforcement of the Collateral Trustee's rights hereunder; and (c) all rights of
redemption, appraisement, valuation, stay, extension or moratorium now or
hereafter in force under any applicable law. Any sale of, or the grant of
options to purchase, or any other realization upon, any Collateral shall operate
to divest all right, title, interest, claim and demand, either at law or in
equity, of each Pledgor therein and thereto, and shall be a perpetual bar both
at law and in equity against such Pledgor and against any and all Persons
claiming or attempting to claim the Collateral so sold, optioned or realized
upon, or any part thereof, from, through and under such Pledgor.


(iii)    If any Event of Default shall have occurred and be continuing, then in
the Collateral Trustee's reasonable discretion, the Collateral Trustee may use
the blank, undated, signed Pacific Route FAA Slot transfer documents held in
escrow from time to time (substantially in the form of Exhibit A hereto) as a
means to effectuate a transfer as contemplated herein, subject in each case to
applicable law.


(iv)    In connection with any foreclosure, collection, sale or other
enforcement of Liens granted to the Collateral Trustee in this Agreement, the
Pledgors will cooperate in good faith with the Collateral Trustee or its
designee in obtaining all regulatory licenses, consents and other governmental
approvals necessary or (in the reasonable opinion of the Collateral Trustee or
its designee) desirable to conduct all aviation operations with respect to the
Collateral and will, at the request of the Collateral Trustee and in good faith,
continue to operate and manage the Collateral and maintain all applicable
regulatory licenses with respect to the Collateral until such time as the
Collateral Trustee or its designee obtain such licenses, consents and approvals,
and at such time the Pledgors will cooperate in good faith with the transition
of the aviation operations with respect to the Collateral to any new aviation
operator (including, without limitation, the Collateral Trustee or its
designee).
Section 11.    Application of Proceeds.


(a)    Any cash held by the Collateral Trustee as Collateral and all cash
proceeds received by the Collateral Trustee in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
pursuant to the exercise by the Collateral Trustee of its remedies as a secured
creditor as provided in Section 10 of this Agreement shall be applied from time
to time by the Collateral Trustee in accordance with the terms of the Collateral
Trust Agreement.


    

12

--------------------------------------------------------------------------------



(b)    It is understood that the Pledgors shall remain liable to the extent of
any deficiency between the amount of the proceeds of the Collateral and the
aggregate amount of the outstanding Priority Lien Obligations.


Section 12.    No Waiver; Discontinuance of Proceeding.


(a)    Each and every right, power and remedy hereby specifically given to the
Collateral Trustee or otherwise in this Agreement shall be cumulative and shall
be in addition to every other right, power and remedy specifically given under
this Agreement or the other Priority Lien Documents now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Trustee. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Trustee in the exercise of any such right, power or
remedy and no renewal or extension of any of the Priority Lien Obligations shall
impair any such right, power or remedy or shall be construed to be a waiver of
any default or Event of Default or an acquiescence therein. No notice to or
demand on the Pledgors in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Collateral Trustee to any other or further action in any
circumstances without notice or demand. In the event that the Collateral Trustee
shall bring any suit to enforce any of its rights hereunder and shall be
entitled to judgment, then in such suit the Collateral Trustee may recover
reasonable expenses, including attorneys' fees, and the amounts thereof shall be
included in such judgment.


(b)    In the event the Collateral Trustee shall have instituted any proceeding
to enforce any right, power or remedy under this Agreement by foreclosure, sale,
entry or otherwise, and such proceeding shall have been discontinued or
abandoned for any reason or shall have been determined adversely to the
Collateral Trustee, then and in every such case each Pledgor, the Collateral
Trustee and each holder of any of the Priority Lien Obligations shall to the
extent permitted by applicable law be restored to their respective former
positions and rights hereunder with respect to the Collateral, and all rights,
remedies and powers of the Collateral Trustee and the Priority Lien Secured
Parties shall continue as if no such proceeding had been instituted.


Section 13.    Indemnification.


(a)    Each Pledgor agrees to indemnify, reimburse and hold the Collateral
Trustee and its respective successors, permitted assigns, employees, agents and
servants (hereinafter in this Section 13 referred to individually as
“Indemnitee,” and collectively as “Indemnitees”) harmless from any and all
liabilities, obligations, damages, injuries, penalties, claims, demands,
actions, suits, judgments and any and all reasonable related costs, expenses or
disbursements (including reasonable attorneys' fees and expenses) (for the
purposes of this Section 13 the foregoing are collectively called “expenses”) of
whatsoever kind and nature imposed on, asserted against or incurred by any of
the Indemnitees in any way relating to or arising out of this Agreement, any
other Priority Lien Document or any other document executed in connection
herewith or

13

--------------------------------------------------------------------------------



therewith or in any other way connected with the administration of the
transactions contemplated hereby or thereby or the enforcement of any of the
terms of, or the preservation of any rights under any thereof, or in any way
relating to or arising out of the manufacture, ownership, ordering, purchase,
delivery, control, acceptance, lease, financing, possession, operation,
condition, sale, return or other disposition, or use of the Collateral
(including, without limitation, latent or other defects, whether or not
discoverable), the violation of the laws of any country, state or other
governmental body or unit, any tort (including, without limitation, claims
arising or imposed under the doctrine of strict liability, or for or on account
of injury to or the death of any Person (including any Indemnitee), or property
damage; provided that no Indemnitee shall be indemnified pursuant to this
Section 13(a) for losses, damages or liabilities to the extent caused by the
gross negligence or willful misconduct of such Indemnitee. Each Pledgor agrees
that upon written notice by any Indemnitee of the assertion of such a liability,
obligation, damage, injury, penalty, claim, demand, action, suit or judgment,
the Pledgor shall assume full responsibility for the defense thereof. Each
Indemnitee agrees to use its best efforts to promptly notify the Pledgor of any
such assertion of which such Indemnitee has knowledge.


(b)    Without limiting the application of Section 13(a), upon 30 days' prior
written notice, each Pledgor agrees to pay, or reimburse the Collateral Trustee
for, any and all reasonable fees, costs and expenses of whatever kind or nature
incurred in connection with the creation, preservation or protection of the
Collateral Trustee's Liens on, and security interest in, the Collateral,
including, without limitation, all fees and taxes in connection with the
recording or filing of instruments and documents in public offices, payment or
discharge of any taxes or Liens upon or in respect of the Collateral, premiums
for insurance with respect to the Collateral and all other reasonable fees,
costs and expenses in connection with protecting, maintaining or preserving the
Collateral and the Collateral Trustee's interest therein, whether through
judicial proceedings or otherwise, or in defending or prosecuting any actions,
suits or proceedings arising out of or relating to the Collateral.


(c)    If and to the extent that the Priority Lien Obligations of the Pledgor
under this Section 13 are unenforceable for any reason, each Pledgor hereby
agrees to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.


(d)    Any amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement shall constitute Priority Lien Obligations secured by the
Collateral. The indemnity obligations of the Pledgors contained in this Section
13 shall continue in full force and effect notwithstanding the payment of all of
the Priority Lien Obligations and notwithstanding the discharge thereof.


Section 14.    Amendments, etc. This Agreement may not be amended, modified or
waived except with the written consent of the Pledgors and the Collateral
Trustee (acting pursuant to and in accordance with the terms of the Collateral
Trust Agreement). Any amendment, modification or supplement of or to any
provision of this Agreement, any termination or waiver of any provision of this
Agreement and any consent to any departure by the Pledgors from the terms of any
provision of this Agreement shall be effective only in the

14

--------------------------------------------------------------------------------



specific instance and for the specific purpose for which made or given. No
notice to or demand upon the Pledgors in any instance hereunder shall entitle
the Pledgors to any other or further notice or demand in similar or other
circumstances.


Section 15.    Termination; Release.


(a)    After the Discharge of Priority Lien Obligations, this Agreement shall
terminate (provided that all indemnities set forth herein shall survive) and the
Collateral Trustee, at the request and expense of the Pledgors, will promptly
execute and deliver to the Pledgors a proper instrument or instruments
acknowledging the satisfaction and termination of this Agreement, and, subject
to the terms of the Collateral Trust Agreement, will duly assign, transfer and
deliver to the Pledgors (without recourse and without any representation or
warranty) such of its Collateral as may be in the possession of the Collateral
Trustee and as has not theretofore been sold or otherwise applied or released
pursuant to this Agreement. As used in this Agreement, “Termination Date” shall
mean the date upon which the Discharge of Priority Lien Obligations shall have
occurred.


(b)    In the event that any part of the Collateral is sold, the Liens on such
Collateral created by this Agreement shall be released in accordance with and to
the extent contemplated by the terms of the Collateral Trust Agreement.


(c)    As to any Collateral, the Liens on such Collateral created by this
Agreement shall be released in accordance with Section 4.1(a) of the Collateral
Trust Agreement, including but not limited to Section 4.1(a)(7) of the
Collateral Trust Agreement.


(d)    At any time that the Pledgors desire that Collateral be released as
provided in the foregoing Section 15(a), (b) or (c), it shall deliver to the
Collateral Trustee a certificate signed by its chief financial officer or
another authorized senior officer stating that the release of the respective
Collateral is permitted pursuant to Section 15(a), (b) or (c). If requested by
the Collateral Trustee (although the Collateral Trustee shall have no obligation
to make any such request), such Pledgor shall furnish appropriate legal opinions
(from counsel, which may be in-house counsel, acceptable to the Collateral
Trustee) to the effect set forth in the immediately preceding sentence. The
Collateral Trustee shall have no liability whatsoever to any Priority Lien
Secured Party as the result of any release of Collateral by it as permitted by
this Section 15. In the event of any release pursuant to this Section 15, the
Collateral Trustee shall use commercially reasonable efforts, at such Pledgor's
request and expense, to deliver such documents or other evidence as may be
reasonably requested to evidence such release


Section 16.    Definitions. The following terms shall have the following
meanings. Such definitions shall be equally applicable to the singular and
plural forms of the terms defined. Except as otherwise defined herein, terms
used herein and defined in the Collateral Trust Agreement shall be used herein
as therein defined.


“Agreement” has the meaning provided in the preamble hereto.

15

--------------------------------------------------------------------------------



“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.
“Collateral” has the meaning provided in Section 1 hereof.
“Credit Agreement” has the meaning provided in the recitals hereof.
“DOT” shall mean the United States Department of Transportation and any
successor thereto.
“Event of Default” shall mean any event that has occurred that constitutes a
default under any Priority Lien Document entitling the Collateral Trustee to
foreclose upon, collect or otherwise enforce any of the Liens under this
Agreement.
“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.
“FAA Slot” shall mean, at any time, all of the rights and operational authority
of any Pledgor, now held or hereafter acquired, to conduct one Instrument Flight
Rule (as defined under the FAA regulations) landing or takeoff operation during
a specific hour or half-hour period at any slot-constrained or high density
traffic airport in the United States (other than JFK) pursuant to FAA
regulations, including Title 14.
“Foreign Aviation Authority” shall mean any foreign governmental,
quasi-governmental, regulatory or other agency, public corporation or private
entity that exercises jurisdiction over the authorization (a) to serve any
foreign point on each of the Routes and/or to conduct operations related to the
Routes and/or (b) to hold and operate any Foreign Slots.
“Foreign Slot” shall mean all of the rights and operational authority, now held
or hereafter acquired, of any Pledgor to conduct one landing or takeoff
operation during a specific hour or other period at each non-United States
airport.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government. Governmental Authority shall not include any Person in its capacity
as an Airport Authority.
“Indemnitee” shall have the meaning provided in Section 13 hereof.
“JFK” shall mean New York's John F. Kennedy (JFK) International Airport.

16

--------------------------------------------------------------------------------



“Pacific Countries” shall mean (i) countries bordering the Pacific Ocean in
Asia, North America, Australia and New Zealand, (ii) islands surrounded by the
Pacific Ocean and (iii) Thailand, Myanmar (Burma), Laos and Cambodia.
“Pacific Route FAA Slot” shall mean, at any time, (a) any FAA Slot of any
Pledgor, now held or hereafter acquired, to the extent that such FAA Slot is
used to operate direct non-stop flights to Pacific Countries using a Pacific
Route and (b) all take-off and landing rights and operational authority of any
Pledgor at any airport in the United States (other than JFK) which is a central
connection point through which any Pledgor coordinates flights utilizing the
Pacific Routes or which is an origination or destination point for flights
utilizing the Pacific Routes, in each case, at such time (any such Pacific Route
FAA Slot defined in this clause (b) but not constituting a Pacific Route FAA
Slot pursuant to clause (a) above, a “Specified Pacific Route FAA Slot”);
provided, however, that to the extent that any Pledgor ceases to use any Pacific
Route FAA Slot in connection with the Pacific Routes, such Pacific Route FAA
Slot shall automatically cease to be a Pacific Route FAA Slot hereunder.
“Pacific Route Foreign Aviation Authority” shall mean any Foreign Aviation
Authority that exercises jurisdiction over the authorization (a) to serve any
foreign point on each of the Pacific Routes and/or to conduct operations related
to the Pacific Route and/or (b) to hold and operate any Pacific Route Foreign
Slots.
“Pacific Route Foreign Slot” shall mean any Foreign Slot of any Pledgor
necessary to operate a Pacific Route, whether or not utilized by such Pledgor.
“Pacific Route Gate Leaseholds” shall mean, at any time, all of the right,
title, privilege, interest, and authority now or hereafter acquired or held by
any Pledgor in connection with the right to use, operate or occupy space in an
airport terminal at which any Pledgor conducts scheduled operations for direct
non-stop flights (or flights originating at airports that are central connection
points through which any Pledgor coordinates flights utilizing the Pacific
Routes) using the Pacific Routes to the extent such Pacific Route Gate Leasehold
is utilized in connection with the Pacific Routes at such time. To the extent
that any Pledgor ceases to use any Pacific Route Gate Leasehold in connection
with the Pacific Routes, such Pacific Route Gate Leasehold shall automatically
cease to be a Pacific Gate Leasehold hereunder.
“Pacific Route Slot” shall mean a Pacific Route FAA Slot and a Pacific Route
Foreign Slot, or either of them.
“Pacific Routes” shall mean the Routes described on Schedule I hereto and any
other Routes to or from the Pacific Countries (other than Routes between
countries in North America) that are acquired by or granted to any Pledgor.
“Permitted Liens” means those Liens on Collateral which, under each of the
Priority Lien Documents, are permitted to be incurred on a priority basis to the
Liens granted hereunder.

17

--------------------------------------------------------------------------------



“Pledgor” has the meaning provided in the preamble hereto.
“Proceeds” shall have the meaning assigned that term under the UCC as in effect
in any relevant jurisdiction or under other relevant law and, in any event,
shall include, but not be limited to, any and all (i) proceeds of any insurance,
indemnity, warranty or guarantee payable to the Collateral Trustee or to the
Pledgors or any Affiliate of the Pledgors from time to time with respect to any
of the Collateral, (ii) payments (in any form whatsoever), made or due and
payable to the Pledgors from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any Governmental Authority (or any Person acting under color of
Governmental Authority), (iii) instruments representing obligations to pay
amounts in respect of the Collateral and (iv) other amounts from time to time
paid or payable under or in connection with any of the Collateral.
“Priority Lien Secured Parties” shall mean the holders of Priority Lien
Obligations and the Priority Lien Representatives.
“Requirements' has the meaning provided in Section 6(ii) hereof.
“Routes” shall mean the routes for which any Pledgor holds or hereafter acquires
the requisite authority to operate foreign air transportation pursuant to Title
49 including, without limitation, applicable frequencies, exemption and
certificate authorities, whether or not utilized by any Pledgor.
“Specified Pacific Route FAA Slot” shall have the meaning given to such term in
the definition of “Pacific Route FAA Slot” herein.
“Termination Date” has the meaning provided in Section 15 hereof.
“Title 14” shall mean Title 14 of the United States Code of Federal Regulations,
including Part 93, Subparts K and S thereof, as amended from time to time or any
successor or recodified regulation.
“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto or any subsequent legislation
that amends, supplements or supersedes such provisions.
“United States Citizen” has the meaning provided in Section 4(vi) hereof.
Section 17.    Notices. Except as otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be in writing (including telegraphic, telex, facsimile transmission
or cable communication) and shall be delivered, mailed, telegraphed, telexed,
facsimile transmitted or cabled, addressed:


(a)    if to Delta, to Delta's office at:

18

--------------------------------------------------------------------------------



Delta Air Lines, Inc.
1030 Delta Blvd.
Atlanta, GA 30354
Fax: (404) 714-6439
Attention: Treasurer, Dept. 856


With a copy to:


Delta Air Lines, Inc.
1030 Delta Blvd.
Atlanta, GA 30354
Fax: (404) 715-2233
Attention: General Counsel, Dept. 971
        


(b)    if to the Collateral Trustee, to its office at:
Wilmington Trust, National Association
50 South Sixth Street
Suite 1290
Minneapolis, Minnesota 55402
Facsimile No.: 612-217-5651
Attention: Joshua G. James


With a copy to:
Salans LLP
Rockefeller Center
620 Fifth Avenue
New York, NY 10020
Facsimile No.: 212-307-3340
Attention: Sahra Dalfen, Esq.


or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. All such notices
and communications shall, when mailed, telegraphed, telexed, facsimile
transmitted or cabled or sent by overnight courier, be effective on the third
Business Day following deposit in the U.S. mails, certified, return receipt
requested, when delivered to the telegraph company, cable company or on the day
following delivery to an overnight courier, as the case may be, or sent by telex
or facsimile device, except that notices and communications to the Collateral
Trustee shall not be effective until received by the Collateral Trustee.
Section 18.    Continuing Security Interest; Successors and Assigns; Transfer of
Indebtedness. This Agreement shall create a continuing security interest in the
Collateral and

19

--------------------------------------------------------------------------------



shall (i) remain in full force and effect until the Discharge of Priority Lien
Obligations, (ii) be binding upon each Pledgor, its successors and assigns
(provided that the Pledgors may not transfer or assign any or all of its rights
or obligations hereunder without the prior written consent of the Collateral
Trustee), and (iii) inure, together with the rights and remedies of the
Collateral Trustee hereunder, to the benefit of the Collateral Trustee and each
other Priority Lien Secured Party and each of their respective successors,
transferees and assigns; no other persons (including, without limitation, any
other creditor of the Pledgors) shall have any interest herein or any right or
benefit with respect hereto. Without limiting the generality of the foregoing
clause (iii) and subject to the provisions of the applicable Priority Lien
Documents, any Priority Lien Secured Party may assign or otherwise transfer any
indebtedness held by it secured by this Agreement to any other person or entity,
and such other person or entity shall thereupon become vested with all the
benefits in respect thereof granted to such Priority Lien Secured Party herein
or otherwise, subject, however, to the provisions of the applicable Priority
Lien Documents.


Section 19.    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS THEREOF.


Section 20.    Consent to Jurisdiction and Service of Process. All judicial
proceedings brought against the Pledgors with respect to this Agreement shall be
brought in any state or federal court of competent jurisdiction in the State of
New York and by execution and delivery of this Agreement, each Pledgor accepts
for itself and in connection with its properties, generally and unconditionally,
the exclusive jurisdiction and venue of the aforesaid courts, and irrevocably
agrees to be bound by any judgment rendered thereby in connection with this
Agreement. Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 17. Nothing herein shall
affect the right to serve process in any other manner permitted by law or shall
limit the right of the Collateral Trustee to bring proceedings against the
Pledgor in the courts of any other jurisdiction.


Section 21.    Security Interest Absolute. The obligations of each Pledgor
hereunder shall remain in full force and effect without regard to, and shall not
be impaired by (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of the Pledgors, except to
the extent that the enforceability thereof may be limited by any such event; (b)
any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect of this Agreement or any other Priority Lien
Documents, except as specifically set forth in a waiver granted pursuant to
Section 14; (c) any amendment to or modification of any Priority Lien Document
or any security for any of the Priority Lien Obligations, whether or not the
Pledgors shall have notice or knowledge of any of the foregoing, except as
specifically set forth in an amendment or modification executed pursuant to
Section 14; (d) any lack of validity or enforceability of the Priority Lien; or
(e) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, each Pledgor.


Section 22.    Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the

20

--------------------------------------------------------------------------------



extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.


Section 23.    Headings. Section headings used in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.


Section 24.    Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original, and all of which counterparts,
taken together, shall constitute one and the same Agreement. A set of the
counterparts executed by all the parties hereto shall be lodged with the Pledgor
and the Collateral Trustee.


Section 25.    Representations, Etc.All agreements, statements, representations
and warranties made by the Pledgor herein or in any certificate or other
instrument delivered by the Pledgors or on its behalf under this Agreement shall
be considered to have been relied upon by the Priority Lien Secured Parties and
shall survive the execution and delivery of this Agreement and the other Loan
Documents regardless of any investigation made by the Priority Lien Secured
Parties or on their behalf.


Section 26.    Limited Obligations. It is the desire and intent of each Pledgor,
the Collateral Trustee and the Priority Lien Secured Parties that this Agreement
shall be enforced against the Pledgors to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. If and to the extent that the obligations of the Pledgors under this
Agreement shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers, which laws would determine the
solvency of the Pledgors by reference to the full amount of the Priority Lien
Obligations at the time of the execution and delivery of this Agreement), then
the amount of the Priority Lien Obligations of the Pledgors shall be deemed to
be reduced and the Pledgors shall pay the maximum amount of the Priority Lien
Obligations which would be permissible under the applicable law.


Section 27.    Construction of Schedule I. It is understood and agreed that the
last two columns of Schedule I are intended to be descriptive of the Pacific
Routes listed on such Schedule as of the date hereof and shall not be construed
as limiting in any way the Collateral subject to this Agreement.


[Remainder of Page Intentionally Left Blank]







21

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
DELTA AIR LINES, INC.
By: _________________________                             
Name: Kenneth W. Morge    
Title: Vice President & Treasurer    










































[Signature Page to The Priority Lien Security Agreement]



--------------------------------------------------------------------------------



WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Trustee


By: ________________________                            
Name: Joshua G. James    
Title: Assistant Vice President






































[Signature Page to The Priority Lien Security Agreement]







--------------------------------------------------------------------------------



SCHEDULE I


Schedule of Pacific Routes


 
Certification or Exemption Authority
Route Number of Certificate Containing Authority




Issued by
DOT/CAB Order




Current
Expiration Date
U.S. - Japan and beyond with intermediates
Certificate
Route 129
Order 98-6-22
OST 98-3441
Indefinite
(Subject to continuing effect under APA;
renewal filed 12/20/2002)


U.S. - China (named U.S. gateways to named points in China, via Japan)
Certificate
Route 378
Order 99-2-8
OST 97-3177
Indefinite
(Subject to continuing effect under APA; renewal filed 8/1/2003)


Detroit-Beijing
added as Segment
2
Certificate
Route 378
Order 2001-12-8 Docket OST-95-969
Indefinite
(Subject to continuing effect under APA; renewal filed 6/5/2006)


Detroit-Shanghai added as Segment 3
Certificate
Route 378
Order 2007-12-26
OST-2007-28567
Indefinite
(Subject to continuing effect under APA; renewal filed 4/20/09)


Atlanta-Shanghai
Certificate
Route 875
Orders 2007-9-25 and 2007-12-26
OST-2007-28567
Indefinite
(Subject to continuing effect under APA; renewal filed 5/1/09)
U.S. - China
All-cargo with open intermediates and beyond
Certificate
Route 828
Order 2005-3-40
OST-04-19077
Indefinite
(Subject to continuing effect under APA; renewal filed 4/20/09)






--------------------------------------------------------------------------------



 
Certification or Exemption Authority
Route Number of Certificate Containing Authority




Issued by
DOT/CAB Order




Current
Expiration Date
U.S. - China Combination or All-Cargo
Frequency Allocation
 
NOAT, 11/13/98,
OST-1996-1934;
Order 99-8-9,
OST-1999-5539;
Order 2001-1-6,
OST-1999-6323


None
U.S. - China Combination
Frequency Allocation
 
Order 2004-7-23,
OST-2004-18469


None
U.S. - China Combination (Detroit-Shanghai)
Frequency Allocation
 
Order 2007-12-26,
OST-2007-28567
None
U.S. - China Combination (Tokyo-Guangzhou, Detroit-Beijing)
Frequency Allocation
 
NOAT, 11/24/2010, OST-2010-0285
None
U.S. - China Combination (Detroit-Beijing)
Frequency Allocation
 
NOAT, 08/22/2012, OST-2010-0285
None
Japan-Hong Kong 5th Freedom Combination
Frequency Allocation
 
Order 2009-1-8,
OST-2008-0162
None








--------------------------------------------------------------------------------



Exhibit A
Office of Slot Administration
Office of Chief Counsel - Slot Transfers
Federal Aviation Administration
800 Independence Avenue, S.W.
Washington, D.C. 20591


Re: Request for Confirmation of Slot Transfers


Dear Sirs/Madams:


Please be advised that, pursuant to 14 C.F.R. § 93.221(a), Delta Air Lines, Inc.
(“Delta”) intends to transfer all rights, interests, and privileges pertaining
to the slots listed on the attached Schedule A (attached hereto) to [NAME A].
The slots involved in the transaction are not used for international or
essential air service, nor are they AIR-21 slot exemptions. This slot transfer
is permanent.


This letter serves as written evidence of Delta's and [NAME A]'s consent to the
transfer of the above-referenced slots -- said transfer to be effective as of
the date upon which [NAME A] signs this letter, subject to confirmation by the
FAA. Upon confirmation by the FAA, [NAME A] will become the holder of record of
the above-described slots.


Please confirm the transfer of the above-described slots by stamping and signing
the
acknowledgement copy of this letter and returning it to [Name, Title,] by
facsimile at _______
and by mail at ____________.


Sincerely,




_______________________
[NAME] [Date]
[TITLE]
Delta Air Lines, Inc.
CONFIRMED BY: _______________________
[FAA Name, Date]




_______________________
[NAME] [Date]
[TITLE]
[NAME A]


CONFIRMED BY: _______________________
[FAA Name, Date]







--------------------------------------------------------------------------------




EXHIBIT B
EXECUTION VERSION



--------------------------------------------------------------------------------



COLLATERAL TRUST AGREEMENT
dated as of October 18, 2012


among


DELTA AIR LINES, INC.,


the other Grantors from time to time party hereto,


BARCLAYS BANK PLC
as Administrative Agent under the Credit Agreement,


Each other Secured Debt Representative from time to time party hereto


and


WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Trustee



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE 1.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1
SECTION 1.1
Defined Terms
1
SECTION 1.2
Rules of Interpretation
16
ARTICLE 2.
THE TRUST ESTATES
17
SECTION 2.1
Declaration of Senior Trust
17
SECTION 2.2
Declaration of Junior Trust
18
SECTION 2.3
Priority of Liens
19
SECTION 2.4
Restrictions on Enforcement of Junior Liens
19
SECTION 2.5
Waiver of Right of Marshalling
22
SECTION 2.6
Discretion in Enforcement of Priority Liens
22
SECTION 2.7
Amendments to Priority Lien Documents and Discretion in Enforcement of Priority
Lien Obligations
22
SECTION 2.8
Insolvency or Liquidation Proceedings
23
SECTION 2.9
Collateral Shared Equally and Ratably within Class
24
SECTION 2.10
Equal and Ratable Sharing of Collateral by Holders of Priority Lien Obligations
25
SECTION 2.11
Equal and Ratable Sharing of Collateral by Holders of Junior Lien Obligations
25
SECTION 2.12
Ranking of Junior Liens
25
ARTICLE 3.
OBLIGATIONS AND POWERS OF COLALTERAL TRUSTEE
26
SECTION 3.1
Undertaking of the Collateral Trustee
26
SECTION 3.2
Release or Subordination of Liens
27
SECTION 3.3
Enforcement of Liens
27
SECTION 3.4
Application of Proceeds
28
SECTION 3.5
Powers of the Collateral Trustee
30
SECTION 3.6
Documents and Communications
30
SECTION 3.7
For Sole and Exclusive Benefit of Holders of Secured Debt Obligations
30
SECTION 3.8
Additional Secured Debt
30
ARTICLE 4.
OBLIGATIONS ENFORCEABLE BY DELTA AND THE OTHER GRANTORS
32
SECTION 4.1
Release of Liens on Collateral
32
SECTION 4.2
Delivery of Copies to Secured Debt Representatives
35
SECTION 4.3
Collateral Trustee not Required to Serve, File or Record
35
SECTION 4.4
Release of Liens in Respect of Pari Passu Notes
35
ARTICLE 5.
IMMUNITIES OF THE COLLATERAL TRUSTEE
35
SECTION 5.1
No Implied Duty
35
SECTION 5.2
Appointment of Agents and Advisors
35
SECTION 5.3
Other Agreements
36
SECTION 5.4
Solicitation of Instructions
36
SECTION 5.5
Limitation of Liability
36




--------------------------------------------------------------------------------




SECTION 5.6
Documents in Satisfactory Form
36
SECTION 5.7
Entitled to Rely
36
SECTION 5.8
Secured Debt Default
37
SECTION 5.9
Actions by Collateral Trustee
37
SECTION 5.10
Security or Indemnity in favor of the Collateral Trustee
37
SECTION 5.11
Rights of the Collateral Trustee
37
SECTION 5.12
Limitations on Duty of Collateral Trustee in Respect of Collateral
37
SECTION 5.13
Assumption of Rights, Not Assumption of Duties
38
SECTION 5.14
No Liability for Clean Up of Hazardous Materials
38
ARTICLE 6.
RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE
39
SECTION 6.1
Resignation or Removal of Collateral Trustee
39
SECTION 6.2
Appointment of Successor Collateral Trustee
39
SECTION 6.3
Succession
39
SECTION 6.4
Merger, Conversion or Consolidation of Collateral Trustee
40
ARTICLE 7.
MISCELLANEOUS PROVISIONS
40
SECTION 7.1
Amendment
40
SECTION 7.2
Voting
42
SECTION 7.3
Further Assurances; Insurance
43
SECTION 7.4
Perfection of Junior Trust Estate
44
SECTION 7.5
Successors and Assigns
44
SECTION 7.6
Delay and Waiver
45
SECTION 7.7
Notices
45
SECTION 7.8
Notice Following Discharge of Priority Lien Obligations
46
SECTION 7.9
Entire Agreement
46
SECTION 7.10
Compensation; Expenses
46
SECTION 7.11
Indemnity
47
SECTION 7.12
Severability
48
SECTION 7.13
Headings
48
SECTION 7.14
Obligations Secured
48
SECTION 7.15
Governing Law
48
SECTION 7.16
Consent to Jurisdiction
49
SECTION 7.17
Waiver of Jury Trial
49
SECTION 7.18
Counterparts
50
SECTION 7.19
Effectiveness
50
SECTION 7.20
Grantors and Additional Grantors
50
SECTION 7.21
Continuing Nature of this Agreement
50
SECTION 7.22
Insolvency
50
SECTION 7.23
Rights and Immunities of Secured Debt Representatives
51
EXHIBIT A - Additional Secured Debt Designation
 
EXHIBIT B - Form of Collateral Trust Joinder-Additional Secured Debt
 
EXHIBIT C - Form of Collateral Trust Joinder-Additional Grantors
 








ii

--------------------------------------------------------------------------------




This Collateral Trust Agreement (this “Agreement”) is dated as of October 18,
2012 and is by and among Delta Air Lines, Inc., a Delaware corporation (together
with its successors, “Delta”), the Grantors from time to time party hereto,
Barclays Bank PLC, as Administrative Agent (as defined below), each other
Secured Debt Representative from time to time party hereto and Wilmington Trust,
National Association, as Collateral Trustee (in such capacity and together with
its successors in such capacity, the “Collateral Trustee”).
RECITALS
Delta intends to enter into a Credit Agreement, dated as of the date hereof,
among Delta, the guarantors party thereto, Barclays Bank PLC, as administrative
agent (in such capacity and together with its successors and assigns, the
“Administrative Agent”), and the lenders party thereto.
Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.
Delta and the other Grantors intend to secure the obligations under the Credit
Agreement and any future Priority Lien Obligations on a priority basis and,
subject to such priority, intend to secure any future Junior Lien Obligations,
with Liens on all current and future Collateral to the extent that such Liens
have been provided for in the applicable Security Documents.
This Agreement sets forth the terms on which each Secured Party has appointed
the Collateral Trustee to act as the collateral trustee for the current and
future holders of the Secured Debt Obligations to receive, hold, maintain,
administer and distribute the Collateral at any time delivered to the Collateral
Trustee or the subject of the Security Documents, and to enforce the Security
Documents and all interests, rights, powers and remedies of the Collateral
Trustee with respect thereto or thereunder and the proceeds thereof.
AGREEMENT
In consideration of the premises and the mutual agreements herein set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:


ARTICLE 1.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION



SECTION 1.1     Defined Terms. The following terms will have the following
meanings:


“Act of Required Debtholders” means, as to any matter at any time:
(1)    prior to the Discharge of Priority Lien Obligations, a direction in
writing delivered to the Collateral Trustee by or with the written consent of
the holders of more than 50% of the Priority Lien Debt, calculated in accordance
with Section 7.2 and as follows:



--------------------------------------------------------------------------------




(x) the amount of Priority Lien Debt to be voted by the holders of a Series of
Priority Lien Debt will equal the sum of:
(a)     the aggregate outstanding principal amount of such Series of Priority
Lien Debt (including the face amount of outstanding letters of credit whether or
not then available or drawn); and
(b)    the aggregate unfunded commitments to extend credit which, when funded,
would constitute Priority Lien Debt under such Series of Priority Lien Debt; and
(y) following and in accordance with the outcome of the applicable vote under
its Secured Debt Documents, the Secured Debt Representative of each Series of
Priority Lien Debt will cast all of its votes under such Series of Priority Lien
Debt as a block;


provided, however, that after (1) the termination or expiration of all
commitments to extend credit that constitute Priority Lien Debt, (2) the payment
in full in cash of the principal of and interest and premium (if any) on all
Priority Lien Debt (other than any undrawn letters of credit), (3) the discharge
or cash collateralization (at the lower of (a) 105% of the aggregate undrawn
amount or (b) the percentage of the aggregate undrawn amount required for
release of Liens under the terms of the applicable Priority Lien Document) of
all outstanding letters of credit constituting Priority Lien Debt, and (4) the
payment in full in cash of all other Priority Lien Obligations other than any
Priority Lien Obligations consisting of Banking Product Obligations, Hedging
Obligations and Contingent Liabilities, the term “Act of Required Debtholders”
will mean the holders of more than 50% of the sum of the aggregate “settlement
amount” (or similar term) (as defined in the applicable Hedge Agreement relating
to Priority Lien Obligations consisting of a Hedging Obligation) or, with
respect to any such Hedge Agreement that has been terminated in accordance with
its terms, the amount then due and payable (including any termination payments
then due) under such Hedge Agreement, under all Hedge Agreements relating to
Priority Lien Obligations consisting of Hedging Obligations; provided that the
“settlement amount” (or similar term) as of the last business day of the month
preceding any date of determination shall be calculated by the appropriate swap
counterparties and reported to the Collateral Trustee upon request; provided
further, that any Hedging Obligation with a “settlement amount” (or similar
term) that is a negative number shall be disregarded for purposes of all
calculations required by the term “Act of the Required Debtholders”; and
(2)    at any time after the Discharge of Priority Lien Obligations, a direction
in writing delivered to the Collateral Trustee by or with the written consent of
the holders of more than 50% of the Junior Lien Debt, calculated in accordance
with Section 7.2 and as follows:
(x) the amount of Junior Lien Debt to be voted by the holders of a Series of
Junior Lien Debt will equal the sum of:

2

--------------------------------------------------------------------------------




(a)    the aggregate outstanding principal amount of such Series of Junior Lien
Debt (including the face amount of outstanding letters of credit whether or not
then available or drawn); and
(b)    the aggregate unfunded commitments to extend credit which, when funded,
would constitute Junior Lien Debt under such Series of Junior Lien Debt; and
(y) following and in accordance with the outcome of the applicable vote under
its Secured Debt Documents, the Secured Debt Representative of each Series of
Junior Lien Debt will cast all of its votes under such Series of Junior Lien
Debt as a block;
provided, however, that after (1) the termination or expiration of all
commitments to extend credit that constitute Junior Lien Debt, (2) the payment
in full in cash of the principal of and interest and premium (if any) on all
Junior Lien Debt (other than any undrawn letters of credit), (3) the discharge
or cash collateralization (at the lower of (a) 105% of the aggregate undrawn
amount or (b) the percentage of the aggregate undrawn amount required for
release of Liens under the terms of the applicable Junior Lien Document) of all
outstanding letters of credit constituting Junior Lien Debt, and (4) the payment
in full in cash of all other Junior Lien Obligations other than any Junior Lien
Obligations consisting of Banking Product Obligations, Hedging Obligations and
Contingent Liabilities, the term “Act of Required Debtholders” will mean the
holders of more than 50% of the sum of the aggregate “settlement amount” (or
similar term) (as defined in the applicable Hedge Agreement relating to Junior
Lien Obligations consisting of a Hedging Obligation) or, with respect to any
such Hedge Agreement that has been terminated in accordance with its terms, the
amount then due and payable (including any termination payments then due) under
such Hedge Agreement, under all Hedge Agreements relating to Junior Lien
Obligations consisting of Hedging Obligations; provided that the “settlement
amount” (or similar term) as of the last business day of the month preceding any
date of determination shall be calculated by the appropriate swap counterparties
and reported to the Collateral Trustee upon request; provided further, that any
Hedging Obligation with a “settlement amount” (or similar term) that is a
negative number shall be disregarded for purposes of all calculations required
by the term “Act of the Required Debtholders.”
For purposes of this definition, (a) Secured Debt registered in the name of, or
beneficially owned by, Delta or any Affiliate of Delta will be deemed not to be
outstanding and (b) votes will be determined in accordance with Section 7.2.
“Account Control Agreement” means each three-party control agreement entered
into by any Grantor, the Collateral Trustee and a financial institution which
maintains one or more deposit accounts or securities accounts that have been
pledged to the Collateral Trustee as Collateral under the Security Documents, in
each case in form and substance reasonably satisfactory to the Collateral
Trustee and as the same may be amended, restated, modified, supplemented,
extended or amended and restated from time to time.

3

--------------------------------------------------------------------------------




“Additional Collateral” means (a) cash and Permitted Investments (as defined in
the Credit Agreement) pledged to the Collateral Trustee (and subject to an
Account Control Agreement), and (b) routes, slots and/or gate leaseholds of
Delta or any other Grantor designated by Delta as “Additional Collateral” and
pledged to the Collateral Trustee pursuant to arrangements reasonably
satisfactory to the Administrative Agent, each other Priority Lien
Representative and the Collateral Trustee, and all of which assets shall (i)
(other than Additional Collateral of the type described in clause (a) above) be
valued by a new Appraisal Report (as defined in the Credit Agreement) at the
time Delta designates such assets as Additional Collateral and (ii) as of any
date of determination, be subject to a perfected first priority (subject to
Permitted Liens) Lien in favor of the Collateral Trustee.
“Additional Secured Debt” has the meaning set forth in Section 3.8.
“Additional Secured Debt Designation” means a notice in substantially the form
of Exhibit A.
“Administrative Agent” has the meaning set forth in the recitals.
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.
“Agreement” has the meaning set forth in the preamble.
“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.
“Asset Sale Offer” has the meaning set forth in Section 4.1(a)(5).
“Banking Product Obligations” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of any
treasury, depository and cash management services and automated clearing house
transfers of funds services provided by a lender under the Credit Agreement or
any of its banking affiliates, including obligations for the payment of fees,
interest, charges, expenses, attorneys' fees and disbursements in connection
therewith, in each case designated by Delta as Banking Product Obligations from
time to time by written notice to the Administrative Agent.
“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members, manager or managers

4

--------------------------------------------------------------------------------




or any controlling committee of managing members thereof and (d) with respect to
any other Person, the board or committee of such Person serving a similar
function.
“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time and any successor statute.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the City of New York or at a place of payment are
authorized by law, regulation or executive order to remain closed.
“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized and reflected as a liability on a balance
sheet prepared in accordance with GAAP.
“Capital Stock” means:
(1) in the case of a corporation, corporate stock;
(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,
but excluding from all of the foregoing clauses (1) through (4) any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.
“Class” means (1) in the case of Priority Lien Debt, every Series of Priority
Lien Debt, taken together, and (2) in the case of Junior Lien Debt, every Series
of Junior Lien Debt, taken together.
“Collateral” means all assets and properties of Delta and the Guarantors now
owned or hereafter acquired upon which Liens have been granted to the Collateral
Trustee to secure the Secured Debt Obligations (including, without limitation,
any Additional Collateral), together with all proceeds of the foregoing
(including, without limitation, proceeds from dispositions of the foregoing
deposited into a Controlled Account).
“Collateral Coverage Ratio” shall have the meaning assigned to such term under
the Credit Agreement.
“Collateral Trust Joinder” means (i) with respect to the provisions of this
Agreement relating to any Additional Secured Debt, an agreement substantially in
the form of Exhibit B and (ii) with respect to the provisions of this Agreement
relating to the addition of additional Grantors, an agreement substantially in
the form of Exhibit C.

5

--------------------------------------------------------------------------------




“Collateral Trustee” has the meaning set forth in the preamble.
“Contingent Liabilities” means, at any time, any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at such time.
“Controlled Account” means any account pledged to the Collateral Trustee subject
to an Account Control Agreement.
“Credit Agreement” means that certain Credit and Guaranty Agreement, dated as of
the date hereof, by and among Delta, the Guarantors, the Administrative Agent,
and the other parties thereto, providing for up to $1,950 million of revolving
credit and term loan borrowings, including any related notes, Guarantees,
collateral documents, instruments and agreements executed in connection
therewith, and, in each case, as amended, restated, modified, renewed, refunded,
replaced in any manner (whether upon or after termination or otherwise, and
whether or not the amount of Indebtedness thereunder is increased) or refinanced
(including by means of sales of debt securities to institutional investors) in
whole or in part from time to time.
“Credit Facilities” means, one or more debt facilities (including, without
limitation, the Credit Agreement) or, commercial paper facilities, reimbursement
agreements or other agreements providing for the extension of credit, or
securities purchase agreements, indentures or similar agreements, whether
secured or unsecured, in each case, with banks, insurance companies, financial
institutions or other institutional lenders or investors providing for, or
acting as initial purchasers of, revolving credit loans, term loans, receivables
financing (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from such lenders against such
receivables) or, letters of credit, surety bonds, insurance products or the
issuance and sale of securities, in each case, as amended, restated, modified,
renewed, extended, refunded, replaced in any manner (whether upon or after
termination or otherwise) or refinanced (including by means of sales of debt
securities to institutional investors) in whole or in part from time to time.
“Delta” has the meaning set forth in the preamble.
“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:
(1)    termination or expiration of all commitments to extend credit that would
constitute Priority Lien Debt;
(2)    payment in full in cash of the principal of and interest and premium (if
any) on all Priority Lien Debt (other than any undrawn letters of credit);
(3)    discharge or cash collateralization (at the lower of (A) 105% of the
aggregate undrawn amount and (B) the percentage of the aggregate undrawn amount
required for release of liens under the terms of the applicable Priority Lien
Document) of all outstanding letters of credit constituting Priority Lien Debt;
and

6

--------------------------------------------------------------------------------




(4)    payment in full in cash of all other Priority Lien Obligations that are
outstanding and unpaid at the time the Priority Lien Debt is paid in full in
cash (other than Contingent Liabilities).
“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, conveyance, transfer or other disposition thereof.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person (whether direct or
indirect), and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by a senior financial officer of
Delta; provided that any such officer of Delta shall be permitted to consider
the circumstances existing at such time (including, without limitation, economic
or other conditions affecting the United States airline industry generally and
any relevant legal compulsion, judicial proceeding or administrative order or
the possibility thereof) in determining such Fair Market Value in connection
with such transaction.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government. Governmental Authority shall not include any Person in its capacity
as an Airport Authority.
“Grantors” means Delta Air Lines, Inc. and any other Person (if any) that
pledges any Collateral under the Security Documents to secure any Secured Debt
Obligation, together in each case with their respective successors.
“Guarantee” means a guarantee (other than (i) by endorsement of negotiable
instruments for collection or (ii) customary contractual indemnities, in each
case in the ordinary course of business), direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions).
“Guarantor” means, with respect to any Priority Lien Obligations, each person
who has Guaranteed payment of any Priority Lien Obligations and, with respect to
any Junior Lien Obligations, each person who has Guaranteed payment of any
Junior Lien Obligations.

7

--------------------------------------------------------------------------------




“Hedge Agreement” means any agreement evidencing Hedging Obligations.
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
(1)    interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;
(2)    other agreements or arrangements designed to manage interest rates or
interest rate risk; and
(3)    other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates, fuel prices or other commodity prices,
but excluding clauses in purchase agreements and maintenance agreements
pertaining to future prices.
“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding air traffic liability, accrued expenses and trade
payables), whether or not contingent:
(1)    in respect of borrowed money;
(2)    evidenced by bonds, notes, debentures or similar instruments or letters
of credit (or reimbursement agreements in respect thereof);
(3)    in respect of banker's acceptances;
(4)    representing Capital Lease Obligations;
(5)    representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed, and excluding in any event trade payables arising
in the ordinary course of business; or
(6)    representing any Hedging Obligations,
if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person. Indebtedness
shall be calculated without giving effect to the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under this Agreement as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness.
For the avoidance of doubt, Banking Product Obligations do not constitute
Indebtedness.

8

--------------------------------------------------------------------------------




“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Security Documents,
including any of the foregoing relating to the use of proceeds of any Secured
Debt or the violation of, noncompliance with or liability under any law
(including environmental laws) applicable to or enforceable against Delta, any
of its Subsidiaries or any other Grantor or any of the Collateral, and all
reasonable costs and expenses (including reasonable fees and expenses of legal
counsel selected by the Indemnitee) incurred by any Indemnitee in connection
with any claim, action, investigation or proceeding in any respect relating to
any of the foregoing, whether or not suit is brought.
“Indemnitee” has the meaning set forth in Section 7.11(a).
“Insolvency or Liquidation Proceeding” means:
(1)    any case commenced by or against any Grantor under the Bankruptcy Code or
any similar federal or state law for the relief of debtors, any other proceeding
for the reorganization, recapitalization or adjustment or marshalling of the
assets or liabilities of any Grantor, any receivership or assignment for the
benefit of creditors relating to any Grantor or any similar case or proceeding
relative to any Grantor or its creditors, as such, in each case whether or not
voluntary;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to any Grantor, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency; or
(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of any Grantor are determined and any payment or
distribution is or may be made on account of such claims.
“Junior Lien” means a Lien granted by a Security Document to the Collateral
Trustee, at any time, upon any property of any Grantor to secure Junior Lien
Obligations.
“Junior Lien Debt” means any Indebtedness (including letters of credit and
reimbursement obligations with respect thereto) of Delta that is secured on a
junior basis to the Priority Lien Debt by a Lien that was permitted to be
incurred and so secured under each then extant Secured Debt Document (including
any Permitted Refinancing Indebtedness incurred to renew, refund, refinance,
replace or defease other Junior Lien Debt); provided that:
(a)
on or before the date on which such Indebtedness is incurred by Delta, such
Indebtedness is designated by Delta, in an Officers' Certificate delivered to
each Secured Debt Representative and the Collateral Trustee, as “Junior Lien
Debt” for the purposes of the Credit Agreement, each agreement governing any
other then existing Priority Lien Debt and this Agreement; provided that no
Series of Secured Debt may be designated as both Junior Lien Debt and Priority
Lien Debt;


9

--------------------------------------------------------------------------------




(b)
such Indebtedness is governed by an indenture, credit agreement or other
agreement that includes a Lien Sharing and Priority Confirmation; and

(c)
all requirements set forth in this Agreement as to the confirmation, grant or
perfection of the Collateral Trustee's Liens to secure such Indebtedness or
Obligations in respect thereof are satisfied (and the satisfaction of such
requirements and the other provisions of this clause (c) will be conclusively
established if Delta delivers to the Collateral Trustee an Officers' Certificate
stating that such requirements and other provisions have been satisfied and that
such Indebtedness is “Junior Lien Debt”).

“Junior Lien Documents” means, collectively any indenture, credit agreement or
other agreement governing each Series of Junior Lien Debt and the security
documents related thereto.
“Junior Lien Obligations” means Junior Lien Debt and all other Obligations in
respect thereof, together with Hedging Obligations that are secured, or intended
to be secured, under the Junior Lien Documents if the provider of such Hedging
Obligations has agreed to be bound by the terms of this Agreement as a holder of
Junior Lien Obligations or such provider's interest in the Collateral is subject
to the terms of this Agreement as a holder of Junior Lien Obligations and if
such Hedging Obligations are permitted to be incurred and so secured under each
applicable Secured Debt Document.
“Junior Lien Representative” means the trustee, agent or representative of the
holders of any Series of Junior Lien Debt who maintains the transfer register
for such Series of Junior Lien Debt and (a) is appointed as a Junior Lien
Representative (for purposes related to the administration of the security
documents) pursuant to the indenture, credit agreement or other agreement
governing such Series of Junior Lien Debt, together with its successors in such
capacity, and (b) has executed a Collateral Trust Joinder.
“Junior Trust Estate” has the meaning set forth in Section 2.2.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any option or
other agreement to sell or give a security interest in and any agreement to give
any financing statement under the UCC (or equivalent statutes) of any
jurisdiction.
“Lien Sharing and Priority Confirmation” means:
(1)
as to any future Series of Priority Lien Debt, the written agreement of the
holders of such Series of Priority Lien Debt (or the Secured Debt Representative
with respect to such Series), as set forth in the Credit Agreement or other
agreement governing such Series of Priority Lien Debt, for the benefit of all
holders of Secured Debt and each future Secured Debt Representative:

(a)
that all Priority Lien Obligations will be and are secured equally and ratably
by all Priority Liens at any time granted by any Grantor to the


10

--------------------------------------------------------------------------------




Collateral Trustee to secure any Obligations in respect of such Series of
Priority Lien Debt, whether or not upon property otherwise constituting
Collateral, and that all such Priority Liens will be enforceable by the
Collateral Trustee for the benefit of all holders of Priority Lien Obligations
equally and ratably;
(b)
that the holders of Obligations in respect of such Series of Priority Lien Debt
are bound by the provisions of this Agreement, including the provisions relating
to the ranking of Priority Liens and the order of application of proceeds from
enforcement of Priority Liens; and

(c)
consenting to the terms of this Agreement and the Collateral Trustee's
performance of, and directing the Collateral Trustee to perform its obligations
under, this Agreement and the other Security Documents; and

(2)
as to any Series of Junior Lien Debt, the written agreement of the holders of
such Series of Junior Lien Debt (or the Secured Debt Representative with respect
to such Series), as set forth in the indenture, credit agreement or other
agreement governing such Series of Junior Lien Debt, for the benefit of all
holders of Secured Debt and each Secured Debt Representative:

(a)
that all Junior Lien Obligations will be and are secured equally and ratably by
all Junior Liens at any time granted by any Grantor to the Collateral Trustee to
secure any Obligations in respect of such Series of Junior Lien Debt, whether or
not upon property otherwise constituting collateral for such Series of Junior
Lien Debt, and that all such Junior Liens will be enforceable by the Collateral
Trustee for the benefit of all holders of Junior Lien Obligations equally and
ratably;

(b)
that the holders of Obligations in respect of such Series of Junior Lien Debt
are bound by the provisions of this Agreement, including the provisions relating
to the ranking of Junior Liens and the order of application of proceeds from the
enforcement of Junior Liens; and

(c)
consenting to the terms of this Agreement and the Collateral Trustee's
performance of, and directing the Collateral Trustee to perform its obligations
under, this Agreement and the other Security Documents.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations or financial condition of Delta and its Subsidiaries, taken
as a whole, (b) the validity or enforceability of any of the Secured Debt
Documents or the rights or remedies of holders of the Indebtedness thereunder,
or (c) the ability of Delta or any of its applicable Subsidiaries to pay its
respective obligations under the Secured Debt Documents.
“Obligations” means, with respect to any Indebtedness, any principal (including
reimbursement obligations with respect to letters of credit whether or not
drawn), interest (including all interest and fees accrued thereon after the
commencement of any Insolvency or Liquidation Proceeding at the rate, including
any applicable post-default rate, specified in such

11

--------------------------------------------------------------------------------




indebtedness, even if such interest or fees are not enforceable, allowable or
allowed as a claim in such proceeding), premium (if any), fees,
indemnifications, reimbursements, expenses and other liabilities, in each case
payable under the documentation governing such Indebtedness.
“Officer's Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, delivered by Delta on its
own behalf or on behalf of an Subsidiary of Delta signed by a Responsible
Officer of such Person in his/her capacity as such, including:
(a)    a statement that the Person making such certificate has read such
covenant or condition;
(b)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;
(c)    a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and
(d)    a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.
“Pari Passu Notes” shall have the meaning assigned to such term in the Credit
Agreement.
“Pari Passu Notes Documents” means each indenture and other instruments and
notes evidencing the Pari Passu Notes, and each other agreement executed in
connection therewith, as each may be amended, restated, supplemented or
otherwise modified from time to time.
“Permitted Liens” means those Liens which, under each of the Priority Lien
Documents, are permitted to be incurred or to exist on a priority basis to the
Priority Liens.
“Person” means any person, including any natural person, corporation,
partnership, limited liability company, firm, association, trust, government,
governmental agency or any other entity, whether acting in an individual,
fiduciary or other capacity.
“Priority Lien” means a Lien granted by a Security Document to the Collateral
Trustee, at any time, upon any property of any Grantor to secure Priority Lien
Obligations.
“Priority Lien Debt” means:
(1)    (a) Indebtedness (other than Banking Product Obligations and Hedging
Obligations) of Delta under the Credit Agreement (including letters of credit
and reimbursement obligations with respect thereto) in an aggregate principal
amount not to exceed $1,950,000,000 and (b) other Indebtedness (other than
Banking Product Obligations and Hedging Obligations) of Delta under the Credit
Agreement (including

12

--------------------------------------------------------------------------------




letters of credit and reimbursement obligations with respect thereto), that is
permitted to be incurred and secured under each Secured Debt Document then
extant (or as to which each Priority Lien Representative obtained an Officer's
Certificate at the time of incurrence to the effect that such Indebtedness was
permitted to be incurred and secured by all then extant Secured Debt Documents);
and
(2)    Indebtedness represented by notes issued by Delta under any indenture, or
other Indebtedness (including letters of credit and reimbursement obligations
with respect thereto but excluding Hedging Obligations) of Delta, in each case
that is secured equally and ratably with the Credit Agreement on a priority
basis by a Priority Lien that is permitted to be incurred and so secured under
each then extant Secured Debt Document; provided, in the case of any
Indebtedness referred to in this clause (3), that:
(a)    on or before the date on which such Indebtedness is incurred by Delta,
such Indebtedness is designated by Delta, in an Officers' Certificate delivered
to each Priority Lien Representative and the Collateral Trustee, as “Priority
Lien Debt” for the purposes of the Secured Debt Documents; provided that no
Series of Secured Debt may be designated as both Junior Lien Debt and Priority
Lien Debt;
(b)    the Priority Lien Representative for such Indebtedness executes and
delivers a Collateral Trust Joinder in accordance with Section 3.8(b) and such
Indebtedness is governed by a credit agreement or other agreement that includes
a Lien Sharing and Priority Confirmation; and
(c)    all other requirements set forth in Section 3.8 have been complied with
(and the satisfaction of such requirements and the other provisions of this
clause (c) will be conclusively established if Delta delivers to the Collateral
Trustee an Officers' Certificate stating that such requirements and other
provisions have been satisfied and that such Indebtedness is “Priority Lien
Debt”).
For the avoidance of doubt, Banking Product Obligations and Hedging Obligations
do not constitute Priority Lien Debt, but may constitute Priority Lien
Obligations.
“Priority Lien Documents” means the Credit Agreement and any other Credit
Facility pursuant to which any Priority Lien Debt is incurred and the Security
Documents relating to the Priority Lien Debt.
“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect of Priority Lien Debt, together with the sum of (1)
Hedging Obligations (i) having an aggregate “settlement amount” (or similar
term) (as defined in the applicable Hedge Agreement relating to Priority Lien
Obligations consisting of a Hedging Obligation) or (ii), with respect to any
such Hedge Agreement that has been terminated in accordance with its terms, the
amount then due and payable (exclusive of expenses and similar payments but
including any termination payments then due) under such Hedge Agreement, under
all Hedge Agreements relating to Priority Lien Obligations consisting of Hedging
Obligations, in each case that are secured, or intended to be secured, under the
Priority Lien Documents pursuant to the terms of the Credit

13

--------------------------------------------------------------------------------




Agreement if the provider of such Hedging Obligations has agreed to be bound by
the terms of this Agreement or such provider's interest in the Collateral is
subject to the terms of this Agreement, minus the aggregate amount of all net
proceeds of any sale or other disposition of Collateral or sale (or other
issuance or disposition) of Capital Stock of a Grantor applied by Delta or any
of its Restricted Subsidiaries since the date of this Agreement to repay any
Hedging Obligations pursuant to the terms of the Priority Lien Documents under
which such Hedging Obligations are secured or intended to be secured; provided
that the “settlement amount” (or similar term) as of the last business day of
the month preceding any date of determination shall be calculated by the
appropriate swap counterparties and reported to the Collateral Trustee upon
request plus (2) Banking Product Obligations of either Delta or any Guarantor
that are secured, or intended to be secured, by the Priority Lien Documents if
the provider of such Banking Product Obligations has agreed to be bound by the
terms of this Agreement or such provider's interest in the Collateral is subject
to the terms of this Agreement, in an aggregate amount not to exceed, together
with the amounts referred to in clause (1) above, $250.0 million.
“Priority Lien Representative” means:
(a)    in the case of the Credit Agreement, the Administrative Agent; or
(b)    in the case of any other Series of Priority Lien Debt, the trustee, agent
or representative of the holders of such Series of Priority Lien Debt who
maintains the transfer register for such Series of Priority Lien Debt and (x) is
appointed as a representative of the Priority Lien Debt (for purposes related to
the administration of the Security Documents) pursuant to the credit agreement,
indenture or other agreement governing such Series of Priority Lien Debt,
together with its successors in such capacity, and (y) who has executed a
Collateral Trust Joinder.
“Priority Lien Secured Parties” means the holders of Priority Lien Obligations
and the Priority Lien Representatives.
“Proceeds” shall have the meaning assigned that term under the UCC as in effect
in any relevant jurisdiction or under other relevant law and, in any event,
shall include, but not be limited to, any and all (i) proceeds of any insurance,
indemnity, warranty or guarantee payable to the Collateral Trustee or to the
Grantors or any Affiliate of the Grantors from time to time with respect to any
of the Collateral, (ii) payments (in any form whatsoever), made or due and
payable to the Grantors from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any Governmental Authority (or any Person acting under color of
Governmental Authority), (iii) instruments representing obligations to pay
amounts in respect of the Collateral and (iv) other amounts from time to time
paid or payable under or in connection with any of the Collateral.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, vice president, controller,
chief accounting officer, secretary or assistant secretary of Delta or any
Grantor, as applicable, but in any event, with respect to financial matters, the
chief financial officer, treasurer, assistant treasurer, controller or chief
accounting officer of Delta or any Grantor, as applicable.

14

--------------------------------------------------------------------------------




“Sale of Grantor” means any issuance, sale, lease, conveyance or other
disposition of the capital stock of a Grantor other than (1) an issuance of
Equity Interests by a Grantor to either of Delta or another Subsidiary of Delta,
and (2) an issuance of directors' qualifying shares.
“Secured Debt” means Priority Lien Debt and Junior Lien Debt.
“Secured Debt Default” means any event or condition which, under the terms of
any credit agreement, indenture or other agreement governing any Secured Debt
Obligations causes, or permits holders of Secured Debt outstanding thereunder
(with or without the giving of notice or lapse of time, or both, and whether or
not notice has been given or time has lapsed) to cause, the Secured Debt
outstanding thereunder to become immediately due and payable.
“Secured Debt Documents” means the Priority Lien Documents and the Junior Lien
Documents.
“Secured Debt Lien” means a Lien granted by a Security Document to the
Collateral Trustee, at any time, upon any property of Delta or any Guarantor to
secure Secured Debt Obligations.
“Secured Debt Obligations” means Priority Lien Obligations and Junior Lien
Obligations.
“Secured Debt Representative” means each Priority Lien Representative and each
Junior Lien Representative.
“Secured Parties” means the holders of Secured Debt Obligations and the Secured
Debt Representatives.
“Security Documents” means this Agreement, each Lien Sharing and Priority
Confirmation, and all security agreements, pledge agreements, collateral
assignments, mortgages, deeds of trust, collateral agency agreements, control
agreements or other grants or transfers for security executed and delivered by
any Grantor creating (or purporting to create) a Lien upon Collateral in favor
of the Collateral Trustee, for the benefit of any of the Secured Parties, in
each case, as amended, modified, renewed, restated or replaced, in whole or in
part, from time to time, in accordance with its terms and Section 7.1.
“Senior Trust Estate” has the meaning set forth in Section 2.1.
“Series of Junior Lien Debt” means, severally, each issue or series of notes or
other Indebtedness under any indenture or Credit Facility represented by a
single Junior Lien Representative that constitutes Junior Lien Obligations.
“Series of Priority Lien Debt” means, severally, (a) the Indebtedness under the
Credit Agreement and (b) each series of additional notes or other Indebtedness
under any indenture or Credit Facility represented by a single Priority Lien
Representative that constitutes Priority Lien Obligations.

15

--------------------------------------------------------------------------------




“Series of Secured Debt” means, severally, each Series of Priority Lien Debt and
each Series of Junior Lien Debt.
“Subsidiary” means, at the date of determination, with respect to any specified
Person:
(1)    any corporation, association or other business entity (other than a
partnership, joint venture or limited liability company) of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders' agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time of determination owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and
(2)    any partnership or limited liability company of which (a) more than 50%
of the capital accounts, distribution rights, total equity and voting interests
or general and limited partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof, whether in the form of
membership, general, special or limited partnership interests or otherwise, and
(b) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.
“Trust Estates” has the meaning set forth in Section 2.2.
“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.
SECTION 1.2     Rules of Interpretation.


(a)All terms used in this Agreement that are defined in Article 9 of the UCC and
not otherwise defined herein have the meanings assigned to them in Article 9 of
the UCC.


(b)Unless otherwise indicated, any reference to any agreement or instrument will
be deemed to include a reference to that agreement or instrument as assigned,
amended, supplemented, amended and restated, or otherwise modified and in effect
from time to time or replaced in accordance with the terms of this Agreement.


(c)The use in this Agreement or any of the other Security Documents of the word
“include” or “including,” when following any general statement, term or matter,
will not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but will be deemed to refer to all other items or matters that fall within the
broadest possible scope of such general statement, term or matter. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”


(d)References to “Sections,” “clauses,” “recitals” and the “preamble” will be to
Sections, clauses, recitals and the preamble, respectively, of this Agreement
unless otherwise

16

--------------------------------------------------------------------------------




specifically provided. References to “Articles” will be to Articles of this
Agreement unless otherwise specifically provided. References to “Exhibits” and
“Schedules” will be to Exhibits and Schedules, respectively, to this Agreement
unless otherwise specifically provided.


(e)Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any section, clause, paragraph, definition or other
provision of the Credit Agreement (including any definition contained therein)
shall be deemed to be a reference to such section, clause, paragraph, definition
or other provision as in effect on the date of this Agreement; provided, that
any reference to any such section, clause, paragraph or other provision shall
refer to such section, clause, paragraph or other provision of the Credit
Agreement (including any definition contained therein) as amended or modified
from time to time if such amendment or modification has been (1) made in
accordance with the Credit Agreement and (2) prior to the Discharge of Priority
Lien Obligations, approved in a writing delivered to the Collateral Trustee by,
or on behalf of, the requisite holders of Priority Lien Obligations as are
needed (if any) under the terms of the applicable Priority Lien Documents to
approve such amendment or modification.


This Agreement and the other Security Documents will be construed without regard
to the identity of the party who drafted it and as though the parties
participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Security Documents.
ARTICLE 2. THE TRUST ESTATES
SECTION 2.1        Declaration of Senior Trust.


To secure the payment of the Priority Lien Obligations and in consideration of
the mutual premises and the agreements set forth in this Agreement, each of the
Grantors hereby grants to the Collateral Trustee, and the Collateral Trustee
hereby accepts and agrees to hold, in trust under this Agreement for the benefit
of all current and future holders of Priority Lien Obligations, all of such
Grantor's right, title and interest in, to and under all Collateral granted to
the Collateral Trustee under any Security Document for the benefit of the
holders of Priority Lien Obligations, together with all of the Collateral
Trustee's right, title and interest in, to and under such Security Documents,
and all interests, rights, powers and remedies of the Collateral Trustee
thereunder or in respect thereof and all cash and non-cash proceeds thereof
(collectively, the “Senior Trust Estate”).
The Collateral Trustee and its successors and assigns under this Agreement will
hold the Senior Trust Estate in trust for the benefit solely and exclusively of
all current and future holders of Priority Lien Obligations as security for the
payment of all current and future Priority Lien Obligations.
Notwithstanding the foregoing, if at any time:
(1)    all Liens securing the Priority Lien Obligations have been released as
provided in Section 4.1;

17

--------------------------------------------------------------------------------




(2)    the Collateral Trustee holds no other property in trust as part of the
Senior Trust Estate;
(3)    no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and letters of credit that have been cash
collateralized as provided in clause (3) of the definition of “Discharge of
Priority Lien Obligations”) is outstanding and payable under this Agreement to
the Collateral Trustee or any of its co-trustees or agents (whether in an
individual or representative capacity); and
(4)    Delta delivers to the Collateral Trustee an Officers' Certificate stating
that all Priority Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Priority Lien Documents and
that the Grantors are not required by any Priority Lien Document to grant any
Priority Lien upon any property,
then the senior trust arising hereunder will terminate, except that all
provisions set forth in Sections 7.10 and 7.11 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.
The parties further declare and covenant that the Senior Trust Estate will be
held and distributed by the Collateral Trustee subject to the further agreements
herein.
SECTION 2.2        Declaration of Junior Trust.


To secure the payment of the Junior Lien Obligations and in consideration of the
premises and the mutual agreements set forth herein, each of the Grantors hereby
grants to the Collateral Trustee, and the Collateral Trustee hereby accepts and
agrees to hold, in trust under this Agreement for the benefit of all current and
future holders of Junior Lien Obligations, all of such Grantor's right, title
and interest in, to and under all Collateral granted to the Collateral Trustee
under any Security Document for the benefit of the holders of Junior Lien
Obligations, together with all of the Collateral Trustee's right, title and
interest in, to and under such Security Documents, and all interests, rights,
powers and remedies of the Collateral Trustee thereunder or in respect thereof
and all cash and non-cash proceeds thereof (collectively, the “Junior Trust
Estate,” and together with the Senior Trust Estate, the “Trust Estates”).
The Collateral Trustee and its successors and assigns under this Agreement will
hold the Junior Trust Estate in trust for the benefit solely and exclusively of
all current and future holders of Junior Lien Obligations as security for the
payment of all current and future Junior Lien Obligations.
Notwithstanding the foregoing, if at any time:
(1)    all Liens securing the Junior Lien Obligations have been released as
provided in Section 4.1;
(2)    the Collateral Trustee holds no other property in trust as part of the
Junior Trust Estate;

18

--------------------------------------------------------------------------------




(3)    no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and letters of credit that have been cash
collateralized as provided in clause (3) of the definition of “Discharge of
Priority Lien Obligations”), mutatis mutandis, is outstanding and payable under
this Agreement to the Collateral Trustee or any of its co-trustees or agents
(whether in an individual or representative capacity); and
(4)    Delta delivers to the Collateral Trustee an Officers' Certificate stating
that all Junior Liens of the Collateral Trustee have been released in compliance
with all applicable provisions of the Junior Lien Documents and that the
Grantors are not required by any Junior Lien Document to grant any Junior Lien
upon any property,
then the junior trust arising hereunder will terminate, except that all
provisions set forth in Sections 7.10 and 7.11 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.
The parties further declare and covenant that the Junior Trust Estate will be
held and distributed by the Collateral Trustee subject to the further agreements
herein.
SECTION 2.3        Priority of Liens. Notwithstanding anything else contained
herein or in any other Security Document, and notwithstanding the date, time,
method, manner or order of grant, attachment or perfection of any Liens securing
the Junior Lien Obligations granted on the Collateral or of any Liens securing
the Priority Lien Obligations granted on the Collateral and notwithstanding any
provision of the UCC, the time of incurrence of any Series of Priority Lien Debt
or Junior Lien Debt or any other applicable law or the Junior Lien Documents or
any defect or deficiencies in, or failure to perfect or lapse in perfection of,
or avoidance as a fraudulent conveyance or otherwise of, the Liens securing the
Priority Lien Obligations or any other circumstance whatsoever, it is the intent
of the parties that, and the parties hereby agree that:


(1)this Agreement and the other Security Documents create two separate and
distinct Trust Estates and Liens: (A) the Senior Trust Estate and Priority Lien
securing the payment and performance of the Priority Lien Obligations; and (B)
the Junior Trust Estate and Junior Lien securing the payment and performance of
the Junior Lien Obligations; and


(2)the Liens securing the Junior Lien Obligations are subject and subordinate to
the Liens securing the Priority Lien Obligations in accordance with Section
2.12.


SECTION 2.4        Restrictions on Enforcement of Junior Liens.


(a)    Until the Discharge of Priority Lien Obligations, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against Delta or
any other Grantor, the holders of Priority Lien Obligations will have, subject
to the exceptions set forth below in clauses (1) through (3), the exclusive
right to authorize and direct the Collateral Trustee with respect to the
Security Documents and the Collateral including, without limitation, the
exclusive right to authorize or direct the Collateral Trustee to enforce,
collect or realize on any

19

--------------------------------------------------------------------------------




Collateral or exercise any other right or remedy with respect to the Collateral
(including, without limitation, the exercise of any right of setoff or any right
under any lockbox agreement, account control agreement, landlord waiver or
bailee's letter or similar agreement or arrangement) and neither the Junior Lien
Representatives nor any holder of Junior Lien Obligations may authorize or
direct the Collateral Trustee with respect to such matters. Notwithstanding the
foregoing, the Junior Lien Representatives and the holders of Junior Lien
Obligations may direct the Collateral Trustee:


(1)    without any condition or restriction whatsoever, at any time after the
Discharge of Priority Lien Obligations;


(2)    as necessary to perfect or establish the priority (subject to Priority
Liens and other Permitted Liens) of the Junior Liens upon any Collateral;
provided that, unless otherwise agreed to by the Collateral Trustee in the
Security Documents, the Junior Lien Representatives and the holders of Junior
Lien Obligations may not require the Collateral Trustee to take any action to
perfect any Collateral through possession or control except that the Collateral
Trustee may act as agent and as bailee for the benefit of the Junior Lien
holders as specified in Section 7.4; or


(3)    as necessary to create, prove, preserve or protect (but not enforce) the
Junior Liens upon any Collateral.


(b)     Until the Discharge of Priority Lien Obligations, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against Delta or
any other Grantor, none of the Junior Lien Representatives nor the holders of
Junior Lien Obligations will:


(4)    request judicial relief, in an Insolvency or Liquidation Proceeding or in
any other court, or take any other action that in any such case would hinder,
delay, limit or prohibit the lawful exercise or enforcement of any right or
remedy otherwise available to the holders of Priority Lien Obligations in
respect of the Priority Liens or that would limit, invalidate, avoid or set
aside any Priority Lien or subordinate the Priority Liens to the Junior Liens or
grant the Junior Liens equal ranking to the Priority Liens;


(5)    oppose or otherwise contest any motion for relief from the automatic stay
or from any injunction against foreclosure or enforcement of Priority Liens made
by any holder of Priority Lien Obligations or any Priority Lien Representative
in any Insolvency or Liquidation Proceedings;


(6)    oppose or otherwise contest any lawful exercise by any holder of Priority
Lien Obligations or any Priority Lien Representative of the right to credit bid
Priority Lien Debt at any sale of Collateral in foreclosure of Priority Liens;


(7)    oppose or otherwise contest any other request for judicial relief made in
any court by any holder of Priority Lien Obligations or any Priority Lien
Representative relating to the lawful enforcement of any Priority Lien;


(8)    contest, protest or object to any foreclosure proceeding or action
brought by the Collateral Trustee, any Priority Lien Representative or any
holder of

20

--------------------------------------------------------------------------------




Priority Lien Obligations or any other exercise by the Collateral Trustee, any
Priority Lien Representative or any holder of Priority Lien Obligations of any
rights and remedies relating to the Collateral under the Priority Lien Documents
or otherwise, or object to the time or manner in which the Collateral Trustee,
any Priority Lien Representative or any holder of Priority Lien Obligations
seeks to enforce the Priority Lien Obligations or the Priority Liens; or


(9)    challenge the validity, enforceability, perfection or priority of the
Priority Liens.


Notwithstanding the foregoing or anything else herein, both prior to and after
the commencement of an Insolvency or Liquidation Proceeding, the Junior Lien
Representatives and the holders of Junior Lien Obligations may take any actions
and exercise any and all rights that would be available to a holder of unsecured
claims, including, without limitation, the commencement of an Insolvency or
Liquidation Proceeding against any Grantor in accordance with applicable law;
provided that, each holder of Junior Lien Obligations and each Junior Lien
Representative agrees not to take any of the actions prohibited under clauses
(1) through (6) of this Section 2.4(b) or oppose or contest any order that it
has agreed not to oppose or contest under Section 2.8; provided, further, that
any judgment lien obtained by any holder of Junior Lien Obligations as a result
of any such action shall be subject to the subordination provisions of this
Agreement to the same extent as the Junior Liens.


(c)    At any time prior to the Discharge of Priority Lien Obligations and after
(a) the commencement of any Insolvency or Liquidation Proceeding in respect of
any Grantor or (b) the Collateral Trustee and each Junior Lien Representative
have received written notice from any Priority Lien Representative stating that
(i) any Series of Priority Lien Debt has become due and payable in full (whether
at maturity, upon acceleration or otherwise) or (ii) the holders of Priority
Liens securing one or more Series of Priority Lien Debt have become entitled
under any Priority Lien Documents to and desire to enforce any or all of the
Priority Liens by reason of a default or an event of default under such Priority
Lien Documents, no payment of money (or the equivalent of money) will be made
from the proceeds of Collateral by any Grantor to any Junior Lien Representative
or any other holder of Junior Lien Obligations (including, without limitation,
payments and prepayments made for application to Junior Lien Obligations and all
other payments and deposits made pursuant to any provision of any Junior Lien
Document in respect of Junior Lien Debt).


(d)    All proceeds of Collateral received by any Junior Lien Representative or
any holder of Junior Lien Obligations in violation of Section 2.4(c) will be
held in trust by the applicable Junior Lien Representative or the applicable
holder of Junior Lien Obligations for the account of the holders of Priority
Liens and remitted to the Collateral Trustee for distribution pursuant to the
terms of this Agreement. The Junior Liens will remain attached to and, subject
to Section 2.12, enforceable against all proceeds so held or remitted.



21

--------------------------------------------------------------------------------




SECTION 2.5        Waiver of Right of Marshalling.


(a)    Prior to the Discharge of Priority Lien Obligations, holders of Junior
Lien Obligations and each Junior Lien Representative may not assert or enforce
any right of marshalling accorded to a junior lienholder, as against the holders
of Priority Lien Obligations (in their capacity as priority lienholders).


(b)    Following the Discharge of Priority Lien Obligations, the holders of
Junior Lien Obligations and any Junior Lien Representative may assert their
right under the UCC or otherwise to any proceeds remaining following a sale or
other disposition of Collateral by, or on behalf of, the holders of Priority
Lien Obligations.


SECTION 2.6        Discretion in Enforcement of Priority Liens.


(a)    In exercising rights and remedies with respect to the Collateral, the
Priority Lien Representatives may enforce (or refrain from enforcing) the
provisions of the Priority Lien Documents and exercise (or refrain from
exercising) remedies thereunder or any such rights and remedies, all in such
order and in such manner as they may determine in the exercise of their sole and
exclusive discretion, including:
(1)    the exercise or forbearance from exercise of all rights and remedies in
respect of the Collateral and/or the Priority Lien Obligations;


(2)    the enforcement or forbearance from enforcement of any Priority Lien in
respect of the Collateral;


(3)    the exercise or forbearance from exercise of rights and powers of a
holder of shares of stock included in the Senior Trust Estate to the extent
provided in the Security Documents;


(4)    the acceptance of the Collateral in full or partial satisfaction of the
Priority Lien Obligations; and


(5)    the exercise or forbearance from exercise of all rights and remedies of a
secured lender under the UCC or any similar law of any applicable jurisdiction
or in equity.


SECTION 2.7        Amendments to Priority Lien Documents and Discretion in
Enforcement of Priority Lien Obligations.


(a)    Without in any way limiting the generality of Section 2.6, the holders of
Priority Lien Obligations and the Priority Lien Representatives may, at any time
and from time to time, without the consent of or notice to holders of Junior
Lien Obligations or the Junior Lien Representatives, without incurring
responsibility to holders of Junior Lien Obligations and the Junior Lien
Representatives and without impairing or releasing the subordination provided in
this Agreement or the obligations hereunder of holders of Junior Lien
Obligations and the Junior Lien Representatives, do any one or more of the
following:



22

--------------------------------------------------------------------------------




(1)    change the manner, place or terms of payment or extend the time of
payment of, or renew or alter, the Priority Lien Obligations, or otherwise amend
or supplement in any manner the Priority Lien Obligations, or any instrument
evidencing the Priority Lien Obligations or any agreement under which the
Priority Lien Obligations are outstanding including, without limitation
increasing the principal amount thereof and/or the applicable margin or similar
component of interest rate;


(2)    release any Person or entity liable in any manner for the collection of
the Priority Lien Obligations;


(3)    release the Priority Lien on any Collateral; and


(4)    exercise or refrain from exercising any rights against any Grantor.


SECTION 2.8         Insolvency or Liquidation Proceedings.


(a)    If in any Insolvency or Liquidation Proceeding and prior to the Discharge
of Priority Lien Obligations, the holders of Priority Lien Obligations by an Act
of Required Debtholders consent to any order:


(1)    for use of cash collateral;


(2)    approving a debtor-in-possession financing secured by a Lien that is
senior to or on a parity with all Priority Liens upon any property of the estate
in such Insolvency or Liquidation Proceeding;


(3)    granting any relief on account of Priority Lien Obligations as adequate
protection (or its equivalent) for the benefit of the holders of Priority Lien
Obligations in the Collateral subject to Priority Liens; or


(4)    relating to a sale of Collateral of any Grantor that provides, to the
extent the Collateral sold is to be free and clear of Liens, that all Priority
Liens and Junior Liens will attach to the proceeds of the sale;


then, the holders of Junior Lien Obligations, in their capacity as holders of
claims secured by the Collateral, and each Junior Lien Representative will not
oppose or otherwise contest the entry of such order, so long as a majority of
the holders of Priority Lien Obligations or any Priority Lien Representative
does not in any respect oppose or otherwise contest any request made by the
holders of Junior Lien Obligations or a Junior Lien Representative for the grant
to the Collateral Trustee, for the benefit of the holders of Junior Lien
Obligations, of a junior Lien upon any property on which a Lien is (or is to be)
granted under such order to secure the Priority Lien Obligations, co-extensive
in all respects with, but subordinated (as set forth in Section 2.3) to, such
Lien and all Priority Liens on such property.
(b)    The holders of Junior Lien Obligations and Junior Lien Representatives
will not file or prosecute in any Insolvency or Liquidation Proceeding any
motion for adequate protection (or any comparable request for relief) based upon
their interest in the Collateral under the Junior Liens, except that:



23

--------------------------------------------------------------------------------




(1)    they may freely seek and obtain relief: (A) granting a junior Lien
co-extensive in all respects with, but subordinated (as set forth in Section
2.3) to, all Liens granted in such Insolvency or Liquidation Proceeding to, or
for the benefit of, any Priority Lien Representative and the holders of Priority
Lien Obligations; or (B) in connection with the confirmation of any plan of
reorganization or similar dispositive restructuring plan; and


(2)    they may freely seek and obtain any relief upon a motion for adequate
protection (or any comparable relief), without any condition or restriction
whatsoever, at any time after the Discharge of Priority Lien Obligations.


SECTION 2.9         Collateral Shared Equally and Ratably within Class. The
parties to this Agreement agree that the payment and satisfaction of all of the
Secured Debt Obligations within each Class will be secured equally and ratably
by the Liens established in favor of the Collateral Trustee for the benefit of
the Secured Parties belonging to such Class. It is understood and agreed that
nothing in this Section 2.9 is intended to alter the priorities among Secured
Parties belonging to different Classes as provided in Section 2.3.


SECTION 2.10     Equal and Ratable Sharing of Collateral by Holders of Priority
Lien Obligations. The Collateral Trustee and each Priority Lien Representative
(on behalf of each holder of Priority Lien Obligations) agree that,
notwithstanding:


(a)    anything to the contrary contained in the Security Documents;


(b)    the time of incurrence of any Priority Lien Obligations;


(c)    the order or method of attachment or perfection of any Liens securing any
Priority Lien Obligations;


(d)    the time or order of filing of financing statements or other documents
filed or recorded to perfect any Lien upon any Collateral;


(e)    the time of taking possession or control over any Collateral;


(f)    that any Priority Lien may not have been perfected or may be or have
become subordinated, by equitable subordination or otherwise, to any other Lien;
or


(g)    the rules for determining priority under any law governing relative
priorities of Liens,


(1) all Priority Liens granted at any time by any Grantor will secure, equally
and ratably, all current and future Priority Lien Obligations, and (2) all
proceeds of all Priority Liens granted at any time by any Grantor will be
allocated and distributed equally and ratably on account of the Priority Lien
Debt and all other Priority Lien Obligations in accordance with this Agreement.
This Section 2.10 is intended for the benefit of, and will be enforceable as a
third party beneficiary by, each current and future holder of Priority Lien
Obligations, each current and future Priority Lien Representative, and the
Collateral Trustee as holder of Priority Liens.

24

--------------------------------------------------------------------------------




SECTION 2.11    Equal and Ratable Sharing of Collateral by Holders of Junior
Lien Obligations. The Collateral Trustee and each Junior Lien Representative (on
behalf of each holder of Junior Lien Obligations) agree that, notwithstanding:
(a)    anything to the contrary contained in the Security Documents;


(b)    the time of incurrence of any Junior Lien Obligations;


(c)    the order or method of attachment or perfection of any Liens securing any
Junior Lien Obligations;


(d)    the time or order of filing of financing statements or other documents
filed or recorded to perfect any Lien upon any Collateral;


(e)    the time of taking possession or control over any Collateral;


(f)    that any Junior Lien may not have been perfected or may be or have become
subordinated, by equitable subordination or otherwise, to any other Lien; or


(g)    the rules for determining priority under any law governing relative
priorities of Liens,


(1) all Junior Liens granted at any time by any Grantor will secure, equally and
ratably, all current and future Junior Lien Obligations and (2) all proceeds of
all Junior Liens granted at any time by any Grantor will be allocated and
distributed equally and ratably on account of the Junior Lien Debt and all other
Junior Lien Obligations in accordance with this Agreement.
This Section 2.11 is intended for the benefit of, and will be enforceable as a
third party beneficiary by, each current and future holder of Junior Lien
Obligations, each current and future Junior Lien Representative, and the
Collateral Trustee as holder of Junior Liens.
SECTION 2.12    Ranking of Junior Liens.


(a)    The parties to this Agreement agree that, notwithstanding:


(1)    anything to the contrary contained in the Security Documents;


(2)    the time of incurrence of any Secured Debt Obligations;


(3)    the order or method of attachment or perfection of any Liens securing any
Secured Debt Obligations;


(4)    the time or order of filing of financing statements or other documents
filed to perfect any Lien upon any Collateral;


(5)    the time of taking possession or control over any Collateral;


(6)    that any Priority Lien may not have been perfected or may be or have
become subordinated, by equitable subordination or otherwise, to any other Lien;
or

25

--------------------------------------------------------------------------------




(7)    the rules for determining priority under any law governing relative
priorities of Liens,


all Junior Liens at any time granted by Delta or any Guarantor will be subject
and subordinate to all Priority Liens securing Priority Lien Obligations.
(b)    This Section 2.12 is intended for the benefit of, and will be enforceable
as a third party beneficiary by, each present and future holder of Priority Lien
Obligations, each present and future Priority Lien Representative and the
Collateral Trustee as holder of Priority Liens. No other Person will be entitled
to rely on, have the benefit of or enforce those provisions.


(c)    In addition, Section 2.12 is intended solely to set forth the relative
ranking, as Liens, of the Junior Liens as against the Priority Liens. Neither
the Priority Lien Obligations nor any Junior Lien Obligations nor the exercise
or enforcement of any right or remedy for the payment or collection thereof are
intended to be, or will ever be by reason of the foregoing provision, in any
respect subordinated, deferred, postponed, restricted or prejudiced.


ARTICLE 3.    Obligations and powers of Collateral Trustee


SECTION 3.1        Undertaking of the Collateral Trustee.


(a)    Each Secured Party acting through its Priority Lien Representative or
Junior Lien Representative, as applicable, hereby appoints the Collateral
Trustee to serve as Collateral Trustee hereunder on the terms and conditions set
forth herein. Subject to, and in accordance with, this Agreement, the Collateral
Trustee will, as collateral trustee, for the benefit solely and exclusively of
the present and future Secured Parties:


(1)     accept, enter into, hold, maintain, administer and enforce all Security
Documents, including all Collateral subject thereto, and all Liens created
thereunder, perform its obligations under the Security Documents and protect,
exercise and enforce the interests, rights, powers and remedies granted or
available to it under, pursuant to or in connection with the Security Documents;


(2)    take all lawful and commercially reasonable actions permitted under the
Security Documents that it may deem necessary or advisable to protect or
preserve its interest in the Collateral subject thereto and such interests,
rights, powers and remedies;


(3)    deliver and receive notices pursuant to the Security Documents;


(4)    sell, assign, collect, assemble, foreclose on, institute legal
proceedings with respect to, or otherwise exercise or enforce the rights and
remedies of a secured party (including a mortgagee, trust deed beneficiary and
insurance beneficiary or loss payee) with respect to the Collateral under the
Security Documents and its other interests, rights, powers and remedies;



26

--------------------------------------------------------------------------------




(5)     remit as provided in Section 3.4 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Security Documents or any of its other
interests, rights, powers or remedies;


(6)     execute and deliver amendments to the Security Documents as from time to
time authorized pursuant to Section 7.1 accompanied by an Officers' Certificate
to the effect that the amendment was permitted under Section 7.1; and


(7)    release any Lien granted to it by any Security Document upon any
Collateral if and as required by Section 4.1(a) and, in connection with any
request for execution and delivery of any documents evidencing such release,
subject to satisfaction of the conditions set forth in Section 4.1(b).


(b)    Each party to this Agreement acknowledges and consents to the undertaking
of the Collateral Trustee set forth in Section 3.1(a) and agrees to each of the
other provisions of this Agreement applicable to the Collateral Trustee.


(c)    Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee will not commence any exercise of remedies or any foreclosure
actions or otherwise take any action or proceeding against any of the Collateral
(other than actions as necessary to prove, protect or preserve the Liens
securing the Secured Debt Obligations) unless and until it shall have been
directed by written notice of an Act of Required Debtholders and then only in
accordance with the provisions of this Agreement.


(d)    Notwithstanding anything to the contrary contained in this Agreement, no
Junior Lien Representative or Priority Lien Representative may serve as
Collateral Trustee.


SECTION 3.2        Release or Subordination of Liens. The Collateral Trustee
will not release or subordinate any Lien of the Collateral Trustee or consent to
the release or subordination of any Lien of the Collateral Trustee, except:


(a)     as directed by an Act of Required Debtholders accompanied by an
Officers' Certificate to the effect that the release or subordination was
permitted by each applicable Secured Debt Document;


(b)    as required by Article 4;


(c)     as ordered pursuant to applicable law under a final and nonappealable
order or judgment of a court of competent jurisdiction; or


(d)    for the subordination of the Junior Trust Estate and the Junior Liens to
the Senior Trust Estate and the Priority Liens as provided for herein.


SECTION 3.3        Enforcement of Liens. If the Collateral Trustee at any time
receives written notice that any event has occurred that constitutes a default
or an event of default under any Secured Debt Document entitling the Collateral
Trustee to foreclose upon, collect or otherwise enforce any of its Liens under
the Security Documents, the Collateral Trustee will

27

--------------------------------------------------------------------------------




promptly deliver written notice thereof to each Secured Debt Representative.
Thereafter, the Collateral Trustee may await direction by an Act of Required
Debtholders and will act, or decline to act, as directed by an Act of Required
Debtholders, in the exercise and enforcement of the Collateral Trustee's
interests, rights, powers and remedies in respect of the Collateral or under the
Security Documents or applicable law and, following the initiation of such
exercise of remedies, the Collateral Trustee will act, or decline to act, with
respect to the manner of such exercise of remedies as directed by an Act of
Required Debtholders. Unless it has been directed to the contrary by an Act of
Required Debtholders, the Collateral Trustee in any event may (but will not be
obligated to) take or refrain from taking such action with respect to any
default under any Secured Debt Document as it may deem advisable and in the best
interest of the holders of Secured Debt Obligations.


SECTION 3.4        Application of Proceeds.


(a)    If any Collateral is sold or otherwise realized upon by the Collateral
Trustee in connection with any foreclosure, collection, sale or other
enforcement of Liens granted to the Collateral Trustee pursuant to the Security
Documents, the proceeds received by the Collateral Trustee from such
foreclosure, collection, sale or other enforcement will, subject to any
mandatory provision of law applicable to such Collateral or Security Document,
be distributed by the Collateral Trustee in the following order of application:


FIRST, to the payment of all amounts due and payable under this Agreement on
account of the Collateral Trustee's fees and expenses and any reasonable legal
fees, costs and expenses or other liabilities of any kind incurred by the
Collateral Trustee or any co-trustee or agent of the Collateral Trustee in
connection with any Security Document (including, but not limited, to
indemnification payments and reimbursements);
SECOND, to the repayment of Indebtedness and other Obligations, other than
Secured Debt Obligations, secured by a Permitted Lien on the Collateral sold or
realized upon to the extent that such other Indebtedness or Obligation is
required to be discharged in connection with such sale;
THIRD, equally and ratably, to the respective Priority Lien Representatives for
application to the payment of all outstanding Priority Lien Debt and any other
Priority Lien Obligations that are then due and payable in such order as may be
provided in the applicable Priority Lien Documents in an amount sufficient to
pay in full in cash all outstanding Priority Lien Debt and all other Priority
Lien Obligations that are then due and payable (including all interest accrued
thereon after the commencement of any Insolvency or Liquidation Proceeding at
the rate, including any applicable post-default rate, specified in the
applicable Priority Lien Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding, and including the discharge
or cash collateralization (at the lower of (1) 105% of the aggregate undrawn
amount and (2) the percentage of the aggregate undrawn amount required for
release of Liens under the terms of the applicable Priority Lien Document) of
all outstanding letters of credit constituting Priority Lien Debt);

28

--------------------------------------------------------------------------------




FOURTH, equally and ratably, to the respective Junior Lien Representatives for
application to the payment of all outstanding Junior Lien Debt and any other
Junior Lien Obligations that are then due and payable in such order as may be
provided in the applicable Junior Lien Documents in an amount sufficient to pay
in full in cash all outstanding Junior Lien Debt and all other Junior Lien
Obligations that are then due and payable (including all interest accrued
thereon after the commencement of any Insolvency or Liquidation Proceeding at
the rate, including any applicable post-default rate, specified in the
applicable Junior Lien Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding, and including the discharge
or cash collateralization (at the lower of (1) 105% of the aggregate undrawn
amount and (2) the percentage of the aggregate undrawn amount required for
release of Liens under the terms of the applicable Junior Lien Document) of all
outstanding letters of credit, if any, constituting Junior Lien Debt); and
FIFTH, any surplus remaining after the payment in full in cash of amounts
described in the preceding clauses will be paid to the applicable Grantor, as
the case may be, its successors or assigns, or as a court of competent
jurisdiction may direct.
(b)    If any Junior Lien Representative or any holder of a Junior Lien
Obligation collects or receives any proceeds of such foreclosure, collection or
other enforcement that should have been applied to the payment of the Priority
Lien Obligations in accordance with Section 3.4(a) above, whether prior to or
after the commencement of an Insolvency or Liquidation Proceeding or otherwise,
such Junior Lien Representative or such holder of a Junior Lien Obligation, as
the case may be, will forthwith deliver the same to the Collateral Trustee, for
the account of the holders of the Priority Lien Obligations, to be applied in
accordance with Section 3.4(a). Until so delivered, such proceeds will be held
in trust by that Junior Lien Representative or that holder of a Junior Lien
Obligation, as the case may be, for the benefit of the holders of the Priority
Lien Obligations.


(c)    This Section 3.4 is intended for the benefit of, and will be enforceable
as a third party beneficiary by, each present and future holder of Secured Debt
Obligations, each present and future Secured Debt Representative and the
Collateral Trustee as holder of Secured Debt Liens. The Secured Debt
Representative of each future Series of Secured Debt will be required to deliver
a Lien Sharing and Priority Confirmation as provided in Section 3.8 at the time
of incurrence of such Series of Secured Debt.


(d)    In connection with the application of proceeds pursuant to Section
3.4(a), except as otherwise directed by an Act of Required Debtholders, the
Collateral Trustee may sell any non-cash proceeds for cash prior to the
application of the proceeds thereof.


(e)    In making the determinations and allocations in accordance with Section
3.4(a), the Collateral Trustee may conclusively rely upon information supplied
by the relevant Priority Lien Representative as to the amounts of unpaid
principal and interest and other amounts outstanding with respect to its
respective Priority Lien Debt and any other Priority Lien Obligations and
information supplied by the relevant Junior Lien Representative as to the
amounts of unpaid principal and interest and other amounts outstanding with
respect to its respective Junior Lien Debt and any other Junior Lien
Obligations, and the Collateral Trustee

29

--------------------------------------------------------------------------------




shall have no liability to any of the Secured Parties for actions taken in
reliance on such information, provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Secured Party in
any information so supplied but in the event of any such contest, the
information delivered by any Secured Debt Representative shall be conclusive,
for purposes of the Collateral Trustee's reliance, absent manifest error. Upon
the reasonable request of the Collateral Trustee, the applicable Secured Debt
Representative shall deliver to the Collateral Trustee a certificate setting
forth the information specified in this Section 3.4(e). All distributions made
by the Collateral Trustee pursuant to Section 3.4(a) shall be (subject to any
decree of any court of competent jurisdiction) final (absent manifest error),
and the Collateral Trustee shall have no duty to inquire as to the application
by any Secured Debt Representative in respect of any amounts distributed to such
Secured Debt Representative.


SECTION 3.5        Powers of the Collateral Trustee.


(a)    The Collateral Trustee is irrevocably authorized and empowered to enter
into and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies under the Security Documents and
applicable law and in equity and to act as set forth in this Article 3 or as
requested in any lawful directions given to it from time to time in respect of
any matter by an Act of Required Debtholders.


(b)    No Secured Debt Representative or holder of Secured Debt Obligations will
have any liability whatsoever for any act or omission of the Collateral Trustee.


SECTION 3.6        Documents and Communications. The Collateral Trustee will
permit each Secured Debt Representative and each holder of Secured Debt
Obligations upon reasonable written notice from time to time during regular
business hours to inspect and copy, at the cost and expense of the party
requesting such copies, any and all Security Documents and other documents,
notices, certificates, instructions or communications received by the Collateral
Trustee in its capacity as such.


SECTION 3.7        For Sole and Exclusive Benefit of Holders of Secured Debt
Obligations. The Collateral Trustee will accept, hold, administer and enforce
all Liens on the Collateral at any time transferred or delivered to it and all
other interests, rights, powers and remedies at any time granted to or
enforceable by the Collateral Trustee and all other property of the Trust
Estates solely and exclusively for the benefit of the present and future holders
of present and future Secured Debt Obligations, and will distribute all proceeds
received by it in realization thereon or from enforcement thereof solely and
exclusively pursuant to the provisions of Section 3.4.


SECTION 3.8        Additional Secured Debt.


(a)    The Collateral Trustee will, as trustee hereunder, perform its
undertakings set forth in Section 3.1(a) with respect to each holder of Secured
Debt Obligations of a Series of Secured Debt that is issued or incurred after
the date hereof that:


(1)    holds Secured Debt Obligations that are identified as Junior Lien Debt or
Priority Lien Debt in accordance with the procedures set forth in
Section 3.8(b); and



30

--------------------------------------------------------------------------------




(2)    signs, through its designated Secured Debt Representative identified
pursuant to Section 3.8(b), a Collateral Trust Joinder and delivers the same to
the Collateral Trustee.


(b)    Delta will be permitted to designate as an additional holder of Secured
Debt Obligations hereunder each Person who is, or who becomes, the registered
holder of Junior Lien Debt or the registered holder of Priority Lien Debt
incurred by Delta or any other Grantor after the date of this Agreement in
accordance with the terms of all applicable Secured Debt Documents. Delta may
only effect such designation by delivering to the Collateral Trustee an
Additional Secured Debt Designation stating that:


(1)     Delta or such other Grantor intends to incur additional Secured Debt
(“Additional Secured Debt”) which will either be (i) Priority Lien Debt
permitted by each applicable Secured Debt Document to be secured by a Priority
Lien equally and ratably with all previously existing and future Priority Lien
Debt or (ii) Junior Lien Debt permitted by each applicable Secured Debt Document
to be secured with a Junior Lien equally and ratably with all previously
existing and future Junior Lien Debt;


(2)    specifying the name and address of the Secured Debt Representative for
such series of Additional Secured Debt (if any) for purposes of Section 7.7.


(3)    Delta and each other Grantor has duly authorized, executed (if
applicable) and recorded (or caused to be recorded) in each appropriate
governmental office all relevant filings and recordations to ensure that the
Additional Secured Debt is secured by the Collateral in accordance with the
Security Documents;


(4)     attaching as Exhibit 1 to such Additional Secured Debt Designation a
Reaffirmation Agreement duly executed by Delta, each other Grantor and each
Guarantor, which Reaffirmation Agreement shall be substantially in the form of
Exhibit 1 to Exhibit A hereto; and


(5)    Delta has caused a copy of the Additional Secured Debt Designation and
the related Collateral Trust Joinder to be delivered to each then existing
Secured Debt Representative.


Although Delta shall be required to deliver a copy of each Additional Secured
Debt Designation and each Collateral Trust Joinder to each then existing Secured
Debt Representative, the failure to so deliver a copy of the Additional Secured
Debt Designation and/or Lien Sharing and Priority Confirmation to any then
existing Secured Debt Representative shall not affect the status of such debt as
Additional Secured Debt if the other requirements of this Section 3.8 are
complied with. Notwithstanding the foregoing, nothing in this Agreement will be
construed to allow Delta or any other Grantor to incur additional Indebtedness
unless otherwise permitted by the terms of all applicable Secured Debt
Documents.

31

--------------------------------------------------------------------------------




ARTICLE 4.    Obligations enforceable by DELTA AND THE OTHER GRANTORS
SECTION 4.1        Release of Liens on Collateral.


(a)    The Collateral Trustee's Liens upon the Collateral will be automatically
released:


(1)    in whole, upon (A) payment in full and discharge of all outstanding
Secured Debt and all other Secured Debt Obligations that are due and payable at
the time all of the Secured Debt is paid in full and discharged and
(B) termination or expiration of all commitments to extend credit under all
Secured Debt Documents and the cancellation or termination or cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Secured Debt Documents) of all outstanding
letters of credit issued pursuant to any Secured Debt Documents;


(2)    as to any Collateral that is sold, transferred or otherwise disposed of
by any Grantor to a Person that is not (either before or after such sale,
transfer or disposition) Delta or a Subsidiary of Delta in either (A) a
foreclosure sale or other similar transaction approved by an Act of Required
Debtholders or (B) a transaction or other circumstance that is permitted by all
of the then extant Secured Debt Documents, at the time of such sale, transfer or
other disposition or to the extent of the interest sold, transferred or
otherwise disposed of (and in the case of the preceding clause (B), the
Collateral Trustee's Liens upon the Proceeds received in such transaction or
circumstance shall also be released, except to the extent the pro forma
Collateral Coverage Ratio immediately after giving effect to such transactions
is not at least 1.6:1.0);


(3)    as to a release of less than all or substantially all of the Collateral,
(a) with respect to any Series of Secured Debt if such release is permitted
under Secured Debt Documents governing such Series of Secured Debt (including in
connection with the repayment in full of such Series of Secured Debt) or (b) if
consent to the release of all Priority Liens (or, at any time after the
Discharge of Priority Lien Obligations, the Junior Liens) on such Collateral has
been given by an Act of Required Debtholders;


(4)    as to a release of all or substantially all of the Collateral, if
(A) consent to the release of that Collateral has been given by the requisite
percentage or number of holders of each Series of Secured Debt at the time
outstanding as provided for in the applicable Secured Debt Documents, and
(B) the Grantors have delivered an Officers' Certificate to the Collateral
Trustee certifying that all such necessary consents have been obtained;


(5)    as to any proceeds of a Disposition of Collateral or Sale of a Grantor
held in any Controlled Account, (a) upon (A) application thereof for any purpose
permitted by each applicable Secured Debt Document or (B) release from such
Controlled Account in accordance with each applicable Secured Debt Document or
(b) that have been the subject of an offer of redemption or prepayment in
connection with such Disposition (an “Asset Sale Offer”) conducted in accordance
with the terms of any

32

--------------------------------------------------------------------------------




applicable Secured Debt Document, (i) upon application thereof to repurchase,
repay, prepay, or redeem, as applicable, Priority Lien Debt tendered for, or
otherwise subject to, repurchase, repayment, prepayment or redemption, in
accordance with such Asset Sale Offer, as applicable, when such repurchase,
repayment, prepayment or redemption is required to be made, in the amounts so
required, and (ii) to the extent any proceeds remain after consummation of such
Asset Sale Offer and all payments made with respect to Priority Lien Debt in
connection therewith, immediately after such consummation and payment, but in
each of the foregoing cases, only if and to the extent such release is not
otherwise prohibited under any Secured Debt Document;


(6)    [reserved];


(7)    as to any Collateral, upon the request of Delta either (a) if (i) Delta
delivers to the Collateral Trustee an Officer's Certificate demonstrating that
after giving pro forma effect to such release, the pro forma Collateral Coverage
Ratio with respect to the date of such release would have been at least 1.6 to
1.0, and (ii) such release is not otherwise prohibited by any Secured Debt
Document, or (b) if Delta delivers to the Collateral Trustee an Officer's
Certificate demonstrating that after giving pro forma effect to the release of
such Collateral, the pro forma Collateral Coverage Ratio with respect to the
date of such release would have been less than 1.6 to 1.0, Additional Collateral
that has a Fair Market Value equal to or greater than the Fair Market Value of
the Collateral being released pursuant to this clause (7) is pledged in
compliance with the definition of “Additional Collateral” and each applicable
Secured Debt Document; provided that in no case shall Delta be required to
pledge Collateral in an amount that would exceed a pro forma Collateral Coverage
Ratio of 1.6 to 1.0; and


(8)    in whole, with respect to any Series of Secured Debt in accordance with
the terms of the applicable Secured Debt Documents.


(b)    The Collateral Trustee agrees for the benefit of Delta and the other
Grantors that, if the Collateral Trustee at any time receives:


(1)    an Officers' Certificate (a copy of which shall also be provided to each
Secured Debt Representative) stating that (A) the signing officer has read
Article 4 of this Agreement and understands the provisions and the definitions
relating hereto, (B) such officer has made such examination or investigation as
is necessary to enable him or her to express an informed opinion as to whether
or not the conditions precedent in this Agreement and all other Secured Debt
Documents, if any, relating to the release of the Collateral have been complied
with, and (C) in the opinion of such officer, such conditions precedent, if any,
have been complied with; and


(2)    the proposed instrument or instruments evidencing the release of such
Lien as to such property in recordable form, if applicable; and


(3)    prior to the Discharge of Priority Lien Obligations, the written
acknowledgement of each Priority Lien Representative (or, at any time after the
Discharge of Priority Lien Obligations, each Junior Lien Representative) that it
has

33

--------------------------------------------------------------------------------




received an Officers' Certificate described in clause (1) above, which Officers'
Certificate certifies that such release is permitted by Section 4.1(a) and the
respective Secured Debt Documents governing the Secured Debt Obligations the
holders of which such Secured Debt Representative represents;


then the Collateral Trustee will execute (with such acknowledgements and/or
notarizations as are required) and deliver to Delta or other applicable Grantor
such documents evidencing the release of the Collateral Trustee's Liens on the
applicable Collateral as Delta shall reasonably request on or before the fifth
Business Day after the date of receipt (or deemed receipt) of the items required
by this Section 4.1(b) by the Collateral Trustee.
(c)    The Collateral Trustee hereby agrees that:


(1)    in the case of any release pursuant to clause (2) of Section 4.1(a), if
the terms of any such sale, transfer or other disposition require the payment of
the purchase price to be contemporaneous with the delivery of the applicable
release, then, at the written request of and at the expense of Delta or other
applicable Grantor, the Collateral Trustee will either (A) be present at and
deliver the release at the closing of such transaction or (B) deliver the
release under customary escrow arrangements that permit such contemporaneous
payment and delivery of the release; and


(2)    at any time when a Secured Debt Default under a Series of Secured Debt
that constitutes Junior Lien Debt has occurred and is continuing, within two
Business Days of the receipt by it of any Act of Required Debtholders pursuant
to Section 4.1(a)(3), the Collateral Trustee will deliver a copy of such Act of
Required Debtholders to each Secured Debt Representative.


(d)    The Collateral Trustee hereby further agrees that:


(1)    if any Priority Lien Representative notifies the Collateral Trustee that
it requests Delta or any other Grantor to make any necessary filings,
registrations and recordings to create, preserve, protect and perfect the
security interests granted by such Grantor to the Collateral Trustee for the
benefit of the applicable Priority Lien Secured Parties under the Security
Documents in respect of the Collateral, the Collateral Trustee shall promptly
notify Delta thereof and direct Delta or such other Grantor to take all such
actions requested by such Priority Lien Representative; and


(2)    upon receipt by the Collateral Trustee of any notice delivered by Delta
or any other Grantor under the Security Documents, the Collateral Trustee shall
promptly forward a copy of such notice to each Priority Lien Representative.


(e)    Each Secured Debt Representative hereby agrees that:


(1)    as soon as reasonably practicable after receipt of an Officers'
Certificate from Delta pursuant to Section 4.1(b)(1), it will, to the extent
required by such Section, either provide to the Collateral Trustee (A) the
written acknowledgment of receipt of such Officers' Certificate required by
Section 4.1(b)(3) or (B) a written statement that such release is not permitted
by Section 4.1(a); provided that the failure of

34

--------------------------------------------------------------------------------




any Secured Debt Representative to take either of the preceding actions within
five (5) Business Days after receipt of such Officers' Certificate shall be
deemed to be the provision by such Secured Debt Representative of the written
acknowledgment required by Section 4.1(b)(3); and
(2)    within one Business Day of the receipt by it of any notice from the
Collateral Trustee pursuant to Section 4.1(c)(2), such Secured Debt
Representative will deliver a copy of such notice to each registered holder of
the Series of Priority Lien Debt or Series of Junior Lien Debt for which it acts
as Secured Debt Representative.
SECTION 4.2        Delivery of Copies to Secured Debt Representatives. Delta
will deliver to each Secured Debt Representative a copy of each Officers'
Certificate delivered to the Collateral Trustee pursuant to Section 4.1(b),
together with copies of all documents delivered to the Collateral Trustee with
such Officers' Certificate. The Secured Debt Representatives will not be
obligated to take notice thereof or to act thereon, subject to Section 4.1(d).


SECTION 4.3        Collateral Trustee not Required to Serve, File or Record. The
Collateral Trustee is not required to serve, file, register or record any
instrument releasing or subordinating its Liens on any Collateral; provided,
however, that if Delta or any other Grantor shall make a written demand for a
termination statement under Section 9‑513(c) of the UCC, the Collateral Trustee
shall comply with the written request of Delta or such Grantor to comply with
the requirements of such UCC provision; provided, further, that the Collateral
Trustee must first confirm with the Secured Debt Representatives that the
requirements of such UCC provisions have been satisfied.


SECTION 4.4        Release of Liens in Respect of Pari Passu Notes. The
Collateral Trustee's Liens upon the Collateral will no longer secure any series
of Pari Passu Notes (if any) outstanding under any Pari Passu Notes Documents or
any other Obligations under such Pari Passu Notes Documents, and the right of
the holders of such Pari Passu Notes and such Obligations to the benefits and
proceeds of the Collateral Trustee's Lien on the Collateral will automatically
terminate and be discharged upon satisfaction of the release provisions set
forth in such Pari Passu Notes Documents.


ARTICLE 5.     Immunities of the Collateral Trustee


SECTION 5.1        No Implied Duty. The Collateral Trustee will not have any
fiduciary duties nor will it have responsibilities or obligations other than
those expressly assumed by it in this Agreement and the other Security
Documents. The Collateral Trustee will not be required to take any action that
is contrary to applicable law or any provision of this Agreement or the other
Security Documents.


SECTION 5.2        Appointment of Agents and Advisors. The Collateral Trustee
may execute any of the trusts or powers hereunder or perform any duties
hereunder either directly or by or through agents, attorneys, accountants,
appraisers or other experts or advisors selected by it in good faith as it may
reasonably require and will not be responsible for any misconduct or negligence
on the part of any of them.

35

--------------------------------------------------------------------------------




SECTION 5.3        Other Agreements. The Collateral Trustee has accepted and is
bound by the Security Documents executed by the Collateral Trustee as of the
date of this Agreement and, as directed by an Act of Required Debtholders, the
Collateral Trustee shall execute additional Security Documents delivered to it
after the date of this Agreement; provided, however, that such additional
Security Documents do not adversely affect the rights, privileges, benefits and
immunities of the Collateral Trustee.  The Collateral Trustee will not otherwise
be bound by, or be held obligated by, the provisions of any credit agreement,
indenture or other agreement governing Secured Debt (other than this Agreement
and the other Security Documents to which it is a party).


SECTION 5.4        Solicitation of Instructions.


(a)    The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form of an Act of Required Debtholders, an Officers'
Certificate or an order of a court of competent jurisdiction, as to any action
that it may be requested or required to take, or that it may propose to take, in
the performance of any of its obligations under this Agreement or the other
Security Documents.


(b)    No written direction given to the Collateral Trustee by an Act of
Required Debtholders that in the sole judgment of the Collateral Trustee
imposes, purports to impose or might reasonably be expected to impose upon the
Collateral Trustee any obligation or liability not set forth in or arising under
this Agreement and the other Security Documents will be binding upon the
Collateral Trustee unless the Collateral Trustee elects, at its sole option, to
accept such direction.


SECTION 5.5        Limitation of Liability. The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Security Document, except for its own gross
negligence, bad faith or willful misconduct as determined by a final judgment of
a court of competent jurisdiction.


SECTION 5.6        Documents in Satisfactory Form. The Collateral Trustee will
be entitled to require that all agreements, certificates, opinions, instruments
and other documents at any time submitted to it, including those expressly
provided for in this Agreement, be delivered to it in a form and with
substantive provisions reasonably satisfactory to it.


SECTION 5.7        Entitled to Rely. The Collateral Trustee may seek and rely
upon, and shall be fully protected in relying upon, any judicial order or
judgment, upon any advice, opinion or statement of legal counsel, independent
consultants and other experts selected by it in good faith and upon any
certification, instruction, notice or other writing delivered to it by Delta or
any other Grantor in compliance with the provisions of this Agreement or
delivered to it by any Secured Debt Representative as to the holders of Secured
Debt Obligations for whom it acts, without being required to determine the
authenticity thereof or the correctness of any fact stated therein or the
propriety or validity of service thereof. The Collateral Trustee may act in
reliance upon any instrument comporting with the provisions of this Agreement or
any signature reasonably believed by it to be genuine and may assume that any
Person purporting to give notice or receipt or advice or make any statement or
execute any document in connection with the provisions hereof or the other
Security Documents has been duly authorized to do so. To the

36

--------------------------------------------------------------------------------




extent an Officers' Certificate or opinion of counsel is required or permitted
under this Agreement to be delivered to the Collateral Trustee in respect of any
matter, the Collateral Trustee may rely conclusively on the Officers'
Certificate or opinion of counsel as to such matter and such Officers'
Certificate or opinion of counsel shall be full warranty and protection to the
Collateral Trustee for any action taken, suffered or omitted by it under the
provisions of this Agreement and the other Security Documents.


SECTION 5.8        Secured Debt Default. The Collateral Trustee will not be
required to inquire as to the occurrence or absence of any Secured Debt Default
and will not be affected by or required to act upon any notice or knowledge as
to the occurrence of any Secured Debt Default unless and until it is directed by
an Act of Required Debtholders.


SECTION 5.9        Actions by Collateral Trustee. As to any matter not expressly
provided for by this Agreement or the other Security Documents, the Collateral
Trustee will act or refrain from acting as directed by an Act of Required
Debtholders and will be fully protected if it does so, and any action taken,
suffered or omitted pursuant to hereto or thereto shall be binding on the
holders of Secured Debt Obligations.


SECTION 5.10    Security or Indemnity in favor of the Collateral Trustee. The
Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.


SECTION 5.11    Rights of the Collateral Trustee. In the event of any conflict
between any terms and provisions set forth in this Agreement and those set forth
in any other Security Document, the terms and provisions of this Agreement shall
supersede and control the terms and provisions of such other Security Document.
In the event there is any bona fide, good faith disagreement between the other
parties to this Agreement or any of the other Security Documents resulting in
adverse claims being made in connection with Collateral held by the Collateral
Trustee and the terms of this Agreement or any of the other Security Documents
do not unambiguously mandate the action the Collateral Trustee is to take or not
to take in connection therewith under the circumstances then existing, or the
Collateral Trustee is in doubt as to what action it is required to take or not
to take hereunder or under the other Security Documents, it will be entitled to
refrain from taking any action (and will incur no liability for doing so) until
directed otherwise in writing by a request signed jointly by the parties hereto
entitled to give such direction or by order of a court of competent
jurisdiction.


SECTION 5.12    Limitations on Duty of Collateral Trustee in Respect of
Collateral.


(a)    Beyond the exercise of reasonable care in the custody of Collateral in
its possession, the Collateral Trustee will have no duty as to any Collateral in
its possession or control or in the possession or control of any agent or bailee
or any income thereon or as to preservation of rights against prior parties or
any other rights pertaining thereto and the Collateral Trustee will not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise

37

--------------------------------------------------------------------------------




perfecting or maintaining the perfection of any Liens on the Collateral. The
Collateral Trustee will be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and the
Collateral Trustee will not be liable or responsible for any loss or diminution
in the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Trustee in good faith.


(b)    The Collateral Trustee will not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
gross negligence, bad faith or willful misconduct on the part of the Collateral
Trustee, for the validity or sufficiency of the Collateral or any agreement or
assignment contained therein, for the validity of the title of any Grantor to
the Collateral, for insuring the Collateral or for the payment of taxes,
charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. The Collateral Trustee hereby disclaims any
representation or warranty to the present and future holders of the Secured Debt
Obligations concerning the perfection of the Liens granted hereunder or in the
value of any of the Collateral.


SECTION 5.13    Assumption of Rights, Not Assumption of Duties. Notwithstanding
anything to the contrary contained herein:


(1)    each of the parties thereto will remain liable under each of the Security
Documents (other than this Agreement) to the extent set forth therein to perform
all of their respective duties and obligations thereunder to the same extent as
if this Agreement had not be executed;


(2)    the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Security Documents; and


(3)    the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any of the parties thereunder other than those of the
Collateral Trustee.


SECTION 5.14    No Liability for Clean Up of Hazardous Materials. In the event
that the Collateral Trustee is required to acquire title to an asset for any
reason, or take any managerial action of any kind in regard thereto, in order to
carry out any fiduciary or trust obligation for the benefit of another, which in
the Collateral Trustee's sole discretion may cause the Collateral Trustee to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Trustee to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Collateral Trustee reserves the right, instead of taking such action, either to
resign as Collateral Trustee or to arrange for the transfer of the title or
control of the asset to a court appointed receiver. The Collateral Trustee will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral

38

--------------------------------------------------------------------------------




Trustee's actions and conduct as authorized, empowered and directed hereunder or
relating to any kind of discharge or release or threatened discharge or release
of any hazardous materials into the environment.


ARTICLE 6. Resignation and Removal of the Collateral Trustee


SECTION 6.1        Resignation or Removal of Collateral Trustee. Subject to the
appointment of a successor Collateral Trustee as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Trustee:


(a)    the Collateral Trustee may resign at any time by giving not less than 30
days' notice of resignation to each Secured Debt Representative and Delta; and


(b)    the Collateral Trustee may be removed at any time, with or without cause,
by an Act of Required Debtholders.


SECTION 6.2        Appointment of Successor Collateral Trustee. Upon any such
resignation or removal, a successor Collateral Trustee may be appointed by an
Act of Required Debtholders. If no successor Collateral Trustee has been so
appointed and accepted such appointment within 30 days after the predecessor
Collateral Trustee gave notice of resignation or was removed, the retiring
Collateral Trustee may (at the expense of Delta), at its option, appoint a
successor Collateral Trustee (or, in the event the retiring Collateral Trustee
chooses not to appoint, Delta will appoint a successor Collateral Trustee), or
petition a court of competent jurisdiction for appointment of a successor
Collateral Trustee, which must be a bank or trust company:


(1)    authorized to exercise corporate trust powers;


(2)     having a combined capital and surplus of at least $500,000,000;


(3)    maintaining an office in New York, New York; and


(4)    that is not a Secured Debt Representative.


The Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied.
SECTION 6.3        Succession. When the Person so appointed as successor
Collateral Trustee accepts such appointment:


(1)    such Person will succeed to and become vested with all the rights,
powers, privileges and duties of the predecessor Collateral Trustee, and the
predecessor Collateral Trustee will be discharged from its duties and
obligations hereunder; and


(2)    the predecessor Collateral Trustee will (at the expense of Delta)
promptly transfer all Liens and collateral security and other property of the
Trust Estates within its possession or control to the possession or control of
the successor Collateral Trustee and

39

--------------------------------------------------------------------------------




will execute instruments and assignments as may be necessary or desirable or
reasonably requested by the successor Collateral Trustee to transfer to the
successor Collateral Trustee all Liens, interests, rights, powers and remedies
of the predecessor Collateral Trustee in respect of the Security Documents or
the Trust Estates.


Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.10
and 7.11.
SECTION 6.4        Merger, Conversion or Consolidation of Collateral Trustee.
Any Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 6.3, provided that
(i) without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in clauses (1) through (4) of Section 6.2 and (ii) within
30 days of any such merger, conversion or consolidation becoming effective, the
Collateral Trustee shall have notified Delta, each Priority Lien Representative
and each Junior Lien Representative thereof in writing.


ARTICLE 7. miscellaneous provisions


SECTION 7.1        Amendment.


(a)    No amendment or supplement to the provisions of any Security Document
will be effective without the approval of the Collateral Trustee acting as
directed by an Act of Required Debtholders, except that:


(1)    without an Act of Required Debtholders or the consent of any Secured
Party, Delta or the applicable Grantor and the Collateral Trustee may amend or
supplement the Security Documents:


(A)to add, maintain or, to the extent expressly permitted by the Secured Debt
Documents, replace Collateral, to correct, supplement or amplify the description
of Collateral, to secure additional Secured Debt that was otherwise permitted by
the terms of the Secured Debt Documents to be secured by the Collateral or to
preserve, perfect or establish the priority of the Secured Debt Liens therein;


(B)to cure any ambiguity, omission, mistake, defect or inconsistency;


(C)to release or replace Liens in favor of the Collateral Trustee as provided
under Section 4.1 or 4.4 or otherwise in accordance with the terms of the
Security Documents;



40

--------------------------------------------------------------------------------




(D)to provide for the assumption of any Grantor's obligations under any Secured
Debt Document in the case of a merger or consolidation or sale of all or
substantially all of the assets of such Grantor to the extent permitted by the
terms of the Credit Agreement and the other Secured Debt Documents, as
applicable;


(E)to make any change that would provide any additional rights or benefits to
the Secured Parties or the Collateral Trustee or to surrender any right or power
conferred upon any Grantor under any Secured Debt Document;


(F)[reserved];


(G)to make any other change not inconsistent with the Credit Agreement or any
other Secured Debt Document, provided that such action does not adversely affect
the interest of any Secured Party or the Collateral Trustee;


and, each such amendment or supplement will become effective when executed and
delivered by the applicable Grantor party thereto and the Collateral Trustee;
(2)    no amendment or supplement to any Security Document that reduces, impairs
or adversely affects the right of any holder of Secured Debt Obligations:


(A)    to vote its outstanding Secured Debt as to any matter described as
subject to an Act of Required Debtholders (or amends the provisions of this
clause (2) or the definition of “Act of Required Debtholders”),


(B)    to share in the order of application described in Section 3.4 in the
proceeds of enforcement of or realization on any Collateral that has not been
released in accordance with the provisions described in Section 4.1 or


(C)    to require that Liens securing Secured Debt Obligations be released only
as set forth in the provisions described in Section 4.1 or 4.4,


will become effective without the execution and delivery by the applicable
Grantor and the Collateral Trustee acting with the consent of the requisite
percentage or number of holders of each Series of Secured Debt so affected under
the applicable Secured Debt Documents; and
(3)    no amendment or supplement that imposes any obligation upon the
Collateral Trustee or any Secured Debt Representative or adversely affects the
rights of the Collateral Trustee or any Secured Debt Representative,
respectively, in its capacity as such will become effective without the consent
of each Grantor and the Collateral Trustee or such Secured Debt Representative,
respectively.


(b)    Notwithstanding Section 7.1(a) but subject to Sections 7.1(a)(1),
7.1(a)(2) and 7.1(a)(3), any amendment or waiver of, or any consent under, any
provision of this Agreement or any other Security Document that secures Priority
Lien Obligations will apply automatically to any comparable provision of any
comparable Junior Lien Document without the

41

--------------------------------------------------------------------------------




consent of or notice to any holder of Junior Lien Obligations or agent thereof
and without any action by any Grantor or any holder of Junior Lien Obligations
or agent thereof.


(c)    The Collateral Trustee will not enter into any amendment or supplement
unless it has received an Officers' Certificate to the effect that such
amendment or supplement will not result in a breach of any provision or covenant
contained in any of the Secured Debt Documents. Prior to executing any amendment
or supplement pursuant to this Section 7.1, the Collateral Trustee will be
entitled to receive an opinion of counsel of Delta to the effect that the
execution of such document is authorized or permitted hereunder, and with
respect to amendments adding Collateral, an opinion of counsel of Delta
addressing customary creation and perfection, and if such additional Collateral
consists of equity interests of any Person, priority matters with respect to
such additional Collateral (which opinion may be subject to customary
assumptions and qualifications).


(d)    Any amendment or supplement to the provisions of the Security Documents
that releases Collateral will be effective only in accordance with the
requirements set forth in the applicable Secured Debt Document referenced above
under Section 4.1 of this Agreement.


(e)    The holders of Junior Lien Obligations and the Junior Lien
Representatives agree that each Security Document that secures Junior Lien
Obligations (but not also securing Priority Lien Obligations) will include the
following language:


“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Trustee pursuant to this Agreement and the exercise of
any right or remedy by such Collateral Trustee hereunder are subject to the
provisions of the Collateral Trust Agreement, dated as of October 18, 2012,
among Delta Air Lines, Inc., the Grantors from time to time party thereto,
Barclays Bank PLC, as Administrative Agent under the Credit Agreement (as
defined therein), each other Secured Debt Representative from time to time party
thereto and Wilmington Trust, National Association, as Collateral Trustee (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Collateral Trust Agreement”). In the event of any
conflict between the terms of the Collateral Trust Agreement and this Agreement,
the terms of the Collateral Trust Agreement will govern.”
; provided, however, that if the jurisdiction in which any such Junior Lien
Document will be filed prohibits the inclusion of the language above or would
prevent a document containing such language from being recorded, the Junior Lien
Representatives and the Priority Lien Representatives agree, prior to such
Junior Lien Document being entered into, to negotiate in good faith replacement
language stating that the lien and security interest granted under such Junior
Lien Document is subject to the provisions of this Agreement.


SECTION 7.2        Voting.


In connection with any matter under this Agreement requiring a vote of holders
of Secured Debt, each Series of Secured Debt will cast its votes in accordance
with the Secured Debt Documents governing such Series of Secured Debt. Hedging
Obligations will not be considered for purposes of voting by holders of Priority
Lien Debt under this Agreement unless

42

--------------------------------------------------------------------------------




there are no Series of Priority Lien Debt outstanding, and Hedging Obligations
will not be considered for purposes of voting by holders of Junior Lien Debt
under this Agreement unless there are no Series of Junior Lien Debt outstanding.
The amount of Secured Debt to be voted by a Series of Secured Debt will equal
(1) the aggregate principal amount of Secured Debt held by such Series of
Secured Debt (including the face amount of outstanding letters of credit whether
or not then available or drawn), plus (2) the aggregate unfunded commitments to
extend credit which, when funded, would constitute Indebtedness of such Series
of Secured Debt. Following and in accordance with the outcome of the applicable
vote under its Secured Debt Documents, the Secured Debt Representative of each
Series of Secured Debt will cast all of its votes under that Series of Secured
Debt as a block in respect of any vote under this Agreement.
The Collateral Trustee has no obligation or duty to determine whether the vote
of the requisite holders of the applicable Series of Secured Debt was obtained
as required in this Section 7.2 or is required by or any purpose hereof. With
respect to any Series of Secured Obligations, the Collateral Trustee may
conclusively rely on any direction from the Secured Debt Representative for such
Series regardless of whether any vote with respect to such series took place.
SECTION 7.3        Further Assurances; Insurance.


(a)    Each of the Grantors will do or cause to be done all acts and things that
may be required, or that the Collateral Trustee from time to time may reasonably
request, to assure and confirm that the Collateral Trustee holds, for the
benefit of the holders of Secured Debt Obligations, duly created and enforceable
and perfected Liens upon the Collateral (including any property or assets that
are acquired or otherwise become Collateral after the date of this Agreement),
in each case, as contemplated by, and with the Lien priority required under, the
Secured Debt Documents.


(b)    Upon the reasonable request of the Collateral Trustee or any Secured Debt
Representative at any time and from time to time, each of the Grantors will
promptly execute, acknowledge and deliver such security documents, instruments,
certificates, notices and other documents, and take such other actions as shall
be reasonably required, or that the Collateral Trustee may reasonably request,
to create, perfect, protect, assure or enforce the Liens and benefits intended
to be conferred, in each case as contemplated by the Secured Debt Documents for
the benefit of the holders of Secured Debt Obligations.


(c)    Without limiting the foregoing, substantially concurrently with the
acquisition by any Grantor of any asset that would constitute Collateral, each
such Grantor will:


(1)record and deliver copies to the Collateral Trustee for the benefit of the
holders of Secured Debt Obligations such UCC financing statements or take such
other actions as shall be necessary or (in the reasonable opinion of the
Collateral Trustee) desirable to create, grant, establish, perfect and protect
the Collateral Trustee's security interest in such assets or property for the
benefit of the current and future holders of the Secured Debt Obligations; and



43

--------------------------------------------------------------------------------




(2)promptly deliver to the Collateral Trustee and each Secured Debt
Representative opinions of counsel, subject to customary assumptions and
exclusions, if any, relating to the creation and perfection of security
interests relating to the Collateral.


(d)    Delta and the other Grantors will promptly deliver to the Collateral
Trustee copies of any notices received from its insurers with respect to
insurance programs required by the Terrorism Risk Insurance Act of 2002 (as
extended by the Terrorism Risk Insurance Extension Act of 2005) and, if so
requested by the Collateral Trustee, procure and maintain in force the insurance
that is offered in such programs to the same extent maintained by companies of
the same or similar size in the same or similar businesses.


(e)    Upon the request of the Collateral Trustee, Delta and the other Grantors
will permit the Collateral Trustee or any of its agents or representatives (x),
at reasonable times and intervals (but in any event, so long as no Event of
Default (as defined in any Secured Debt Document) has occurred and is
continuing, no more than one time per year) upon reasonable prior notice, to
examine and make copies of and abstracts from the books and records relating to
the Collateral (subject to requirements under any confidentiality agreements, if
applicable), all at Delta's expense and (y) to discuss matters relating to the
Collateral with their respective representatives and advisors (provided that
Delta shall be given the right to participate in such discussions with such
representatives).


SECTION 7.4        Perfection of Junior Trust Estate.


Solely for purposes of perfecting the Liens of the Collateral Trustee in its
capacity as agent of the holders of Junior Lien Obligations and the Junior Lien
Representatives in any portion of the Junior Trust Estate in the possession or
control of the Collateral Trustee (or its agents or bailees) as part of the
Senior Trust Estate including, without limitation, any instruments, goods,
negotiable documents, tangible chattel paper, certificated securities,
securities accounts or money, the Collateral Trustee, the holders of Priority
Lien Obligations and the Priority Lien Representatives hereby acknowledge that
the Collateral Trustee also holds such property as gratuitous bailee for the
benefit of the Collateral Trustee for the benefit of the holders of Junior Lien
Obligations and the Junior Lien Representatives (such bailment being intended,
among other things, to satisfy the requirements of Sections 8-106(d)(d),
8-301(a)(2) and 9-313(c) of the UCC). Solely with respect to any deposit
accounts under the control (within the meaning of Section 9-104 of the UCC) of
the Collateral Trustee in its capacity as agent of the holders of the Priority
Lien Obligations agrees to also hold control over such deposit accounts as
gratuitous agent for the benefit of the Collateral Trustee for the benefit of
the holders of Junior Lien Obligations and the Junior Lien Representatives.
SECTION 7.5        Successors and Assigns.


(a)    Except as provided in Section 5.2, the Collateral Trustee may not, in its
capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void. All obligations of the Collateral Trustee
hereunder will inure to the sole and exclusive benefit of, and be enforceable
by, each Secured Debt Representative and each present and future holder of

44

--------------------------------------------------------------------------------




Secured Debt Obligations, each of whom will be entitled to enforce this
Agreement as a third-party beneficiary hereof, and all of their respective
successors and assigns.


(b)    Neither Delta nor any other Grantor may delegate any of its duties or
assign any of its rights hereunder, and any attempted delegation or assignment
of any such duties or rights will be null and void. All obligations of Delta and
the other Grantors hereunder will inure to the sole and exclusive benefit of,
and be enforceable by, the Collateral Trustee, each Secured Debt Representative
and each present and future holder of Secured Debt Obligations, each of whom
will be entitled to enforce this Agreement as a third-party beneficiary hereof,
and all of their respective successors and assigns.


SECTION 7.6        Delay and Waiver. No failure to exercise, no course of
dealing with respect to the exercise of, and no delay in exercising, any right,
power or remedy arising under this Agreement or any of the other Security
Documents will impair any such right, power or remedy or operate as a waiver
thereof. No single or partial exercise of any such right, power or remedy will
preclude any other or future exercise thereof or the exercise of any other
right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.


SECTION 7.7        Notices. Any communications, including notices and
instructions, between the parties hereto or notices provided herein to be given
may be given to the following addresses:


If to the Collateral Truste     Wilmington Trust, National Association
50 South Sixth Street
Suite 1290
Minneapolis, Minnesota 55402
Facsimile No.: 612-217-5651
Attention: Joshua G. James


With a copy to:


Salans LLP
Rockefeller Center
620 Fifth Avenue
New York, NY 10020
Facsimile No.: 212-307-3340
Attention: Sahra Dalfen, Esq.




If to Delta or any other
Grantor:    Delta Air Lines, Inc.
1030 Delta Boulevard
Atlanta, GA 30354

45

--------------------------------------------------------------------------------




Fax: (404) 714-6439
Attention: Treasurer, Dept. 856


With a copy to:


Delta Air Lines, Inc.
1030 Delta Blvd.
Atlanta, GA 30354
Fax: (404) 715-2233
Attention: General Counsel, Dept. 971


If to the Administrative Agent:    Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
Attention: Bank Debt Management Group
Fax: (212) 526-5115


and, if to any other Secured Debt Representative, to such address as it may
specify by written notice to the parties named above.
Unless otherwise specified herein, all notices, requests, demands or other
communications given to any of the Grantors, the Collateral Trustee and any
Secured Debt Representative shall be given in writing (including, but not
limited to, facsimile transmission followed by telephonic confirmation or
similar writing) and shall be effective (i) if given by facsimile transmission,
when such facsimile is transmitted to the facsimile number specified in this
Section 7.7 and the appropriate facsimile confirmation is received, (ii) if
given by certified registered mail, return receipt requested, with first class
postage prepaid, addressed as aforesaid, upon receipt or refusal to accept
delivery, (iii) if given by a nationally recognized overnight carrier, 24 hours
after such communication is deposited with such carrier with postage prepaid for
next day delivery, or (iv) if given by any other means, when delivered at the
address specified in this Section 7.7; provided that any notice, request or
demand to the Collateral Trustee shall not be effective until received by the
Collateral Trustee in writing or by facsimile transmission at the office
designated by it pursuant to this Section 7.7.
SECTION 7.8        Notice Following Discharge of Priority Lien Obligations.
Promptly following the Discharge of Priority Lien Obligations with respect to
one or more Series of Priority Lien Debt, each Priority Lien Representative with
respect to each applicable Series of Priority Lien Debt that is so discharged
will provide written notice of such discharge to the Collateral Trustee and to
each other Secured Debt Representative.


SECTION 7.9        Entire Agreement. This Agreement states the complete
agreement of the parties relating to the undertaking of the Collateral Trustee
set forth herein and supersedes all oral negotiations and prior writings in
respect of such undertaking.


SECTION 7.10    Compensation; Expenses. The Grantors jointly and severally agree
to pay, promptly upon demand:

46

--------------------------------------------------------------------------------




(1)    such compensation to the Collateral Trustee and its agents as Delta and
the Collateral Trustee may agree in writing from time to time;
(2)    all reasonable costs and expenses incurred by the Collateral Trustee and
its agents in the preparation, execution, delivery, filing, recordation,
administration or enforcement of this Agreement or any other Security Document
or any consent, amendment, waiver or other modification relating hereto or
thereto;
(3)    all reasonable fees, expenses and disbursements of legal counsel and any
auditors, accountants, consultants or appraisers or other professional advisors
and agents engaged by the Collateral Trustee or any Secured Debt Representative
incurred in connection with the negotiation, preparation, closing,
administration, performance or enforcement of this Agreement and the other
Security Documents or any consent, amendment, waiver or other modification
relating hereto or thereto and any other document or matter requested by Delta
or any other Grantor;
(4)    all reasonable costs and expenses incurred by the Collateral Trustee and
its agents in creating, perfecting, preserving, releasing or enforcing the
Collateral Trustee's Liens on the Collateral, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, search fees, and title
insurance premiums;
(5)    all other reasonable costs and expenses incurred by the Collateral
Trustee and its agents in connection with the negotiation, preparation and
execution of the Security Documents and any consents, amendments, waivers or
other modifications thereto and the transactions contemplated thereby or the
exercise of rights or performance of obligations by the Collateral Trustee
thereunder; and
(6)    after the occurrence of any Secured Debt Default, all costs and expenses
incurred by the Collateral Trustee, its agents and any Secured Debt
Representative in connection with the preservation, collection, foreclosure or
enforcement of the Collateral subject to the Security Documents or any interest,
right, power or remedy of the Collateral Trustee or in connection with the
collection or enforcement of any of the Secured Debt Obligations or the proof,
protection, administration or resolution of any claim based upon the Secured
Debt Obligations in any Insolvency or Liquidation Proceeding, including all fees
and disbursements of attorneys, accountants, auditors, consultants, appraisers
and other professionals engaged by the Collateral Trustee, its agents or the
Secured Debt Representatives.
The agreements in this Section 7.10 will survive repayment of all other Secured
Debt Obligations and the removal or resignation of the Collateral Trustee.
SECTION 7.11    Indemnity.


        

47

--------------------------------------------------------------------------------




(a)    The Grantors jointly and severally agree to defend, indemnify, pay and
hold harmless the Collateral Trustee and each of its Affiliates and each of its
directors, officers, partners, trustees, employees, attorneys and agents, and
(in each case) their respective heirs, representatives, successors and assigns
(each of the foregoing, an “Indemnitee”) from and against any and all
Indemnified Liabilities; provided, no Indemnitee will be entitled to
indemnification hereunder with respect to any Indemnified Liability to the
extent such Indemnified Liability is found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee.


(b)    All amounts due under this Section 7.11 will be payable upon demand.


(c)    To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.11(a) may be unenforceable in whole or in part
because they violate any law or public policy, each of the Grantors will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.


(d)    No Grantor will ever assert any claim against any Indemnitee, on any
theory of liability, for any lost profits or special, indirect or consequential
damages or (to the fullest extent a claim for punitive damages may lawfully be
waived) any punitive damages arising out of, in connection with, or as a result
of, this Agreement or any other Secured Debt Document or any agreement or
instrument or transaction contemplated hereby or relating in any respect to any
Indemnified Liability, and each of the Grantors hereby forever waives, releases
and agrees not to sue upon any claim for any such lost profits or special,
indirect, consequential or (to the fullest extent lawful) punitive damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.


(e)    The agreements in this Section 7.11 will survive repayment of all other
Secured Debt Obligations and the removal or resignation of the Collateral
Trustee.


SECTION 7.12    Severability. If any provision of this Agreement is invalid,
illegal or unenforceable in any respect or in any jurisdiction, the validity,
legality and enforceability of such provision in all other respects and of all
remaining provisions, and of such provision in all other jurisdictions, will not
in any way be affected or impaired thereby.


SECTION 7.13    Headings. Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.


SECTION 7.14    Obligations Secured. All obligations of the Grantors set forth
in or arising under this Agreement will be Secured Debt Obligations and are
secured by all Liens granted by the Security Documents.


SECTION 7.15    Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL
GOVERN AND BE USED TO CONSTRUE THIS AGREEMENT WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.


    

48

--------------------------------------------------------------------------------




SECTION 7.16    Consent to Jurisdiction. All judicial proceedings brought
against any party hereto arising out of or relating to this Agreement or any of
the other Security Documents shall be brought in any state or federal court of
competent jurisdiction in the State, County and City of New York. By executing
and delivering this Agreement, each Grantor, for itself and in connection with
its properties irrevocably:
(1)    accepts generally and unconditionally the exclusive jurisdiction and
venue of such courts;
(2)    waives any defense of forum non conveniens to extent permitted by
applicable law;
(3)    agrees that service of all process in any such proceeding in any such
court may be made by registered or certified mail, return receipt requested, to
such party at its address provided in accordance with Section 7.7;
(4)    agrees that service as provided in clause (3) above is sufficient to
confer personal jurisdiction over such party in any such proceeding in any such
court and otherwise constitutes effective and binding service in every respect;
and
(5)    agrees each party hereto retains the right to serve process in any other
manner permitted by law or to bring proceedings against any party in the courts
of any other jurisdiction.
SECTION 7.17    Waiver of Jury Trial. Each party to this Agreement waives its
rights to a jury trial of any claim or cause of action based upon or arising
under this Agreement or any of the other Security Documents or any dealings
between them relating to the subject matter of this Agreement or the intents and
purposes of the other Security Documents. The scope of this waiver is intended
to be all-encompassing of any and all disputes that may be filed in any court
and that relate to the subject matter of this Agreement and the other Security
Documents, including contract claims, tort claims, breach of duty claims and all
other common law and statutory claims. Each party to this Agreement acknowledges
that this waiver is a material inducement to enter into a business relationship,
that each party hereto has already relied on this waiver in entering into this
Agreement, and that each party hereto will continue to rely on this waiver in
its related future dealings. Each party hereto further warrants and represents
that it has reviewed this waiver with its legal counsel and that it knowingly
and voluntarily waives its jury trial rights following consultation with legal
counsel. This waiver is irrevocable, meaning that it may not be modified either
orally or in writing (other than by a mutual written waiver specifically
referring to this Section 7.17 and executed by each of the parties hereto), and
this waiver will apply to any subsequent amendments, renewals, supplements or
modifications of or to this Agreement or any of the other Security Documents or
to any other documents or agreements relating thereto. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.


    

49

--------------------------------------------------------------------------------




SECTION 7.18    Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile), each of which when so executed and
delivered will be deemed an original, but all such counterparts together will
constitute but one and the same instrument.


SECTION 7.19    Effectiveness. This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
each party of written notification of such execution and written or telephonic
authorization of delivery thereof.


SECTION 7.20    Grantors and Additional Grantors. Delta represents and warrants
that each Person who is a Grantor on the date hereof has duly executed this
Agreement. Delta will cause each Person that hereafter becomes a Grantor or is
required by any Secured Debt Document to become a party to this Agreement to
become a party to this Agreement, for all purposes of this Agreement, by causing
such Person to execute and deliver to the Collateral Trustee a Collateral Trust
Joinder, whereupon such Person will be bound by the terms hereof to the same
extent as if it had executed and delivered this Agreement as of the date hereof.
Delta shall promptly provide each Secured Debt Representative with a copy of
each Collateral Trust Joinder executed and delivered pursuant to this Section
7.20; provided, however, that the failure to so deliver a copy of the Collateral
Trust Joinder to any then existing Secured Debt Representative shall not affect
the inclusion of such Person as a Grantor if the other requirements of this
Section 7.20 are complied with.


SECTION 7.21    Continuing Nature of this Agreement. This Agreement, including
the subordination provisions hereof, will be reinstated if at any time any
payment or distribution in respect of any of the Priority Lien Obligations is
rescinded or must otherwise be returned in an Insolvency or Liquidation
Proceeding or otherwise by any holder of Priority Lien Obligations or Priority
Lien Representative or any representative of any such party (whether by demand,
settlement, litigation or otherwise). In the event that all or any part of a
payment or distribution made with respect to the Priority Lien Obligations is
recovered from any holder of Priority Lien Obligations or any Priority Lien
Representative in an Insolvency or Liquidation Proceeding or otherwise, such
payment or distribution received by any holder of Junior Lien Obligations or
Junior Lien Representative with respect to the Junior Lien Obligations from the
proceeds of any Collateral or any title insurance policy required by any real
property mortgage at any time after the date of the payment or distribution that
is so recovered, whether pursuant to a right of subrogation or otherwise, that
Junior Lien Representative or that holder of a Junior Lien Obligation, as the
case may be, will forthwith deliver the same to the Collateral Trustee, for the
account of the holders of the Priority Lien Obligations and other Obligations
secured by a Permitted Prior Lien, to be applied in accordance with Section 3.4.
Until so delivered, such proceeds will be held by that Junior Lien
Representative or that holder of a Junior Lien Obligation, as the case may be,
for the benefit of the holders of the Priority Lien Obligations and other
Obligations secured by a Permitted Prior Lien.


SECTION 7.22    Insolvency. This Agreement will be applicable both before and
after the commencement of any Insolvency or Liquidation Proceeding by or against
any Grantor. The relative rights, as provided for in this Agreement, will
continue after the commencement of any such Insolvency or Liquidation Proceeding
on the same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.


    

50

--------------------------------------------------------------------------------




SECTION 7.23    Rights and Immunities of Secured Debt Representatives. The
Administrative Agent will be entitled to all of the rights, protections,
immunities and indemnities set forth in the Credit Agreement and any future
Secured Debt Representative will be entitled to all of the rights, protections,
immunities and indemnities set forth in the Credit Agreement, indenture or other
agreement governing the applicable Secured Debt with respect to which such
Person will act as representative, in each case as if specifically set forth
herein. In no event will any Secured Debt Representative be liable for any act
or omission on the part of the Grantors or the Collateral Trustee hereunder.







51

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.
DELTA AIR LINES, INC.
By: ___________________________        
Name: Kenneth W. Morge
Title: Vice President & Treasurer



[Signature Page to Collateral Trust Agreement]

--------------------------------------------------------------------------------




BARCLAYS BANK PLC,
as Administrative Agent


By: ___________________________            
Name: Diane Rolfe    
Title: Director





[Signature Page to Collateral Trust Agreement]

--------------------------------------------------------------------------------




WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee
By: ___________________________        
Name: Joshua G. James
Title: Assistant Vice President













[Signature Page to Collateral Trust Agreement]

--------------------------------------------------------------------------------




[EXHIBIT A
to Collateral Trust Agreement]
[FORM OF]
ADDITIONAL SECURED DEBT DESIGNATION
Reference is made to the Collateral Trust Agreement dated as of October 18, 2012
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among Delta Air
Lines, Inc. (“Delta”), the Grantors from time to time party thereto, Barclays
Bank PLC, as Administrative Agent under the Credit Agreement (as defined
therein) and Wilmington Trust, National Association, as Collateral Trustee.
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Collateral Trust Agreement. This Additional Secured Debt
Designation is being executed and delivered in order to designate additional
secured debt as either Priority Lien Debt or Junior Lien Debt entitled to the
benefit of the Collateral Trust Agreement.
The undersigned, the duly appointed [specify title] of Delta hereby certifies on
behalf of the Delta that:
(A)[insert name of Delta or other Grantor] intends to incur additional Secured
Debt (“Additional Secured Debt”) which will be [select appropriate alternative]
[Priority Lien Debt permitted by each applicable Secured Debt Document to be
secured by a Priority Lien equally and ratably with all previously existing and
future Priority Lien Debt] or [Junior Lien Debt permitted by each applicable
Secured Debt Document to be secured with a Junior Lien equally and ratably with
all previously existing and future Junior Lien Debt];
(B)the name and address of the Secured Debt Representative for the Additional
Secured Debt for purposes of Section 7.7 of the Collateral Trust Agreement is:
_____________________________
_____________________________
Telephone: ___________________    
Fax:     _______________________
(C)Each of Delta and each other Grantor has duly authorized, executed (if
applicable) and recorded (or caused to be recorded) in each appropriate
governmental office all relevant filings and recordations to ensure that the
Additional Secured Debt is secured by the Collateral in accordance with the
Security Documents;
(D)Attached as Exhibit 1 hereto is a Reaffirmation Agreement duly executed by
Delta and each other Grantor and Guarantor, and
(E)Delta has caused a copy of this Additional Secured Debt Designation and the
related Collateral Trust Joinder to be delivered to each existing Secured Debt
Representative.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Delta has caused this Additional Secured Debt Designation to
be duly executed by the undersigned officer as of ___________________, 20____.


[insert name of borrower]
By:        
Name:
________________________________

Title:
________________________________



Acknowledgement of Receipt


The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Secured Debt Designation.


[insert name of Collateral Trustee]


By:        
Name:
________________________________

Title:
________________________________




--------------------------------------------------------------------------------




EXHIBIT 1
TO ADDITIONAL SECURED DEBT DESIGNATION


[FORM OF]
REAFFIRMATION AGREEMENT


Reference is made to the Collateral Trust Agreement dated as of October 18, 2012
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among Delta Air
Lines, Inc. (“Delta”), the Grantors from time to time party thereto, Barclays
Bank PLC, as Administrative Agent under the Credit Agreement (as defined
therein) and Wilmington Trust, National Association, as Collateral Trustee.
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Collateral Trust Agreement. This Reaffirmation Agreement is
being executed and delivered as of ____, 20__ in connection with an Additional
Secured Debt Designation of even date herewith which Additional Secured Debt
Designation has designated additional secured debt as either Priority Lien Debt
or Junior Lien Debt (as described therein) entitled to the benefit of the
Collateral Trust Agreement.
Each of the undersigned hereby consents to the designation of additional secured
debt as [Priority/Junior] Lien Debt as set forth in the Additional Secured Debt
Designation of even date herewith and hereby confirms its respective guarantees,
pledges, grants of security interests and other obligations, as applicable,
under and subject to the terms of each of the [Priority/Junior] Lien Documents
to which it is party, and agrees that, notwithstanding the designation of such
additional indebtedness or any of the transactions contemplated thereby, such
guarantees, pledges, grants of security interests and other obligations, and the
terms of each [Priority/Junior] Lien Document to which it is a party, are not
impaired or adversely affected in any manner whatsoever and shall continue to be
in full force and effect and such additional secured debt shall be entitled to
all of the benefits of such [Priority/Junior] Lien Documents.
Governing Law and Miscellaneous Provisions. The provisions of Article 7 of the
Collateral Trust Agreement will apply with like effect to this Reaffirmation
Agreement.


IN WITNESS WHEREOF, each of the undersigned has caused this Reaffirmation
Agreement to be duly executed as of the date written above.


[names of pledgors and guarantors]


By:        
_______________________________
Name:
Title:



--------------------------------------------------------------------------------




[EXHIBIT B
to Collateral Trust Agreement]


[FORM OF]
COLLATERAL TRUST JOINDER - ADDITIONAL DEBT
Reference is made to the Collateral Trust Agreement dated as of October 18, 2012
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among Delta Air
Lines, Inc. (“Delta”), the Grantors from time to time party thereto, Barclays
Bank PLC, as Administrative Agent under the Credit Agreement (as defined
therein) and Wilmington Trust, National Association, as Collateral Trustee.
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Collateral Trust Agreement. This Collateral Trust Joinder is
being executed and delivered pursuant to Section 3.8 of the Collateral Trust
Agreement as a condition precedent to the debt for which the undersigned is
acting as agent being entitled to the benefits of being additional secured debt
under the Collateral Trust Agreement.
1. Joinder. The undersigned, _____________________, a _______________, (the “New
Representative”) as [trustee, administrative agent] under that certain
[described applicable indenture, credit agreement or other document governing
the additional secured debt] hereby agrees to become party as [a Junior Lien
Representative] [a Priority Lien Representative] under the Collateral Trust
Agreement for all purposes thereof on the terms set forth therein, and to be
bound by the terms of the Collateral Trust Agreement as fully as if the
undersigned had executed and delivered the Collateral Trust Agreement as of the
date thereof.
2. Lien Sharing and Priority Confirmation.


[Option A: to be used if Additional Debt is Junior Lien Debt] The undersigned
New Representative, on behalf of itself and each holder of Obligations in
respect of the Series of Junior Lien Debt for which the undersigned is acting as
Junior Lien Representative hereby agrees, for the enforceable benefit of all
holders of each existing and future Series of Priority Lien Debt and Junior Lien
Debt, each existing and future Priority Lien Representative, each other existing
and future Junior Lien Representative and each existing and future holder of
Permitted Prior Liens and as a condition to being treated as Secured Debt under
the Collateral Trust Agreement that:


(a)    all Junior Lien Obligations will be and are secured equally and ratably
by all Junior Liens at any time granted by Delta or any other Grantor to the
Collateral Trustee to secure any Obligations in respect of any Series of Junior
Lien Debt, whether or not upon property otherwise constituting collateral for
such Series of Junior Lien Debt, and that all such Junior Liens will be
enforceable by the Collateral Trustee for the benefit of all holders of Junior
Lien Obligations equally and ratably;
(b)    the New Representative and each holder of Obligations in respect of the
Series of Junior Lien Debt for which the undersigned is acting as Junior Lien
Representative are bound by the provisions of this Agreement, including the
provisions relating to the ranking of Junior Liens and the order of application
of proceeds from the enforcement of Junior Liens; and
(c)    the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents. [or]



--------------------------------------------------------------------------------




[Option B: to be used if Additional Debt is Priority Lien Debt] The undersigned
New Representative, on behalf of itself and each holder of Obligations in
respect of the Series of Priority Lien Debt for which the undersigned is acting
as Priority Lien Representative hereby agrees, for the enforceable benefit of
all holders of each existing and future Series of Priority Lien Debt and Junior
Lien Debt, each existing and future Junior Lien Representative, each other
existing and future Priority Lien Representative and each existing and future
holder of Permitted Prior Liens and as a condition to being treated as Secured
Debt under the Collateral Trust Agreement that:


(a)    all Priority Lien Obligations will be and are secured equally and ratably
by all Priority Liens at any time granted by Delta or any other Grantor to the
Collateral Trustee to secure any Obligations in respect of any Series of
Priority Lien Debt, whether or not upon property otherwise constituting
collateral for such Series of Priority Lien Debt, and that all such Priority
Liens will be enforceable by the Collateral Trustee for the benefit of all
holders of Priority Lien Obligations equally and ratably;
(b)    the New Representative and each holder of Obligations in respect of the
Series of Priority Lien Debt for which the undersigned is acting as Priority
Lien Representative are bound by the provisions of this Agreement, including the
provisions relating to the ranking of Priority Liens and the order of
application of proceeds from the enforcement of Priority Liens; and
(c)    the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents.
3. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.


IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
___________________, 20____.
[insert name of the new representative]


By:        
Name:
________________________________

Title:
________________________________



The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the New Representative and
the holders of the Obligations represented thereby:
_______________, as Collateral Trustee
By:        
Name:
________________________________

Title:
________________________________




--------------------------------------------------------------------------------




[EXHIBIT C
to Collateral Trust Agreement]


[FORM OF]
COLLATERAL TRUST JOINDER - ADDITIONAL GRANTOR
Reference is made to the Collateral Trust Agreement dated as of October 18, 2012
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among Delta Air
Lines, Inc. (“Delta”), the Grantors from time to time party thereto, Barclays
Bank PLC, as Administrative Agent under the Credit Agreement (as defined
therein) and Wilmington Trust, National Association, as Collateral Trustee.
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Collateral Trust Agreement. This Collateral Trust Joinder is
being executed and delivered pursuant to Section 7.20 of the Collateral Trust
Agreement.
1. Joinder. The undersigned, _____________________, a _______________, hereby
agrees to become party as a Grantor under the Collateral Trust Agreement for all
purposes thereof on the terms set forth therein, and to be bound by the terms of
the Collateral Trust Agreement as fully as if the undersigned had executed and
delivered the Collateral Trust Agreement as of the date thereof.
2. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.


IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
___________________, 20____.
[___________________________________]


By:        
Name:
________________________________

Title:
________________________________

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Grantor:


_______________, as Collateral Trustee


By:        
Name:
________________________________

Title:
________________________________




--------------------------------------------------------------------------------






EXHIBIT C
to Credit and Guaranty Agreement


FORM OF ROUTES AND SLOTS UTILIZATION CERTIFICATE


This Routes and Slots Utilization Certificate (this “Certificate”) is delivered
to you pursuant to Section 5.01(m) of that certain Credit and Guaranty
Agreement, dated as of October 18, 2012 (as amended, amended and restated,
supplemented or otherwise modified, renewed or replaced from time to time in
accordance with its terms, the “Credit Agreement”), among Delta Air Lines, Inc.,
as borrower (the “Borrower”), the direct and indirect domestic subsidiaries of
the Borrower party thereto (the “Guarantors”), Barclays Bank PLC, as
Administrative Agent thereunder (in such capacity, the “Administrative Agent”),
Wilmington Trust, National Association, as Collateral Trustee thereunder and the
financial institutions party thereto as lenders. Capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.
1.I am the duly elected, qualified and acting [INSERT TITLE OF RESPONSIBLE
OFFICER] of the Borrower.
2.I have reviewed and am familiar with the contents of this Certificate.
3.I hereby certify that, at all times since the delivery of the last certificate
delivered pursuant to Section 5.01(m) of the Credit Agreement, [the Borrower]
[INSERT NAME OF APPLICABLE GUARANTOR] [has] [have] utilized the Pacific Routes,
Pacific Route FAA Slots and Pacific Route Foreign Slots in a manner consistent
in all material respects with applicable regulations, rules, law, foreign law
and contracts in order to preserve [its] [their] respective rights in and to use
each of the Pacific Routes, Pacific Route FAA Slots and Pacific Route Foreign
Slots.
IN WITNESS WHEREOF, I execute this Certificate this ____ day of , .


By:                    
Name:
Title:


 







--------------------------------------------------------------------------------






EXHIBIT D
to Credit and Guaranty Agreement
FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER
TO CREDIT AND GUARANTY AGREEMENT
ASSUMPTION AND JOINDER AGREEMENT dated as of [ ] (the “Assumption Agreement”)
made by [__________] a [Insert State of Organization] [corporation, limited
partnership or limited liability company] (the “Company”) for the benefit of the
Secured Parties (as such term is defined in that certain Credit and Guaranty
Agreement, dated as of October 18, 2012, the “Secured Parties”) (as amended,
amended and restated, supplemented or otherwise modified, renewed or replaced
from time to time in accordance with its terms, the “Credit Agreement”), among
Delta Air Lines, Inc., as borrower (the “Borrower”), the direct and indirect
domestic subsidiaries of the Borrower party thereto (the “Guarantors”), Barclays
Bank PLC, as Administrative Agent thereunder (in such capacity, the
“Administrative Agent”), Wilmington Trust, National Association, as Collateral
Trustee thereunder (in such capacity, “Collateral Trustee”) and the financial
institutions party thereto as lenders (the “Lenders”). Capitalized terms used
but not defined herein shall have the meanings given to such terms in the Credit
Agreement.
W I T N E S S E T H
The Company is a [Insert State of Organization] [corporation, limited
partnership or limited liability company], and is a subsidiary of [Insert name
of Borrower or Guarantor]. Pursuant to Section 5.14 of the Credit Agreement, the
Company is required to execute this document as a newly [formed] [acquired]
subsidiary of [Insert name of Borrower or Guarantor].
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company hereby
agrees as follows:
SECTION 1.    Assumption and Joinder. The Company hereby expressly confirms that
it hereby agrees to perform and observe, each and every one of the covenants and
agreements and hereby assumes the obligations and liabilities of [(i)] a
Guarantor under the Credit Agreement applicable to it as a Guarantor thereunder,
[and (ii) a Grantor under [the Security Agreement/other Collateral Document, as
applicable] (any such applicable documents, a “Company Security Document”) in
each case applicable to it as a Grantor thereunder] By virtue of the foregoing,
the Company hereby accepts and assumes any liability of [(x)] a Guarantor
related to each representation or warranty, covenant or obligation made by a
Guarantor in the Credit Agreement, and hereby expressly affirms in all material
respects, as of the date hereof, each of such representations, warranties,
covenants and obligations as they apply to the Company, [and (y) a Grantor
related to each representation or warranty, covenant or obligation made by a
Grantor in each Company Security Document, and hereby expressly affirms in all
material respects, as of the date hereof, each of such representations,
warranties, covenants and obligations as they apply to the Company] and hereby
expressly affirms in all material respects, as of the date hereof, each of such
representations, warranties, covenants and obligations as they apply to the
Company.
___________________________ 
1    Include reference to applicable Collateral Documents to the extent that the
Company intends to pledge collateral contemporaneous with the delivery of this
Assumption Agreement.



--------------------------------------------------------------------------------




(a)    Guarantee. (i) All references to the term “Guarantor” in the Credit
Agreement, or in any document or instrument executed and delivered or furnished,
or to be executed and delivered or furnished, in connection therewith shall be
deemed to be references to, and shall include, the Company, in each case as of
the date hereof.
(ii)    The Company, as Guarantor, hereby joins in and agrees to be bound by
each and all of the provisions of the Credit Agreement, as of the date hereof,
as a Guarantor thereunder, including without limitation, Section 9 thereof with
the same force and effect as if originally referred to therein as a Guarantor.
(b)    Collateral Documents. (i) All references to the term “Grantor” in each
Company Security Document, or in any document or instrument executed and
delivered or furnished, or to be executed and delivered or furnished, in
connection therewith shall be deemed to be references to, and shall include, the
Company as of the date hereof.
(ii)    [The Company, as Grantor, hereby joins in and agrees to be bound by each
and all of the provisions of each Company Security Document, as of the date
hereof, with the same force and effect as if originally referred to therein as a
Grantor.]
SECTION 2.    Representations and Warranties. The Company hereby represents and
warrants to the Administrative Agent, the Collateral Trustee, the Issuing
Lender, and the Secured Parties as follows:
(a)    The Company has the requisite [corporate, partnership or limited
liability company] power and authority to enter into this Assumption Agreement
and to perform its obligations hereunder and under the Loan Documents to which
it is a party. The execution, delivery and performance of this Assumption
Agreement by the Company and the performance of its obligations hereunder and
under the Loan Documents to which it is a party, have been duly authorized by
all necessary [corporate, partnership or limited liability company] action,
including the consent of shareholders, partners or members where required. This
Assumption Agreement has been duly executed and delivered by the Company. This
Assumption Agreement and the Loan Documents to which it is a party each
constitutes a legal, valid and binding obligation of the Company enforceable
against it in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
(b)     The Company has delivered to the Administrative Agent any and all
schedules and documents required as [(i)] a Guarantor under the Credit
Agreement, [and (ii) a Grantor under each Company Security Document].
SECTION 3.     Binding Effect. This Assumption Agreement shall be binding upon
the Company and shall inure to the benefit of the Secured Parties and their
respective successors and assigns.
SECTION 4. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.
SECTION 5.     Counterparts. This Assumption Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall
constitute an original for all purposes, but all such counterparts taken
together shall constitute but one and the same instrument. Any signature
delivered by a party by facsimile or .pdf electronic transmission shall be
deemed to be an original signature thereto.
[Signature Pages Follow]





--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered by its duly authorized officer as of the date first
above written.
[NAME OF COMPANY]
By:        
Name:
Title:
























































Signature Page to Assumption Agreement



--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED:


BARCLAYS BANK PLC,
as Administrative Agent




By:                        
Name:                        
Title:                        




WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Trustee




By:                        
Name:                        
Title:                        


























Signature Page to Assumption Agreement







--------------------------------------------------------------------------------




EXHIBIT E
to Credit and Guaranty Agreement
FORM OF ASSIGNMENT AND ACCEPTANCE
Dated: ____________ __, 200_
Reference is made to that certain Credit and Guaranty Agreement, dated as of
October 18, 2012 (as amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time in accordance with its terms,
the “Credit Agreement”), among Delta Air Lines, Inc., as borrower (the
“Borrower”), the direct and indirect domestic subsidiaries of the Borrower party
thereto (the “Guarantors”), Barclays Bank PLC, as Administrative Agent
thereunder (in such capacity, the “Administrative Agent”), Wilmington Trust,
National Association, as Collateral Trustee thereunder and the financial
institutions party thereto as lenders (the “Lenders”). Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement. This Assignment and Acceptance between the Assignor (as
set forth on Schedule I hereto and made a part hereof, the “Assignor”) and the
Assignee (as set forth on Schedule I hereto and made a part hereof, the
“Assignee”) is dated as of the Effective Date (as set forth on Schedule I hereto
and made a part hereof).
1.The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date, an undivided interest (the “Assigned Interest”) in and to all the
Assignor's rights and obligations under the Credit Agreement with respect to
(a) the Revolving Commitment (if applicable) of and the outstanding Loans, if
any, owing to the Assignor on the Effective Date set forth on Schedule I
(collectively, the “Commitments”), and (b) the Assignor's LC Exposure, if any,
on the Effective Date.
2.The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other of the Loan
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other of the Loan Documents or
any other instrument or document furnished pursuant thereto, other than that it
is the legal and beneficial owner of the interest being assigned by it hereunder
and that such interest is free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, or the performance or observance by the
Borrower of any of its obligations under the Credit Agreement, any of the other
Loan Documents or any other instrument or document furnished pursuant thereto;
and (iii) requests that the Administrative Agent evidence the Assigned Interest
by recording the information contained on Schedule I in the Register which
reflects the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Effective Date).
3.The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance and that it is an Eligible Assignee;
(ii) confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
5.01 thereof, and such other documents and information as it has deemed
appropriate to make its own credit analysis; (iii) agrees that it will,
independently and without reliance upon the Agents, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iv) appoints and authorizes the Agents to
take such action as agents on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the Agents by
the terms



--------------------------------------------------------------------------------




thereof, together with such powers as are reasonably incidental thereto;
(v) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender; (vi) if
the Assignee is organized under the laws of a jurisdiction outside the United
States, attaches the forms prescribed by the Internal Revenue Service of the
United States certifying as to the Assignee's exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement; and (vii) has supplied the information requested on the
administrative questionnaire heretofore supplied by the Administrative Agent in
which the Assignee has designated one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities) will
be made available and who may receive such information in accordance with the
Assignee's compliance procedures and applicable laws, including Federal and
state securities laws.
4.Following the execution of this Assignment and Acceptance by the Assignee, the
Assignor, the Issuing Lender and the [Borrower]1, it will be delivered to the
Administrative Agent for acceptance by it and recording by the Administrative
Agent pursuant to Section 10.02 of the Credit Agreement, effective as of the
Effective Date (which Effective Date shall, unless otherwise agreed to by the
Administrative Agent (in writing), be within ten (10) Business Days after the
execution of this Assignment and Acceptance).
5.Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee, whether such amounts have accrued prior to the Effective Date or
accrue subsequent to the Effective Date. The Assignor and Assignee shall make
all appropriate adjustments in payments for periods prior to the Effective Date
by the Administrative Agent or with respect to the making of this assignment
directly between themselves.
6.From and after the Effective Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder, and (ii) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement provided
that Assignor hereby represents and warrants that the restrictions set forth in
Section 10.02 of the Credit Agreement pertaining to the minimum amount of
assignments have been satisfied.
7.This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.


[Signatures follow]






























_______________________________ 
1 Insert to the extent that Borrower's consent is required pursuant to the
Credit Agreement.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective duly authorized officers on
Schedule I hereto.


CONSENTED TO AND ACCEPTED:
BARCLAYS BANK PLC,
as Administrative Agent
By:        
Name:
Title:
[DELTA AIR LINES, INC.]2 
as Borrower
By:        
Name:
Title:]




























































____________________
2Only if Borrower consent is required.





--------------------------------------------------------------------------------




CONSENTED TO AND ACCEPTED:
    
as Assignor
By:        
Name:
Title:







--------------------------------------------------------------------------------




CONSENTED TO AND ACCEPTED:
    
as Assignor
By:        
Name:
Title:







--------------------------------------------------------------------------------




Schedule I to Assignment and Acceptance with respect to that certain Credit and
Guaranty Agreement, dated as of October 18, 2012, among Delta Air Lines, Inc.,
the Guarantors named therein, the Lenders named therein, Barclays Bank PLC, as
Administrative Agent, and the other parties thereto.
Legal Name of Assignor:         
Legal Name of Assignee:         
[and is an Affiliate/Approved Fund of [Identify Lender]]
Effective Date (the “Effective Date”) of Assignment: _________________


Facility:
REVOLVING COMMITMENT
TERM B-1 LOANS
TERM B-2 LOANS
Principal amount of outstanding Loans assigned:
$
$
$
Percentage assigned (to at least 8 decimals) of aggregate outstanding principal
amount of Loans of all Revolving Lenders or Term Lenders, as applicable, as of
the Effective Date:
%
%
%
Revolving Commitment amount assigned:
$
N/A
N/A
Percentage assigned (to at least 8 decimals) of Total Revolving Commitment as of
the Effective Date:
%
N/A
N/A
LC Exposure assigned:
$
N/A
N/A












--------------------------------------------------------------------------------






EXHIBIT F
to Credit and Guaranty Agreement


FORM OF PREPAYMENT NOTICE




PREPAYMENT NOTICE


Date: _______, ____
To: Barclays Bank PLC,
as Administrative Agent
1301 Avenue of Americas, 9th Floor
New York, NY 10019
Attention: Sookie Siew
Facsimile: 12145455230@tls.ldsprod@barclays.com
Telephone: (212) 320-7205
Email: xraagencyservices@barclays.com


Ladies and Gentlemen:
Reference is made to that certain Credit and Guaranty Agreement, dated as of
October 18, 2012 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Agreement”; the terms defined therein being used herein as
therein defined), among Delta Air Lines, Inc., a Delaware corporation (the
“Borrower”), the direct and indirect Domestic Subsidiaries of the Borrower from
time to time party thereto, as guarantors (the “Guarantors”), the Lenders party
thereto, Barclays Bank PLC, as Administrative Agent, and Wilmington Trust,
National Association, as Collateral Trustee.
This Prepayment Notice is delivered to you pursuant to Section 2.13(a) of the
Agreement. The Borrower hereby gives notice of a prepayment of Loans as follows:
1.    (select Class of Loans)
¨ Revolving Loans ¨Term B-1 Loans ¨Term B-2 Loans
¨Incremental Term Loans (that are not Term B-1 or Term B-2 Loans)
2.    (select Type(s) of Loans)
¨ABR Loans in the aggregate principal amount of $________.
¨Eurodollar Loans with an Interest Period ending ______, 201_ in the aggregate
principal amount of $________.


3.
On __________, 201_ (a Business Day).




--------------------------------------------------------------------------------




This Prepayment Notice and prepayment contemplated hereby comply with the
Agreement, including Section 2.13(a) of the Agreement.




DELTA AIR LINES, INC.
By: ___________________
Name:
Title:



--------------------------------------------------------------------------------






Schedule 1.01(a)


IMMATERIAL SUBSIDIARIES


Aero Assurance Ltd.
Delta Private Jets, Inc.
Delta Sky Club, Inc.
NW Red Baron LLC
Montana Enterprises, Inc.





--------------------------------------------------------------------------------




Schedule 1.01(b)


Pacific Routes


 
Certification or Exemption Authority
Route Number of Certificate Containing Authority




Issued by
DOT/CAB Order




Current
 Expiration Date
U.S. - Japan and beyond with intermediates
Certificate
Route 129
Order 98-6-22
OST 98-3441
Indefinite
(Subject to continuing effect under APA;
renewal filed 12/20/2002)


U.S. - China (named U.S. gateways to named points in China, via Japan)
Certificate
Route 378
Order 99-2-8
OST 97-3177
Indefinite
(Subject to continuing effect under APA; renewal filed 8/1/2003)


Detroit-Beijing
added as Segment
2
Certificate
Route 378
Order 2001-12-8 Docket OST-95-969
Indefinite
(Subject to continuing effect under APA; renewal filed 6/5/2006)


Detroit-Shanghai added as Segment 3
Certificate
Route 378
Order 2007-12-26
OST-2007-28567
Indefinite
(Subject to continuing effect under APA; renewal filed 4/20/09)


Atlanta-Shanghai
Certificate
Route 875
Orders 2007-9-25 and 2007-12-26
OST-2007-28567
Indefinite
(Subject to continuing effect under APA; renewal filed 5/1/09)
U.S. - China
All-cargo with open intermediates and beyond
Certificate
Route 828
Order 2005-3-40
OST-04-19077
Indefinite
(Subject to continuing effect under APA; renewal filed 4/20/09)


U.S. - China Combination or All-Cargo
Frequency Allocation
 
NOAT, 11/13/98,
OST-1996-1934;
Order 99-8-9,
OST-1999-5539;
Order 2001-1-6,
OST-1999-6323


None




--------------------------------------------------------------------------------




 
Certification or Exemption Authority
Route Number of Certificate Containing Authority




Issued by
DOT/CAB Order




Current
 Expiration Date
U.S. - China Combination
Frequency Allocation
 
Order 2004-7-23,
OST-2004-18469


None
U.S. - China Combination (Detroit-Shanghai)
Frequency Allocation
 
Order 2007-12-26,
OST-2007-28567
None
U.S. - China Combination (Tokyo-Guangzhou, Detroit-Beijing)
Frequency Allocation
 
NOAT, 11/24/2010, OST-2010-0285
None
U.S. - China Combination (Detroit-Beijing)
Frequency Allocation
 
NOAT, 08/22/2012, OST-2010-0285
None
Japan-Hong Kong 5th Freedom Combination
Frequency Allocation
 
Order 2009-1-8,
OST-2008-0162
None










--------------------------------------------------------------------------------








Schedule 3.06


SUBSIDIARIES OF DELTA AIR LINES, INC.


Name of Entity
Percentage of Voting Securities Owned by Immediate Parent
Aero Assurance Ltd.
100%
Comair Holdings, LLC
100%
    Comair, Inc.
100%
    Comair Services, Inc.
100%
        Delta Private Jets, Inc.
100%
          Segrave Aviation, Inc.
100%
DAL Global Services, LLC
100%
Delta Air Lines Dublin Limited
100%
Delta Air Lines, Inc. and Pan American World Airways - Unterstutzungskasse GMBH
100%
Delta Air Lines Private Limited
51%
Delta Sky Club, Inc.
100%
Epsilon Trading, LLC
100%
MLT Inc.
100%
Monroe Energy, LLC
100%
    MIPC, LLC
100%
Montana Enterprises, Inc.
100%
    Tomisato Shoji Kabushiki Kaisha
100%
New Sky, Ltd.
100%
Northwest Airlines, LLC
100%
NW Red Baron LLC
100%
Regional Elite Airline Services, LLC
100%






--------------------------------------------------------------------------------




Schedule 3.10
PACIFIC ROUTE FAA SLOTS






None.



--------------------------------------------------------------------------------




Schedule 3.14
ERISA




None.



--------------------------------------------------------------------------------






Schedule 6.03


INDEBTEDNESS



Intercompany Loans


    
Loan to:
Loan from:
Balance Outstanding as of 10/16/2012
Maximum Internal Credit Limit
Comair, Inc.
Delta Air Lines, Inc.
$
50,000,000


$
50,000,000


Epsilon Trading, Inc.
Delta Air Lines, Inc.
0


300,000,000


Monroe Energy, LLC
Delta Air Lines, Inc.
0


200,000,000


Regional Elite Airlines Services, LLC
Delta Air Lines, Inc.
25,000,000


50,000,000















































































--------------------------------------------------------------------------------








Delta Air Lines, Inc. (as of 10/16/2012)1 


Secured Debt
 
 
Senior Secured Term Loan due 2017
$
1,357,812,500


 
Senior Secured Revolving Credit Facility due 20162
1,225,000,000


 
US Bank Revolving Credit Facility due 20152
150,000,000


 
Pass-Through Trust Certificates and Enhanced Equipment Trust Certificates
4,383,619,936


 
Aircraft Financings
4,093,531,718


 
Other Secured Financings
698,897,393


 
 
 
Unsecured Debt
 
 
American Express Agreement
$
701,851,852


 
Clayton County Bonds
150,000,000


 
Other Unsecured Debt
25,693,416


 
 
 
Capital Lease Obligations
$
617,139,417


 
 
 
Off Balance Sheet (Airport Facility Bonds)
$
93,915,000







1 Excludes operating leases and non-cash discounts and premiums
2 Shown on a fully funded basis; no borrowings were outstanding as of 10/16/2012
 























































--------------------------------------------------------------------------------






Letters of Credit


ENTITY
PROVIDER
EXPIRATION OR RENEWAL DATE
IDENTIFICATION NUMBER
TOTAL AGGREGATE COVERAGE (USD EQUIVALENT)
Delta Air Lines, Inc.
Barclays Bank
2/1/2013
MRG14788961
$
43,612,559.00


Delta Air Lines, Inc.
Barclays Bank
12/31/2012
MRGI 4740853 \
 ILCSB-39499
8,000,000.00


Delta Air Lines, Inc.
Banco de Chile
8/2/2013
00196-7 /472
42,510.52


Delta Air Lines, Inc.
BBVA
3/19/2013
182,000,554,257
2,004.63


Delta Air Lines, Inc.
BBVA
3/25/2013
1,820,337,600,024
394.75


Delta Air Lines, Inc.
BBVA
4/15/2013
182,000,625,313
2,829.33


Delta Air Lines, Inc.
BBVA
4/15/2013
182,000,625,312
1,970.64


Delta Air Lines, Inc.
BBVA
4/20/2013
182,000,216,207
1,395.53


Delta Air Lines, Inc.
BBVA
5/12/2013
1,820,337,600,010
1,465.78


Delta Air Lines, Inc.
BBVA
5/28/2013
182,000,569,535
1,510.28


Delta Air Lines, Inc.
BBVA
6/1/2013
182,000,630,428
175.73


Delta Air Lines, Inc.
BBVA
7/12/2013
1,820,337,600,025
347.16


Delta Air Lines, Inc.
BBVA
7/12/2013
1,820,337,600,026
1,343.36


Delta Air Lines, Inc.
BBVA
7/12/2013
1,820,337,600,027
2,686.71


Delta Air Lines, Inc.
BBVA
7/12/2013
1,820,337,600,028
1,687.75


Delta Air Lines, Inc.
BBVA
7/12/2013
1,820,337,600,029
2,686.71


Delta Air Lines, Inc.
BBVA
8/12/2013
182,000,584,866
755.14


Delta Air Lines, Inc.
BBVA
8/23/2013
1,820,337,600,030
2,127.90


Delta Air Lines, Inc.
BBVA
9/23/2013
1,820,337,600,031
3,277.82


Delta Air Lines, Inc.
BBVA
10/15/2012
182,000,595,185
2,849.00


Delta Air Lines, Inc.
BBVA
10/18/2012
1,820,337,600,036
7,803.43


Delta Air Lines, Inc.
BBVA
10/18/2012
1,820,337,600,037
6,965.24


Delta Air Lines, Inc.
BBVA
10/18/2012
1,820,337,600,038
6,965.24


Delta Air Lines, Inc.
BBVA
10/18/2012
1,820,337,600,039
6,965.24


Delta Air Lines, Inc.
BBVA
11/6/2012
182,000,453,061
1,687.10


Delta Air Lines, Inc.
BBVA
1/7/2013
182,000,211,927
76,101.56


Delta Air Lines, Inc.
BBVA
1/7/2013
182,000,211,921
1,079.39


Delta Air Lines, Inc.
BBVA
1/7/2013
182,000,211,922
528.66


Delta Air Lines, Inc.
BBVA
1/7/2013
182,000,211,924
525.05


Delta Air Lines, Inc.
BBVA
1/7/2013
182,000,211,925
1,081.65


Delta Air Lines, Inc.
BBVA
1/7/2013
182,000,211,961
76,101.56


Delta Air Lines, Inc.
BBVA
1/7/2013
182,000,211,928
88.32


Delta Air Lines, Inc.
BBVA
1/7/2013
182,000,211,960
3,815.18


Delta Air Lines, Inc.
BBVA
1/8/2013
1,820,337,600,013
1,364.27


Delta Air Lines, Inc.
BBVA
1/8/2013
1,820,337,600,014
743.03


Delta Air Lines, Inc.
BBVA
1/15/2013
1,820,337,600,023
449.61


Delta Air Lines, Inc.
BBVA
12/12/2013
182,000,736,532
1,392.54


Delta Air Lines, Inc.
BBVA
12/13/2012
182,000,736,533
1,567.37


Delta Air Lines, Inc.
BBVA
12/14/2012
182,000,736,534
853.51


Delta Air Lines, Inc.
BBVA
12/15/2012
182,000,736,535
1,794.33


Delta Air Lines, Inc.
BBVA
12/16/2012
182,000,736,536
598.11






--------------------------------------------------------------------------------




Delta Air Lines, Inc.
BBVA
12/17/2012
182,000,736,537
522.39


Delta Air Lines, Inc.
BBVA
12/18/2012
182,000,736,538
284.50


Delta Air Lines, Inc.
Caribbean Intl. Bank (Turks)
12/11/2012
SBLC66602/2009
15,000.00


Delta Air Lines, Inc.
Caribbean Intl. Bank (Grenada)
6/25/2013
10/10/27230
1,111.11


Delta Air Lines, Inc.
Caribbean Intl. Bank (Grenada)
7/23/2013
12/10/27230
10,800.00


Delta Air Lines, Inc.
Citibank
12/13/2012
30,034,328
9,589,500.00


Delta Air Lines, Inc.
Citibank
8/22/2013
63,662,557
680,642.53


Delta Air Lines, Inc.
Citibank
9/2/2013
61,617,523
2,798.14


Delta Air Lines, Inc.
Citibank
9/15/2013
63,662,928
10,434.28


Delta Air Lines, Inc.
Citibank
9/15/2013
63,658,624
1,388.82


Delta Air Lines, Inc.
Citibank
9/30/2013
61,645,007
6,072.93


Delta Air Lines, Inc.
Citibank
9/30/2013
63,655,662
45,000.00


Delta Air Lines, Inc.
Citibank
10/20/2013
30,035,490
35,326.59


Delta Air Lines, Inc.
Citibank
10/31/2013
63,657,822
41,987.04


Delta Air Lines, Inc.
Citibank
11/2/2013
30,030,957
334,861.10


Delta Air Lines, Inc.
Citibank
11/11/2013
63,655,992
138,605.00


Delta Air Lines, Inc.
Citibank
11/20/2013
63,663,386
87,368.00


Delta Air Lines, Inc.
Citibank
11/26/2013
63,656,148
157,680.79


Delta Air Lines, Inc.
Citibank
12/10/2012
63,656,306
774,713.36


Delta Air Lines, Inc.
Citibank
12/15/2012
63,663,647
52,143.33


Delta Air Lines, Inc.
Citibank
12/15/2012
63,659,447
137,047.40


Delta Air Lines, Inc.
Citibank
12/15/2012
63,659,448
32,534.54


Delta Air Lines, Inc.
Citibank
12/18/2012
63,659,220
727,078.84


Delta Air Lines, Inc.
Citibank
12/19/2012
30,034,007
107,540.00


Delta Air Lines, Inc.
Citibank
12/23/2012
63,663,712
76,980.33


Delta Air Lines, Inc.
Citibank
12/31/2012
63,654,413
13,515.00


Delta Air Lines, Inc.
Citibank
1/1/2013
63,656,726
1,810.41


Delta Air Lines, Inc.
Citibank
1/1/2013
63,656,729
555.82


Delta Air Lines, Inc.
Citibank
1/5/2013
63,663,711
74,445.18


Delta Air Lines, Inc.
Citibank
1/14/2013
63,656,728
32,755.24


Delta Air Lines, Inc.
Citibank
1/14/2013
63,656,732
53,244.80


Delta Air Lines, Inc.
Citibank
1/14/2013
63,656,731
84,931.78


Delta Air Lines, Inc.
Citibank
1/14/2013
63,656,727
2,825.05


Delta Air Lines, Inc.
Citibank
1/14/2013
63,656,730
29,503.99


Delta Air Lines, Inc.
Citibank
1/17/2013
30,034,108
16,218.00


Delta Air Lines, Inc.
Citibank
1/18/2013
63,656,644
86,695.68


Delta Air Lines, Inc.
Citibank
1/21/2013
63,656,685
626,563.33


Delta Air Lines, Inc.
Citibank
2/4/2013
61,647,797
54,254.82


Delta Air Lines, Inc.
Citibank
2/14/2013
61,647,965
51,000.00


Delta Air Lines, Inc.
Citibank
2/23/2013
63,656,849
459,742.31


Delta Air Lines, Inc.
Citibank
3/9/2013
61,659,943
30,000.00


Delta Air Lines, Inc.
Citibank
3/9/2013
63,660,015
139,023.91


Delta Air Lines, Inc.
Citibank
3/30/2013
63,661,555
15,155.00


Delta Air Lines, Inc.
Citibank
3/31/2013
63,654,001
2,952.53


Delta Air Lines, Inc.
Citibank
3/31/2013
63,654,000
12,684.12


Delta Air Lines, Inc.
Citibank
3/31/2013
63,654,005
1,000.00


Delta Air Lines, Inc.
Citibank
3/31/2013
63,654,003
1,000.00


Delta Air Lines, Inc.
Citibank
3/31/2013
63,661,213
3,425.00






--------------------------------------------------------------------------------




Delta Air Lines, Inc.
Citibank
3/31/2013
61,661,583
10,000.00


Delta Air Lines, Inc.
Citibank
4/2/2013
63,654,015
274,378.82


Delta Air Lines, Inc.
Citibank
4/17/2013
63,660,539
20,956.06


Delta Air Lines, Inc.
Citibank
4/27/2013
63,650,704
521,150.00


Delta Air Lines, Inc.
Citibank
4/28/2013
5,220,116,504
331,076.94


Delta Air Lines, Inc.
Citibank
5/15/2013
63,651,393
28,812.88


Delta Air Lines, Inc.
Citibank
5/21/2013
63,656,933
102,300.00


Delta Air Lines, Inc.
Citibank
5/30/2013
63,661,834
90,884.85


Delta Air Lines, Inc.
Citibank
5/31/2013
63,665,486
96,787.70


Delta Air Lines, Inc.
Citibank
6/1/2013
61,665,084
163,354.21


Delta Air Lines, Inc.
Citibank
6/8/2013
63,657,846
18,085.00


Delta Air Lines, Inc.
Citibank
6/14/2013
63,651,064
17,531.56


Delta Air Lines, Inc.
Citibank
6/27/2013
30,032,895
5,623.39


Delta Air Lines, Inc.
Citibank
7/24/2013
63,651,367
2,424,044.43


Delta Air Lines, Inc.
Citibank
7/30/2013
61,617,503
4,016.14


Delta Air Lines, Inc.
Citibank
7/30/2013
61,617,505
1,004.04


Delta Air Lines, Inc.
Citibank
7/31/2013
61,602,500
9.85


Delta Air Lines, Inc.
Citibank
8/18/2013
61,620,166
19,955.45


Delta Air Lines, Inc.
Citibank
10/1/2013
63,666,248
20,435.27


Delta Air Lines, Inc.
Credit Suisse
6/1/2013
TS-07006077
9,637,500.00


Delta Air Lines, Inc.
Credit Suisse
6/1/2013
TS-07006078
13,052,959.00


Delta Air Lines, Inc.
Credit Suisse
6/1/2013
TS-07006076
7,000,000.00


Delta Air Lines, Inc.
Credit Suisse
6/1/2013
TS-07006096
3,593,000.00


Delta Air Lines, Inc.
Guaranty Trust Bank (Nigeria)
9/23/2013
LM.09/08.1859
43,910.55


Delta Air Lines, Inc.
Guaranty Trust Bank (Nigeria)
12/23/2012
LM.09/09.2840
15,682.34


Delta Air Lines, Inc.
Islandsbanki
7/31/2013
G10515000845
176,662.84


Delta Air Lines, Inc.
JPMorgan Chase Bank
5/9/2013
TPTS-328841
40,000.00


Delta Air Lines, Inc.
JPMorgan Chase Bank
5/16/2013
TPTS-330446
796,705.00


Delta Air Lines, Inc.
JPMorgan Chase Bank
5/16/2013
TPTS-330447
4,434,981.32


Delta Air Lines, Inc.
JPMorgan Chase Bank
6/11/2013
TPTS-539909
200,000.00


Delta Air Lines, Inc. / MLT
JPMorgan Chase Bank
8/24/2013
TFTS-482223
50,000.00


Delta Air Lines, Inc. / MLT
JPMorgan Chase Bank
9/3/2013
TFTS-482398
80,000.00


Delta Air Lines, Inc.
JPMorgan Chase Bank
9/9/2013
P-241012
35,000.00


Delta Air Lines, Inc. / MLT
JPMorgan Chase Bank
9/21/2013
TFTS-482470
900,000.00


Delta Air Lines, Inc.
JPMorgan Chase Bank
9/26/2013
TPTS-382814
544,955.62


Delta Air Lines, Inc.
JPMorgan Chase Bank
9/26/2013
TFTS-482471
60,000.00


Delta Air Lines, Inc. / MLT
JPMorgan Chase Bank
10/5/2013
TFTS-482547
250,000.00


Delta Air Lines, Inc. / MLT
JPMorgan Chase Bank
10/5/2013
TFTS-482546
75,000.00


Delta Air Lines, Inc. / MLT
JPMorgan Chase Bank
10/14/2013
TFTS-482584
1,000,000.00


Delta Air Lines, Inc.
JPMorgan Chase Bank
10/20/2013
TFTS-484177
3,635,675.00


Delta Air Lines, Inc.
JPMorgan Chase Bank
10/23/2013
P-242383
84,000.00


Delta Air Lines, Inc.
JPMorgan Chase Bank
10/25/2013
TPTS-222031
61,834.02


Delta Air Lines, Inc. / MLT
JPMorgan Chase Bank
11/10/2012
TPTS-887319
5,000.00


Delta Air Lines, Inc. / MLT
JPMorgan Chase Bank
11/24/2012
TPTS-887321
50,000.00


Delta Air Lines, Inc.
JPMorgan Chase Bank
11/25/2012
TPTS-243770
250,000.00


Delta Air Lines, Inc.
JPMorgan Chase Bank
11/28/2012
P-219679
2,095,392.43


Delta Air Lines, Inc.
JPMorgan Chase Bank
11/30/2012
TPTS-260031
230,000.00


Delta Air Lines, Inc.
JPMorgan Chase Bank
11/30/2012
TPTS-523239
5,000.00






--------------------------------------------------------------------------------




Delta Air Lines, Inc.
JPMorgan Chase Bank
12/4/2012
TPTS-523318
409,127.38


Delta Air Lines, Inc.
JPMorgan Chase Bank
12/10/2012
TPTS-703673
12,805.62


Delta Air Lines, Inc.
JPMorgan Chase Bank
12/27/2012
TPTS-523372
10,000.00


Delta Air Lines, Inc.
JPMorgan Chase Bank
2/14/2013
TPTS-523373
70,000.00


Delta Air Lines, Inc.
JPMorgan Chase Bank
2/28/2013
TPTS-204933
38,003.44


Delta Air Lines, Inc.
JPMorgan Chase Bank
3/12/2013
P-246404
8,940,000.00


Delta Air Lines, Inc. / MLT
JPMorgan Chase Bank
3/22/2013
TFTS-483941
25,000.00


Delta Air Lines, Inc.
JPMorgan Chase Bank
3/27/2013
TPTS-539196
170,274.62


Delta Air Lines, Inc.
JPMorgan Chase Bank
4/1/2013
TFTS-484028
17,500.00


Delta Air Lines, Inc.
JPMorgan Chase Bank
4/9/2013
TPTS-539197
252,158.26


Delta Air Lines, Inc.
JPMorgan Chase Bank
4/24/2013
TPTS-604355
125,489.00


Delta Air Lines, Inc.
JPMorgan Chase Bank
4/26/2013
TFTS-484029
262,483.00


Delta Air Lines, Inc.
JPMorgan Chase Bank
4/26/2013
TPTS-484176
150,667.00


Delta Air Lines, Inc.
JPMorgan Chase Bank
7/31/2013
TFTS-421111
45,000.00


Delta Air Lines, Inc.
KBC Bank
12/31/2012
3669-7507-88
145,016.54


Delta Air Lines, Inc.
US Bank N.A.
10/7/2013
SLCMMSP05381
38,764.47


Delta Air Lines, Inc.
US Bank N.A.
10/8/2013
SLCMMSP03345
23,903.67


Delta Air Lines, Inc. / MLT
US Bank N.A.
10/30/2013
SLCMMSP05406
75,000.00


Delta Air Lines, Inc.
US Bank N.A.
11/3/2013
SLCMMSP03392
134,550.00


Delta Air Lines, Inc.
US Bank N.A.
11/3/2013
SLCMMSP03393
44,830.31


Delta Air Lines, Inc.
US Bank N.A.
11/3/2013
SLCMMSP03417
136,322.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
11/4/2013
SLCMMSP03396
400,000.00


Delta Air Lines, Inc.
US Bank N.A.
11/5/2013
SLCMMSP04735
208,000.00


Delta Air Lines, Inc.
US Bank N.A.
11/5/2013
SLCMMSP03388
540,088.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
11/7/2013
SLCMMSP03890
10,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
11/12/2013
SLCMMSP05417
3,000.00


Delta Air Lines, Inc.
US Bank N.A.
11/15/2013
SLCMMSP02321
108,557.91


Delta Air Lines, Inc.
US Bank N.A.
11/29/2013
SLCMMSP06466
1,031,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
11/30/2013
SLCMMSP03914
30,000.00


Delta Air Lines, Inc.
US Bank N.A.
12/1/2012
SLCMMSP04366
32,482.58


Delta Air Lines, Inc. / MLT
US Bank N.A.
12/7/2012
SLCMMSP03925
100,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
12/18/2012
SLCMMSP04908
100,000.00


Delta Air Lines, Inc.
US Bank N.A.
12/22/2012
SLCMMSP03488
46,141.21


Delta Air Lines, Inc. / MLT
US Bank N.A.
1/9/2013
SLCMMSP02431
30,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
1/10/2013
SLCMMSP03978
25,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
1/11/2013
SLCMMSP03979
5,000.00


Delta Air Lines, Inc.
US Bank N.A.
1/23/2013
SLCMMSP04472
200,000.00


Delta Air Lines, Inc.
US Bank N.A.
1/24/2013
SLCMMSP04478
6,917.10


Delta Air Lines, Inc. / MLT
US Bank N.A.
1/26/2013
SLCMMSP05501
50,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
1/26/2013
SLCMMSP05502
20,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
1/28/2013
SLCMMSP05507
25,000.00


Delta Air Lines, Inc.
US Bank N.A.
1/30/2013
SLCMMSP04577
18,643.92


Delta Air Lines, Inc. / MLT
US Bank N.A.
2/8/2013
SLCMMSP06503
5,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
2/14/2013
SLCMMSP04028
25,000.00


Delta Air Lines, Inc.
US Bank N.A.
2/17/2013
SLCMMSP06509
127,790.00


Delta Air Lines, Inc.
US Bank N.A.
2/24/2013
SLCMMSP05899
30,928.00


Delta Air Lines, Inc.
US Bank N.A.
2/24/2013
SLCMMSP05900
147,461.34


Delta Air Lines, Inc.
US Bank N.A.
2/24/2013
SLCMMSP05901
10,133,942.80


Delta Air Lines, Inc.
US Bank N.A.
3/8/2013
SLCMMSP06521
4,500.00


Delta Air Lines, Inc.
US Bank N.A.
3/13/2013
SLCMMSP01934
100,000.00






--------------------------------------------------------------------------------




Delta Air Lines, Inc.
US Bank N.A.
3/21/2013
SLCMMSP01945
1,381,017.00


Delta Air Lines, Inc.
US Bank N.A.
3/21/2013
SLCMMSP06527
363,418.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
3/30/2013
SLCMMSP05572
175,000.00


Delta Air Lines, Inc.
US Bank N.A.
4/1/2013
SLCMMSP05575
9,800.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
4/4/2013
SLCMMSP03612
175,000.00


Delta Air Lines, Inc.
US Bank N.A.
4/4/2013
SLCMMSP06548
18,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
4/5/2013
SLCMMSP01971
70,000.00


Delta Air Lines, Inc.
US Bank N.A.
4/6/2013
SLCMMSP06567
7,057.89


Delta Air Lines, Inc.
US Bank N.A.
4/7/2013
SLCMMSP06568
7,205.41


Delta Air Lines, Inc.
US Bank N.A.
4/8/2013
SLCMMSP06569
15,659.54


Delta Air Lines, Inc. / MLT
US Bank N.A.
4/9/2013
SLCMMSP05580
5,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
4/14/2013
SLCMMSP05588
5,000.00


Delta Air Lines, Inc.
US Bank N.A.
4/15/2013
SLCMMSP05088
155,000.00


Delta Air Lines, Inc.
US Bank N.A.
4/15/2013
SLCMMSP05089
42,500.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
4/15/2013
SLCMMSP05086
10,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
4/26/2013
SLCMMSP04591
10,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
4/29/2013
SLCMMSP01988
60,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
4/29/2013
SLCMMSP01990
50,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
4/29/2013
SLCMMSP01992
30,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
4/29/2013
SLCMMSP01997
5,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
4/29/2013
SLCMMSP01998
5,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
4/29/2013
SLCMMSP01999
2,500.00


Delta Air Lines, Inc.
US Bank N.A.
4/30/2013
SLCMMSP02564
377,500.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
5/1/2013
SLCMMSP02010
5,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
5/3/2013
SLCMMSP06566
15,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
5/7/2013
SLCMMSP05617
40,000.00


Delta Air Lines, Inc.
US Bank N.A.
5/10/2013
SLCMMSP06024
1,905.88


Delta Air Lines, Inc.
US Bank N.A.
5/10/2013
SLCMMSP06025
19,621.28


Delta Air Lines, Inc.
US Bank N.A.
5/10/2013
SLCMMSP06026
67,015.44


Delta Air Lines, Inc.
US Bank N.A.
5/10/2013
SLCMMSP06027
88,379.24


Delta Air Lines, Inc.
US Bank N.A.
5/13/2013
SLCMMSP05981
280,833.45


Delta Air Lines, Inc.
US Bank N.A.
5/13/2013
SLCMMSP06001
762,248.27


Delta Air Lines, Inc.
US Bank N.A.
5/13/2013
SLCMMSP05998
570,140.56


Delta Air Lines, Inc.
US Bank N.A.
5/13/2013
SLCMMSP05980
809,832.43


Delta Air Lines, Inc. / MLT
US Bank N.A.
5/14/2013
SLCMMSP04642
5,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
5/16/2013
SLCMMSP01989
50,000.00


Delta Air Lines, Inc.
US Bank N.A.
5/18/2013
SLCMMSP04136
50,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
5/20/2013
SLCMMSP05635
10,000.00


Delta Air Lines, Inc.
US Bank N.A.
5/23/2013
SLCMMSP06035
1,994.63


Delta Air Lines, Inc.
US Bank N.A.
5/23/2013
SLCMMSP06036
4,432.62


Delta Air Lines, Inc.
US Bank N.A.
5/23/2013
SLCMMSP06037
7,033.87


Delta Air Lines, Inc.
US Bank N.A.
5/23/2013
SLCMMSP06038
1,765.12


Delta Air Lines, Inc.
US Bank N.A.
5/23/2013
SLCMMSP06039
2,139.57


Delta Air Lines, Inc.
US Bank N.A.
5/23/2013
SLCMMSP06040
12,664.39


Delta Air Lines, Inc.
US Bank N.A.
5/23/2013
SLCMMSP06041
1,438.05


Delta Air Lines, Inc.
US Bank N.A.
5/23/2013
SLCMMSP06042
342.90


Delta Air Lines, Inc.
US Bank N.A.
5/23/2013
SLCMMSP06045
2,504.75


Delta Air Lines, Inc.
US Bank N.A.
5/23/2013
SLCMMSP06046
1,784.71


Delta Air Lines, Inc.
US Bank N.A.
5/23/2013
SLCMMSP06047
2,823.29


Delta Air Lines, Inc.
US Bank N.A.
5/23/2013
SLCMMSP06048
1,248.53






--------------------------------------------------------------------------------




Delta Air Lines, Inc.
US Bank N.A.
5/31/2013
SLCMMSP03214
7,905.41


Delta Air Lines, Inc.
US Bank N.A.
6/30/2013
SLCMMSP06084
38,420.24


Delta Air Lines, Inc.
US Bank N.A.
6/30/2013
SLCMMSP06085
12,166.02


Delta Air Lines, Inc. / MLT
US Bank N.A.
7/2/2013
SLCMMSP06603
30,000.00


Delta Air Lines, Inc.
US Bank N.A.
7/2/2013
SLCMMSP06604
38,554.71


Delta Air Lines, Inc.
US Bank N.A.
7/2/2013
SLCMMSP06605
300,000.00


Delta Air Lines, Inc.
US Bank N.A.
7/13/2013
SLCMMSP06344
10,921,541.00


Delta Air Lines, Inc.
US Bank N.A.
7/14/2013
SLCMMSP06343
550,000.00


Delta Air Lines, Inc.
US Bank N.A.
7/18/2013
SLCMMSP02691
483,516.70


Delta Air Lines, Inc.
US Bank N.A.
7/19/2013
SLCMMSP06617
318,343.74


Delta Air Lines, Inc.
US Bank N.A.
7/21/2013
SLCMMSP06349
1,400,000.00


Delta Air Lines, Inc.
US Bank N.A.
8/5/2013
SLCMMSP05292
51,385.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
8/7/2013
SLCMMSP04219
10,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
9/12/2013
SLCMMSP06401
20,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
9/14/2013
SLCMMSP04263
70,000.00


Delta Air Lines, Inc. / MLT
US Bank N.A.
8/17/2013
SLCMMSP06645
10,000.00


Delta Air Lines, Inc.
US Bank N.A.
8/23/2013
SLCMMSP06657
569,189.16


Delta Air Lines, Inc.
US Bank N.A.
9/26/2013
SLCMMSP06667
147,461.34


Comair, Inc.
PNC Bank
8/31/2013
12500743-00-000
62,578.16


Comair, Inc.
PNC Bank
12/18/2012
12500740-00-000
375,000.00


Comair, Inc.
PNC Bank
12/31/2012
12500750-00-000
100,000.00


Comair, Inc.
PNC Bank
1/6/2013
12503035-00-000
300,000.00


Comair, Inc.
PNC Bank
5/4/2013
12500749-00-000
5,400.00


Comair, Inc.
PNC Bank
5/4/2013
12500754-00-000
10,000.00


Comair, Inc.
PNC Bank
5/4/2013
12500756-00-000
1,800.00


Comair, Inc.
PNC Bank
5/12/2013
12500758-00-000
4,873.00


Comair, Inc.
PNC Bank
5/23/2013
12500751-00-000
52,491.00


Comair, Inc.
PNC Bank
5/23/2013
12500747-00-000
2,100.00


Comair, Inc.
PNC Bank
7/3/2013
12500745-00-000
13,095.00


Comair, Inc.
PNC Bank
7/10/2013
12500742-00-000
42,000.00


Comair, Inc.
PNC Bank
7/12/2013
12500744-00-000
40,000.00














































--------------------------------------------------------------------------------






SURETY BONDS


Expiration or Renewal Date
Bond
Number
 Total Aggregate Coverage (USD Equivalent)
Provider
6/30/2013
16,036,841
$
1,000.00


Liberty Mutual Insurance Company
9/29/2012
50,902,010
100,000.00


Liberty Mutual Insurance Company
9/29/2012
50,902,011
50,000.00


Liberty Mutual Insurance Company
12/10/2012
90,731,009
50,000.00


Liberty Mutual Insurance Company
12/31/2014
K08287983
5,000.00


Westchester Fire Insurance Company
12/31/2014
K08287995
5,000.00


Westchester Fire Insurance Company
6/7/2012
K08393114
1,000.00


Westchester Fire Insurance Company
6/7/2012
K08393126
3,200.00


Westchester Fire Insurance Company
8/31/2012
K08393266
25,000.00


Westchester Fire Insurance Company
10/22/2012
K08393394
21,589.00


Westchester Fire Insurance Company
12/28/2012
K08490284
10,000.00


Westchester Fire Insurance Company
12/7/2012
K08490296
3,000.00


Westchester Fire Insurance Company
7/1/2012
M217105
44,600.00


ACE INA Insurance
2/28/2013
16,002,640
1,000.00


Liberty Mutual Insurance Company
10/31/2012
16,006,872
2,000.00


Liberty Mutual Insurance Company
7/31/2012
16,018,390
20,000.00


Liberty Mutual Insurance Company
5/1/2013
16,018,398
2,601.00


Liberty Mutual Insurance Company
5/31/2013
16,018,409
6,000.00


Liberty Mutual Insurance Company
10/14/2012
16,018,465
2,000.00


Liberty Mutual Insurance Company
11/30/2012
16,028,664
6,000.00


Liberty Mutual Insurance Company
5/2/2013
16,031,508
57,000.00


Liberty Mutual Insurance Company
5/2/2013
16,031,509
1,000.00


Liberty Mutual Insurance Company
11/17/2012
16,031,548
6,800.00


Liberty Mutual Insurance Company
5/21/2013
90,421,004
100,000.00


Liberty Mutual Insurance Company
3/23/2013
110,308,007
100,000.00


Westchester Fire Insurance Company
7/29/2012
K08392997
10,000.00


Westchester Fire Insurance Company
8/18/2012
K08393023
3,000.00


Westchester Fire Insurance Company
6/16/2013
100,514,004
100,000.00


Westchester Fire Insurance Company
6/30/2012
139,010
4,073,173.00


Berkley Regional Insurance Company
12/31/2012
139,011
85,449.54


Berkley Regional Insurance Company
12/31/2012
139,012
108,584.90


Berkley Regional Insurance Company
12/31/2012
142,542
138,330.00


Berkley Regional Insurance Company
12/31/2012
142,557
3,000,000.00


Berkley Regional Insurance Company
12/31/2012
142,558
64,924.00


Berkley Regional Insurance Company
4/21/2013
148,259
950,354.38


Berkley Regional Insurance Company
9/23/2012
148,275
507,000.00


Berkley Regional Insurance Company
12/31/2012
148,281
197,000.00


Berkley Regional Insurance Company
11/20/2012
148,282
632,875.00


Berkley Regional Insurance Company
11/3/2012
148,283
920,621.00


Berkley Regional Insurance Company
11/3/2012
148,284
420,158.05


Berkley Regional Insurance Company
9/7/2012
148,285
1,000.00


Berkley Regional Insurance Company
11/20/2012
148,286
46,000.00


Berkley Regional Insurance Company
6/17/2013
148,291
1,000,000.00


Berkley Regional Insurance Company
5/5/2013
16,002,554
100,000.00


Liberty Mutual Insurance Company




--------------------------------------------------------------------------------




1/23/2013
16,007,610
120,000.00


Liberty Mutual Insurance Company
12/31/2014
16,008,641
5,000.00


Liberty Mutual Insurance Company
12/31/2014
16,008,642
5,000.00


Liberty Mutual Insurance Company
10/15/2012
16,018,396
5,000.00


Liberty Mutual Insurance Company
11/20/2012
16,018,476
1,000.00


Liberty Mutual Insurance Company
11/20/2012
16,018,478
785.00


Liberty Mutual Insurance Company
11/20/2012
16,018,480
1,000.00


Liberty Mutual Insurance Company
11/20/2012
16,018,481
100,000.00


Liberty Mutual Insurance Company
6/30/2013
16,018,483
1,000.00


Liberty Mutual Insurance Company
11/20/2012
16,018,485
1,000.00


Liberty Mutual Insurance Company
11/20/2012
16,028,623
11,751.00


Liberty Mutual Insurance Company
11/20/2012
16,028,624
10,000.00


Liberty Mutual Insurance Company
11/20/2012
16,028,625
10,000.00


Liberty Mutual Insurance Company
11/20/2012
16,028,636
1,594.00


Liberty Mutual Insurance Company
11/20/2012
16,028,639
47,474.60


Liberty Mutual Insurance Company
11/20/2012
16,028,646
333,841.00


Liberty Mutual Insurance Company
12/1/2012
16,028,647
10,000.00


Liberty Mutual Insurance Company
11/20/2012
16,028,701
50,000.00


Liberty Mutual Insurance Company
11/20/2012
16,028,702
3,000.00


Liberty Mutual Insurance Company
11/20/2012
16,028,703
20,000.00


Liberty Mutual Insurance Company
6/30/2012
16,028,704
5,000.00


Liberty Mutual Insurance Company
10/30/2012
16,028,707
50,000.00


Liberty Mutual Insurance Company
11/20/2012
16,028,708
1,600.00


Liberty Mutual Insurance Company
11/9/2012
16,028,933
40,576.00


Liberty Mutual Insurance Company
12/31/2008
16,033,009
4,706.09


Liberty Mutual Insurance Company
12/31/2012
16,036,765
100,000.00


Liberty Mutual Insurance Company
5/2/2012
16,036,821
1,000.00


Liberty Mutual Insurance Company
5/2/2012
16,036,822
1,000.00


Liberty Mutual Insurance Company
5/24/2013
16,036,823
1,400.00


Liberty Mutual Insurance Company
6/3/2013
16,036,824
50,000.00


Liberty Mutual Insurance Company
4/4/2013
16,036,836
100,000.00


Liberty Mutual Insurance Company
3/15/2013
16,042,457
449,766.19


Liberty Mutual Insurance Company
7/1/2013
16,044,693
400,000.00


Liberty Mutual Insurance Company
12/31/2012
16,046,818
2,500.00


Liberty Mutual Insurance Company
12/31/2012
16,046,819
2,500.00


Liberty Mutual Insurance Company
12/31/2012
16,046,820
2,500.00


Liberty Mutual Insurance Company
12/31/2012
16,046,821
2,500.00


Liberty Mutual Insurance Company
12/31/2012
16,046,822
2,500.00


Liberty Mutual Insurance Company
12/31/2012
16,046,823
2,500.00


Liberty Mutual Insurance Company
12/31/2012
16,046,824
2,500.00


Liberty Mutual Insurance Company
12/31/2012
16,046,825
2,500.00


Liberty Mutual Insurance Company
12/31/2012
16,046,826
2,500.00


Liberty Mutual Insurance Company
2/3/2013
16,046,893
17,940.00


Liberty Mutual Insurance Company
12/31/2012
16,050,227
2,500.00


Liberty Mutual Insurance Company
12/31/2012
162,579
5,000.00


Berkley Regional Insurance Company
11/30/2012
162,584
1,000,000.00


Berkley Regional Insurance Company
4/14/2013
100,310,009
150,000.00


Westchester Fire Insurance Company
4/21/2013
100,407,013
200,000.00


Westchester Fire Insurance Company
4/28/2013
100,414,003
100,000.00


Westchester Fire Insurance Company
3/17/2013
110,209,004
100,000.00


Westchester Fire Insurance Company




--------------------------------------------------------------------------------




5/31/2013
110,419,040
300,000.00


Westchester Fire Insurance Company
5/11/2013
120,402,009
22,900,000.00


Westchester Fire Insurance Company
2/10/2012
167/98
313,119.50


Tecniseguros Cia Ltd
12/1/2012
2,232,477
136,104.40


ACE Seguros SA
12/31/2012
K08287727
2,500.00


Westchester Fire Insurance Company
12/31/2012
K08287739
2,500.00


Westchester Fire Insurance Company
9/30/2012
K0828796A
885,000.00


Westchester Fire Insurance Company
12/31/2012
K08288008
1,131,473.45


Westchester Fire Insurance Company
9/2/2012
K0834484A
76,709.00


Westchester Fire Insurance Company
3/23/2013
K08345090
1,795,000.00


Westchester Fire Insurance Company
3/17/2013
K08345405
7,710,000.00


Westchester Fire Insurance Company
3/26/2013
K08345442
428,303.00


Westchester Fire Insurance Company
6/30/2013
K08392912
297,971.00


Westchester Fire Insurance Company
1/1/2013
K08392924
8,700.00


Westchester Fire Insurance Company
8/31/2012
K08393035
39,333.33


Westchester Fire Insurance Company
9/30/2012
K08393047
1,000.00


Westchester Fire Insurance Company
9/30/2012
K08393059
1,000.00


Westchester Fire Insurance Company
9/30/2012
K08393060
1,000.00


Westchester Fire Insurance Company
9/30/2012
K08393072
1,000.00


Westchester Fire Insurance Company
9/23/2012
K08393199
1,432,005.00


Westchester Fire Insurance Company
12/1/2012
K08393205
114,608.56


Westchester Fire Insurance Company
10/6/2012
K08393217
1,000.00


Westchester Fire Insurance Company
10/6/2012
K08393229
1,000.00


Westchester Fire Insurance Company
10/6/2012
K08393230
1,000.00


Westchester Fire Insurance Company
10/6/2012
K08393242
1,000.00


Westchester Fire Insurance Company
12/31/2012
K08490272
1,000.00


Westchester Fire Insurance Company
1/31/2013
K08490302
1,000.00


Westchester Fire Insurance Company
12/31/2012
K08490314
20,500.00


Westchester Fire Insurance Company
2/22/2013
K08495270
2,582,391.65


Westchester Fire Insurance Company
7/8/2012
K08509189
9,000.00


Westchester Fire Insurance Company
12/31/2013
K08529358
500,000.00


Westchester Fire Insurance Company
3/31/2013
K08529449
1,000.00


Westchester Fire Insurance Company
6/23/2013
K08529450
100,000.00


Westchester Fire Insurance Company
8/24/2012
K08529565
38,150.00


Westchester Fire Insurance Company
9/14/2012
K08600776
38,150.00


Westchester Fire Insurance Company
9/26/2012
K08600818
16,000.00


Westchester Fire Insurance Company
9/29/2012
K08600843
8,122.00


Westchester Fire Insurance Company
10/18/2012
K08600946
22,221.00


Westchester Fire Insurance Company
11/29/2012
K08601021
10,000.00


Westchester Fire Insurance Company
1/27/2013
K08649601
60,000.00


Westchester Fire Insurance Company
3/12/2013
K08649662
120,000.00


Westchester Fire Insurance Company
1/24/2013
M216953
25,000.00


ACE INA Insurance
1/13/2013
M216956
1,000,000.00


ACE INA Insurance
7/26/2012
M216924
75,000.00


ACE INA Insurance
10/10/2012
M216937
20,000.00


ACE INA Insurance
11/30/2012
16,033,004
3,805.60


Liberty Mutual Insurance Company
12/31/2012
16,033,008
4,644.78


Liberty Mutual Insurance Company
1/1/2009
16,033,010
2,555.00


Liberty Mutual Insurance Company
7/13/2009
16,033,011
24,249.40


Liberty Mutual Insurance Company
3/1/2009
16,033,014
3,786.60


Liberty Mutual Insurance Company




--------------------------------------------------------------------------------




12/31/2008
16,033,015
485.00


Liberty Mutual Insurance Company
1/19/2007
16,033,019
2,717.46


Liberty Mutual Insurance Company
1/19/2007
16,033,020
2,709.12


Liberty Mutual Insurance Company
12/31/2008
16,033,022
3,330.00


Liberty Mutual Insurance Company
6/18/2010
16,036,607
4,381.00


Liberty Mutual Insurance Company
6/18/2008
16,036,610
3,825.94


Liberty Mutual Insurance Company
6/18/2009
16,036,614
1,508.37


Liberty Mutual Insurance Company
12/31/2009
16,036,659
1,277.00


Liberty Mutual Insurance Company
12/31/2009
16,036,665
1,602.52


Liberty Mutual Insurance Company
12/31/2009
16,036,681
21,919.62


Liberty Mutual Insurance Company
10/27/2010
16,037,841
32,964.00


Liberty Mutual Insurance Company
8/31/2012
16,037,843
2,778.35


Liberty Mutual Insurance Company
12/31/2011
16,037,856
3,502.30


Liberty Mutual Insurance Company
12/31/2011
16,037,857
4,145.69


Liberty Mutual Insurance Company
12/31/2011
16,037,858
5,218.74


Liberty Mutual Insurance Company
12/31/2011
16,037,859
4,771.37


Liberty Mutual Insurance Company
12/31/2011
16,037,860
468.78


Liberty Mutual Insurance Company
11/24/2012
142,534
60,000.00


Berkley Regional Insurance Company
6/30/2013
142,537
1,143,250.00


Berkley Regional Insurance Company
12/2/2012
142,540
20,000.00


Berkley Regional Insurance Company
2/19/2013
142,560
556,600.00


Berkley Regional Insurance Company
4/30/2013
142,564
36,000.00


Berkley Regional Insurance Company
5/31/2013
16,002,586
5,000.00


Liberty Mutual Insurance Company
7/13/2013
16,006,933
25,000.00


Liberty Mutual Insurance Company
10/1/2012
16,006,947
5,000.00


Liberty Mutual Insurance Company
11/20/2012
16,018,484
1,000.00


Liberty Mutual Insurance Company
11/20/2012
16,018,488
1,500.00


Liberty Mutual Insurance Company
4/4/2013
16,036,837
97,761.00


Liberty Mutual Insurance Company
4/4/2013
16,036,838
16,667.00


Liberty Mutual Insurance Company
12/29/2012
21,120,005
500,000.00


Liberty Mutual Insurance Company
7/1/2012
K08393175
2,000,000.00


Westchester Fire Insurance Company
9/23/2012
K08393187
2,000,000.00


Westchester Fire Insurance Company
11/10/2012
90,917,003
100,000.00


Westchester Fire Insurance Company
11/19/2012
90,917,004
100,000.00


Westchester Fire Insurance Company




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




Schedule 6.08


TRANSACTIONS WITH AFFILIATES




None.

